      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 1 of 288



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


AUGUST CABRERA, M.G.C., by and through his
next friend August Cabrera, R.X.C., by and through
his next friend August Cabrera, CORBIN
CABRERA, GILLIAN LEIGH CABRERA,
ROBERT CABRERA, SUZANNE RENAE
MARTINEZ, JD PROSSER, ALMA MURPHY,
LUCAS GONZALES, PAUL MURPHY, GINNY
LAMB, SHERRY LOAN, LINDA PHANEUF,
CAITLIN ELIZABETH ANDERSON, L.G.A., by
and through her next friend Caitlin Elizabeth
Anderson, BOBBY GENE ANDERSON,                       Case No.: _____________
PATRICIA MARLENE GOODWIN, APRIL
LYNN ANDERSON, BOBBY JOE ANDERSON,
JOHN DAVID ANDERSON, MARGARET                        JURY TRIAL DEMANDED
ANDERSON, ROSA IRMA HALLIDAY,
ARMANDO OCHOA, EDUARDO OCHOA,
BRAD JOSEPH HALLIDAY, CHERYL
ATWELL, ERIN RIEDEL, CHRISTOPHER
BALDRIDGE, E.B., by and through his next friend
Christopher Baldridge, L.B., by and through his
next friend Christopher Baldridge, S.B., by and
through her next friend Christopher Baldridge,
JESSIE BALDRIDGE, VIRGINIA NEWSOM,
KYLE BALDUF, BRETT BARRETT, APRIL
ANGEL BAYS, TIMOTHY LEE BAYS,
BRENDA GRINER, LINDSAY REDOUTEY,
ANGELA FRITZGES, JAMES BELL, PAMELA
E. ALEXANDER BELL, LONDON JACINDA
BELL, ANDREA ROE, FREDERICK C.
BENSON, BEVERLY MILLS, BETHANY ANN
BENTON, JAMES MICHAEL BOUCHER JR.,
JAMES BOUCHER SR., KIMBERLEY
BOUCHER, BRITANY BOUCHER, LUIS
BRISEÑO, SUSAN BRODEUR, D.L.B., by and
through his next friend Susan Brodeur, E.L.B., by
and through her next friend Susan Brodeur, JOYCE
A. BRODEUR, LAWRENCE A. BRODEUR,
BARBARA BROWN, HAROLD BROWN SR.,
REGINA BROWN, PAULA RICH, RICHARD G.
BRUNKHORST, WILLIAM MICHAEL
BURLEY, TAMMY OLMSTEAD, MICHAEL
COLLINS, DAN OLMSTEAD, JAMES
      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 2 of 288



REGINALD CAMPBELL, MARIA CARDOZA,
RAMIRO CARDOZA SR., RAMIRO CARDOZA
JR., JEFF CARON, CASSANDRA CARON,
KAREN CARON, SUMER J. ROBERTS, JON
CENTANNI, GLENN CHISHOLM, KARMA
CHISHOLM, DONNA BALL, MICHAEL
CHRISTIAN, MICHAEL AARON CHRISTIAN,
KEYKO D. CLARK, CORTEIZE CLARK,
PRECIOUS CLARK, CLEVELAND DAVIS,
JONATHAN CLEARY, HOLLY CONRAD, B.C.,
by and through his next friend Holly Conrad,
KENNETH COTTLE, ROSS COX, NICOLE
COX, A.C., by and through his next friend Ross
Cox, B.C., by and through his next friend Ross
Cox, H.C., by and through her next friend Ross
Cox, PEYTON COONEY, DAVID AARON
CROW, CHERYL A. CULBRETH, WALTER L.
CULBRETH, JAMES FARRIS CULLINS JR.,
COOPER HENRY PIKE CULLINS, DONAVAN
KURT SCHILLING CULLINS, BARBARA
SCHILLING, MARCUS DANDREA, N.D., by and
through her next friend Marcus Dandrea,
LEANORA DANDREA, MARK WILLIAM
DANDREA, H.D., by and through her next friend
Leanora Dandrea, I.D., by and through his next
friend Leanora Dandrea, BENJAMIN DANDREA,
GABRIEL DANDREA, HANNAH DANDREA,
JOSHUA DANDREA, SAMUEL DANDREA,
JAMES L. DANIELS, LUCAS DANIELS,
SOPHIE DANIELS, HELENA DAVIS, C.D., by
and through his next friend Helena Davis, DON
DAY, KATHY DAY, TEDDI DEYOUNG,
PATRICIA ELSNER, KELSEY THOMAS,
MARK ELSNER, JACKIE ALLEN, MARK
ANTHONY ELSNER, KELLI DODGE, B.C.D.,
by and through his next friend Kelli Dodge, P.A.D.,
by and through her next friend Kelli Dodge, JULIE
SCHROCK, RYAN DONAHUE, CHANDLER
SCHROCK, TAYLOR SCHROCK, ROBERT L.
DUNNING, TOMOE DUNNING, JOY COY,
ERICH ELLIS, KRISTEN A. ELWELL, E.M.E.,
by and through her next friend Kristen A. Elwell,
N.B.E., by and through his next friend Kristen A.
Elwell, SUSAN BURKHARD, CHARLES
ESSEX, JOHN EWY, JOHN L. FANT, DAVID
FINGAR, RHONDA G. FINGAR, ANDREA
      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 3 of 288



DIETZ, BUFORD JEREMIAH FINGAR,
DONALD JOSHUA FINGAR, STEPHANIE
FREEMAN, KATIE C. FREEMAN, K.M.F., by
and through her next friend Katie C. Freeman,
W.D.F., by and through his next friend Katie C.
Freeman, JOSEPH D. GARRISON, KENDRA
GARZA, DAVID PIEPER, GAYLE MARIE
PIEPER, KAILA CARRIER, TROY M.W.
PIEPER, JOANNA GILBERT, PATRICIA
GOINS, PAUL EDWARD GOINS III, EMMITT
DWAYNE BURNS, JANICE CARUSO, DANA
RAINEY, JOHN WAYNE GOLDSMITH, LORIE
GOLDSMITH, ANN L. GOULD, JAMES A.
GOULD, JULIANNA SYMKOWIAK, SUNI
CHABROW, KRISTIN CARACCIOLO, PAIGE
ERLANGER, LOWELL HANSON, MEGAN
KATHLEEN DOHN, CYNTHIA HANSON,
BRIAN HARPER, SORAINYA HARRIS,
TENNYSON CHARLES HARRIS, TIFFANY
DOTSON, ASHLEY MICHELLE HARRIS,
CHRISTOPHER WAYNE JOHNSON, DAVID L.
PARKER, FELICIA ANN HARRIS, MICHAEL
RUFUS II, STEPHANIE RUFUS, RUTH M.
HARTON, EVANGELINE FERRERA,
EDUARDO FERRERA, ANDREA HIDALGO,
JORGE HIDALGO, DOMINIC GIACCHI, KEVIN
HONAKER, BART LARUE HOWARD,
CONSTANCE LOUISE HOWARD,
ALEXANDER JAMES HOWARD, OLIVIA
MARIE HOWARD, KRISTINE ANNE ZITNY,
ERIC M. HUNTER, KENNA HUNTER, J.H., by
and through his next friend Kenna Hunter, K.H., by
and through her next friend Kenna Hunter, JESUS
INFANTE, JESSICA INFANTE, JUAN
INFANTE, MICHAEL K. INGRAM SR., JULIE
INGRAM, PAUL ELMER JAYNE, CHERYL
JOHNSON, MICHAEL KISSELOFF, MILAGROS
KISSELOFF, EDWARD KLEIN, BRANDON
KORONA, MIRANDA LANDRUM, B.R.L., by
and through her next friend Miranda Landrum,
G.B.L., by and through his next friend Miranda
Landrum, JAMES R. LANDRUM, JANET
LANDRUM, CRAIG LEICHT, SHIRLY A.
LEICHT, ELIZABETH C. LEICHT, JESSE H.
LEICHT, JONATHAN LEICHT, MARY ROSE
LEICHT, SARAH GRACE LEICHT, JARED
      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 4 of 288



SATOSHI LEMON, K.E.L., by and through her
next friend Jared Satoshi Lemon, FRANK L.
LEMON, JACKIE L. LEMON, BENJAMIN
LEMON, MATTHEW C. S. LEMON, NATHAN
KENJI LEMON, C. RICHARD LOONEY,
MARTHA LOONEY, MICHAEL DAVITT,
KYLE MALIN, ALICIA MALIN, C.M., by and
through his next friend Alicia Malin, K.M., by and
through his next friend Alicia Malin, TAYLOR
MARTA, KRISTIE SURPRENANT, BOB
SURPRENANT, BRIAN M. MARTIN, JULIE K.
MARTIN, CATHERINE G. MARTIN,
ELIZABETH A. MARTIN, THOMAS PIERCE
MAYS, ALYSON OVERMAN RODGERS,
CODY CHEYENNE MAYS, TAMMY RENEE
MAYS, SONJA MCDANIEL, M.M., by and
through his next friend Sonja McDaniel, J.G., by
and through his next friend Sonja McDaniel,
CHARLETTE GILBERT, CHARMAINE RENEE
GILBERT, JASMINE THOMAS, KATHLEEN
MCEVOY, MICHELLE ROSE MCEVOY,
PATRICK CHARLES MCEVOY, JANICE H.
PROCTOR, SHANNON K. MCNULTY, JOHN
MEANS, NICHOLAS D. MENDES, SARAH
BETH MILLER MORGAN, TERRY MITTLER,
ANDREA KESSLER, JOSE ALBERTO
MORGADO, SUSAN MORRISON, CATHERINE
MULLINS, THOMAS MULLINS, BETHANY
ROSE MULLINS RANDALL, CHET MURACH,
AMANDA NEWMAN, DERRICK ANTHONY
DAVIS, CYNTHIA NICHOLS, DOUGLAS
NICHOLS, PATRICIA A. NICOL, ROLAND N.
NICOL, ALAINA NICOL, ROLAND J. NICOL,
SUSAN NOVAK, JULIA OTT, MINDYLOU
PARESI, ELIZABETH SANTINA PARESI,
JANET G. PARESI, SANTINA CARTISSER,
TERRY PARESI, ALEXANDRA
VANDENBROEK, ASHLEY PETERS, G.R.P., by
and through his next friend Ashley Peters,
DEBORAH JEAN PETERS, DENNIS W.
PETERS, GLENDA WILLARD, RANEE
MASSONI, JORDAN PLUNK, JUSTIN T.
PLUNK, AARON WILLIAM PRESCOTT,
JACOB RICHARD PRESCOTT, JOSHUA
MICHAEL PRESCOTT, CYNTHIA L. PYEATT,
LON SCOTT PYEATT, EMILY SMALLEY,
      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 5 of 288



ANDREA N. RATZLAFF, HEATHER L. REED,
DOLORES A. REED, RANDY RISTAU, H.R., by
and through her next friend Randy Ristau,
SUZANNE RISTAU, CHRISTOPHER POWERS,
JANNETT CECILIA ROBERTS, E.N.R., by and
through his next friend Jannett Cecilia Roberts,
MIGUEL ANGEL NATHANIEL ROBERTS,
MIRIATLIZ ROBERTS, LESLIE RODRIGUEZ,
R.G., by and through her next friend Leslie
Rodriguez, ANGELA RITA MARIE ROGERS,
BARBARA A. ROLAND, MARK K. ROLAND,
ERICA M. ROLAND, LIESELOTTE R.
ROLDAN, ANGEL R. ROLDAN, MATTHIAS P.
ROLDAN, SAMANTHA G. ROLDAN, ALEX
JASON ROZANSKI, COLLEEN WHIPPLE,
THOMAS SCHWALLIE, DAVID SHANFIELD,
PAMELA SHANFIELD, SYDNEY SHANFIELD,
JACQUELINE B. THOMPSON, RANDOLPH D.
THOMPSON, BRITTNEY BULLOCK, ANDREW
SLACK, JESSE SLACK, JONATHAN H.
SLACK, LAUREN SLACK, ROSE ANN
CROSSMAN, JESSICA COOK, DELORIS
SNOW, M.B., by and through her next friend
Deloris Snow, DAMEN SNOW, LARRY
MICHAEL SOLESBEE, GARRY LEE SPARKS,
JAN MARIE HURNBLAD SPARKS, ERIK
SPARKS, ZACHARY DOUGLAS SPARKS,
JANE SPARKS, TINA LYNN SEEKINS, BILLY
MICHAEL STOUT, ROBIN STOUT, MELISSA
STOUT, GARRETT LAYNE FUNK, HARRIET
SUTTON, EVELYN TAYLOR, DANICA
THOMAS, L.T., by and through her next friend
Danica Thomas, JULIE MAGANA, RYAN
GREGORY TIMONEY, DIANE TIMONEY,
GREGORY TIMONEY, ESTA SMITH, JOE
TORIAN, EMILY TORIAN, NATHAN EWELL
TORIAN, JIMMY SMITH, KEVIN TRIMBLE,
MICHAEL VERARDO, BARRY WELCH,
LORRIA WELCH, JOHN M. WEST, MARCIA M.
WEST, KRISTINE WILLIS, CHERYL SPIVEY,
CORBIN WAYNE HUNT, DANA MARIE
BERNHARDT, MARY LEE WISE, MARY
HEATHER WISE, E.P., by and through his next
friend Dana Marie Bernhardt, F.S., by and through
her next friend Ashley Rose Serocki, DAWN
MARIE PATTEE, JALISA MARIE HAMMOND,
     Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 6 of 288



KRISTEN COLLEEN WRIGHT, MICHELLE
MARIE FISCHBACH, CHRIS LEE
ZIMMERMAN, BAILY ZIMMERMAN,

                 Plaintiffs,

           v.

BLACK & VEATCH SPECIAL PROJECTS
CORPORATION, CENTERRA GROUP, LLC,
DAI GLOBAL LLC, ENVIRONMENTAL
CHEMICAL CORPORATION, G4S HOLDINGS
INTERNATIONAL (AG) LIMITED, G4S RISK
MANAGEMENT LIMITED, JANUS GLOBAL
OPERATIONS LLC, LOUIS BERGER GROUP,
INC., LOUIS BERGER INTERNATIONAL, INC.,
LOUIS BERGER GROUP, INC. / BLACK &
VEATCH SPECIAL PROJECTS CORPORATION
JOINT VENTURE, MTN GROUP LIMITED,
MTN (DUBAI) LIMITED, MTN
AFGHANISTAN,

                 Defendants.



         COMPLAINT FOR VIOLATION OF THE ANTI-TERRORISM ACT
             Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 7 of 288



                                                    TABLE OF CONTENTS
                                                                                                                                        Page

INTRODUCTION .......................................................................................................................... 1

THE DEFENDANTS...................................................................................................................... 9

            A.        The ArmorGroup Defendants ................................................................................. 9

            B.        The DAI Defendant............................................................................................... 10

            C.        The EOD Technology Defendant ......................................................................... 10

            D.        The LBG/Black & Veatch Defendants ................................................................. 10

            E.        The MTN Defendants ........................................................................................... 11

JURISDICTION AND VENUE ................................................................................................... 12

FACTUAL ALLEGATIONS ....................................................................................................... 13

     I.          IN THE WAKE OF THE SEPTEMBER 11 ATTACKS, THE AL-QAEDA-
                 BACKED AFGHAN TALIBAN LAUNCHED A DEADLY TERRORIST
                 CAMPAIGN AGAINST AMERICANS IN AFGHANISTAN ................................. 13

     II.         DEFENDANTS KNOWINGLY OR RECKLESSLY FINANCED
                 TERRORISM BY PAYING PROTECTION MONEY TO THE TALIBAN ............ 16

            A.        Defendants Operated In A Corrupt Afghan Contracting Environment That
                      Encouraged Protection Payments ......................................................................... 17

            B.        Western Contractors Commonly Structured Their Operations In
                      Afghanistan To Funnel Protection Payments To The Taliban.............................. 21

     III.        DEFENDANTS KNEW OR RECKLESSLY DISREGARDED THAT THEIR
                 PAYMENTS FINANCED TALIBAN ATTACKS ON AMERICANS .................... 35

            A.        Defendants’ Protection Payments Directly Funded The Taliban’s Terrorist
                      Campaign Against Americans In Afghanistan ..................................................... 35

            B.        Defendants Knew Or Recklessly Disregarded That Their Payments
                      Financed Anti-American Terrorism ...................................................................... 40

            C.        The U.S. Government Opposed Defendants’ Payment Of Protection
                      Money To The Taliban ......................................................................................... 51

     IV.         EACH DEFENDANT MADE PROTECTION PAYMENTS THAT IT
                 KNEW OR RECKLESSLY DISREGARDED WOULD BENEFIT THE
                 TALIBAN ................................................................................................................... 58
      Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 8 of 288



     A.        The ArmorGroup Defendants ............................................................................... 58

          1.        The ArmorGroup Defendants Made Protection Payments To The
                    Taliban ............................................................................................................ 58

          2.        ArmorGroup’s Protection Payments Comport With Its Other Conduct
                    In Afghanistan ................................................................................................. 69

          3.        The ArmorGroup Defendants’ Payments Had A Substantial Nexus To
                    The United States ............................................................................................ 70

     B.        The DAI Defendant............................................................................................... 72

          1.        DAI Paid Protection Money To The Taliban .................................................. 72

          2.        DAI’s Protection Payments Comport With Its Other Conduct In
                    Afghanistan ..................................................................................................... 78

     C.        The EOD Technology Defendant ......................................................................... 80

     D.        The LBG/BV Defendants ..................................................................................... 85

          1.        The LBG/BV Defendants Made Protection Payments To The Taliban ......... 85

          2.        The LBG/BV Defendants’ Protection Payments Comport With Their
                    Other Conduct In Afghanistan And Similar Markets ..................................... 96

     E.        The MTN Defendants ........................................................................................... 99

          1.        MTN Made Protection Payments To The Taliban .......................................... 99

          2.        MTN Supported The Taliban By Deactivating Its Cellular Towers At
                    Night ............................................................................................................. 105

          3.        MTN’s Protection Payments Comport With Its Conduct In Other
                    Markets ......................................................................................................... 109

          4.        MTN’s Conduct Had A Substantial Nexus To The United States................ 112

V.        THE TALIBAN, WITH SUBSTANTIAL SUPPORT FROM AL-QAEDA,
          USED DEFENDANTS’ RESOURCES TO COMMIT TERRORIST
          ATTACKS THAT KILLED AND INJURED AMERICANS IN
          AFGHANISTAN ...................................................................................................... 121

     A.        The Taliban Was Part Of A Terrorist Syndicate That Waged A Deadly
               Insurgency Against Americans In Afghanistan .................................................. 121

          1.        The Taliban ................................................................................................... 122
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 9 of 288



           2.        The Haqqani Network ................................................................................... 125

           3.        The Kabul Attack Network ........................................................................... 131

      B.        Al-Qaeda Committed, Planned, And Authorized The Terrorist Attacks
                That Killed And Injured Plaintiffs ...................................................................... 133

VI.        THE TALIBAN KILLED AND INJURED PLAINTIFFS THROUGH ACTS
           OF INTERNATIONAL TERRORISM THAT WERE PLANNED AND
           AUTHORIZED BY AL-QAEDA AND/OR THE HAQQANI NETWORK ........... 144

           The David E. Cabrera Family ................................................................................... 144
           The Raymond C. Alcaraz Family ............................................................................. 146
           The William Allen Family ........................................................................................ 147
           The Billy G. Anderson Family.................................................................................. 147
           The Brian M. Anderson Family ................................................................................ 149
           The Carlos A. Aragon Family ................................................................................... 149
           The Bradley W. Atwell Family ................................................................................. 150
           The Dillon C. Baldridge Family ............................................................................... 151
           The Kevin B. Balduf Family ..................................................................................... 152
           The Brandon A. Barrett Family ................................................................................ 153
           The William M. Bays Family ................................................................................... 154
           The Thomas A. Baysore Jr. Family .......................................................................... 155
           The Vincent J. Bell Family ....................................................................................... 155
           The Darrik C. Benson Family ................................................................................... 156
           The Brett Benton Family .......................................................................................... 157
           The James Michael Boucher Jr. Family.................................................................... 158
           The Francisco J. Briseño-Alvarez Jr. Family............................................................ 159
           The David L. Brodeur Family ................................................................................... 159
           The Harold Brown Jr. Family ................................................................................... 160
           The Scott W. Brunkhorst Family .............................................................................. 162
           The Nicholas B. Burley Family ................................................................................ 162
           The Joshua R. Campbell Family ............................................................................... 163
           The Kevin Cardoza Family ....................................................................................... 164
           The Joseph T. Caron Family ..................................................................................... 165
           The Patrick R. Carroll Family ................................................................................... 166
           The Rick J. Centanni Family .................................................................................... 167
           The Benjamen G. Chisholm Family ......................................................................... 167
Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 10 of 288



  The Rusty H. Christian Family ................................................................................. 168
  The Chazray C. Clark Family ................................................................................... 169
  Jonathan Cleary ......................................................................................................... 170
  The Timothy J. Conrad Jr. Family ............................................................................ 170
  The Robert J. Cottle Family ...................................................................................... 171
  The Ross Cox Family................................................................................................ 172
  The Robert W. Crow Family .................................................................................... 173
  The Justin E. Culbreth Family .................................................................................. 173
  The Joshua J. Cullins Family .................................................................................... 174
  The Marcus Dandrea Family .................................................................................... 175
  The Devin J. Daniels Family .................................................................................... 177
  The Jonathan D. Davis Family.................................................................................. 178
  The David P. Day Family ......................................................................................... 178
  The Matthew J. DeYoung Family ............................................................................. 179
  The John P. Dion Family .......................................................................................... 180
  The Corey J. Dodge Family ...................................................................................... 181
  The Max W. Donahue Family .................................................................................. 182
  The Stephen J. Dunning Family................................................................................ 183
  Erich Ellis.................................................................................................................. 184
  The Kenneth B. Elwell Family ................................................................................. 184
  The Richard A. Essex Family ................................................................................... 185
  The Jered W. Ewy Family ........................................................................................ 186
  The Garrett A. Fant Family....................................................................................... 186
  The Jason D. Fingar Family ...................................................................................... 187
  The Michael L. Freeman Jr. Family.......................................................................... 188
  The Ronald D. Freeman Family................................................................................ 189
  The Joseph M. Garrison Family................................................................................ 190
  The Kendra Garza Family ......................................................................................... 190
  The William Joseph Gilbert Family .......................................................................... 191
  The Paul Goins Jr. Family ........................................................................................ 192
  The Wyatt A. Goldsmith Family .............................................................................. 193
  The Kristopher J. Gould Family ............................................................................... 194
  The Douglas J. Green Family ................................................................................... 195
  The Matthias N. Hanson Family ............................................................................... 195
Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 11 of 288



  The Scott D. Harper Family ...................................................................................... 196
  The Devon J. Harris Family ...................................................................................... 197
  The Joshua A. Harton Family ................................................................................... 199
  The Jose A. Hernandez Family ................................................................................. 199
  The Daren M. Hidalgo Family .................................................................................. 200
  The Floyd E.C. Holley Family .................................................................................. 201
  Kevin Honaker .......................................................................................................... 201
  The Abram L. Howard Family.................................................................................. 202
  The Michael A. Hughes Family ................................................................................ 203
  The Eric M. Hunter Family ....................................................................................... 203
  The Jesse Infante Family .......................................................................................... 204
  The Michael K. Ingram Jr. Family............................................................................ 205
  The Ryan P. Jayne Family ........................................................................................ 206
  The Timothy L. Johnson Family............................................................................... 207
  The Denis D. Kisseloff Family ................................................................................. 207
  Edward Klein ............................................................................................................ 208
  Brandon Korona ........................................................................................................ 209
  The Brandon J. Landrum Family .............................................................................. 209
  The Jacob C. Leicht Family ...................................................................................... 210
  The Jared Satoshi Lemon Family ............................................................................. 211
  The Andrew R. Looney Family ................................................................................ 212
  The Russell E. Madden Family................................................................................. 213
  The Kyle Malin Family............................................................................................. 214
  The Chase S. Marta Family ...................................................................................... 215
  The Ethan J. Martin Family ...................................................................................... 215
  The Wyatt J. Martin Family ...................................................................................... 216
  The Chauncy R. Mays Family .................................................................................. 217
  The Mecolus C. McDaniel Family............................................................................ 218
  The Richard P. McEvoy Family ............................................................................... 219
  The Richard L. McNulty III Family ......................................................................... 220
  The Dale W. Means Family ...................................................................................... 221
  Nicholas D. Mendes .................................................................................................. 222
  The Paul J. Miller Family ......................................................................................... 222
  The Shaun M. Mittler Family ................................................................................... 223
Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 12 of 288



  The Travis A. Morgado Family ................................................................................ 223
  The Donald S. Morrison Family ............................................................................... 224
  The Brandon S. Mullins Family ............................................................................... 225
  The Thomas Paige Murach Family ........................................................................... 226
  The Christopher R. Newman Family ........................................................................ 226
  The Bryan J. Nichols Family .................................................................................... 227
  The Andrew C. Nicol Family.................................................................................... 228
  The Adam J. Novak Family ...................................................................................... 229
  The Nicholas S. Ott Family ...................................................................................... 229
  The Dane Clark Paresi Family .................................................................................. 230
  The Joseph Michael Peters Family ........................................................................... 231
  The Jared C. Plunk Family........................................................................................ 232
  The Brandon Joseph Prescott Family ....................................................................... 233
  The Lucas Todd Pyeatt Family ................................................................................. 234
  The Thomas A. Ratzlaff Family ............................................................................... 235
  The Jesse D. Reed Family ......................................................................................... 235
  The Michael E. Ristau Family .................................................................................. 236
  The Edgar N. Roberts III Family .............................................................................. 237
  The Mario Rodriguez Jr. Family ............................................................................... 238
  The Jason A. Rogers Family ..................................................................................... 239
  The Matthew D. Roland Family ............................................................................... 240
  The Angel Roldan Jr. Family .................................................................................... 241
  The Nicholas J. Rozanski Family ............................................................................. 242
  The Rex L. Schad Family ......................................................................................... 242
  The Jacob M. Schwallie Family................................................................................ 243
  The Derek L. Shanfield Family ................................................................................ 244
  The Amy R. Sinkler Family ...................................................................................... 245
  The Wade A. Slack Family ....................................................................................... 246
  The Deangelo B. Snow Family ................................................................................. 247
  The Kristoffer M. Solesbee Family .......................................................................... 248
  The Orion N. Sparks Family ..................................................................................... 248
  The Tyler M. Springmann Family ............................................................................ 249
  The Kyle Brandon Stout Family ............................................................................... 250
  The Joshua J. Strickland Family ............................................................................... 251
           Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 13 of 288



               The Barry Sutton Family .......................................................................................... 252
               The James E. Thode Family...................................................................................... 252
               The Allen R. Thomas Family.................................................................................... 253
               The Jesse R. Tilton Family ....................................................................................... 254
               The Ryan Gregory Timoney Family ......................................................................... 255
               The Aaron C. Torian Family ..................................................................................... 255
               Kevin Trimble ........................................................................................................... 257
               Michael Verardo ....................................................................................................... 257
               The Nickolas S. Welch Family ................................................................................. 257
               The Matthew J. West Family .................................................................................... 258
               The Leston M. Winters Family ................................................................................. 259
               The Jeremy Jason Wise Family ................................................................................ 260
               The Randal P. Wright Family ................................................................................... 261
               The Sonny C. Zimmerman Family ........................................................................... 262
CLAIMS FOR RELIEF .............................................................................................................. 263

     COUNT ONE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(a) [Primary Liability, 18 U.S.C. § 2339A Predicate] ................................... 263

     COUNT TWO: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(a) [Primary Liability, 18 U.S.C. § 2339B Predicate] ................................... 265

     COUNT THREE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(a) [Primary Liability, 18 U.S.C. § 2339C Predicate] ................................... 266

     COUNT FOUR: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(a) [Primary Liability, 50 U.S.C. § 1705(a) Predicate] .................................. 268

     COUNT FIVE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(d) [Aiding-And-Abetting Liability, Attack Predicate] ................................. 269

     COUNT SIX: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C.
         § 2333(d) [Aiding-and-Abetting Liability, RICO predicate].................................... 271

JURY DEMAND ........................................................................................................................ 273

PRAYER FOR RELIEF ............................................................................................................. 274
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 14 of 288



                                        INTRODUCTION

       1.      This lawsuit seeks damages under the federal Anti-Terrorism Act on behalf of

American service members and civilians, and their families, who were killed or wounded while

serving their country in Afghanistan between 2009 and 2017. While these men and women

worked to rebuild post-invasion Afghanistan, they were attacked by a Taliban-led terrorist

insurgency that Defendants helped finance. Defendants supported the Taliban for a simple

reason: Defendants were all large Western companies with lucrative businesses in post-9/11

Afghanistan, and they all paid the Taliban to refrain from attacking their business interests.

Those protection payments aided and abetted terrorism by directly funding an al-Qaeda-backed

Taliban insurgency that killed and injured thousands of Americans. The allegations below are

based on several confidential witnesses with direct and indirect knowledge of the alleged facts;

internal company documents; declassified government-intelligence reporting; congressional

testimony, reports, and investigations; press accounts; and Plaintiffs’ own recollections.

       2.      After the Taliban’s initial losses in the wake of the U.S. military’s post-9/11

invasion, it regenerated as a deadly terrorist insurgency intent on expelling Coalition forces from

Afghanistan and re-establishing nationwide Islamic rule. Reliable funding was essential to that

goal. Thus, in 2005, the Taliban’s leadership council (called the “Quetta Shura”) began

prescribing regulations for extracting protection money from international businesses operating

in Afghanistan. To that end, the Taliban systematically approached companies operating in its

areas of influence and demanded a percentage of their revenues. The Taliban motivated

companies to make the payments by presenting them with a choice: either meet the Taliban’s

monetary demands and help fund its insurgency, or face the risk of future terrorist attack.




                                                 1
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 15 of 288



       3.      Defendants agreed to the Taliban’s demands. The details varied – some

Defendants worked on development projects, others provided private-security services, while

another operated a cellular-telephone network – but each owned valuable business assets in areas

vulnerable to Taliban attack. To protect those businesses and grow their profits, Defendants paid

the Taliban to leave them alone. The payments saved Defendants money: it was cheaper to buy

off the Taliban than it would have been to invest in the security necessary to mitigate the

terrorists’ threats. And, generally speaking, the payments worked as intended. Paying the

Taliban reduced the frequency with which Defendants themselves faced the threat of terrorist

attack, and it allowed them to cut corners on security too. One American business owner who

paid protection money described the typical mindset in slightly hyperbolic (yet no less revealing)

terms: “We don’t need any security if the payments are made. Nobody f---s with us.”

       4.      Defendants’ protection payments adhered to common practice by certain corrupt

contractors in post-9/11 Afghanistan. Many contractors viewed terrorist protection payments as

the cost of doing business, and they openly admitted as much. Typical statements by companies

operating in Taliban areas included: “I pay the Taliban not to attack my goods, and I don’t care

what they do with the money”; “You have to [pay the Taliban]. Everybody does”; and “We

assume that our people are paying off the Taliban.” Investigations by U.S. military-intelligence

agencies, USAID, Congress, and investigative journalists also documented similar payments. As

one Kabul-based reporter summarized the evidence in 2009, “virtually every major project

includes a healthy cut for the insurgents.” It was accepted wisdom on the ground that, to

maximize profits in Afghanistan, companies commonly paid protection money to the Taliban in

amounts worth between 20 and 40 percent of the value of the project being “protected.”




                                                 2
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 16 of 288



       5.      Defendants often paid the Taliban through their local subcontractors. Many

projects in Afghanistan involved chains of subcontractors – in which a prime contractor funneled

both the work and the money through layers of additional corporate entities – and Defendants

exploited that structure to enable payments to insurgents. Indeed, Defendants often hired

private-security subcontractors with the knowledge that those companies would deliver

“security” by paying off the Taliban. Those protection payments were typically structured in one

of two ways. The payments often took the form of cash transfers – routed through Afghanistan’s

hard-to-trace hawala system – to Taliban agents. Alternatively, the payments sometimes took

the form of salary disbursements to Taliban “guards” that Defendants (or their subcontractors)

hired directly onto their payroll. Either way, the logic was the same. Defendants decided that

buying off the terrorists was the most efficient way to operate their businesses while managing

their own security risks – even though doing so jeopardized other American lives.

       6.      Defendants financed the Taliban through protection payments from at least 2006

until 2014. The allegations of such payments below include (but are not limited to) the contract

numbers on which Defendants made the payments; the identities of the corrupt subcontractors

they used to facilitate the flow of money; indications of how they concealed the payments on

their books; and examples of specific payments made by each. The details varied by Defendant.

Some relied on corrupt security companies to deliver protection money to secure their expensive

development projects. Another made cash payments to discourage the Taliban from attacking its

cellular towers. Yet another hired a subcontractor that the U.S. government determined was

“supporting the insurgency” and, after learning of it, agreed to pay the subcontractor $1.5 million

anyway. And others sourced their security guards from Taliban cutouts with colorful, Reservoir

Dogs-inspired nicknames like “Mr. Pink,” “Mr. White,” or “Commander Blue.” A Taliban




                                                3
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 17 of 288



warlord employed by the ArmorGroup Defendants even engaged in a literal firefight with

Coalition forces, after the U.S. military raided the Taliban meeting he was hosting.

       7.      The MTN Defendants went beyond financing Taliban operations and ventured

into active coordination. Not only did MTN make payments that financed terrorism; it also

deactivated its cellular network at night because the Taliban told it to. Nighttime cellular service

was important to Coalition intelligence-collection efforts: it allowed human sources to call

Coalition tip lines inconspicuously, and active phone signals allowed U.S. special operators to

track high-value terrorists for nighttime capture-or-kill raids. For those reasons, the Taliban

demanded that cellular-network operators switch off their signals at night. MTN, in response,

openly admitted to “obey[ing] the [Taliban’s] orders.” It did so even though the Taliban’s stated

reason for issuing them was to interfere with Coalition intelligence activities. When asked why

it complied, MTN stated it could not “ ‘afford to be seen as siding with the Afghan government

against the Taliban . . . [Y]ou have to prove in words and in deeds that you are neutral.’ ”

       8.      Defendants’ conduct supported the Taliban’s terrorist campaign against

Americans in Afghanistan. When Defendants paid the Taliban not to attack them, they were not

reducing the overall threat of terrorist attack. Instead, they were simply redirecting attacks to

other targets while supplying the Taliban with funding to cover the costs of its escalating

insurgency. Protection money was quantitatively significant – by most accounts the Taliban’s

first-or-second-largest funding source overall – and the Taliban’s highly disciplined process for

extracting it made for an especially potent form of terrorist finance. Indeed, even relatively

small-dollar protection payments had an outsized effect on the Taliban’s terrorist capabilities and

could subsidize salaries and weapons for multiple terrorists. Defendants’ decision to make much

larger payments – running into the millions of dollars – had an even greater effect: it translated




                                                  4
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 18 of 288



directly into substantial numbers of fighters, weapons, and bombs that the Taliban used to kill

and injure U.S. troops. Plaintiffs bore the consequences of that tragic decision.

       9.      Defendants knew or recklessly disregarded that their subcontractors used

Defendants’ money to make protection payments. That practice was an open secret in

Afghanistan and communicated repeatedly to firms operating there. For example, in a 2009

Time Magazine cover story, the author observed that “protection payments are so widespread

that one contractor I interviewed responded incredulously to questions about how the system

worked. ‘You must be the only person in Afghanistan who doesn’t know this is going on,’ he

said.” When Defendants paid their crooked local subcontractors for “security” in that

environment, they knew full well where the money was going. That is why the lead forensic

accountant for a U.S.-military-led interagency task force blamed Western contractors like

Defendants for funding terrorism. As he explained, based on U.S. intelligence reporting: “U.S.

taxpayer dollars reached the insurgents through a layer of intermediaries that began with the

contractors. ‘I always viewed them as an aider and abettor of terrorist acts.’”

       10.     Defendants similarly knew or recklessly disregarded that their payments

(including the ones their subcontractors made) helped finance the Taliban’s terrorist campaign in

particular. Defendants or their agents often negotiated those payments at meetings with Taliban

officials, representing the centralized Taliban Financial Commission, leaving no doubt that the

payments were for the Taliban’s benefit. The Taliban also generated documents on official

Taliban letterhead – including so-called “Night Letters” and tax receipts – that memorialized the

protection racket and further notified Defendants about whom their payments were helping. And

the Taliban openly identified anti-American terrorism as the reason it sought such payments.

Given the Taliban’s own conduct, companies that chose to comply with its demands understood




                                                 5
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 19 of 288



the consequences. They knew their payments would strengthen the Taliban’s terrorist

insurgency, but they decided that their own personal interests were more important.

       11.     Widespread media coverage also notified Defendants of the link between their

protection payments and anti-American terrorism. Throughout the relevant period, major media

outlets reported (for example) that American-backed projects in Afghanistan involved

“protection money”; that contractors made “payments to insurgents”; that private-security

companies made payments that “helped to fund the Taliban”; that contractors paid a “20%

‘protection tax’ ” levied by the Taliban; and that Western aid funneled through such contractors

“winds up subsidizing the enemy.” As Secretary of State Hillary Clinton testified to Congress in

2009: “one of the major sources of funding for the Taliban is the protection money.” All of this

was high-profile, international news that Defendants could not have overlooked in good faith.

       12.     Defendants made several public admissions manifesting their view that protection

money was an acceptable cost of doing business. An LBG project manager, for example,

justified the company’s protection payments by saying of the Taliban: “They’re not all bad. . . .

[I]f they’re not disrupting my project, they are moderate Talibs.” LBG’s security subcontractor

similarly admitted that the guards the company hired “ ‘were ex-Taliban, or even current Taliban,

but the fact that they weren’t attacking us along the way – whatever worked for us worked.’ ”

The theme throughout was Defendants’ belief that their own profits and their own perceived

security interests outweighed the downsides of funding terrorists. As one subcontractor who

worked for several Defendants summarized the mentality: “ ‘We don’t get involved in any

politics, we just finish the work and move on,’ he said. ‘As long as we are safe, we don’t care.’ ”

       13.     The U.S. government publicly opposed protection payments and attempted to stop

them. Multiple agencies set up task forces designed to interrupt the flow of protection money to




                                                 6
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 20 of 288



terrorists, and U.S. officials stated repeatedly that such payments were illegal and

counterproductive. Federal regulations also required prime contractors to ensure that their

contracting practices – including the money spent downstream by their subcontractors – did not

finance terrorism. Defendants violated those requirements and concealed their payments, in part

because they knew the U.S. government considered such payments to be illegal. As an Assistant

Attorney General stated in announcing a 2007 guilty plea concerning similar conduct in

Colombia: “corporations are on notice that they cannot make protection payments to terrorists.”

       14.     Defendants paid the Taliban by relying on systems of deficient internal controls

that also enabled related misconduct. Defendant LBG’s then-CEO, CFO, and Controller all

pleaded guilty to wire fraud based on misconduct in connection with the same Afghanistan

contracts under which the company paid protection money. The two co-founders of LBG’s

principal security subcontractor did the same. Two more LBG executives pleaded guilty to a

global bribery scheme that employed the same accounting tricks LBG used to conceal its

protection payments in Afghanistan. Defendant DAI, for its part, fired more than 10 employees

after USAID found out it had committed “pervasive fraud” in Afghanistan. Defendant

ArmorGroup resolved allegations that it had fraudulently overbilled the U.S. government on its

largest Afghanistan contract. And Defendant MTN made corrupt payments to win business from

the Iranian government. Such conduct reflected a common theme. Defendants used deficient

controls to engage in criminal activity in Afghanistan (and nearby markets) so that they could

grow their profits. The same approach led them to pay money to the Taliban.

       15.     The Taliban attacks that Defendants helped finance were acts of “international

terrorism.” 18 U.S.C. § 2333(a). At all relevant times, the United States designated the Taliban

as a Specially Designated Global Terrorist, which reflected the Taliban’s status as one of the




                                                 7
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 21 of 288



world’s deadliest terrorist groups. Indeed, since the U.S.-led invasion following 9/11, the

Taliban’s core purpose has been to expel Americans from Afghanistan. In furtherance of that

goal, the Taliban waged a violent campaign that involved an array of terrorist tactics: its fighters

attacked civilians indiscriminately; conducted kidnappings, torture, and executions; and refused

to wear uniforms or otherwise comply with the Geneva Conventions. To date, the Taliban-led

insurgency has killed well more than 1,500 U.S. service members and wounded roughly 20,000

more. Defendants’ protection payments helped finance those heinous acts of terrorism.

       16.     The Taliban’s terrorist attacks against Americans in Afghanistan were “planned,”

“authorized,” and in many instances jointly “committed” by al-Qaeda, 18 U.S.C. § 2333(d)(2),

the Islamic terrorist group that the United States has designated as a Foreign Terrorist

Organization since 1999. The al-Qaeda and Taliban organizations have long been fused

together: each pledged allegiance to the other; the two shared money, weapons, and personnel;

and they jointly devised attacks at meetings involving a collection of anti-American terrorists

that one former U.S. government antiterrorism expert termed a “syndicate.” Al-Qaeda’s role in

the syndicate was pivotal. Al-Qaeda supplied the Taliban with technical and tactical expertise

that helped the Taliban conduct sophisticated terrorist operations, and it offered the Taliban vital

religious justifications for carrying them out. As a U.S. military-intelligence official said in 2009

in describing the Taliban’s close relationship with al-Qaeda: “The line between the Taliban and

al Qaeda is increasingly blurred, especially from a command and control perspective.”

       17.     Plaintiffs are U.S. citizens, and their family members, who served in Afghanistan

between 2009 and 2017 and who were killed or wounded in Taliban terrorist attacks. As alleged

below, Plaintiffs are entitled to recover for their injuries under the federal Anti-Terrorism Act

(“ATA”). Defendants violated the ATA, 18 U.S.C. § 2333(a), by providing material support to




                                                 8
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 22 of 288



the Taliban in violation of U.S. criminal law. They are also secondarily liable under the ATA,

18 U.S.C. § 2333(d)(2), because they aided and abetted the Taliban’s campaign to commit

terrorist attacks in Afghanistan that were committed, planned, or authorized by al-Qaeda.

                                      THE DEFENDANTS

       A.      The ArmorGroup Defendants

       18.     Defendant Centerra Group, LLC is a privately held Delaware company whose

principal place of business is in Palm Beach Gardens, Florida. Centerra Group, LLC is the

successor to ArmorGroup North America, Inc. (together with its parent and affiliates,

“ArmorGroup”), which was a Delaware company with its principal place of business in McLean,

Virginia. In 2008, ArmorGroup North America, Inc. was merged into Wackenhut Services, Inc.

as part of G4S’s acquisition of ArmorGroup. Wackenhut Services, Inc. was later renamed G4S

Government Solutions, Inc. In 2014, after G4S sold G4S Government Solutions, Inc. to a private

buyer, G4S Government Solutions, Inc. was renamed Centerra Group, LLC.

       19.     Defendant Environmental Chemical Corporation is a privately held Kentucky

corporation, and its principal place of business is in Burlingame, California.

       20.     Defendant G4S Holdings International (AG) Limited is a wholly owned

subsidiary of G4S plc (collectively with its subsidiaries and affiliates, “G4S”), which is

headquartered in the United Kingdom and whose stock trades publicly under the ticker symbol

GFSZY. G4S Holdings International (AG) Limited is incorporated in the United Kingdom, and

its principal place of business is in London, England. G4S Holdings International (AG) Limited

is the successor to ArmorGroup International plc. On September 15, 2008, in connection with

G4S’s acquisition of ArmorGroup, ArmorGroup International plc was renamed ArmorGroup

International Limited. On September 21, 2010, ArmorGroup International Limited was then

renamed again as G4S Holdings International (AG) Limited.


                                                 9
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 23 of 288



       21.     Defendant G4S Risk Management Limited is a wholly owned subsidiary of G4S

plc. G4S Risk Management Limited is incorporated in the United Kingdom, and its principal

place of business is in London, England. G4S Holdings International (AG) Limited is the

successor to ArmorGroup Services Limited, which was an affiliate of ArmorGroup North

America, Inc. On or about July 9, 2009, after G4S’s acquisition of ArmorGroup, ArmorGroup

Services Limited was renamed G4S Risk Management Limited.

       B.      The DAI Defendant

       22.     Defendant DAI Global LLC is a privately held Delaware company, and its

principal place of business is in Bethesda, Maryland. DAI Global LLC is the successor to

Development Alternatives, Inc. (together with DAI Global LLC, “DAI”), because on April 21,

2016, Development Alternatives, Inc. converted itself into a Limited Liability Corporation and

renamed itself as DAI Global, LLC.

       C.      The EOD Technology Defendant

       23.     Defendant Janus Global Operations LLC is a privately held Delaware company,

and its principal place of business is in Lenoir City, Tennessee. It is the successor to EOD

Technology, Inc. On March 25, 2013, EOD Technology, Inc. changed its name to Sterling

Operations, Inc.; on June 29, 2016, Sterling Operations, Inc. converted itself into a Limited

Liability Corporation and renamed itself as Janus Global Operations LLC.

       D.      The LBG/Black & Veatch Defendants

       24.     Defendant Black & Veatch Special Projects Corporation is a wholly owned

subsidiary of Black & Veatch Holding Company (together with its subsidiaries, “Black &

Veatch”), which is a privately held Delaware company with its principal place of business in

Overland Park, Kansas. Black & Veatch Special Projects Corporation is a Missouri company,

and its principal place of business is in Overland Park, Kansas.


                                                10
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 24 of 288



       25.     Defendant Louis Berger Group, Inc. (together with its subsidiaries and affiliates,

“LBG”) is a wholly owned subsidiary of WSP Global Inc., which is headquartered in Canada

and whose stock trades publicly over the counter under the ticker symbol WSPOF. Louis Berger

Group, Inc. is a New Jersey company, and its principal place of business is in Morristown, New

Jersey. Louis Berger Group, Inc. has an agent in this District.

       26.     Defendant Louis Berger International, Inc. is a wholly owned subsidiary of Louis

Berger Group, Inc. Louis Berger International, Inc. is a Delaware company, and its principal

place of business is in Morristown, New Jersey. In a Deferred Prosecution Agreement resolving

a U.S. Department of Justice investigation, Louis Berger International, Inc. stated that, as part of

a corporate restructuring in or about 2015, the company assumed responsibility for LBG’s

international operations and liabilities previously held by other LBG affiliates.1

       27.     Defendant The Louis Berger Group Inc. / Black & Veatch Special Projects

Corporation Joint Venture (“LBG/BV Joint Venture,” or “Joint Venture”) is a joint venture of

Louis Berger Group, Inc. and Black & Veatch Special Projects Corporation. It is not separately

incorporated from its two partners, and its principal place of business is in Washington, D.C.

       E.      The MTN Defendants

       28.     Defendant MTN Group Limited (“MTN Group,” together with its subsidiaries,

“MTN”) is a South African telecommunications company whose stock trades publicly on the

Johannesburg Stock Exchange under the ticker symbol MTN:SJ. Its principal place of business

is in Roodepoort, South Africa.




   1
     Order for Continuance, Deferred Prosecution Agreement at Attach. A ¶ 2, United States v.
Louis Berger International, Inc., Mag. No. 15-mj-3624-MF (D.N.J. filed July 7, 2015), Dkt. 1
(“LBG FCPA DPA”).


                                                 11
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 25 of 288



       29.     Defendant MTN (Dubai) Limited (“MTN Dubai”) is a wholly owned subsidiary

of MTN Group Limited. It is a Dubai company, and its principal place of business is in Dubai.

       30.     Defendant MTN Afghanistan is a wholly owned subsidiary of MTN Dubai. It is

an Afghan company, and its principal place of business is in Kabul, Afghanistan.

                                 JURISDICTION AND VENUE

       31.     This Court has subject-matter jurisdiction under 18 U.S.C. § 2338 and 28 U.S.C.

§ 2331.

       32.     This Court has personal jurisdiction over each of the Defendants under Federal

Rule of Civil Procedure 4(k)(1)(C) and/or 4(k)(2), and 18 U.S.C. § 2334(a).

       33.     Venue is proper in this District under 18 U.S.C. § 2334(a) because Defendant

LBG/BV Joint Venture resides in this District and because Defendant Louis Berger Group, Inc.

has an agent in this District. Venue is also proper under 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred in this District.




                                                  12
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 26 of 288



                                 FACTUAL ALLEGATIONS

I.     IN THE WAKE OF THE SEPTEMBER 11 ATTACKS, THE AL-QAEDA-
       BACKED AFGHAN TALIBAN LAUNCHED A DEADLY TERRORIST
       CAMPAIGN AGAINST AMERICANS IN AFGHANISTAN

       34.     Defendants’ conduct occurred against the backdrop of several decades of Afghan

history, in which the Taliban emerged, rose to power, suffered defeat on the battlefield, and was

then reborn as a terrorist insurgency that needed Defendants’ money to kill and injure Americans

in Afghanistan. The following 12 paragraphs of this Complaint describe that background.

       35.     In December 1979, the Soviet Union invaded Afghanistan to shore up the

country’s Communist regime. Armed Afghan groups known as the “mujahedin” – Arabic for a

Muslim engaged in Jihad – rose up to resist the invading Soviet forces. The mujahedin forced

the Soviet army to withdraw in 1989. Three years later, the mujahedin defeated the Soviet-

backed ruling regime in Kabul and overthrew the government.

       36.     In the early 1990’s, the Taliban emerged as a particularly radical faction of the

mujahedin. The Taliban was a predominantly Pashtun movement led by Mullah Mohammad

Omar – who gave himself the title Amir Ul-Mumineen, or “leader of the faithful” – and it

consisted mostly of former mujahedin fighters intent on imposing a severe form of Islamic law

throughout Afghanistan. The Taliban began its rise to power in 1994, when it seized control of

Kandahar, the country’s most populous city in southern Afghanistan. In 1996, the Taliban

captured Kabul, and it ruled Afghanistan as its de-facto government for the next five years.

       37.     From 1996 to 2001, the Taliban provided safe harbor to al-Qaeda, the Islamic

terrorist group founded by Osama bin Laden. From its headquarters in Afghanistan, al-Qaeda

planned and executed the September 11, 2001 terrorist attacks against the United States.

       38.     In the wake of the 9/11 attacks, the United States demanded that the Taliban stop

harboring al-Qaeda and turn Osama bin Laden over to U.S. custody. The Taliban refused.


                                                13
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 27 of 288



Instead, eight days after 9/11, Mullah Omar issued an “Order” decreeing that “[a]ll the infidel

powers of the world have united against the [Taliban]” and instructing Taliban mujahedin to be

“ready” to “mak[e] sacrifices” to “defeat” the “infidel powers.”2 On October 7, 2001, the United

States initiated Operation Enduring Freedom and invaded Afghanistan. The operation’s purpose

was to depose the Taliban regime and degrade Afghanistan’s utility as a base of operations for

anti-American terrorists.

       39.     U.S. forces quickly toppled the ruling Taliban regime. By November 2001, the

Taliban fled Kabul, and the following month it abandoned Kandahar, its historical stronghold in

southern Afghanistan. While rank-and-file Taliban fighters dispersed back into the countryside,

the Taliban leadership – including Mullah Omar – took refuge in Pakistan.

       40.     In December 2001, the United Nations passed Resolution 1386 authorizing the

International Security Assistance Force (“ISAF,” often called the “Coalition”), whose mandate

was to maintain stability and assist the Afghan government in rebuilding the country.

       41.     Meanwhile, from Pakistan, the remnants of the Taliban regime began plotting its

return. In 2003, Mullah Omar formed the Quetta Shura, a leadership council that functioned as

the group’s governing body. Under the Quetta Shura’s leadership, the Taliban regenerated as a

deadly terrorist group intent on expelling the United States from Afghanistan and re-establishing

Islamic rule. To that end, in 2005 and early 2006, a rebuilt Taliban began staging terrorist

attacks on Coalition forces, Afghan government personnel, and civilians with increasing

frequency. Through this terrorist offensive, the Taliban was able to obtain de-facto control of

key provinces – including (but not limited to) Kandahar, Helmand, Herat, and Khost Provinces.




   2
    Mullah Mohammad Omar, His Excellency’s Amir Ul-Mumineen’s Order, Anis (Sept. 19,
2001).


                                                14
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 28 of 288



       42.     The Taliban insurgency included the Haqqani Network, an especially violent part

of the Taliban concentrated in southeastern and eastern Afghanistan. See infra Part V.A.2.

       43.     The Taliban organized itself through “shuras,” which resembled traditional mafia

commissions and which engaged in criminal tactics to raise money for the Taliban’s terrorist

enterprise. The Taliban extracted money to fund terrorism not only through district and

provincial institutions – set up to resemble a “shadow” local government in each key province

and district – but also via the Taliban Financial Commission, a centralized fundraising arm that

reported to the Quetta Shura. As with traditional organized-crime syndicates, Taliban leadership

established procedures governing both how money should be raised and how it should be spent.

For example, it promulgated a Code of Conduct that set forth “strict instructions” for “money

matters, literally institutionalizing how profits earned from organized crime are to be distributed

within the command chain.”3 Those instructions helped ensure that the Taliban raised money

effectively, and that it spent the money efficiently in service of its Islamic terrorist agenda.

       44.     Due in large part to its fundraising prowess, the Taliban insurgency grew more

lethal each month and year, as it mastered terrorist tactics such as the use of improvised

explosive devices (“IEDs”) and suicide bombings. By the first quarter of 2009, the U.S.

Department of Defense observed that Afghanistan had seen the “highest levels of violence” since

the inception of Operation Enduring Freedom.4 The escalating violence prompted President

Obama, on December 1, 2009, to announce a “surge” of additional U.S. troops to Afghanistan.

The surge deployed roughly 30,000 additional troops. In June 2011, President Obama

announced that the additional troops would be withdrawn over the course of the next year.

   3
      Gretchen Peters, Crime & Insurgency In The Tribal Areas Of Afghanistan & Pakistan at 16-
17, Combatting Terrorism Ctr. (Oct. 15, 2010) (“Crime & Insurgency”).
    4
      U.S. Dep’t of Def., Report on Progress Toward Security & Stability in Afghanistan at 7
(Jan. 2009).


                                                  15
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 29 of 288



          45.   From 2009 forward, while the United States was surging additional troops into

Afghanistan, Coalition forces faced intense attack from Taliban terrorists intent on expelling

them from the country. The Taliban’s “kinetic capabilities” reached their peak in or about 2010,

and its fighters continued to inflict substantial casualties on Americans in the years that

followed.5 All told, since Operation Enduring Freedom began, the Taliban-led insurgency has

killed well more than 1,500 U.S. service members and wounded approximately 20,000 more.

          46.   The Taliban has become perhaps the most lethal terrorist group in the world.

According to the Global Terrorism Index, terrorism-related deaths in Afghanistan soared in 2018

to more than 7,300 – with the Taliban responsible for most of them. The Taliban’s tactical

sophistication, close relationship with al-Qaeda, hatred of America, and commitment to violence

has enabled it to kill and injure untold thousands of people, including Americans and Afghans

alike. Today, as reported in the Global Terrorism Index study, the Taliban has “overt[aken] the

Islamic State group to become the deadliest terrorist organization in the world.”6

II.       DEFENDANTS KNOWINGLY OR RECKLESSLY FINANCED TERRORISM BY
          PAYING PROTECTION MONEY TO THE TALIBAN

          47.   Defendants each operated lucrative businesses in post-invasion Afghanistan.

MTN was Afghanistan’s largest provider of cellular-telephone service; the other Defendants

each obtained U.S. government contracts to engage in development projects or to provide

private-security services in Afghanistan. To increase their profit margins and redirect attacks

away from their business interests, Defendants knowingly paid protection money to the Taliban.



      5
     U.S. Dep’t of Def., Report on Progress Toward Security & Stability in Afghanistan at 2
(Dec. 2012).
   6
     J.P. Lawrence, US, Allies’ Military Successes Drove Down Terrorism Deaths Almost
Everywhere Except Afghanistan, Report Says, Stars & Stripes (Nov. 21, 2019), 2019 WLNR
35166439.


                                                 16
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 30 of 288



       48.     The specifics of each Defendants’ payments are discussed in Part IV below. To

lay the groundwork for those allegations, the next two sections describe the post-invasion

Afghanistan contracting environment and survey the evidence that large Western contractors like

Defendants commonly and openly made protection payments to the Taliban.

       A.      Defendants Operated In A Corrupt Afghan Contracting Environment That
               Encouraged Protection Payments

       49.     Defendants’ protection payments occurred in a contracting environment marked

by pervasive corruption. From 2007-2014, Afghanistan was one of the most corrupt countries in

the world. In the Transparency International corruption perceptions index – widely considered

the most authoritative measure of country-level corruption – Afghanistan ranked near the very

bottom each year. Those rankings reflected longstanding traditions of corruption that affected

virtually every level of Afghan civil society. A 2009 study co-authored by Defendant Louis

Berger Group, Inc. for the United States Agency for International Development (“USAID”)

found that corruption in Afghanistan was “more than the standard issue bribery”; it “ha[d]

become a system, through which networks of corrupt practices and people . . . reach[ed] across

the whole of government to subvert governance.”7 Similarly, Douglas Wissing, an investigative

journalist studying the connection between Afghan corruption and terrorist financing, observed

that “[e]ndemic payoffs began to pervade every aspect of Afghan life.”8

       50.     International contractors looking to profit off the Afghan market faced an equally

corrupt business environment. The Afghan government recognized as much in a highly

publicized white paper, explaining that the “large informal economy” in Afghanistan, “as well as

   7
      Checchi & Company Consulting, Inc. and Louis Berger Group, Inc., Assessment of
Corruption in Afghanistan at 4, USAID Contract No. GS-10F-0425M (2009) (“LBG USAID
Report”).
    8
      Douglas Wissing, Funding The Enemy: How U.S. Taxpayers Bankroll The Taliban at 87
(Prometheus Books 2012) (“Funding The Enemy”).


                                               17
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 31 of 288



the unprecedented large inflows of international assistance and the pressures to commit

development aid quickly, carry associated vulnerabilities to corruption.”9 Contractors spending

Western aid in this environment – and companies (like MTN) seeking to profit off the Afghan

people – therefore faced unusually high corruption risks. As a Georgetown University security-

studies professor put it, “Virtually every transaction in Afghanistan involves some degree of

payoff . . . Everyone is getting a piece of the money.”10

       51.     Western contractors operating in Afghanistan often structured their transactions to

exploit that corrupt business environment. They did so by laundering aid money through a web

of crooked local subcontractors – hired for tasks such as security, construction, and logistics –

that could make corrupt payoffs downstream while (in theory) maintaining a degree of plausible

deniability for the prime contractor whose money they were spending. Some projects had as

many as five different companies in the contracting chain: a prime contractor would interface

with the U.S. government (or similar Western institution); the prime contractor would then

outsource performance to a subcontractor; the subcontractor would hire another subcontractor,

which would hire another in turn; and eventually some local company would perform the work

on the ground on the prime contractor’s behalf. Not only did this structure permit the final

subcontractor to make corrupt payments with virtually no accountability, but it also ensured that

the “funds available for project work [we]re quickly and significantly depleted” by the




   9
     LBG USAID Report at 5 (citing Islamic Republic of Afghanistan, Afghanistan National
Development Strategy 1387–1391 (2008–2013) at 9 (June 2008), https://www.wto.org/
english/thewto_e/acc_e/afg_e/WTACCAFG18_CD_1.pdf).
   10
      Hindustan Times, About A Billion Dollars Worth of US Aid Diverted To Taliban Coffers
(Oct. 2, 2010), 2010 WLNR 21539943 (“About A Billion Dollars Worth of US Aid Diverted”).


                                                 18
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 32 of 288



contracting fees charged by each entity along the way.11 As described below, Defendants also

frequently relied on their subcontractors to funnel money to the Taliban.

        52.    These same contracting practices typically led to poor-quality work that

undermined U.S. reconstruction and security objectives. The Australian newspaper, reporting on

that phenomenon in 2010, described the typical arrangement:

        With little oversight of contracts, a corrosive and lucrative war economy has been
        nurtured, which the US government is now struggling to undo. Reports of corruption and
        incompetence are legion. Roads and buildings have been contracted to favoured Western
        companies which cream off profits, then sub-contract to local businesses to do the work.
        These then sub-sub-contract again to even cheaper local firms, which cut wages. The
        resulting infrastructure often falls apart within months.12

Defendants, like many companies entering the Afghan market, used a similar approach. The

result was a contracting model in which American resources were “lost in corporate profits of

contractors and sub-contractors” – or, as explained below, funneled to terrorists – rather than

supporting the Afghan economy.13

        53.    Vast sums of money disappeared into this web of corrupt contractors and

subcontractors. Defendants’ conscious refusal to take responsibility for their subcontractors

exacerbated the problem. As Mr. Wissing summarized a statement by a former consultant for a

large USAID contractor, “U.S. private development contractors were far more interested in their

margins than in recruiting competent employees. ‘They can put in any bozo,’ [the consultant]

said. ‘Pay them what they want and make their profit.’ ”14 With prime contractors deliberately

abdicating their oversight role, subcontractors rarely spent Western contract money for its

   11
       Matt Waldman, Falling Short: Aid Effectiveness In Afghanistan at 18 (Oxfam Int’l, Mar.
2008) (“Oxfam Report”), https://www-cdn.oxfam.org/s3fs-public/file_attachments/ACBAR_aid_
effectiveness_paper_0803_3.pdf.
    12
       Tom Coghlan, Aid Robs Afghan & Iraqi Poor, Helps Rich, Australian (Dec. 29, 2010),
2010 WLNR 25517589.
    13
       Oxfam Report at 3.
    14
       Funding the Enemy at 99.


                                                19
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 33 of 288



intended purpose. One contemporaneous assessment by Kabul Group Consulting estimated that

as much as 75% of “aid money pumped into the country” was diverted for illegitimate

purposes.15 A 2010 U.S. government audit was even bleaker: analysts estimated that “only

about 10 percent of the aid budget actually reaches the people in Afghanistan who need it.”16 Of

the remaining 90 percent, a substantial portion went to the Taliban, and some went to more

garden-variety corruption – but very little benefited Afghan reconstruction efforts.

        54.    Defendant LBG well illustrates the point. In 2005, LBG received a U.S.

government contract to build a road between Kabul and the nearby airport. LBG subcontracted

out the project, and the downstream subcontractors ultimately built the road at a total cost of over

$2.4 million per kilometer – at least quadruple the average cost for comparable work.17 LBG’s

overpriced road, as was typical of LBG road-construction projects at the time, quickly began to

fall apart due to shoddy construction quality. But the problem was not confined to LBG: many

contractors, similarly outsourcing their work to unaccountable and unreliable subcontractors,

regularly sponsored expensive projects “using substandard materials and methods.”18 As a

result, 2010-era Afghanistan was “littered with abandoned or half-built structures” that reflected

the inept and corrupt contracting practices employed by companies like Defendants.19

        55.    Western contractors’ reliance on chains of unscrupulous subcontractors was

widely understood to be corrupt. LBG’s 2009 study for USAID documented that “Afghan

perceptions of rampant corruption include corruption in the donor community, due to the high

   15
      Jonathan Owen, Army Launches Investigation: Corrupt Afghans Stealing Millions From
Aid Funds, The Independent (Mar. 7, 2010) (“Army Launches Investigation”).
   16
      About A Billion Dollars Worth of U.S. Aid Diverted.
   17
      Oxfam Report at 19.
   18
      U.S. Senate Committee on Foreign Relations, Majority Staff Report, Evaluating U.S.
Foreign Assistance To Afghanistan at 16 (June 8, 2011) (“Kerry Report”).
   19
      Id.


                                                20
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 34 of 288



costs, bureaucratic procedures, and layers of contracting and subcontracting in many projects.”20

A 2011 report by the U.S. Senate Committee on Foreign Relations likewise criticized the

widespread “use of large numbers of contractors” as inviting “corruption through multiple

subcontractors.”21 The prevailing criticism of such practices led General Petraeus to issue formal

contracting guidance in 2010 that emphasized the importance of “contract[ing] with vendors that

have fewer sub-contractors. Excessive sub-contracting tiers provide opportunities for criminal

networks and insurgents to divert contract money from its intended purpose.”22 Although not the

only cause, Defendants’ use of such contracting tiers enabled them to make enormous profits

while delivering substandard work. It also, as alleged below, helped them fund the Taliban.

        B.     Western Contractors Commonly Structured Their Operations In
               Afghanistan To Funnel Protection Payments To The Taliban

        56.    Defendants employed the same contracting process to funnel money to the

Taliban. Defendants paid the money as protection: they decided that the cheapest way to shield

their projects from the risk of attack was to pay the Taliban to leave them alone and instead

attack other targets – like Plaintiffs. As detailed in this section, those payments were pervasive

throughout Afghanistan and supplied the Taliban with an important stream of financing.

        57.    At all relevant times, the Taliban used threats of terrorist violence to extract

protection money from international companies doing business in Afghanistan. Such threats

were particularly frequent in (though not limited to) geographic areas of Taliban control. By

2006, the Taliban had achieved control of wide swaths of southern and eastern Afghanistan, and

by 2009 it had installed “shadow” governments in 33 of Afghanistan’s 34 provinces. It


   20
       LBG USAID Report at 51.
   21
       Kerry Report at 16.
    22
       General David Petraeus, COMISAF’s Counterinsurgency (COIN) Contracting Guidance
at 1 (Sept. 8, 2010) (“COMISAF’s Contracting Guidance”).


                                                 21
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 35 of 288



leveraged that control into protection payments. As an anticorruption investigator working for

the U.S. House of Representatives explained, it was “long-standing business practice within

Afghanistan to use your control of the security environment in order to extort payment from

those who want to operate within your space, whether it’s construction of a cellphone tower, a

dam, or running trucks.”23 The Taliban perfected that practice by threatening contractors’

businesses unless they met the terrorists’ financial demands.

        58.    The Taliban presented companies with a choice: alert the government and seek

the U.S. military’s assistance, invest in legitimate security to protect their projects against attack,

or instead save time and money and simply pay the Taliban what it asked. One American

executive whose company conducted business in Afghanistan described the decision as

“ ‘whether you’d rather pay $1,000’ for Afghans to safely deliver a truck, even if part of the

money goes to the insurgents, or pay 10 times that much for security provided by the U.S.

military or contractors.”24 To maximize profits, contractors (including Defendants) often chose

that former option. The owner of one logistics subcontractor described the prevailing mentality:

“ ‘I pay the Taliban not to attack my goods, and I don’t care what they do with the money,’ he

said laughing. ‘If you don’t, the next day your property is attacked and destroyed.’ ”25

        59.    Companies rationalized their payments to the Taliban by framing them as a

necessary cost of business. But the payments were unnecessary – even from the standpoint of

Defendants’ own security needs – and counterproductive. In reality, companies chose to pay not

because of any reconstruction imperative, but because it served their financial interests. As an

adviser to the Afghan Interior Ministry explained, “the costs of enabling the Taliban’s protection

   23
      Karen DeYoung, Afghan Corruption: How To Follow The Money?, Wash. Post (Mar. 29,
2010), 2010 WLNR 26719956 (“Afghan Corruption”).
   24
      Afghan Corruption.
   25
      Afghan Firms Pay Off Taliban.


                                                  22
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 36 of 288



racket outweigh the benefits of any reconstruction that might come out of it.”26 He noted that “it

might be more convenient to pay off the Taliban, and it might be faster,” but it “both prolongs

the war and feeds criminality, which in turn turns more people against the government.”27

        60.    Although protection payments may have offered one way to decrease the odds

that a contractor would face attack, they offered no guarantee. The Taliban often insisted on

renegotiating payment terms midstream and would stage attacks as a bargaining tactic, or it

would attack paying companies to send a message to the broader industry. For those reasons,

terrorists would occasionally threaten or even attack contractors that were paying protection

money. On balance, though, contractors who paid the Taliban terrorists bought themselves

relative security at a lower price than legitimate security measures. At the same time, the

payments strengthened the Taliban’s ability to commit attacks against others. When Defendants

paid the Taliban protection money, then, they were not lessening the overall risk of terrorist

violence; they were simply redirecting the violence to other targets – such as Plaintiffs.

        61.    Companies often routed money to the Taliban through their subcontractor

networks. Just as delegating contract performance to corrupt subcontractors worsened the

quality of the services provided, see supra ¶¶ 51-53, so too did it create opaque pools of money

from which to pay off the Taliban. As one journalist observed in 2009, there was a “web of

financial connections between major international contractors and the Taliban” through “which

the insurgents provide protection . . . in return for a healthy cut of the proceeds.”28 Western

contractors like Defendants used their subcontractors to “pay bribes to Taliban representatives


   26
       Aryn Baker, How The Taliban Thrives at 51, Time Magazine (Sept. 7, 2009) (“How The
Taliban Thrives”).
    27
       Id. at 51.
    28
       Jean MacKenzie, Charge Probed That U.S. Aid Helps Fund Taliban, Star-Ledger (Sept. 5,
2009), 2009 WLNR 17449038 (“U.S. Aid Helps Fund Taliban”).


                                                 23
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 37 of 288



and even [to] seek written authorisation to work in an area from Taliban leaders.”29 As

explained below, Defendants both actively facilitated and benefited from such payments that

their subcontractors delivered on their behalf. See infra ¶¶ 79, 83.

        62.    Watan Risk Management (together with its affiliates, “Watan”), a now-infamous

Afghan security subcontractor, offers a particularly egregious example. Watan was one of the

largest private-security companies in Afghanistan, and it made its money on subcontracts to

protect convoys ferrying goods and fuel around the country. In that capacity, Watan worked for

many of the largest Western contractors in Afghanistan, including, on information and belief,

most of the Defendants. “There were so many contracts out there,” Watan’s managing director

stated later, “that you could win anything you wanted . . . The margins were insane.”30 In 18

months, Watan’s revenues ballooned from $500,000 to $58 million.

        63.    Watan was profitable because it cheaply sourced its supply of “security guards”

from the ranks of the Taliban, including the Haqqani Network. Contractors and subcontractors

that outsourced security to Watan were, in effect, knowingly hiring the Taliban to provide

security. Indeed, decisions to pay Watan for security supplied the Taliban, including the

Haqqanis, with money and intelligence that undermined American interests. For example,

according to a declassified intelligence report released by the Defense Intelligence Agency:

        As of 29 August 2010, Qabool ((Khan)), who is a manager for Watan private security
        company in Khowst Province, Afghanistan, is secretly providing information on U.S.
        bases to Siraj ((Haqqani))’s intelligence section in Miram Shah, Pakistan . . . . Khan is
        currently a manager with Watan security, and has private security guards posted on U.S.
        bases Salerno and Chapman. Khan receives $800.00 U.S. Dollars per guard, per month,
        in which $200.00 U.S. Dollars goes to the guard, $300.00 U.S. Dollars to Khan, and
        $300.00 U.S. Dollars is given to the Haqqani Network. Khan also provides the Haqqani


   29
      International Crisis Group, Aid & Conflict In Afghanistan at 20, Asia Report No. 210
(Aug. 4, 2011).
   30
      Matthieu Aikins, The Bidding War, New Yorker (Feb. 28, 2016).


                                                24
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 38 of 288



        Network with license plate numbers of the vehicles on the base, plus the names and
        physical descriptions of U.S. military and contractors on the base.31

        64.    In December 2010, the U.S. military debarred Watan from government

contracting, as part of its efforts to “clean up a contracting process in Afghanistan that has been

riddled with corruption and allowed U.S. funds to pass to insurgents.”32 Before the debarment,

however, Western companies like Defendants commonly hired Watan despite proliferating

allegations that it was “bribing both government officials and Taliban commanders.”33

        65.    Watan illustrates a broader pattern in which companies like Defendants

knowingly (or recklessly) paid protection money to the Taliban. The widespread existence of

such protection-money payments has been confirmed by U.S. reconstruction agencies, U.S.

military officials, congressional investigators, industry participants, and journalists. To begin,

USAID itself recognized that a “main challenge[]” facing U.S. development efforts in

Afghanistan was “ensuring that USAID resources do not benefit the Taliban or other malign

groups.”34 The agency documented those risks in a 2009 “investigation into allegations that its

funds for road and bridge construction in Afghanistan are ending up in the hands of the Taliban,

through a protection racket for contractors.”35 An employee of the U.S. Embassy in Kabul

described the typical “arrangement as ‘organized crime,’ ” in which “the Taliban takes as much




   31
       Defense Intelligence Agency, Qabool Khan Providing Secret Information To The Haqqani
Network On U.S. Bases In Salerno & Chapman, Intelligence Information Report (Aug. 31, 2010)
(emphasis added), https://www.dia.mil/FOIA/FOIA-Electronic-Reading-Room/FOIA-Reading-
Room-Afghanistan/FileId/114000/.
    32
       Heidi Vogt, U.S. Blacklists Afghan Security Firm Tied To Karzai, Associated Press (Dec.
9, 2010).
    33
       Id.
    34
       USAID, Fact Sheet on Accountable Assistance for Afghanistan (A3) (June 2011).
    35
       U.S. Aid Helps Fund Taliban.


                                                 25
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 39 of 288



as 20 percent of development aid awarded to contractors.”36 Summing up the results of that and

similar investigations, a Congressional Research Service analyst wrote in 2011 that, “[a]ccording

to numerous government officials, intelligence sources, and contractor reports, significant

amounts of contracting funds flow to criminal networks and insurgents.”37

        66.    U.S. military officials documented the same pattern. Several ISAF officials

confirmed to the New York Times in 2010 that prominent Afghan security subcontractors hired

by companies like Defendants were suspected of “using American money to bribe the Taliban.”38

A 2014 Pentagon study similarly found that, “[b]y the time the US started the surge, ‘Convoy

protection money . . . was simply a cost of doing business.’ ”39 The “complex and arduous

logistics chain” overseen by companies like Defendants, the study continued, “fuel[ed]

corruption” and “provid[ed] a financial windfall to the Taliban.”40 As the lead forensic

accountant for Task Force 2010 – an interagency group that studied the relationship between

counterinsurgency and contracting practices in Afghanistan – summarized the evidence: “U.S.

taxpayer dollars reached the insurgents through a layer of intermediaries that began with the

contractors. ‘I always viewed them as an aider and abettor of terrorist acts.’ ”41

        67.    Task Force 2010 gathered additional evidence that Western contractors in

Afghanistan financed the insurgency. The “big companies we found,” the Task Force’s first


   36
       Dana Chivvis, Is The Taliban Getting A Cut Of U.S. Aid, CBS News (Sept. 3, 2009).
   37
       Moshe Schwartz, Wartime Contracting in Afghanistan: Analysis & Issues For Congress at
5-6, Congressional Research Service (Nov. 14, 2011), https://fas.org/sgp/crs/natsec/R42084.pdf.
    38
       Dexter Filkins, Convoy Guards In Afghanistan Face An Inquiry, N.Y. Times (June 6,
2010).
    39
       Joint & Coalition Operational Analysis (JCOA), Operationalizing Counter/Anti-
Corruption Study § 2.2 (Feb. 28, 2014) (ellipses in original), https://www.hsdl.org/
?view&did=756004.
    40
       Id.
    41
       Matthieu Aikins, The Bidding War, The New Yorker (Feb. 28, 2016).


                                                 26
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 40 of 288



director stated, “they’re all corrupt.”42 In the Task Force’s review of roughly 3,000 contracts in

the theater, it estimated that on average “18% of contract money went to the Taliban, Haqqani,

[and] other insurgent groups. And it was often a higher percent.”43 Another counterterrorism

investigator, working for the U.S. Treasury Department with Task Force 2010, stated that his

investigation “found that 25% of the money went to the wrong hands.”44 An Assistant Secretary

of State, relaying the intelligence community’s concerns at the time, agreed with that assessment.

“We didn’t intentionally go and say, here is [a] bullet, please shoot an American, but the fact that

some of our stuff [went] to the Taliban through fairly direct means was probably true.”45

        68.    Congressional investigations reached similar conclusions. Most prominently, the

bipartisan Commission on Wartime Contracting in Iraq and Afghanistan, after a lengthy

investigation, found in 2011 that “U.S. funds have been diverted to insurgents and warlords as a

cost of doing business in Afghanistan . . . The Commission finds it particularly alarming that

Afghan subcontractors on U.S.-funded convoys, road construction, and development projects pay

insurgent groups for protection.”46 Representative John Tierney echoed that message at a

congressional hearing, observing that “the extortion of international contractors is a booming

industry” in Afghanistan.47 And at the same hearing, Brigadier General Stephen Townsend said


   42
      SIGAR Interview with Gert Berthold, Lessons Learned Record of Interview at 2 (Oct. 6,
2015) (“SIGAR Interview with Gert Berthold”).
   43
      SIGAR Interview with Gert Berthold at 5.
   44
      SIGAR Interview with Thomas Creal, Lessons Learned Record of Interview at 3 (Mar. 23,
2016).
   45
      SIGAR Interview with Amb. Richard Boucher, Lessons Learned Record of Interview at 6
(Oct. 15, 2015).
   46
      Commission on Wartime Contracting in Iraq and Afghanistan, Transforming Wartime
Contracting at 73 (Aug. 2011) (“CWC Report”).
   47
      Corruption in Afghanistan Defense Contracting, Hr’g Before the H. Comm. On Oversight
and Government Reform (Sept. 16, 2011) (statement of Rep. John Tierney), 2011 WLNR
29411184 (“Hearing on Corruption in Afghanistan Defense Contracting”).


                                                27
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 41 of 288



of Western security and development spending in Afghanistan: “It’s clear to us some of that

money is going in the insurgency and we’ve got to do whatever we can to stop that.”48

        69.    Business owners operating in Afghanistan confirmed the frequent practice of

paying protection money to the Taliban. An owner of one telecommunications firm operating in

southern Afghanistan admitted to a reporter in 2009 that his firm “pays 2,000 dollars in

protection money per month [to the Taliban] for each of his transmission masts. ‘You have to do

it. Everybody does.’ ”49 The vice president of a Kabul-based logistics subcontractor called such

protection-money payments “a big source of money for the insurgents.”50 The owner of another

road-repair contractor similarly told the media that he paid “insurgents a substantial part of a

$1.2 million contract” as protection money, after Taliban terrorists told him, “You know we need

this American money to help us fund our Jihad.”51 And another subcontractor working on a

bridge project in Helmand “admitted he agreed to add 20 percent to the budget for the project

and to kickback that amount to the Taliban as protection money.”52 That subcontractor, like

several others, “confirm[ed] that it was standard practice to build in a kick back to the Taliban to

ensure that militants did not attack or disrupt a construction project.”53

        70.    Journalists and other experts likewise documented widespread protection

payments to the Taliban. One Kabul-based investigative journalist gathered evidence in 2009


   48
       Id. (statement of Brig. Gen. Stephen Townsend).
   49
       Can Merey, How The Taliban Has Turned Extortion Into A Gold Mine, Deutsche Presse-
Agentur GmbH (June 4, 2009) (“Taliban Has Turned Extortion Into A Gold Mine”).
    50
       Matthew Green & Farhan Bokhari, High Costs To Get NATO Supplies Past Taliban,
Financial Times (Nov. 13, 2009).
    51
       Afghan Firms Pay Off Taliban.
    52
       Joseph V. Micallef, Follow The Money: The Taliban’s Growing Criminal Empire (2011),
https://www.military.com/daily-news/2017/04/03/follow-the-money-the-talibans-growing-
criminal-empire.html (“Follow The Money”).
    53
       Id.


                                                 28
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 42 of 288



that “[v]irtually every major project includes a healthy cut for the insurgents.”54 Around the

same time, CBS News reported on claims that “U.S.-funded contractors have been spending a

hefty chunk of [their] funding on protection payments to the Taliban – for years.”55 Sydney

Morning Herald journalists, after a fact-finding trip to southeast Afghanistan, detailed how “[i]t

is effectively the Taliban who decide which local contractors will work on a project,” often by

“setting a level of protection money that the contractor can afford to pay.”56 And Mr. Wissing,

in an exhaustively researched book, surveyed comparable reports that “insurgents used extortion

of US development money for their funding.”57 The Taliban’s funding, he explained, came from

“supply-convoy shakedowns, construction-protection rackets, Taliban ‘taxes’ on corrupt

officials, payoffs from NGOs[,] and major Afghan businesses,” including “cell phones.”58

        71.    Those protection payments continued despite mounting concerns raised by U.S.

and British military leaders that Western companies were financing terrorism in Afghanistan. In

early 2010, a British Major General ordered a “probe into construction and logistics contracts” as

part of ISAF’s “wider crackdown,” in which General Stanley McChrystal likewise “declared war

on those making millions out of what has become a billion-dollar black hole for aid funds.”59

While those probes went forward, local Afghan experts estimated that large portions of Western

contracting dollars in Afghanistan continued flowing to the Taliban as protection money. As one

journalist reporting on those developments observed, the probes manifested a widespread

   54
       Jean MacKenzie, Funding The Afghan Taliban, GlobalPost (Aug. 7, 2009) (“Funding The
Afghan Taliban”).
    55
       Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).
    56
       Paul McGeough & David Brill, Insurgents Play A Perilous Mountain Game, Sydney
Morning Herald (Sept. 27, 2009) (“Insurgents Play A Perilous Mountain Game”),
https://www.smh.com.au/world/insurgents-play-a-perilous-mountain-game-20090926-g73f.html.
    57
       Funding The Enemy at 234.
    58
       Id.
    59
       Army Launches Investigation.


                                                29
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 43 of 288



realization that, due to unscrupulous contractors like Defendants, “the very money supposed to

win over the hearts and minds of Afghans is ending up in the hands of the Taliban.”60

        72.    Companies like Defendants routed their payments to the Taliban through two

primary channels. First, for especially high-value payments, they negotiated the payments with

a senior Taliban “contracts officer” in Kabul or Quetta, Pakistan. For such larger projects, the

Taliban followed an organized, highly regulated process in negotiating an appropriate level of

protection money with the contractor. As part of that process, Taliban auditors and engineers

inspected the project paperwork and used the estimated value to calibrate the amount of

protection money demanded. The Taliban Financial Commission supervised the resulting

payments. As the U.N. Security Council explained after a lengthy analysis, the Commission

oversaw the process of extracting payments from “construction and trucking companies, mobile

telephone operators, mining companies[,] and aid and development projects.”61

        73.    The procedure through which the Taliban extracted those payments was

straightforward. At in-person meetings conducted either directly with the Western contractor or

through an intermediary, the Taliban contracts officer did due diligence on the proposed project

and then either “agree[d] [to] protection money with the contractor,” or simply “demand[ed] a

cut” of the proceeds.62 Defendants virtually always agreed to pay.

        74.    The Taliban’s Code of Conduct further confirms the group’s systematic practice

of extracting protection payments from large firms doing business in Afghanistan. Section 5 of

the Code set forth regulations requiring Taliban fighters to kickback 20 percent of any money

seized in terrorist attacks as “khoms” (an Islamic tax) to the Taliban’s “provincial official”; the

   60
     Id.
   61
     U.N. Security Council, First Report of the Analytical Support & Sanctions Implementation
Monitoring Team ¶ 35 (Sept. 5, 2012) (“U.N. Financing Report”).
  62
     Id. ¶ 39.


                                                 30
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 44 of 288



remaining four-fifths was given to those on the frontline. However, any money or property

“seized without fighting” from Western projects – such as the fruits of successful extortion from

companies like Defendants – was sent to leadership to “be spent on the mujahedeen’s needs.”63

        75.    Section 9 of the Taliban’s Code further prescribed regulations for “control and

arrangement of the affairs of [private] companies and [non-governmental] organisations” and

entrusted authority over those affairs to the “Organisations and Companies Commission”

reporting to the Quetta Shura.64 In an interview published on the Taliban’s official website, the

head of that Commission described that decision to “constitute a separate commission for the

control of NGOs and companies and for the effective organisation and coordination of their

activities and expenditures.”65 Proper “expenditures” by Defendants, he explained, were crucial

for them to obtain “permission letters” from the Taliban to fulfill their contracts.66 If companies

refused, he warned, the “mujahedeen of the Islamic Emirate can halt these kinds of violators.”67

        76.    Gretchen Peters, a recognized expert on Afghan terrorist financing who has

written extensively about and testified to Congress on the topic, likewise documented high-level

protection-money negotiations between Western contractors like Defendants and Taliban

leadership. “The Quetta Shura,” she explained, “collects protection money from larger

businesses, notably the telecommunications sector and construction projects funded by

international aid organizations and the Coalition.”68 Such payments were neither ad hoc nor the

function of individual rogue insurgents; they occurred in an environment in which the Taliban


   63
      Code of Conduct For The Mujahadeen § 5 (2010 Edition).
   64
      Id. § 9.
   65
      Interview with Mawlawi Ahmad Bilal, Al-Emera (Mar. 20, 2014).
   66
      Id.
   67
      Id.
   68
      Crime & Insurgency at 31.


                                                31
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 45 of 288



leadership had “moved to regulate how protection money is collected from larger businesses, aid

and development projects.”69 Those Taliban regulations – ensuring a predictable set of payments

from contractors to the Taliban Financial Commission – were designed to bring a degree of

regularity to the protection rackets on which the Taliban relied to finance its insurgency.

        77.    Industry participants confirmed the existence of such “high-level negotiations”

between “the Taliban and major contractors.”70 For example, an owner of a telecommunications

firm admitted negotiating with the Taliban’s “so-called commission, a kind of shadow

economics ministry of the militants, headed by Mullah Brader, a deputy of Taliban leader Mullah

Omar.”71 As the executive explained, buying “commission approval” for an economic project

was one way to “ ‘make sure that your business is not being attacked.’ ”72 Contractors operating

in Afghanistan typically “regard[ed] these overheads as a cost of doing business,” even though

they knew the payments allowed “the insurgency [to] benefit[] financially.”73

        78.    Second, in addition to high-level negotiations with senior Taliban officials,

companies like Defendants also paid protection money to local Taliban commanders in the areas

where they were operating. They negotiated those payments not directly with the Taliban

Financial Commission, but with lower-level Taliban officials operating at the provincial or

district level. The Taliban set up shadow governments – including a so-called “governor” – in

most areas, and contractors frequently sought to obtain the Taliban governor’s approval before

building in a given area. A Le Monde journalist reported on a typical example in 2010: the




   69
      Id. at 29.
   70
      Funding The Afghan Taliban.
   71
      How The Taliban Has Turned Extortion Into A Gold Mine.
   72
      Id.
   73
      U.N. Financing Report ¶ 40.


                                                32
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 46 of 288



Taliban “governor” of Kunduz, a northern province, took “a percentage of almost all

construction work in the area, including roads, bridges, schools and clinics.”74

        79.    Companies typically routed these more-localized payments through their

subcontractors. Most often, private-security firms arranged payment on their clients’ behalf.

The security firms paid the Taliban either by making cash payments through the Afghan hawala

system – the country’s historic informal money exchange and transfer network – or by directly

hiring Taliban members and putting them on the payroll as “security guards.” Either way, the

logic of the payments was simple: they reduced the threat of attacks on the contractors’ own

projects at an attractive price. As one American executive with business in Afghanistan put it in

slightly overstated terms, “No matter how bad things get out there, the trucks always get through.

. . We don’t need any security if the payments are made. Nobody f---s with us.”

        80.    Companies paid the Taliban protection money in relatively predictable

percentages on each project they undertook in Afghanistan. The percentages could vary based

on several factors, including contract size, location, and the particular Taliban officials involved.

But overall, many analysts estimated a largely consistent 20% across-the-board “tax” that the

Taliban levied on every meaningful economic project. The percentage could vary upwards on

occasion: one supplier operating in Helmand admitted to “tack[ing] on about 30 percent extra

for the Taliban,”75 while officials in Farah Province estimated that the Taliban was extracting

“up to 40 percent of the money coming in” for development.76 Moreover, contractors often

made payments at multiple stages: they would negotiate one percentage with the Taliban


   74
      Louis Imbert, The Taliban’s Secret Weapon: Security, Le Monde Diplomatique (Oct.
2010).
   75
      Funding The Afghan Taliban.
   76
      Jean MacKenzie, Who Is Funding The Afghan Taliban? You Don’t Want To Know,
Reuters Global News Journal (Aug. 13, 2009) (“Who Is Funding The Afghan Taliban?”).


                                                 33
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 47 of 288



Financial Commission, but then allow a local Taliban commander to take another cut on top.

Those payments together could deliver extraordinary sums to the Taliban. One Afghan

intelligence official noted examples of private-security companies “paying as much as 60 percent

of their gross profits” to Taliban insurgents for so-called “convoy security.”77

        81.    The same scheme delivered protection payments to the Haqqani Network, which

was the part of the Taliban concentrated in eastern and southeastern Afghanistan. The Haqqani

Network ran especially potent protection rackets that extracted revenues from large companies

like Defendants conducting business in its territory. As Ms. Peters testified to Congress, the

Haqqanis “systematically extort all business that takes place in their areas of operations.”78 That

conclusion echoed the statements of the Haqqani Network’s own members. This “protection

racket for construction firms,” a former Haqqani commander told the New York Times, was “ ‘the

most important source of funding for the Haqqanis.’ ”79

        82.    Contractors (and their subcontractors) typically concealed their protection

payments from the U.S. government by inflating their costs and misrepresenting protection

money as a legitimate security expense. For example, one Afghan construction subcontractor

stated that he “builds in a minimum of 20 percent for the Taliban in his cost estimates” – so that

of every $1 million he received, “$200,000 is siphoned off for the insurgents.”80 Similarly, the

criminal-run security subcontractor U.S. Protection and Investigation (“USPI”), see infra ¶¶ 164,

196-201, added fictitious security guards to its payroll and concealed the protection payments as

   77
      Jake Sherman and Victoria DiDomenico, The Public Cost Of Private Security In
Afghanistan at 8, NYU Center on Int’l Cooperation Briefing Paper (Sept. 2009).
   78
      Combatting The Haqqani Terrorist Network, Hr’g Before the U.S. House Committee on
Foreign Relations, Subcommittee on Terrorism, Nonproliferation, and Trade, 112 Cong. 177
(Sept. 13, 2012) (statement of Gretchen Peters, author, Haqqani Network Financing).
   79
      Mark Mazzetti et al., Brutal Haqqani Crime Clan Bedevils U.S. In Afghanistan, N.Y.
Times (Sept. 24, 2011) (“Brutal Haqqani Crime Clan”).
   80
      Who Is Funding The Afghan Taliban?.


                                                 34
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 48 of 288



“salaries” for the ghost employees. It then passed the costs of those protection payments up the

chain for reimbursement by the prime contractor. Alternatively, the ArmorGroup Defendants

hired Taliban cut-outs as security personnel – and so paid protection money in the form of real

(yet no less unlawful) salaries they knew would benefit the insurgency. See infra ¶¶ 137-50.

       83.     As explained below, Defendants each followed this common practice and paid

protection money to the Taliban, including through their subcontractors. See infra Part IV. In

doing so, they both facilitated and benefited from their subcontractors’ payments. Defendants

actively facilitated such payments by obtaining the underlying government contracts to pay for

the work that needed “protection” from the Taliban; by retaining and then outsourcing security to

the corrupt subcontractors they knew would pay money to terrorists; by encouraging their

subcontractors to make the payments, either explicitly or implicitly; and by supplying the actual

financing that the subcontractors then used to make the payments. When the subcontractors

charged their security “costs” (including the protection money) under their contracts, Defendants

would either reimburse those costs directly or transmit them to the U.S. government for

reimbursement. Either way, Defendants benefited from the contracting arrangement. They

orchestrated illegal payments that protected their own revenues while pushing nominal

responsibility for the mechanics of those payments onto their chosen partners.

III.   DEFENDANTS KNEW OR RECKLESSLY DISREGARDED THAT THEIR
       PAYMENTS FINANCED TALIBAN ATTACKS ON AMERICANS

       A.      Defendants’ Protection Payments Directly Funded The Taliban’s Terrorist
               Campaign Against Americans In Afghanistan

       84.     Money supplied the lifeblood of the Taliban insurgency. Financing gave the

Taliban the means to recruit and pay terrorist fighters; to acquire weapons and explosives with

which to attack Coalition forces; and to maintain the vast operational infrastructure needed to

sustain the insurgency. In 2011, it cost the Taliban an estimated $100-155 million overall to


                                                35
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 49 of 288



launch attacks, and up to $300 million to “maintain[] the insurgency” generally.81 Those costs

ballooned as the insurgency intensified. As a U.N. Security Council report documented, from

2006-2012 the Taliban “managed to finance an ever-increasing number of attacks, reflecting a

year-on-year increase in income.”82 The Taliban’s access to financing sufficient to cover those

costs was vital to its ability to sustain its campaign of terrorism against the United States. As one

military historian observed in 2011, “the Taliban’s most significant weapon is not its arms or its

ability to mobilize jihadists but the vast sums of money that it seems to have at its disposal.”83

        85.    Defendants’ protection payments supplied the Taliban with an important stream

of revenue it used to finance terrorist attacks against Americans in Afghanistan. The very nature

of the protection-money demands themselves – backed by threats of future violence conveyed by

the same Taliban fighters who were waging an insurgency against the United States – ensured a

close connection between the payments and Taliban attacks on American forces.

        86.    The Taliban institutionalized control of its protection-money revenue. The

extraction of protection payments occurred via a highly regulated process designed to ensure that

such payments would benefit the broader insurgency. The Taliban’s 2009 Code of Conduct, for

example, contained extensive regulations dictating to local field commanders how to collect (and

spend) protection money from foreign businesses. As Ms. Peters explained, those regulations

“literally institutional[ized] how profits earned from organized crime are to be distributed within

the command chain.”84 The money flowed both ways – from local commanders up to the

Financial Commission for use by the Taliban’s central leadership, and conversely from the

leadership back down to local commanders for use in the field. In all cases, the Quetta Shura

   81
      U.N. Financing Report ¶ 34.
   82
      Id.
   83
      Follow The Money.
   84
      Crime & Insurgency at 16.


                                                 36
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 50 of 288



maintained “final say in all matters of collecting protection money.”85 That discipline allowed

protection money collected from all over the country to finance the Taliban’s terrorist machine.

         87.    The Taliban’s oversight of protection money ensured that Defendants’ payments

directly supported terrorism. Defendants’ protection payments gave the Taliban fungible

resources that were vital to the Taliban’s ability to sustain its terrorist enterprise. For that reason,

the Commission on Wartime Contracting observed that “diverted funds,” channeled from

Western contractors to the Taliban, “directly strengthen the insurgency.”86

         88.    Protection payments supplied the Taliban with the means to buy weapons and

explosives for use in terrorist attacks. Weapons capable of killing and injuring Americans cost

money, and Defendants’ protection payments provided the Taliban with a potent source of

funding to cover the cost of its escalating insurgency. As Ms. Peters explained, once companies

like Defendants decided to “pay off insurgents to avoid having [their] projects attacked,” the

“insurgents then spen[t] the money they raise[d] to purchase weapons and explosives, which in

turn get used to kill American soldiers.”87 Congressman Bill Delahunt was even more succinct.

Responding to reports that “U.S.-funded contractors” made “protection payments to the

Taliban,” he observed: “ ‘That translates into money that the Taliban are using to attack and kill

American military personnel, and that’s just simply outrageous.’ ”88

         89.    Even relatively small protection payments had an outsized effect on the Taliban’s

terrorist capabilities. Although estimates vary, the Taliban paid many of its rank-and-file

fighters about $100 per month, while mid-level commanders made upwards of $350 per month.

As for many of the IEDs that the Taliban used against Coalition troops, a Pakistani security

    85
       Id. at 17.
    86
       CWC Report at 74.
    87
       Crime & Insurgency at 31.
    88
       Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).


                                                  37
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 51 of 288



official estimated that they cost a mere $100 to make.89 At those rates, even a single protection

payment of $2,000 could finance substantial insurgent violence: it could put ten fighters and a

commander in the field for a month, and supply them with five IEDs. And the Defendants each

paid protection money that was many orders of magnitude higher. Those payments materially

strengthened the Taliban’s ability to finance the types of attacks that killed and injured Plaintiffs.

        90.    Protection payments supplied one of the most quantitatively significant sources of

funding for the Taliban. As Secretary of State Hillary Clinton testified to the U.S. Senate

Committee on Foreign Relations in 2009: “[O]ne of the major sources of funding for the Taliban

is the protection money.”90 The systematic payments effected by large international companies

swamped other, smaller-scale protection rackets. “A far larger source of Taliban income” as

compared to other extortion schemes, the Sunday Telegraph reported in September 2009, was the

money the Taliban extracted from companies providing security or “provid[ing] new

infrastructure, such as schools and roads.”91 The Commission on Wartime Contracting thus

concluded that “[e]xtortion of funds from U.S. construction projects and transportation contracts

is the insurgents’ second-largest funding source,” behind only drug trafficking.92

        91.    In many areas of the country, protection payments supplied the single most

significant source of funding for insurgent violence. In areas where “there [wa]s little or no

poppy grown,” protection rackets were “believed to be the largest source of income for the


   89
       See Kathy Gannon, Taliban Gains Money, al-Qaida Finances Recovering, Assoc. Press
(June 20, 2009).
    90
       Afghanistan: Assessing The Road Ahead, Hr’g before the U.S. Senate Committee on
Foreign Relations, S. Hr’g 111-479 at 48 (Dec. 3, 2009) (statement of Hillary Rodham Clinton,
Sec’y of State, U.S. State Dep’t), https://www.foreign.senate.gov/imo/media/doc/120309_
Transcript_Afghanistan%20Assessing%20the%20Road%20Ahead.pdf.
    91
       Christopher Booker, How We Help To Arm The Taliban, Sunday Telegraph (Sept. 13,
2009).
    92
       CWC Report at 74.


                                                 38
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 52 of 288



insurgents.”93 That was nowhere more true than in the areas where the Taliban acted through the

Haqqani Network. In the areas of Haqqani influence – including eastern and southeastern

provinces where many Defendants did business – protection money accounted for “the network’s

largest source of income.”94 As one local businessman with experience in the area reported of

the Haqqanis, “Compared to extortion, . . . everything else is peanuts.”95

        92.    Drug trafficking in Afghanistan was not enough by itself to finance the Taliban’s

nationwide terrorist campaign. As the U.N. Security Council concluded in its report on Taliban

financing, “the amount of money raised from the drug trade is insufficient to meet the cost of

insurgent activity” throughout Afghanistan.96 Protection rackets were essential to the Taliban’s

ability to make up that shortfall. While the Taliban placed increasing emphasis on the “lucrative

source . . . [of] foreign funding of development projects,” its relative share of Afghanistan’s drug

economy remained “not particularly large in percentage terms.”97 Compared to protection

payments from companies like Defendants, the U.N. Security Council observed, the Taliban’s

comparatively small share of the country’s drug money “suggests that the Taliban do not make

great efforts to exploit this potential source of revenue.”98

        93.    Protection payments also strengthened the Taliban by allowing it to diversify its

income. For an insurgent group subject to crippling international sanctions, diversification was

critical: it offered the Taliban a degree of financial resiliency that made it less susceptible to

American counterinsurgency efforts. That is why, as the U.S. military began to successfully

   93
      Crime & Insurgency at 31.
   94
      Gretchen Peters, Haqqani Network Financing: The Evolution Of An Industry at 40 (July
2012) (“Haqqani Network Financing”).
   95
      Id. at 40.
   96
      U.N. Financing Report ¶ 38.
   97
      Id. ¶¶ 38, 39.
   98
      Id. ¶ 38.


                                                  39
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 53 of 288



interdict the Taliban’s other revenue sources (such as narcotics), the Taliban relied increasingly

on its protection rackets. That stream of protection money – particularly from larger, well-

financed contractors like Defendants – supplied reliable funding for the insurgency and, almost

as importantly, offered insurance against the risk of other funding sources drying up.

        94.    Protection payments were also qualitatively material to the Taliban’s terrorist

enterprise because of their unique link to the Taliban’s leadership. Unlike other more locally

spent funding sources – such as extortion of smaller Afghan businesses – Defendants’ protection

payments generally flowed up the Taliban’s organizational chain (or were made directly to top-

level Taliban institutions) and supplied fungible U.S. dollars available for use by leadership. As

the U.N. Security Council documented, the money flowing from firms like “construction and

trucking companies, mobile telephone operators, mining companies[,] and aid and development

projects goes to the Taliban Financial Commission[,] which answers to the Taliban leadership.”99

The Taliban’s high-level commanders then used those fungible dollars supplied by Defendants to

finance their nationwide terrorist campaign against Americans in Afghanistan.

        B.     Defendants Knew Or Recklessly Disregarded That Their Payments Financed
               Anti-American Terrorism

        95.    Defendants knew (or recklessly disregarded) that they were supplying funding to

Taliban terrorists intent on attacking Americans in Afghanistan. The Taliban openly proclaimed

that the money was for terrorism: as the Taliban told one subcontractor in a typical example,

“You know we need this American money to help us fund our Jihad.”100 The demands for

payments themselves, which the Taliban tied to the insurgency, alerted Defendants to the

connection between the payments and insurgent violence. When Defendants complied with

   99
      Id. ¶ 35.
   100
       Hamid Shalizi, Afghan Firms “Pay Off Taliban With Foreign Cash,” Reuters (Oct. 13,
2010) (“Afghan Firms Pay Off Taliban”).


                                                40
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 54 of 288



those demands and structured their operations to facilitate protection payments to the Taliban,

they were under no illusion about where their payments were going.

       96.     The violent nature of the Taliban’s protection racket further informed Defendants

that they were funding terrorism. Indeed, the Taliban motivated Defendants to pay protection

money by threatening their projects with violence similar to the type it wanted Defendants’

money to fund. And the core reason Defendants agreed to pay was to discourage the terrorists

(in a cost-effective, efficient way) from threatening them with future attack. Defendants could

not have made the decision to pay without understanding and accepting that the terrorists were

ready, able, and willing to stage attacks on Western interests in Afghanistan. Simply put, when

Defendants agreed to the Taliban’s financial terms, they were knowingly paying violent terrorists

to attack someone else – usually U.S. troops – rather than Defendants’ own projects.

       97.     Defendants also negotiated their payments in circumstances that left no doubt

about whom they were financing. With respect to the large-scale payments negotiated directly

with the Quetta Shura, Defendants (or their agents) met with high-level Taliban representatives

who openly represented the Taliban’s Financial Commission. See supra ¶¶ 72-77. The

payments to local Taliban officials likewise occurred via negotiations with commanders or

shadow “governors” who openly identified as Taliban members. See supra ¶¶ 78-79. Given the

Taliban-controlled geographies in which the Defendants operated, Defendants assuredly knew

(or recklessly disregarded) that the officials they were paying off worked for the Taliban.

       98.     The Taliban memorialized its protection racket in documents that further notified

Defendants that they were financing terrorists. Most prominently, the Taliban often conveyed its

demands for protection payments in so-called “Night Letters.” Night Letters – whose name

comes from their frequent delivery during the night – were documents on official Taliban




                                                41
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 55 of 288



letterhead bearing the Taliban’s insignia. Although Night Letters could convey a variety of

threats, the Taliban commonly sent them to companies to demand protection payments. One

typical example, delivered to phone companies in Wardak Province, stated that “we are

expecting you to provide financial support for the Taliban stationed in Saidabad district. If you

cannot, then you should stop your work. Otherwise you have no right to complain in the future

(we are warning you of future incidents).” Another, authored by the “Islamic [Emirate] of

Afghanistan” (the Taliban’s formal name for itself), informed a local construction company that

it “cannot continue to work unless it does obtain permission from the Mojahedeen. Or else, it

does not have the right to complain.” Night Letters were widespread in Afghanistan, particularly

in areas of Taliban control, and were one of the principal means through which the Taliban

communicated its demands for protection money to companies like Defendants.

       99.     Similarly, after effecting the payments, companies regularly received so-called

“tax receipts” from the Taliban, providing them with documentation proving they had paid their

dues to the insurgents. The Taliban Financial Commission encouraged the provision of tax

receipts as a way of further standardizing and accounting for the revenue raised through the

insurgents’ protection rackets. And those tax receipts – like the Night Letters – appeared on

Taliban letterhead and made clear on their face that protection money was intended for the

Taliban’s benefit. On information and belief, Defendants and their agents received Night Letters

and Taliban tax receipts in connection with some or all of their projects in Afghanistan.

       100.    Defendants did not believe – nor was it true – that their payments were necessary

for them to avoid imminent death or serious bodily injury. The Taliban typically did not extract

protection payments by physically confronting companies and threatening immediate violence;

rather, the threats were often vaguer and futuristic – as in the Night Letters mentioned above.




                                                42
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 56 of 288



Many times, those threats were directed at Defendants’ equipment or projects, rather than their

personnel. And Defendants had an opportunity to formally notify the U.S. government of the

Taliban’s protection racket and try to enlist the military’s assistance in responding. But rather

than avail themselves of such options, Defendants decided that the simplest (and most profitable)

option was to make the payments the Taliban was demanding.

         101.   Defendants’ practice of funneling many (though far from all) of their payments

through subcontractors, see supra ¶¶ 61, 83, only heightens their culpability. Defendants used

the contracting process to insulate themselves from the payments on paper, and that process –

intentionally offloading responsibility to unaccountable local subcontractors at several layers of

remove – was a major factor in allowing the payments to continue unabated. Defendants sought

to protect their projects at minimal cost, and an efficient way to obtain the protection they

wanted was to hire subcontractors to deliver the protection money that everyone knew the

Taliban was demanding. The payments may have been physically delivered by an intermediary

downstream, but Defendants knew they were occurring and purposefully orchestrated them.

         102.   Western contractors have confirmed their understanding that, during the relevant

timeframe, local intermediaries were routing contract money to the Taliban. The head of one

private-security company admitted that his “boss wouldn’t appreciate it if I went to negotiate

face to face with the tribal leaders of Helmand” – historically a key part of Taliban leadership –

so he instead used “intermediaries who recruit our security guards locally.”101 Exemplifying the

no-questions-asked, purposefully-ignore-the-details mentality typical of many contractors, the

executive stated, “You just hope they’re not linked too closely with the Taliban.”102


   101
         Louis Imbert, The Taliban’s Secret Weapon: Security, Le Monde Diplomatique (Oct.
2010).
   102
         Id.


                                                 43
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 57 of 288



         103.   Another contractor negotiating a shipment of pipes through Helmand confirmed

to a reporter that he typically “tacked on about 30 percent extra for the Taliban,” which he

accounted for as “transportation costs” charged back to the prime contractor running the

project.103 When the “foreign contractor in charge of the project” was asked about it, the

contractor admitted, “We assume that our people are paying off the Taliban.”104

         104.   Yet another American contractor admitted that his protection payments –

amounting to 16% of his gross revenues – were “ ‘all revenue that will ultimately be shared by

the Taliban.’ ”105 This contractor was well aware of the consequences: “ ‘All of this could be

seen as material support for enemy forces,’ he muse[d]. ‘But you have to weigh that against

everything that is being done in that project. Are you aiding and abetting the enemy if you have

to pay to get a school built? It’s the cost of doing business here.’ ”106

         105.   At all relevant times, it was common knowledge among businesses operating in

Afghanistan that Western contracting dollars were flowing to the Taliban in the form of

protection money. Because the Taliban openly demanded the money – and because local

subcontractors openly paid it – companies on the ground in Afghanistan were widely aware of

the practice. One journalist referred to such payments as an “open secret”107; another called

protection payments a “widely known practice in Afghanistan”108; and experts described it to

CBS News as an “open secret on the streets.”109 Defendants were sophisticated companies with



   103
       Funding The Afghan Taliban.
   104
       Id.
   105
       How The Taliban Thrives at 50.
   106
       Id. at 50.
   107
       Funding The Afghan Taliban.
   108
       Dana Chivvis, Is The Taliban Getting A Cut Of U.S. Aid, CBS News (Sept. 3, 2009).
   109
       Nancy Cordes, Is Taxpayer Money Funding The Taliban?, CBS News (Sept. 3, 2009).


                                                  44
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 58 of 288



millions of dollars in revenues on the line in Afghanistan. They were aware of this prevailing

understanding that their “security” payments were flowing to the Taliban.

          106.   A Time Magazine cover story on September 7, 2009, entitled “Taliban Inc. – How

Drugs, Extortion, Protection Rackets And Foreign Aid Fuel The Afghan Insurgency,”

accompanied a full-page cover graphic depicting an AK-47 lying on top of a box full of $100

bills. In the article, the author noted that “protection payments are so widespread that one

contractor I interviewed responded incredulously to questions about how the system worked.

‘You must be the only person in Afghanistan who doesn’t know this is going on,’ he said.”110

          107.   Throughout the relevant timeframe, accounts from prominent media sources also

reported that contractors and subcontractors were redirecting Western contract funds to the

Taliban. Those widespread reports further informed Defendants that their expenditures in

Afghanistan were delivering protection money to the Taliban. Examples include:

   BBC International Reports (Europe), October 2004: “[T]he merging of organized crime and
    terrorism is a new phenomenon. BND President Hanning assumes ‘that terrorist structures,
    such as the Taleban and Al-Qa’idah, finance their fight through the extortion of protection
    money as well as direct involvement in drug-trafficking.’ ”111
   National Post (Canada), September 2006: “The Taliban still have a partnership with al-
    Qaeda, which provides them training and foreign fighters. If they have it their way,
    Afghanistan would once again be a hot-house of terrorism. Today, the Taliban is also in
    league with drug lords, protecting the group, taking protection money like any mafia, and
    using that money to fund their insurgency.”112
   Times Record News, August 2008: “The Taliban tried a similar cell phone tower extortion
    racket, but it backfired. StrategyPage reported on June 15 that the Taliban were expanding
    ‘their extortion campaign, demanding that businesses pay “protection money” to avoid
    being attacked’ and an effort by the Taliban ‘to control cell phone use has quickly evolved
    into just another extortion campaign.’ . . . ‘But then, noting that there were several cell


    110
       How The Taliban Thrives at 50.
    111
       BBC International Reports (Europe), German Intelligence Chief Says Bin-Ladin Still Alive
(Oct. 10, 2004). All emphases in this paragraph are added.
   112
       Jaap de Hoop Scheffer, The World Can Do More: NATO’s Secretary-General On What
Afghanistan Needs, National Post (Sept. 13, 2006), 2006 WLNR 26238821.


                                                45
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 59 of 288



    phone companies operating in southern Afghanistan, the Taliban went to the different
    companies and offered not only “protection,” but damage to a competitor, for a price.’ ” 113
   Inter Press Service, September 2008: “Often petrol delivery and logistics companies have to
    pay protection money to various tribal elders. In one route, between the capitals of Kandahar
    and Urozgan provinces, contractors pay millions in protection money, some of which may
    end up in the hands of the Taliban, [Matthew] Leeming says.”114
   Hindustan Times, December 2008: “NATO convoys carrying military supplies for NATO
    bases in South Afghanistan, are reported paying Taleban commanders protection money to
    ensure safe passage. . . . The Times has learnt that it is the outsourcing of convoys that
    [leads to] payoffs amounting to millions of pounds, including money from British taxpayers,
    are given to the Taleban. Several fuel importers, trucking and security company owners
    confirmed the controversial payments.”115
   Deutsche Presse Agentur, June 2009: “Afghanistan’s private sector does its share to finance
    the insurgency – albeit not entirely voluntarily. Those who want to do business in the south
    have to pay protection money to the Taliban. According to businessmen, even the
    international troops indirectly put money in the insurgents’ war chest . . . ‘Everything has to
    do with money,’ said Naderi, who co-owns a telecommunications firm that operates in the
    restive south, where he pays $2,000 in protection money per month for each of his
    transmission masts. ‘You have to do it. Everybody does.’ ”116
   Frankfurter Rundschau (Germany), July 2009: “In the cases of major projects, contractors
    have to have the construction plans and bidding documents scrutinized by Taleban engineers
    after which the amount of the charge is fixed.”117
   Time Magazine, September 2009: “[Sargon] Heinrich says some 16% of his gross revenue
    goes to ‘facilitation fees,’ mostly to protect shipments of valuable equipment coming from
    the border. ‘That is all revenue that will ultimately be shared by the Taliban.’ . . . In fact,
    protection payments are so widespread that one contractor I interviewed responded
    incredulously to questions about how the system worked. ‘You must be the only person in
    Afghanistan who doesn’t know this is going on,’ he said.”118
   Star-Ledger, September 2009: “The United States Agency for International Development
    has opened an investigation into allegations that its funds for road and bridge construction
    in Afghanistan are ending up in the hands of the Taliban, through a protection racket for
    contractors. And a House Foreign Affairs Committee member, Rep. Bill Delahunt (D-

    113
       Times Record News, Anatomy Of Terror (Aug. 21, 2008), 2008 WLNR 31329261.
    114
       Anand Gopal, Afghanistan: Subsidised Fuel Trail Winds Back To Pakistan, Inter Press
Service (Sept. 30, 2008).
   115
       Hindustan Times, NATO Convoys Paying Taleban Protection Money For Safe Passage In
Afghanistan (Dec. 12, 2008), 2008 WLNR 23872308.
   116
       How The Taliban Has Turned Extortion Into A Gold Mine.
   117
       Willi Germund, Steuergeld f ü r Taliban, Frankfurther Rundschau (July 1, 2009) (quoted
by Thomas Ruttig, The Other Side at 20-21, Afghanistan Analysts Network (July 2009)).
   118
       How The Taliban Thrives at 50.


                                                 46
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 60 of 288



    Mass.), vowed to hold hearings on the issue in the fall, saying: ‘The idea that American
    taxpayer dollars are ending up with the Taliban is a cause for grave concern.’ ” 119
   Sunday Telegraph, September 2009: “A far larger source of Taliban income, however, are
    the protection rackets by which they siphon off a significant part of the billions of
    dollars we and other Western countries pour into Afghanistan to keep troops supplied and to
    provide new infrastructure, such as schools and roads, under a multiplicity of aid
    programmes.”120
   Sydney Morning Herald, September 2009: “The Taliban also keep an eye on local
    individuals who get work on the project – especially those doing the all-important security
    jobs. . . . Deals in which the Taliban top up their coffers by demanding as much as 30 per
    cent of the value of a contract as protection money are rife.”121
   The Independent, March 2010: “[The investigation] is prompted by mounting concerns that
    the very money supposed to win over the hearts and minds of Afghans is ending up in the
    hands of the Taliban, drug lords or profiteers. The British commander’s concern is part of a
    wider crackdown on corruption, with General Stanley McChrystal having declared war on
    those making millions out of what has become a billion-dollar black hole for aid funds, in an
    anti-corruption directive issued last month. A third of the costs of supplying the armed
    forces in Afghanistan is spent on paying protection, bribery and safe passage.”122
   Washington Post, March 2010: “According to senior Obama administration officials, some
    of [the money] may be going to the Taliban, as part of a protection racket in which
    insurgents and local warlords are paid to allow the trucks unimpeded passage, often sending
    their own vehicles to accompany the convoys through their areas of control. The essential
    question, said an American executive whose company does significant work in Afghanistan,
    is ‘whether you’d rather pay $1,000’ for Afghans to safely deliver a truck, even if part of
    the money goes to the insurgents, or pay 10 times that much for security provided by the
    U.S. military or contractors.”123
   New York Times, June 2010: “For months, reports have abounded here that the Afghan
    mercenaries who escort American and other NATO convoys through the badlands have been
    bribing Taliban insurgents to let them pass. . . . Although the investigation is not complete,
    the officials suspect that at least some of these security companies – many of which have ties
    to top Afghan officials – are using American money to bribe the Taliban.”124




    119
       U.S. Aid Helps Fund Taliban.
    120
       Christopher Booker, How We Help To Arm The Taliban, Sunday Telegraph (Sept. 13,
2009), 2009 WLNR 17968375.
   121
       Insurgents Play A Perilous Mountain Game.
   122
       Army Launches Investigation.
   123
       Afghan Corruption.
   124
       Dexter Filkins, Convoy Guards In Afghanistan Face An Inquiry, N.Y. Times (June 6,
2010).


                                               47
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 61 of 288



   The Guardian, June 2010: “Private haulage companies that carry vital supplies to American
    soldiers in Afghanistan have helped to fund the Taliban and fuel ‘a vast protection racket
    run by a shadowy network of warlords,’ according to a US congressional report.”125
   NPR, June 2010: “In fact, a lot of the money is already being wasted because we, the
    international community, is donating tens of billions of dollars to aid Afghanistan. But what
    happens when contractors go out to build hospitals or other projects? They wind up paying
    off the Taliban protection money. So in effect, the international aid winds up subsidizing
    the enemy. That is what’s going on right now.”126
   Washington Post, July 2010: “Contracting officials, under heavy pressure to produce results,
    often favor efficiency over all other factors, military officials said. A recent report by a
    House oversight subcommittee concluded that tens of millions of dollars spent to protect
    U.S. military supply convoys traveling through dangerous parts of the country went to local
    warlords, listed as ‘subcontractors,’ in the form of protection money. Some of the funds,
    the report concluded, likely went to the Taliban.”127
   Los Angeles Times, October 2010: “The report, released Thursday by the inspector general
    of the U.S. Agency for International Development, says subcontractors hired to protect a
    development project near Jalalabad may have paid more than $5 million to the militants
    through local authorities. . . . The report says local authorities often demand a 20%
    ‘protection tax’ in such circumstances. Under those deals – along the lines of extortionist
    protection rackets in the U.S. – the Taliban sends security guards with promises that they
    won’t attack the subcontractors or their equipment and won’t try to halt the contract work,
    the report says.”128
   Hindustan Times, October 2010: “About one billion dollars worth of U.S. aid has wound up
    in the hands of the Taliban and other insurgency groups, war analysts and government
    auditors say. Sub-contractors have reportedly diverted the funds from programs meant to
    stabilize Afghanistan. In fact, the auditors say, graft has gotten so bad that the U.S.
    government estimates that only about 10 percent of the aid budget actually reaches the people
    in Afghanistan who need it.”129
   Christian Science Monitor, October 2010: “The Senate investigation also turned up
    mounting evidence to suggest that largely unmonitored Pentagon contracts with private
    security companies – half of which are Afghan-owned – may also be lining the pockets of
    Taliban insurgents who agree not to attack convoys in exchange for cash. ‘If you want to

    125
       Jon Boone, Afghanistan Haulage Contract Helping To Fund Taliban, Says US Report,
The Guardian (June 22, 2010).
   126
       The Way Forward In Afghanistan Post-McChrystal, National Public Radio, Talk of the
Nation (June 24, 2010) (statement of Max Boot), 2010 WLNR 12796179.
   127
       Karen DeYoung, Afghan War Funds Face New Scrutiny Program To Spur Local
Businesses May Instead Benefit Power Brokers, Wash. Post (July 30, 2010), 2010 WLNR
26709005.
   128
       Paul Richter, Audit: U.S. Government Funds May Have Gone To Taliban, L.A. Times
(Sept. 30, 2010).
   129
       About A Billion Dollars Worth of US Aid Diverted.


                                               48
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 62 of 288



    know the driving force of corruption in Afghanistan, it’s not Afghan culture,’ warns
    Anthony Cordesman, a security specialist at the Center for Strategic and International Studies
    in Washington. ‘It’s American contracting.’ ”130
   The Australian, December 2010: “Roads and buildings have been contracted to favoured
    Western companies which cream off profits, then sub-contract to local businesses to do the
    work. These then sub-sub-contract again to even cheaper local firms . . . To protect
    themselves, the convoy owners hire local security companies. In many instances the security
    firms then pay off the Taliban not to attack. In such situations, Western taxpayers are
    effectively funding the Taliban.”131
   New York Times, May 2011: “Critics say that payoffs to insurgent groups, either directly or
    indirectly, by contractors working on highways and other large projects in Afghanistan are
    routine. Some officials say they are widely accepted in the field as a cost of doing
    business, especially in areas not fully under the control of the United States military or the
    Afghan government.”132
   Washington Post, August 2011: “The U.S. military has moved to stem the flow of contract
    money to Afghan insurgents, awarding at least 20 companies new contracts worth about $1
    billion for military supply transport and suspending seven current subcontractors it found
    lacking in ‘integrity and business ethics.’ . . . Congressional investigators determined last
    year that much of the transport and security money went to the Taliban and Afghan
    warlords as part of a protection racket to ensure the safe arrival of the convoys, conclusions
    that were confirmed this spring by military and intelligence inquiries.”133
   The Oregonian, September 2011: “Most galling of all is that after the illegal drug trade, the
    single largest source of funding to Afghan insurgents – our enemy – is the extortion of
    ‘protection’ money from U.S.-backed transportation and construction contractors.”134
   Agence France Presse, September 2012: “ ‘Revenue extorted from nationwide enterprises
    such as narcotics producers and traffickers, construction and trucking companies, mobile
    telephone operators, mining companies[,] and aid and development projects goes to the
    Taliban Financial Commission which answers to the Taliban leadership,’ said the report.
    …The sanctions experts said the Taliban have made foreign development funds a ‘lucrative
    source’. ‘Estimates of Taliban income from contracts funded by the United States and


    130
        Anna Mulrine, Rogue Security Companies Threaten US Gains In Afghanistan War,
Christian Sci. Monitor (Oct. 21, 2010),
    131
        Tom Coghlan, Aid Robs Afghan & Iraqi Poor, Helps Rich, The Australian (Dec. 29,
2010), 2010 WLNR 25517589.
    132
        Alissa J. Rubin & James Risen, Costly Afghanistan Road Project Is Marred By Unsavory
Alliances, N.Y. Times (May 1, 2011) (“Afghanistan Road Project Marred By Unsavory
Alliances”).
    133
        Karen DeYoung, U.S. Awards Contracts In Afghanistan, Wash. Post (Aug. 16, 2011),
2011 WLNR 16187412.
    134
        The Oregonian, Losing $60 Billion To Fraud & Waste (Sept. 7, 2011), 2011 WLNR
17729205.


                                                49
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 63 of 288



    other overseas donors range from 10 percent to 20 percent of the total, usually by the
    Taliban agreeing protection money with the contractor or demanding a cut.’ ”135
   The Hindu, September 2012: “[C]ontractors in Afghanistan often say they have to make
    payoffs of between 10 and 20 percent to ensure work can go ahead. In Farah, local officials
    have claimed that the payoffs are as high as 40 per cent.”136

          108.   On information and belief, Defendants were aware of reports like these, and their

substance, which documented how protection payments made by Western contractors and

subcontractors financed the Taliban. Defendants are sophisticated companies, all of which

specialize in performing work in high-risk countries like Afghanistan. Given their business

models, and the contractual role they undertook to monitor the local security environment,

Defendants each maintained departments tasked with staying abreast of open-source reporting on

the risks of operating in countries like Afghanistan. As part of those efforts, Defendants’

standard practice would have been to conduct basic research on the Afghan market and the

mechanics of local subcontracting. Even cursory research of that nature would have uncovered

the press reports discussing protection payments set forth above, or other similar reports.

          109.   Defendants subscribed to intelligence-reporting services that further alerted them

to the link between their contracting practices and terrorist finance. For example, Strategic

Forecasting Inc., popularly known as Stratfor, is a global strategic-intelligence firm that allows

individuals and companies to receive intelligence updates on countries around the world.

Stratfor regularly reported on protection payments in Afghanistan, including by directly emailing

Defendants copies of media reports. Examples of such reports included a Wall Street Journal

article reporting that “cellphone company executives in Afghanistan say operators or their



    135
        Agence France Presse, Taliban Made $400mn In 2011 From Taxes, Extortion: UN (Sept.
11, 2012), https://www.nation.co.ke/news/world/Taliban-made--400-mn/1068-1504748-
w0sl0a/index.html.
    136
        Praveen Swami, Why Terrorists Aren’t Scared of Sanctions, The Hindu (Sept. 12, 2019).


                                                 50
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 64 of 288



contractors routinely disburse protection money to Taliban commanders,”137 and a local Afghan

media interview reporting that “contractors have links with the Taliban and other extremist

groups and pay them //protection money// for the safe passage of the supplies.”138

         110.   On information and belief, based on purported Stratfor’s subscription lists (as

published online), executives of the ArmorGroup, DAI, LBG, Black & Veatch, and MTN

Defendants had access to Stratfor’s intelligence services when those messages were transmitted.

The recipient list included at least fifteen employees of ArmorGroup, Black & Veatch, DAI,

LBG, and MTN who regularly received the type of updates alleged above.

         C.     The U.S. Government Opposed Defendants’ Payment Of Protection Money
                To The Taliban

         111.   The U.S. government did not approve, publicly or privately, of Defendants’

protection payments. The government relied on its chosen Western contractors – including

Defendants – to take responsibility for ensuring the financial integrity of their contracting

practices in Afghanistan. At all times, the government conveyed the message that protection

payments violated U.S. law and undermined U.S. foreign-policy objectives in Afghanistan.

         112.   The U.S. government has long been on record that protection payments to

terrorists are unlawful – no matter their motivation. On March 19, 2007, Chiquita Brands

International, Inc. (“Chiquita”), a multinational banana supplier, pleaded guilty in this District to

having provided material support to the United Self-Defense Forces of Colombia (“AUC”) in

Colombia.139 Chiquita had routed protection payments to the AUC – then designated as a


   137
        Strategic Forecasting, Inc., zac.colvin@stratfor.com to ct@stratfor.com &
military@stratfor.com & mesa@stratfor.com, Af/Pak Sweep (Mar. 24, 2010).
    138
        Strategic Forecasting, Inc., dialogbot@smtp.stratfor.com to translations@stratfor.com,
Pak/Pakistan/South Asia (June 11, 2010) (marks in original).
    139
        See Plea Agreement, United States v. Chiquita Brands Int’l, Inc., No. 07-cr-00055-RCL
(D.D.C. filed Mar. 19, 2007), Dkt. 11.


                                                 51
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 65 of 288



Specially Designated Global Terrorist – “through various intermediaries,” and had falsely

accounted for them as “security payments.”140 Chiquita later argued that it paid AUC protection

money “under threat of violence,” but the U.S. Department of Justice responded that the

“payments were illegal and could not continue.”141 It thus charged Chiquita with (and Chiquita

pleaded to) the federal crime of transacting with a Specially Designated Global Terrorist.142

         113.   In the public press release announcing the plea deal, an Assistant Attorney

General stated: “Like any criminal enterprise, a terrorist organization needs a funding stream to

support its operations. . . . Thanks to Chiquita’s cooperation and this prosecution, that funding

stream is now dry and corporations are on notice that they cannot make protection payments to

terrorists.”143 A U.S. Attorney further emphasized: “Funding a terrorist organization can never

be treated as a cost of doing business. . . . American businesses must take note that payments to

terrorists are of a whole different category. They are crimes.”144

         114.   On information and belief, Defendants were aware of the Chiquita settlement and

its clear message that the U.S. government considered protection payments illegal. The

settlement received extensive scrutiny among the international business community and was the

subject of recurring media coverage after its announcement. Media outlets describing the report




   140
       Press Release, U.S. Dep’t of Justice, Chiquita Brands International Pleads Guilty To
Making Payments To A Designated Terrorist Organization & Agrees To Pay $25 Million Fine
(Mar. 19, 2007).
   141
       Id.
   142
       See 50 U.S.C. §§ 1701, 1705; 31 C.F.R. §§ 594.201(a), 594.701(c); Executive Order
13224.
   143
       Press Release, U.S. Dep’t of Justice, Chiquita Brands International Pleads Guilty To
Making Payments To A Designated Terrorist Organization & Agrees To Pay $25 Million Fine
(Mar. 19, 2007).
   144
       Id.


                                                52
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 66 of 288



included United Press International on March 14, 2007; the Washington Times on March 19,

2007; the Associated Press on the next day; and the Washington Post on August 2, 2007.145

         115.   The U.S. government took the same approach in Afghanistan. Government

officials stated repeatedly that, as with Chiquita’s payments to terrorists in Colombia, protection

payments to the Taliban were unlawful and undermined U.S. reconstruction objectives. For

example, at a House Subcommittee hearing, an Assistant Deputy Defense Undersecretary For

Program Support was asked whether “facilitation payments . . . to provincial governors, to local

police or warlords in order to ensure that trucks aren’t bothered [are] legal under United States

law?”146 He responded: “Clearly, it’s not . . . and it’s counterproductive to what we’re trying to

do.”147 The U.S. Special Inspector General for Afghanistan Reconstruction (“SIGAR”) similarly

opined that “I don’t think that there should ever be or ever condone paying off a Taliban entity

for anything . . . Obviously that’s wrong; it’s against the law and counter to any

counterinsurgency or reconstruction initiative that we would like to see put in place.”148

         116.   The congressional Commission on Wartime Contracting found it “particularly

alarming” that “subcontractors on U.S.-funded convoys, road construction, and development

projects pay insurgent groups for protection.”149 Based on such statements, Defendants knew

that the U.S. government was institutionally opposed to protection-money payments.




   145
        See United Press International, Chiquita To Pay $25M For Terrorist Payoffs (Mar. 14,
2007); Matt Apuzzo, Chiquita Pleads Guilty To Doing Business With Terrorists, Assoc. Press
(Mar. 20, 2007); Chiquita Pleads To Protection Payoffs, Wash. Times (Mar. 19, 2007); Carol D.
Leonnig, In Terrorism-Law Case, Chiquita Points to U.S., Wash. Post (Aug. 2, 2007).
    146
        Hearing on Corruption in Afghanistan Defense Contracting (statement by Rep. John F.
Tierney (D. Mass.)).
    147
        Id. (statement of Assistant Deputy Undersecretary Gary Motsek).
    148
        Funding The Enemy at 196.
    149
        CWC Report at 73.


                                                53
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 67 of 288



         117.   Protection payments also violated express U.S. government contracting

requirements and regulations. Under the terms of their contracts, prime contractors bore

responsibility for ensuring the integrity of U.S. spending in Afghanistan. The government

further imposed requirements designed to ensure that private contractors lived up to that

responsibility. For example, USAID’s contracts contained a “standard clause” reminding its

contractors that “U.S. law prohibits transactions with, and the provision of resources and support

to, individuals and organizations associated with terrorism. It is the legal responsibility of the

contractor/recipient to ensure compliance with these Executive Orders and laws.”150 U.S.

Central Command (“CENTCOM”) contracts similarly were required to contain a standard clause

requiring government contractors to comply with all U.S. and Afghan laws, which included a

prohibition on providing material support to terrorists.151

         118.   Prime contractors were required to include those same clauses in their contracts

with – and ensure compliance by – their subcontractors. The “vetting” requirements were

especially strict for any subcontractors that were to be armed under the contracts. Moreover, the

Defense Contract Audit Agency’s audit manual promulgated guidance instructing that “prime

contractor oversight of subcontractors” should, among other things, “include technical and

financial performance monitoring” and “ensure that payment to the subcontractor for the work

accomplished was in accordance with the subcontract terms and based on allowability,



   150
       Memorandum from Bruce N. Bower, USAID Regional Inspector General to Earl W. Gast,
USAID Afghanistan Director, Review Of Security Costs Charged To USAID’s Projects In
Afghanistan (Review Report No. 5-306-10-002-S) at 11 (Sept. 29, 2010) (“2010 USAID OIG
Report”), https://oig.usaid.gov/sites/default/files/2018-06/5-306-10-002-s.pdf..
   151
       See Office of Under Secretary of Defense, Class Deviation – Implementation Of The
Synchronized Predeployment & Operational Tracker (SPOT) To Account For Contractor
Personnel Performing In The United States Central Command Area Of Responsibility,
Memorandum for Directors Of Defense Agencies (Oct. 17, 2007).


                                                 54
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 68 of 288



allocability and reasonableness principles.”152 Defendants’ protection payments – whether made

directly, or through their subcontractors – violated those requirements and reflected a failure to

live up to their responsibility to ensure the legality of their contract spending in Afghanistan.

         119.   Contractors typically concealed their individual payments from the U.S.

government by funneling the money through networks of subcontractors and mischaracterizing

the payments in their books and records as “security” costs. For that reason, the U.S.

government was unaware of the specific illegal payments that Defendants made.

         120.   As the U.S. government became aware of broader patterns of protection payments

in Afghanistan, it implemented a number of programs to curtail them. For example, it created

Task Force 2010 and the Afghanistan Threat Finance Cell, both of which were interagency

groups that drew on intelligence assets to identify and interrupt flows of contracting money to

the insurgency. Congress also created the Special Inspector General for Afghan Reconstruction,

which scrutinized government contracting as part of a broader anti-corruption mandate. And

USAID implemented several programs – including Accountable Assistance for Afghanistan – to

“ensure the proper procedures are in place to help protect assistance dollars from being diverted

from their development purpose by extortion or corruption.”153

         121.   The U.S. government also implemented a broader array of programs designed to

combat corruption in Afghanistan. Those programs, which included SIGAR audits and a variety

of initiatives carried out under the auspices of Task Force Shafifyat, reflected the U.S. policy

imperative of reducing corruption throughout Afghanistan. Those programs, led by then-

Brigadier General H.R. McMaster, evinced a vigorous commitment by the U.S. military in 2009

   152
       SIGAR, Progress Made Toward Increased Stability Under USAID’s Afghanistan
Stabilization Initiative-East Program But Transition To Long Term Development Efforts Not Yet
Achieved at 9, SIGAR Audit No. 12-11 (June 29, 2012).
   153
       USAID, Fact Sheet On Accountable Assistance for Afghanistan (June 2011).


                                                 55
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 69 of 288



to stamp out corruption in Afghanistan. The outgoing ISAF Commander underscored the

importance of those measures to U.S. policy: as he briefed President Obama in 2013,

“corruption is the existential, strategic threat to Afghanistan.”154 Defendants’ payments fueled

the type of corruption that U.S. agencies were attempting to eradicate.

         122.   In September 2010, General Petraeus issued formal contracting guidance designed

to further discourage protection payments to the Taliban. In the guidance document, General

Petraeus emphasized that “[w]here our money goes is as important as the service provided or the

product delivered.”155 He thus instructed contracting officers to “[h]old prime contractors

responsible for the behavior and performance of their sub-contractors,” with an understanding

that “[e]xcessive sub-contracting tiers provide opportunities for criminal networks and insurgents

to divert contract money from its intended purpose.”156 At bottom, the U.S. government’s goal

was to improve its systems and ensure that its “vendors and contractors” did not “empower the

wrong people or allow the diversion of funds” to insurgents.157 The government took a number

of steps to implement that guidance, including by ramping up its vetting efforts and affirmatively

suspending or debarring certain contractors with suspected links to insurgents.

         123.   Defendants nonetheless remained able to execute their payments to insurgents

despite the U.S. government’s efforts to stop them, for several reasons. First, the government

often lacked visibility into the subcontracting networks through which the payments flowed and




   154
        Joint & Coalition Operational Analysis (JCOA), Operationalizing Counter/Anti-
Corruption Study at 1 (Feb. 28, 2014) (emphasis in original), https://www.hsdl.org/
?view&did=756004.
    155
        COMISAF’s Contracting Guidance at 1.
    156
        Id. at 1.
    157
        Id.


                                                56
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 70 of 288



so had to “rely exclusively on prime contractors” to vet and supervise the subcontractors.158

When Defendants knowingly (or recklessly) funneled protection money through those

subcontractors, the structure of the transactions made it difficult for the government to trace the

money with enough precision to take corrective action. Such payments frustrated the U.S.

military’s policy of identifying and terminating “contracts with supporters of the insurgency.”159

         124.   Second, the U.S. government faced staffing shortages that impeded its efforts to

fully monitor the large number of contractors and subcontractors operating in Afghanistan. With

a limited number of qualified contracting officers available – and a vast network of contracts to

supervise – the government lacked the resources to investigate every payment made by

Defendants or their subcontractors. Defendants were able to exploit those resource constraints to

conceal their protection payments from U.S. government personnel.

         125.   Third, the U.S. government relied on the good faith of its contractors to prevent

payments to the insurgents, because the contractors often had access to better on-the-ground

information than did the government. Due to Defendants’ business ties – and the long in-country

tenures of many of their personnel, as compared to the typically short rotations of U.S.

government deployments – Defendants had unique real-time visibility into where their money

was going. That made it even easier to conceal their payments from U.S. regulators.

         126.   As one senior terror-finance investigator for the U.S. government explained in an

interview with SIGAR, for a government investigator in Afghanistan:

         [I]t takes 6-9 months to understand what’s going on, become cognizant. You hit your
         stride at 12 to 15 months. It’s that base of knowledge to know who, what, to follow


   158
        U.S. Special Inspector General for Afghanistan Reconstruction, Contracting With The
Enemy: DOD Has Limited Assurance That Contractors With Links To Enemy Groups Are
Identified And Their Contracts Terminated at 8, Audit No. 13-6 (Apr. 2013).
   159
        Id.


                                                 57
             Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 71 of 288



            threats, say oh this is a problem. To get access to records (for forensic accounting), you
            need demonstrated suspicious behavior.

            Therefore continuity is critical. It was typically contractors, not government, who
            provided continuity – [Subject Matter Experts] who eat, live and breathe this stuff. In
            contrast, the military is assigned, but does not have specialization in these areas.160

Given those constraints, it was Defendants (not the U.S. government) that had the resources,

expertise, and obligation to ensure that their practices did not materially support the Taliban.

            127.   In sum, the U.S. government clearly stated its opposition to protection payments

and attempted to curtail them. But those efforts were imperfect, and, at all times, the U.S.

government’s principal tool against terrorist financing was the good faith of Western prime

contractors, on whom the United States relied to fulfill their legal obligations and avoid

contracting practices that funneled money to the Taliban. But Defendants abused that trust to

pay off the Taliban and increase their profit margins. That conduct forms the basis of this

lawsuit; Plaintiffs expressly disclaim any challenge to the U.S. government’s policy decisions.

IV.         EACH DEFENDANT MADE PROTECTION PAYMENTS THAT IT KNEW OR
            RECKLESSLY DISREGARDED WOULD BENEFIT THE TALIBAN

            A.     The ArmorGroup Defendants

                   1.      The ArmorGroup Defendants Made Protection Payments To The
                           Taliban

            128.   The ArmorGroup Defendants consist of several companies that made protection

payments to the Taliban in connection with various projects from at least 2007 until 2015.

Defendant Centerra Group LLC is the successor to ArmorGroup North America, Inc.

(“AGNA”), which held multiple security contracts in Afghanistan from 2007 until at least 2009.

Defendant G4S Holdings International (AG) Ltd. is the successor to ArmorGroup International

plc (“AGI”), which oversaw and directed AGNA’s conduct. Defendant G4S Risk Management


      160
            SIGAR Interview with Gert Berthold at 4 (emphasis in original).


                                                    58
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 72 of 288



Ltd. is the successor to ArmorGroup Services Limited, which also held multiple security

contracts in Afghanistan from 2007 onward under the trade name Armor Group Mine Action

(“AGMA”). Defendant Environmental Chemical Corporation (“ECC”) is a construction and

engineering company that worked on multiple projects in Afghanistan from at least 2007 until

2014, and it was a prime contractor that hired AGNA as a security subcontractor.

         129.   AGNA provided a Washington-area hub through which ArmorGroup bid for and

executed its U.S.-government contracts. But London-based AGI was also involved in and

supervised ArmorGroup’s performance under those contracts. As AGI’s regional director wrote

in an October 21, 2007 email, AGI “manages and executes the delivery piece of our contracts”

because “AGNA is neither structured nor able to execute . . . follow on phases after contract bid

compilation.” AGI’s role in implementing ArmorGroup’s Afghanistan contracts was thus equal

to, if not even more significant than, AGNA’s. According to the former head of AGNA

contracting, AGNA functioned essentially as a “shell company set up by AGI to bid for and

obtain U.S. contracts that could only be awarded to American companies.”161 AGI thus

exercised control over, and was jointly responsible for, the AGNA conduct set forth below.

         130.   The ArmorGroup Defendants executed multiple government contracts in

Afghanistan during the relevant timeframe. Those contracts include, but are not limited to:

         a.     2007 Shindand Airbase Contract: In March 2007, pursuant to Contract No.
                FA-8903-06-D-8511, Task Order 18, the U.S. Air Force hired ECC as the prime
                contractor supervising an expansion of the Shindand Airbase in Herat Province,
                Afghanistan. The prime contract was valued at $42.5 million. On April 27, 2007,
                pursuant to Continuing Services Agreement No. Armor.CSA.HERC.4500, ECC
                hired AGNA as its security subcontractor for the project. AGNA provided
                security under that contract for the next twenty months and generated about $5.1
                million in revenue.


   161
      Compl. ¶ 53, United States ex rel. Gordon v. ArmorGroup North America, Inc., No. 09-
cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.


                                                59
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 73 of 288



       b.      2007 Kabul Embassy Contract: In July 2007, pursuant to Contract No. S-
               AQMPD-07-C0054, the U.S. State Department hired AGNA to provide security
               in and around the U.S. Embassy in Kabul, Afghanistan. The contract had a 5-year
               term and was valued at approximately $189 million.
       c.      2008 UNOPS Mine Clearance Contract: In or about the summer of 2008, the
               United Nations Office For Project Services (“UNOPS”) retained AGMA to
               perform mine clearance in Herat Province, including the area in and around
               Shindand. The contract was valued at approximately $15 million.
       d.      2008-2009 PRT Security Contract: In or about 2008-2009, AGNA and AGI
               obtained a contract to provide security for a Coalition Provincial Reconstruction
               Team’s (“PRT”) personnel in and around Helmand Province. On information and
               belief, this was a multiyear contract on which ArmorGroup generated millions of
               dollars in revenue.
       e.      2010 Kunduz Police Contract: On March 8, 2010, the U.S. Army Corps of
               Engineers, pursuant to Contract No. W5J9JE-10-D-0007, awarded a multiyear
               design and construction contract to a joint venture that ECC controlled and
               directed. On September 16, 2010, pursuant to Task Order 3 under that contract,
               ECC received a $12 million award to design and build facilities for the Afghan
               police headquarters in Kunduz Province, Afghanistan.
       f.      2011 Kandahar Airfield Contract: On February 28, 2011, ECC obtained a Task
               Order under Contract Number FA8903-06-D-8511-0074 to construct
               infrastructure for an airfield in Kandahar, Afghanistan. The contract called for
               performance through April 23, 2014 and provided for payment of roughly $21
               million in cost reimbursement and $560,000 in fees.
       g.      2012 Ring Road Contract: On January 17, 2012, the Asian Development Bank
               awarded a multiyear, $477 million contract to a joint venture that ECC controlled
               and directed, under which ECC was to construct a 233-kilometer portion of
               Afghanistan’s Ring Road.
       h.      2015 British Embassy Contract: In 2015, G4S Holdings International (AG)
               Limited and/or G4S Risk Management Limited signed a 5-year, GBP 100 million
               contract to provide security in and around the British Embassy in Afghanistan.

       131.    On information and belief, the ArmorGroup Defendants paid protection money to

the Taliban in connection with each of these (and other) contracts. Each contract required work

in geographic areas under Taliban control or influence, and contractors’ standard practice in such

circumstances was to pay protection money to discourage the Taliban from attacking their

projects. See supra ¶¶ 65-82. The ArmorGroup Defendants followed that standard practice,

which was especially prevalent among contractors working in comparable factual circumstances:



                                               60
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 74 of 288



on (i) Western-backed and (ii) financially lucrative projects, with (iii) a track record of hiring

unscrupulous subcontractors to (iv) perform work in insecure, insurgent-influenced areas. On

information and belief, the ArmorGroup Defendants’ protection payments were worth at least 20

to 40 percent of their contracts’ value. See supra ¶ 80. As a result, each ArmorGroup Defendant

made payments to the Taliban worth at least several million dollars.

         132.   Several of the ArmorGroup Defendants’ projects contained additional indicia of

protection payments. For example, Afghanistan’s Ring Road was well-known in Afghanistan as

a frequent target of Taliban162 extortion efforts, and contractors regularly paid protection money

to secure their sections of the road. See, e.g., infra ¶ 194. ECC and ArmorGroup likewise both

have a history of funneling money to the Taliban in connection with airfield contracts

specifically. See infra ¶¶ 137-43. And ECC’s Kandahar Airfield Contract required work in a

historical Taliban stronghold, which typically involved especially high-dollar payments.

         133.   A 2016 outside audit found that ECC’s expenditures under the Kandahar Airfield

Contract included nearly $200,000 in cash payments for which ECC lacked real documentation.

ECC claimed that the payments were for “Afghan national laborers,” but there was “insufficient

documentation to support the work completed by the laborers under the Task Order, such as

labor agreements and/or work products.”163 ECC defended its payments – made from petty cash

rather than through the banking system – because its workers “simply do not have personal bank

accounts,” and because the “payment of general construction labor costs without formal labor




   162
        Throughout this Part IV, unless otherwise specified, references to the “Taliban” are
inclusive of the Haqqani Network. See infra Part V.A.2.
    163
        Special Insp. Gen. For Afghanistan Reconstr., Construction Of The Special Forces
Kandak In Kandahar: Audit Of Costs Incurred By Environmental Chemical Corp. at 16,
Financial Audit No. 16-30 (Apr. 2016)


                                                 61
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 75 of 288



agreements or contracts is the local industry practice.”164 The auditors rejected ECC’s defense,

in a finding that SIGAR endorsed.165 Such unexplained cash expenditures in a Taliban

stronghold are an indication of protection payments.

         134.   As for the Kunduz Police Contract, ECC hired the Afghan firm Arvin Kam

Construction Company (“Arvin Kam”) as one of its subcontractors on the project. After ECC

had retained Arvin Kam and begun work on the project, CENTCOM determined that Arvin Kam

had been “actively supporting an insurgency” and instructed ECC to terminate its subcontract.166

ECC eventually complied only after the government sent ECC a Cure Notice and threatened to

hold it in default. ECC then initiated administrative proceedings against the U.S. Army Corps of

Engineers, claiming that the termination notice was unlawful. It did not contest CENTCOM’s

determination that ECC’s subcontractor was supporting the insurgency; it argued instead that the

government “cannot direct termination of a subcontractor based upon [such a] finding.”167 ECC

thus maintained that it should have been able to continue using its subcontractor even if doing so

supported the insurgency – and that the government lacked authority to stop it.

         135.   After belatedly terminating its subcontractor, ECC agreed to “settle” with Arvin

Kam by agreeing to pay the subcontractor $1.5 million. ECC agreed to make that payment (and

did make it, according to Arvin Kam) after it knew CENTCOM had determined that Arvin Kam

was “actively supporting” the insurgency in Afghanistan. In its administrative claims against the

government, ECC sought reimbursement for its costs related to terminating Arvin Kam.


   164
        Id. at 27-28.
   165
        See id. at 31.
    166
        General James N. Mattis, FY2012 National Defense Authorization Act, § 841 Notification
(July 24, 2012); Kerment L. Goss, Contract No. W5J9JE-10-D-0007, Task Orders 0003, 0006,
0007 and 0009, Afghanistan – Cure Notice (Aug. 16, 2012).
    167
        Appellant’s Motion for Summary Judgment at 7, Appeal of ECCI-Metag, JV, ASBCA No.
59031.


                                                62
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 76 of 288



         136.   In moving for summary judgment on ECC’s claims, the government described

what ECC had done:

         ECCI employed Arvin Kam which, it turned out, was engaged in supporting the
         insurgency, a violation of the laws of Afghanistan. ECCI was the party to the Contract
         responsible for ensuring that its own subcontractors did not violate the laws of
         Afghanistan, not Respondent. It was ECCI’s failure to fulfill this provision of the
         Contract that led to the need to terminate Arvin Kam. Arvin Kam’s termination was not
         caused by any failure on the part of Respondent; instead, it was necessitated entirely by
         ECCI’s failure to ensure that its subcontractor was not violating the laws of Afghanistan.
         In bringing this action, ECCI is attempting to shift the consequences of its own action,
         in hiring a subcontractor who was supporting the insurgency, to Respondent. Those
         consequences rightly should be borne by ECCI, as the party at fault.168

After the Armed Services Board of Contract Appeals denied both parties’ cross-motions for

summary judgment, they reached a confidential settlement.

         137.   With respect to the Shindand Airbase Contract, AGNA – acting as subcontractor

for ECC, with ECC’s approval – sourced its guards from two local Taliban cutouts: Nadir Khan

and Timor Shah. AGNA nicknamed them “Mr. Pink” and “Mr. White,” respectively, in homage

to the criminal bank robbers from the Quentin Tarantino movie Reservoir Dogs. U.S. military

personnel stationed nearby considered Mr. Pink to be a “mid-level Taliban manager.”169 Even

so, AGNA retained Mr. Pink and his men and paid them substantial sums of money under its

contract with ECC. Those payments were, in effect, protection payments directly to the Taliban.

         138.   On December 12, 2007, Mr. Pink shot Mr. White and killed him. ECC’s Security

Manager later described the shooting as “kind of like a mafia thing. If you rub somebody out,

you’ll get a bigger piece of the pie.”170 Shortly thereafter, Mr. Pink fled to a nearby village and



   168
       Respondent’s Cross Motion For Summary Judgment at 10, Appeal of ECCI-Metag, JV,
ASBCA No. 59031 (filed Oct. 6, 2014) (emphasis added).
   169
       U.S. Senate Committee on Armed Services, Report, Inquiry Into The Role & Oversight Of
Private Security Contractors In Afghanistan at ii (Oct. 26, 2010) (“Senate Contractors Report”).
   170
       Id. at ii.


                                                 63
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 77 of 288



took refuge “with a number of Taliban fighters and a Taliban commander.”171 Yet despite Mr.

Pink’s execution of Mr. White, and despite reports that he was working with the Taliban, ECC

and AGNA kept using his men to provide security for the project. As the Senate Armed Services

Committee found after an extensive investigation, “there is little evidence that Pink’s men were,

in fact, ‘phased out’ at that time.”172 On the contrary: on January 3, 2008, more than three

weeks after the shooting, an ArmorGroup document indicated that AGNA had “issued thousands

of rounds of ammunition for training” Mr. Pink’s Taliban subordinates.173 ArmorGroup’s

decision to provide literal ammunition to Mr. Pink’s men mere weeks after their Taliban-

affiliated boss had conducted a public mafia-style execution of another Taliban manager typified

ArmorGroup’s approach to providing “security” in Afghanistan.

         139.   Throughout this time period, ArmorGroup supplied Mr. Pink’s and Mr. White’s

men with AK-47s and paid them regular wages. When later asked what happened to the money

that ECC and ArmorGroup supplied to these Taliban-affiliated commanders, an ArmorGroup

employee responded: “I pay the guy direct, he signs for the amount that I gave him. And what

he does with his money outside and thereafter . . . I can’t control that.”174

         140.   With Mr. Pink in hiding after Mr. White’s execution, ECC and ArmorGroup were

forced to find a new commander for their contingent of security guards. They turned to the

deceased Mr. White’s brother – named Reza Khan – whom they nicknamed “Mr. White II.”

ECC and AGNA hired Mr. White II and his men even though Mr. White II lacked a bona fide

registered security company, as required under Afghan law.



   171
       Id. at 16.
   172
       Id. at 16-17.
   173
       Id. at 17.
   174
       Id. at 11 (ellipses in original).


                                                  64
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 78 of 288



         141.   Mr. White II’s terrorist ties eventually precipitated an armed confrontation with

the U.S. military. On August 21, 2008, Mr. White II hosted a “Taliban meeting held in the

village of Azizabad that was raided by U.S. and Afghan military forces.”175 The raid was part of

an operation to “capture or kill Mullah Sadeq, a high value Taliban commander,” and was

premised on intelligence that “20 to 30 anti-coalition fighters would be attending a shura that

night” to be “held at the home of Mr. White’s brother, Mr. White II.”176 The Taliban planned its

shura to occur simultaneously with a “ceremony to commemorate the death of Mr. White.”177

         142.   During the Azizabad raid, Taliban fighters opened fire on U.S. forces. The

resulting firefight required U.S. air support from an AC-130 gunship, and the U.S. military Team

Leader later called it “the most kinetic engagement” of his tour in Afghanistan.178 Mr. White II,

who was Mullah Sadeq’s uncle and the host of the Taliban meeting, was among the casualties.

So too were at least six other fighters working for ArmorGroup. U.S. military investigators later

found ArmorGroup uniforms, sensitive intelligence materials, advanced munitions, and IED-

making materials on site. Ultimately, the U.S. military concluded that the Mr. White II-hosted

meeting involved many people “associated with the insurgency,” and that “most likely, some of

the anti-coalition militia in Azizabad were also security contractors for ArmorGroup.”179

         143.   After the Azizabad raid, as documented by the Senate Armed Services

Committee, ArmorGroup “authorized a $1,000 discretionary payment to White II’s family.”180




   175
       Id. at 5.
   176
       Id. at 6.
   177
       Id.
   178
       Id.
   179
       Id. at 7 (internal brackets omitted).
   180
       Id. at 31.


                                                 65
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 79 of 288



         144.   ArmorGroup’s conduct in connection with the UNOPS Mine Clearance contract

was similar. Under that contract, at AGNA’s recommendation, AGMA too selected Mr. White II

as its local security provider. AGMA paid Mr. White II $12,350 per month and stated that it had

“no idea what” he “did with the money.”181 On top of that, AGMA also paid $180 per month

directly to each of Mr. White II’s fighters. It made those payments despite Mr. White II’s known

financial associations with the Taliban. According to an Army Sergeant operating in the area,

Mr. White II “was a supporter of Taliban operations” and would “help the Taliban with

money.”182 Mr. White II, the Army Sergeant continued, “would provide money because of his

contracting jobs with ArmorGroup. He had a lot of money from that and he would give that

money to Taliban commanders, and they in turn would buy weapons and ammo.”183

         145.   On June 9, 2008, AGMA hired a consultant – identified in the Senate Armed

Services Committee’s report only as “Tony” – to assess AGMA’s work on the UNOPS contract.

“Tony” traveled to the site and stayed until mid-July.

         146.   On July 19, 2008, “Tony” issued a report that was circulated to AGMA’s senior

leadership. The report noted that Mr. White II’s weapons had recently been confiscated by the

Afghan government in a “crack down by the government to collect all militia’s unregistered

weapons and vehicles.”184 Further, according to Senate investigators, “media accounts from this

time linked weapons confiscated in the Shindand area to those belonging to the Taliban for their




   181
       Id. at 23.
   182
       Id. at 23-24 (internal brackets omitted).
   183
       Id. at 24.
   184
       Id. at 26.


                                                   66
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 80 of 288



expected use in ‘terrorist attacks.’ ”185 The weapons seized from Mr. White II, a Marine officer

reported, included landmines and other “pretty significant stuff.”186

         147.   The August 21, 2008 firefight between Mr. White II’s men and Coalition forces

received worldwide media attention and took on a high profile within Afghanistan. Even after

Coalition forces killed Mr. White II in a raid on a Taliban shura, however, AGMA turned to his

younger brother, Gul Mohammed, to replace him. AGMA nicknamed the younger brother of the

slain Taliban commander “Mr. White III.” In an email responding to the news that Mr. White III

had “taken over the family security business,” AGMA called it “great news” and remarked:

“strange how business goes on.”187

         148.   AGMA decided to keep the rest of Mr. White II’s men on the payroll and place

them under Mr. White III’s command. As for the six other ArmorGroup employees killed in the

Azizabad raid, Mr. White III requested – and AGMA agreed – that they “be replaced by their

brothers.”188 AGMA agreed to that request even though the Taliban was widely understood in

Afghanistan as a familial organization, such that if one family member was loyal to the Taliban,

it was highly likely that his immediate relatives were too. Indeed, when an Army intelligence

officer later learned that AGMA had hired Mr. White III and his men, he explained that he

“ ‘absolutely’ would have had concerns” and considered it “a counterintelligence threat.”189

         149.   Both ArmorGroup and ECC knew or recklessly disregarded that their security

guards were associated with the Taliban. Internal company documents described Mr. White and

Mr. Pink as “warlords” and “clan leaders,” and an ArmorGroup document asserted that both had

   185
       Id.
   186
       Id. at 27.
   187
       Id. at 33.
   188
       Id.
   189
       Id. at 34.


                                                67
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 81 of 288



fled Afghanistan for Iran but that Mr. White returned to the country in 2003 “on the side of the

Taliban.”190 ArmorGroup’s intelligence reporting later suggested that Mr. Pink, for his part, was

“now known Taliban and has gone into the kidnapping game for ransom.”191 As for Mr. Pink’s

men, ECC’s own Monthly Security Report from December 2007 – at which point ECC and

ArmorGroup were still paying and arming fighters loyal to Mr. Pink – reported that Mr. Pink had

taken refuge “with a number of Taliban fighters and a Taliban commander.”192 And even after

the highly publicized Azizabad raid, which finally prompted AGNA and ECC to sever ties with

Mr. White II’s men because “they could ‘no longer be trusted,’ ” AGMA kept paying them and

even added Mr. White III and his fighters to the payroll.193 When interviewed by Senate staff,

AGMA’s Project Leader for the Shindand Airbase security project “said that there were options

other than using Mr. White II for security but that they were ‘more expensive.’”194

         150.   Despite the indications that ECC and ArmorGroup were paying known Taliban

associates, the ArmorGroup Defendants declined to perform any credible diligence on the

fighters they retained. Nor did they seek the requisite authority from the U.S. military to arm

those fighters. In fact, when Senate investigators later interviewed ArmorGroup and ECC about

Mr. Pink and Mr. White, the companies were able “to provide little personal information about

the two men.”195 Nonetheless, the companies armed and paid substantial sums of money to both

men, their fighters, and their Taliban-loyalist brothers. And throughout it all, the companies




   190
       Id. at 8 (internal brackets omitted).
   191
       Id. at 21 (internal brackets omitted).
   192
       Id. at 16.
   193
       Id. at 33.
   194
       Id. at 26.
   195
       Id. at 8.


                                                68
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 82 of 288



claimed that they simply had “no idea what” the fighters “did with the money.”196 They made

that claim despite widely reported facts that the Taliban used funds funneled up from their on-

the-ground operatives to carry out terrorist attacks against Americans, such as Plaintiffs.

         151.   In the wake of the Senate Armed Services Committee’s extensive report on all

this misconduct, Senator Carl Levin summarized its findings as showing that contractors like the

ArmorGroup Defendants “helped play into the hands of the enemy” and were “creating the very

threat they are hired to combat.”197 ArmorGroup took a different perspective. In response to the

evidence arrayed against Mr. White and his brothers, an AGMA Director told the Committee, “I

would like to put on the record recognition of the services that the Whites provided us . . . we are

forever grateful to Mr. White’s family . . . because they kept our people safe.”198

                2.     ArmorGroup’s Protection Payments Comport With Its Other
                       Conduct In Afghanistan

         152.   ArmorGroup’s protection payments reflected a system of deficient internal

controls that also manifested itself in related misconduct. According to two ex-Marines who

used to work for ArmorGroup, AGNA “materially misrepresented” its own “capabilities in

winning the contract award” to protect the U.S. Embassy in Kabul.199 ArmorGroup’s

management, the employees alleged, “ha[d] no regard for the security of the United States

Embassy, and [was] interested in only their stocks.”200 The executive director of the Project on

Government Oversight later testified about related misconduct to the Commission on Wartime

Contracting. Summarizing witness interviews and documents, she testified: “practically from
   196
       Id. at 23.
   197
       Karen DeYoung, Senate Report: Mismanaged U.S. Contractor Money Aids Enemy In
Afghanistan, Wash. Post (Oct. 8, 2010).
   198
       Senate Contractors Report at 37 (ellipses in original).
   199
       Compl. ¶ 2, United States ex rel. Sauer v. ArmorGroup North America, Inc., No. 08-cv-
00698-RCL (D.D.C. filed Apr. 24, 2008).
   200
       Id. ¶ 3.


                                                 69
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 83 of 288



Day One, ArmorGroup North America knowingly underperformed in its mission in order to

maximize its profits.”201 Consistent with that statement, the U.S. State Department eventually

fired ArmorGroup from the contract, after an internal U.S. State Department security evaluation

found a slew of contract violations and performance deficiencies.

         153.   Similarly, a former Director of Business Development for AGNA alleged that

AGNA submitted false claims in connection with its Kabul Embassy contract, including by

misrepresenting the qualifications of its guards.202 After the U.S. Department of Justice

intervened in the case, ArmorGroup resolved the claims for $7.5 million.203 Those allegations

revealed ArmorGroup’s knowledge that its failure to properly vet its guards risked American

lives. Such misconduct, like hiring Taliban fighters as security guards, reflected ArmorGroup’s

devotion to its own profit margins at the expense of U.S. national security.

                3.     The ArmorGroup Defendants’ Payments Had A Substantial Nexus To
                       The United States

         154.   The ArmorGroup Defendants’ protection payments were closely tied to the

United States. All of the ECC contracts were executed and overseen by an American company

and required the extensive involvement of U.S.-based personnel and resources. Similarly, the

AGNA contracts required a substantial connection to the United States: AGNA’s Virginia office

acted as the contracting entity and was responsible for submitting claims to the U.S. government

or the other contractors working on the project. The involvement of an American entity like

AGNA was material to ArmorGroup’s ability to obtain contracts involving U.S. government

   201
        Testimony of Danielle Brian Before The Commission on Wartime Contracting In Iraq &
Afghanistan (Sept. 14, 2009), https://www.pogo.org/testimony/2009/09/testimony-of-danielle-
brian-before-commission-on-wartime-contracting-in-iraq-and-afghanistan/.
    202
        Compl. ¶¶ 51-62, United States ex rel. Gordon v. ArmorGroup North America, Inc., No.
09-cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.
    203
        Press Release, U.S. Dep’t of Justice, ArmorGroup North America & Its Affiliates Pay $7.5
Million To Resolve False Claims Act Allegations (July 7, 2011).


                                                70
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 84 of 288



funding. For that reason, ArmorGroup characterized AGNA’s “Washington office” as the “hub

for the Group’s bidding for and management of major US Government contracts overseas while

coordinating the Group’s relationships with the larger US defence integrators.”204

         155.   AGI also cooperated extensively with AGNA in effectuating its protection

payments. AGI, as noted above, closely supervised AGNA and involved itself in implementing

AGNA’s contracts. See supra ¶ 129. But AGI could not have obtained U.S. government

business alone; it needed AGNA’s U.S. presence to bid for and obtain sensitive contracts like the

one to protect the U.S. Embassy in Kabul. That is why AGI created AGNA and routed many of

its Afghanistan contracts through an American entity: AGNA, as alleged by its former Director

of Business Development, functioned as a “shell company set up by AGI to bid for and obtain

U.S. contracts that could only be awarded to American companies.”205

         156.   ArmorGroup’s U.S. government contracts required extensive contact with the

United States. To obtain those contracts, ArmorGroup negotiated with, and made continuous

communications to, U.S. government personnel located in the United States and/or ECC

personnel located in the United States. ArmorGroup’s performance under those contracts

likewise required regular communications with U.S.-based personnel. And ArmorGroup

received payment for those contracts from U.S. government accounts located in the United States

– either directly from the U.S. government or routed through ECC, an American company.

         157.   AGMA similarly relied on contacts with the United States to perform under its

UNOPS contract. For example, AGNA personnel – working for an American entity on a

contract available only to American companies – recommended Mr. White II to AGMA, and

   204
         ArmorGroup International plc & G4S Limited, Recommended Cash Offer at 53 (Mar. 31,
2008).
   205
      Compl. ¶ 53, United States ex rel. Gordon v. ArmorGroup North America, Inc., No. 09-
cv-01547-RCL (D.D.C. filed Aug. 17, 2009), Dkt. 1.


                                               71
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 85 of 288



American AGNA employees brokered the critical meeting where AGMA decided to retain Mr.

White II and his men to provide security for the UNOPS contract. On information and belief,

AGMA regularly relied on such cooperation with its American affiliate in implementing the

UNOPS contract. Indeed, both AGNA and AGMA were subsidiaries of AGI, and on

information and belief, AGI was involved in orchestrating ArmorGroup’s conduct under both its

U.S. government contracts and its UNOPS contract.

         158.   ArmorGroup’s decision to pay protection money to the Taliban also targeted the

United States by directly undermining U.S. foreign-policy interests in Afghanistan and

jeopardizing the safety of American service members deployed there. See supra Part III.A.

When making those payments, ArmorGroup knew it was helping the Taliban conduct attacks

designed specifically to influence U.S. policy by killing and injuring American personnel.

         B.     The DAI Defendant

                1.      DAI Paid Protection Money To The Taliban

         159.   Defendant DAI likewise made protection payments to the Taliban in connection

with several different projects in Afghanistan between 2006 and 2012. Those projects were

implemented by DAI Global LLC’s predecessor, Development Alternatives, Inc.

         160.   DAI was USAID’s second-largest development contractor in Afghanistan, behind

only LBG. From FY2007 until FY2009, LBG and DAI together accounted for about $1 billion

in development aid, or about one-half the value of USAID’s total contracts with all of its partners

in Afghanistan.206 Overall, through June 2013, DAI remained the second-largest USAID

implementing partner in Afghanistan, with contract obligations valued at $886 million.

         161.   DAI executed multiple government contracts in Afghanistan and Pakistan during

the relevant timeframe. Those contracts include, but are not limited to:
   206
         See Kerry Report at 15.


                                                72
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 86 of 288



       a.      The LGCD Contract: On October 1, 2006, USAID awarded to DAI Contract
               No. DFD-I-00-05-00250, Task Order 2, under its Local Governance and
               Community Development (“LGCD”) program. The contract was originally for 3
               years and $95 million, but USAID later increased the funding to $349 million and
               extended the term through April 30, 2011.
       b.      The ASMED Contract: On February 15, 2007, USAID awarded to DAI
               Contract No. 306-C-00-07-00503-00 under USAID’s Afghanistan Small and
               Medium Enterprises Development (“ASMED”) program. The contract was
               originally scheduled to last through October 31, 2011 and involve expenditures of
               $55 million, but USAID later increased the funding to $113 million and extended
               the term through November 30, 2012.
       c.      The FATA Contract: In January 2008, USAID awarded to DAI a 3-year, $43.4
               million contract under the agency’s Federal Administered Tribal Areas
               Development Program (“FATA”) program. The agency later increased the
               contract amount by $2.2 million.
       d.      The ASI Contract: On June 25, 2009, USAID awarded to DAI Contract No.
               DOT-I-02-08-0035-0, Task Order 2 under the USAID’s Afghanistan Stabilization
               Initiative (“ASI”) program. The contract called for DAI to perform work between
               November 1, 2011 and September 25, 2012. The contract was originally valued
               at approximately $151 million, but subsequent modifications reduced the value to
               approximately $83 million.
       e.      The RAMP UP East Contract: On June 10, 2010, USAID awarded to DAI
               Contract No. 306-C-00-10-00526-00 under USAID’s regional Afghan
               municipalities for urban populations / regional command east (“RAMP UP East”)
               program.
       f.      The RAISE Contract: On July 15, 2010, USAID awarded to DAI Task Order
               EDH-I-14-05-00004 under prime contract EDH-I-00-05-00004. The agency
               awarded this contract to DAI under its Rural Agricultural Income and Sustainable
               Environment (“RAISE”) program.

       162.    On information and belief, DAI paid protection money to the Taliban in

connection with each of these (and other) contracts. Each contract required work in geographic

areas under Taliban control or influence, and contractors’ standard practice in such

circumstances was to pay protection money to discourage the Taliban from attacking their

projects. See supra ¶¶ 65-82. DAI followed that standard practice, which was especially

prevalent among contractors working in comparable factual circumstances: on (i) Western-

backed and (ii) financially lucrative projects, with (iii) a track record of hiring unscrupulous




                                                 73
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 87 of 288



subcontractors to (iv) perform work in insecure, insurgent-influenced areas. On information and

belief, DAI’s payments were worth at least 20 to 40 percent of its contracts’ value. See supra

¶ 80. As a result, DAI made payments to the Taliban worth at least several million dollars.

         163.   DAI concealed its payments to the Taliban by creating an environment of lax

oversight and internal controls. In 2009-era Afghanistan, protection payments were common in

part because the corrupt environment made them easy to hide. See supra Part II.A.207 DAI’s

contracting practices fit that pattern and raised indications that DAI hid protection payments

within inflated and unsubstantiated expenditures. For example, one audit of DAI’s LGCD

project found that DAI was “unable to locate the contract file, payment vouchers, or project

receipts for fuel purchases totaling $3,424,400” and that “DAI staff had no explanation.”208 The

same audit also found “rental payments . . . made to the project cashier, instead of to the lessors

identified in the lease agreements,” with “no documentation showing that the lessors had signed

for receipt of their monthly rents.”209 Such unexplained and unverified expenditures, made to

implement a project in Taliban-controlled geographies, are an indication of protection payments.

         164.   On information and belief, DAI subcontracted some of its security work to USPI

or its successors, the discredited and now-debarred private-security company that also worked

for LBG and was a particularly notorious font of protection money for the Taliban. See infra

¶¶ 196-201. On information and belief, DAI even hired many of the same security personnel

from USPI after their disastrous tenure with LBG. In light of the areas in which DAI operated,


   207
        See also Jean MacKenzie, U.S. Funding For The Taliban: Can It Be Stopped?,
GlobalPost (Oct. 12, 2010) (“U.S. Funding For The Taliban”) (observing that protection
payments for development projects could be “hidden in a variety of ways,” including through
“inflated estimates for equipment, padded transportation costs, [and] substituting inferior
materials for the top-grade ones billed”).
    208
        USAID OIG Afghanistan & Pakistan Oversight Report at 66 (January – March 2012).
    209
        Id.


                                                 74
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 88 of 288



the USPI-type security subcontractors it used, and the type of projects it worked on, DAI is

widely considered in Afghanistan to have been one of the most significant sources of protection

money among all the Western contractors operating in the country.

         165.   DAI’s FATA contract provides a case in point. Under that contract, DAI

implemented a series of projects to increase the capacity of FATA governmental institutions and

NGOs. The FATA – a semi-autonomous tribal region in northwestern Pakistan along the

Afghanistan border – was a notoriously insecure, Haqqani-controlled area in which protection

payments were routine. As Ms. Peters documented in 2012:

         “Local sources report large and rising security payments made by contractors for USAID-
         funded projects in the FATA appearing in Haqqani coffers. ‘A contractor receiving a
         contract in the millions of rupees will normally have to pay up to 15 percent of the value
         of that contract in tax to the Taliban,’ said a local tribal elder who is involved in the
         construction business. ‘This has become a rich source of income for the Taliban in recent
         years.’ ”210

DAI followed the same pattern. As one of the two largest USAID contractors operating in the

FATA, DAI made particularly large protection payments to the Haqqani Network in those areas.

         166.   In September 2010, the USAID Office of Inspector General (“OIG”) conducted

an audit of DAI’s performance under the LGCD project and found “indications that Afghan

subcontractors” working for DAI “had paid insurgents for protection in remote and insecure

areas of Afghanistan.”211 The OIG’s inquiry “was triggered after a series of online and

newspaper articles . . . documented the diversion of millions of dollars in U.S. aid money to the

Taliban.”212 In investigating those reports, the OIG reviewed documents and interviewed over

43 witnesses from USAID, DAI, the intelligence community, and a DAI security subcontractor.



   210
       Haqqani Network Financing at 44.
   211
       2010 USAID OIG Report at 2.
   212
       Colum Lynch, U.S. Tax Money Goes To Taliban, Foreign Policy (Sept. 30, 2010).


                                                 75
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 89 of 288



         167.   The OIG’s investigation surfaced evidence that DAI’s subcontractors had

“negotiate[d] security terms with insurgents either directly or indirectly through community

leaders. Insurgents could demand from the subcontractor a ‘protection tax’ of up to 20 percent

of the total subcontract value in exchange for protection.” 213 Applying that metric to the value

of DAI LGCD projects implemented in 2009 alone, the OIG estimated that “$5.2 million of

USAID funds were at risk of falling into the hands of insurgents” on those projects.214

         168.   The “protection” that the Taliban sold to DAI and its subcontractors “include[d]

Taliban-provided security guards for the activity site and a promise not to attack the

subcontractor’s personnel and equipment.”215 The Taliban often would further “try to

renegotiate the terms of the security arrangement” midstream by “extort[ing] more money from

the subcontractor” and “threaten[ing] violence if the subcontractor did not comply.”216 As U.S.

intelligence officials confirmed, the Taliban’s extraction of protection money from DAI’s project

“fit[] the pattern” evident throughout Afghanistan and especially “endemic in Taliban stronghold

areas” like Kunar Province, where DAI implemented the LGCD project.217

         169.   The OIG also explained how DAI and its subcontractors recouped the payments.

“The most common method,” the OIG found, “was to include the amount in the total cost of the

subcontract up front, because subcontractors knew that the tax would have to be paid before

implementation.”218 The subcontractors then classified the protection money as “ ‘mobilization




   213
       2010 USAID OIG Report at 4.
   214
       Id. at 6.
   215
       Id. at 4.
   216
       Id.
   217
       Id.
   218
       Id.


                                                76
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 90 of 288



costs’ ” and “billed them to DAI through normal invoicing procedures.”219 DAI, in turn, passed

those so-called “costs” on to USAID for reimbursement. On occasion, “line items in the project

budget might be inflated, or subcontractors might recoup costs by substituting low-quality, cheap

materials for promised high-quality materials.”220 Either way, DAI enabled its subcontractors to

obtain U.S. government money and helped reimburse them for payments made to the Taliban.

         170.   DAI knew (or recklessly disregarded) that its LGCD subcontractors were paying

protection money to the Taliban. DAI’s security team was aware of several Taliban attacks (or

threatened attacks) on its project that matched well-known techniques through which the Taliban

extracted protection money.221 DAI was also aware of the prevailing practice – known to

virtually everyone in Afghanistan – that its subcontractors’ “security” expenditures included pay-

offs to Taliban. See supra Part III.B. Indeed, the OIG’s sourcing for the conclusion that

protection payments were made included DAI’s own personnel.222 And most of the “DAI

personnel” the OIG interviewed admitted that DAI could not “provide reasonable assurance of

preventing USAID funds from going to the Taliban or others in exchange for protection” of the

LGCD project.223 Yet DAI nonetheless chose to “pay[] the full amount of the subcontract” and

passed on the resulting costs – including the protection money – to USAID.224

         171.   DAI’s CEO issued an internal memo in response to the OIG report, dismissing it

as “largely circumstantial, speculative, and unsubstantiated.” But the CEO could not dispute the

OIG’s specific findings – based on DAI witnesses and documents – that protection money was

   219
      Id.
   220
      Id.
  221
      See id.
  222
      See id. (basing findings about protection money on “[i]nterviews with personnel from
USAID, U.S. intelligence, and DAI”).
  223
      Id. at 6.
  224
      Id. at 4.


                                               77
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 91 of 288



likely paid. According to a journalist who obtained the memo, the CEO “was forced to admit

that there were areas in which DAI could not adequately monitor its projects, nor ensure that

U.S. funds did not find their way into insurgent coffers.”225 He thus mounted a different defense

of DAI’s work, saying its projects were worthwhile even though “we cannot provide assurance –

to an auditor’s satisfaction – that not a penny of U.S. funds is reaching undesirable elements.”226

         172.   Contrary to its CEO’s assertion, DAI’s protection payments undermined its own

development efforts. In the wake of the OIG investigation, DAI belatedly acknowledged that

illegal and corrupt contracting practices could not be counted as a “cost of doing business” or

weighed against the benefits of its projects, but rather hindered development. As the company’s

website has represented since March 2012: “Accomplishing development results in challenging

circumstances while complying with funding partner and host nation laws and policies requires

disciplined performance. DAI professionals recognize that meeting these high standards will

model effective and compliant management to their beneficiaries and establish trusting

relationships essential to successful development.” When DAI corruptly directed development

funds to terrorists in Afghanistan, it undermined its own putative objectives.

                2.     DAI’s Protection Payments Comport With Its Other Conduct In
                       Afghanistan

         173.   DAI’s protection payments reflected a system of deficient internal controls that

also manifested itself in related misconduct. For example, the OIG “found indications of

pervasive fraud in DAI’s LGCD office in Jalalabad and indications of endemic corruption in

Nangarhar Province.”227 The fraud involved DAI employees receiving kickbacks from favored

subcontractors in exchange for leaking inside information about “how much the project was

   225
       U.S. Funding For The Taliban.
   226
       Id.
   227
       2010 USAID OIG Report at 2.


                                                78
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 92 of 288



worth, how much to bid on the project, what the project entailed, and where to inflate the prices

in the bids.”228 The OIG’s examination “showed inflated prices” submitted by “several approved

subcontractor[s].”229 In addition, the OIG found “indications that these same employees were

working in collusion to fabricate monitoring reports” that falsely depicted “progress on existing

LGCD subprojects when little or no progress had actually been made.”230

         174.   In June 2010, after USAID expanded its investigation of the LGCD fraud and

brought in members of SIGAR and the FBI, as well as local Afghan prosecutors, DAI belatedly

terminated ten of its employees who had been involved in the fraud. The firings came on the

heels of another DAI internal audit that had uncovered “similar instances of pervasive fraud” in

DAI’s regional office in Herat.231 The internal audit, as summarized by the OIG, revealed

“double billing, inflated costs, missing receipts, and suspicious invoices.”232 As a result, DAI

fired three more employees and caused several more to resign.

         175.   According to an April 14, 2014 USAID press release, another former DAI

employee working on USAID projects in Afghanistan “allegedly embezzled funds” from an

USAID program by making a $539,000 wire transfer to a fictitious bank account.233 The DAI

employee was arrested in Kabul and, as of 2014, faced three years in prison.

         176.   The widespread fraud occurring in DAI’s regional offices reinforced DAI’s

protection-payment scheme. The culture of fraud spawned crooked local employees willing to

pay insurgents and created corrupt payment streams in which to hide the money. On occasion,

   228
       Id. at 6.
   229
       Id.
   230
       Id. at 7.
   231
       Id.
   232
       Id.
   233
       USAID Press Release, USAID Contractor Ex-Employee Arrested On Embezzlement
Charges (Apr. 14, 2014).


                                                79
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 93 of 288



DAI belatedly reported the fraud to USAID, after an internal audit discovered it – as with the

Herat fraud. On other occasions, as with the LGCD fraud, DAI did not self-report. And on at

least one other occasion, a DAI internal audit discovered suspicious payments that DAI chose

not to share with USAID.234 But either way, DAI had a track record of employing people who

were willing to commit fraud and steal from the government. That same culture enabled DAI

employees in the same offices to facilitate payments to anti-American insurgents.

         C.     The EOD Technology Defendant

         177.   Defendant Janus Global Operations LLC is the successor to EOD Technology,

Inc. (“EODT”). EODT specialized in explosive-ordnance disposal but also provided a variety of

other private-security services in Afghanistan. EODT paid protection money to the Taliban in

connection with several contracts in Afghanistan from at least 2008 until 2012.

         178.   EODT executed multiple security contracts in Afghanistan during the relevant

timeframe. Those contracts include, but are not limited to:

         a.     Adraskan Training Center Contract: On January 5, 2008, via Contract No.
                W91B4M-08-C-0014, the U.S. Army awarded EODT a contract to provide
                security in and around the Adraskan National Training Center, near Shindand.
                The Army paid EODT nearly $7 million under the contract.
         b.     Task Force Duke Contract: In or about June 2009, the U.S. military awarded
                EODT a multiple-task-order contract, worth a total of $99.9 million, to provide
                security services in the Task Force Duke area of operations in northeastern
                Afghanistan.
         c.     USAESCH Mine Clearance Contract: In or about February 1, 2010, the U.S.
                Army Engineering and Support Center, Huntsville (“USAESCH”) awarded
                EODT a $60 million security contract to provide mine-clearance services
                throughout Afghanistan.
         d.     Kabul Embassy Contract: In or about October 2010, the U.S. State Department
                awarded EODT a $274 million contract to provide security services in and around
                the U.S. Embassy in Kabul. EODT obtained that contract after the U.S. State
                Department fired ArmorGroup. The U.S. State Department fired EODT from that
                same contract in March 2011.

   234
         See USAID OIG Afghanistan & Pakistan Oversight Report at 66 (January – March 2012).


                                                80
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 94 of 288



         e.     UAE Kandahar Contract: In or about December 2011, the United Arab
                Emirates (“UAE”) awarded EODT a contract to provide mine-action services in
                Kandahar Province. The contract was worth more than $25 million.

         179.   On information and belief, EODT paid protection money to the Taliban in

connection with each of these (and other) contracts. Each contract required work in geographic

areas under Taliban control or influence, and contractors’ standard practice in such

circumstances was to pay protection money to discourage the Taliban from attacking their

projects. See supra ¶¶ 65-82. EODT followed that standard practice, which was especially

prevalent among contractors working in comparable factual circumstances: on (i) Western-

backed and (ii) financially lucrative projects, with (iii) a track record of hiring unscrupulous

subcontractors to (iv) perform work in insecure, insurgent-influenced areas. On information and

belief, EODT’s payments were worth at least 20 to 40 percent of its contracts’ value. See supra

¶ 80. As a result, EODT made payments to the Taliban worth at least several million dollars.

         180.   In an interview with Senate staff, EODT’s Deputy Country Manager all but

admitted that EODT facilitated the payment of protection money. Asked about EODT’s practice

of sourcing guards in deference to “tribal sensitivities,” the Deputy Country Manager stated, “In

the scope of Afghanistan, there’s a lot of tribal lines, commander lines. And those lines – you’re

not supposed to cross them, okay?” EODT’s logic in navigating those issues was simple: it

“need[ed] the cooperation of all of [the commanders] to make sure that you don’t cross a tribal

line or you don’t cross a commander line and step on their toes, which could be detrimental for []

well-being. You know, I mean, if you’re going to travel, you need to be safe.”235

         181.   When EODT operated in areas controlled by Taliban commanders, its philosophy

of securing the “cooperation of all of them” and avoiding “step[ping] on their toes” meant that


   235
         Senate Contractors Report at 39.


                                                 81
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 95 of 288



EODT chose to pay protection money to the insurgents – either by making cash payoffs to

insurgents or by placing Taliban cutouts directly on EODT’s payroll. See supra Part II.B.

         182.   In early 2008, shortly after obtaining the Adraskan Training Center Contract,

EODT turned to a man named “General Wahab” to source guards for its 350-person private

security force. General Wahab was not part of the Afghan military, but derived his name from

his tenure as a former mujahedeen commander fighting against the Soviets. General Wahab

commanded 300 fighters near Shindand and answered directly to the leader of a local Taliban

chapter called the “Jihadi Order Regiment of Herat.” An Army contracting officer characterized

General Wahab as follows: “If Afghan[s] – and they do – if they have a mafia, he’s part of their

mafia. . . . [H]e’s like the Godfather. He would have a piece of everything. Almost every

contract that was run north of Adraskan.”236 General Wahab was “influential in getting people

contracts,” the officer continued, “but he would also expect kickbacks.”237

         183.   EODT discovered General Wahab through its Deputy Country Manager, who had

previously worked for USPI, the disgraced criminal-run security firm working in Afghanistan for

LBG and DAI. See infra ¶¶ 197-201. EODT’s rationale for using General Wahab reflected the

classic motivation for paying protection money. As the Deputy Country Manager explained:

“Now, if [Wahab is] mad at me, or upset with me, you know, the – I’m not saying that he would

have ambushed us, but the potential for something happening on the road, without his protection,

certainly has increased.”238 That led EODT to pay General Wahab – both to source guards and

to supply them with weapons – despite his role in a local insurgent militia. Indeed, when an

EODT employee asked U.S. military representatives about General Wahab, EODT received a


   236
       Id. at 50.
   237
       Id.
   238
       Id. at 42.


                                                82
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 96 of 288



“spew of how Wahab was such a bad guy.”239 The EODT employee then reported to his boss

that “the Army hates General Wahab.”240 EODT chose to pay him anyway.

         184.   Many of the guards whom EODT sourced through General Wahab came from

ArmorGroup. Several were fighters who reported to Mr. Pink, the “mid-level Taliban manager”

who had murdered Mr. White and had taken refuge in a Taliban stronghold. See supra ¶ 138.

Almost immediately after ArmorGroup belatedly fired Mr. Pink’s men – for having passed

sensitive security information to Mr. Pink – EODT hired them.

         185.   When EODT decided to hire Mr. Pink’s fighters, it “maintained an informal

liaison with ArmorGroup’s Senior Team Leader at Shindand.”241 Yet EODT told the Senate

Armed Services Committee that it declined to contact ArmorGroup about Mr. Pink’s fired

Taliban fighters that EODT then retained.242 EODT justified that decision by appealing to the

competitive business environment, claiming, “Every company is bidding on the same contract,

and they’re – not everybody is inclined to help each other out.”243 At the same time, however,

EODT’s Country Security Manager acknowledged that, because “Shindand had been infested by

Taliban,” he “didn’t have a good feeling about recruiting out of the south.”244 Given the

surrounding circumstances, EODT knew (or recklessly disregarded) that Mr. Pink’s men were

Taliban members. The decision to not even ask ArmorGroup about its belated firing of Mr.

Pink’s fighters reflected a conscious desire to avoid documenting that fact.




   239
       Id. at 49.
   240
       Id.
   241
       Id. at 45.
   242
       Id.
   243
       Id. at 46.
   244
       Id. at 45.


                                                83
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 97 of 288



         186.   EODT also sourced security guards from a second known Taliban cutout named

Haji Dawoud. EODT paid Dawoud even though U.S. military reporting in the area identified

him as a Taliban member who was collaborating with Mullah Sadeq – the Taliban regional

commander and target of the famous August 21, 2008 U.S. military raid in Azizabad. A

military-intelligence report “identified Dawoud as one of the village’s Taliban and said he was

responsible for the kidnapping of an Afghan National Directorate of Security officer and his son

twenty days earlier.”245 An ArmorGroup security report (based on the type of information also

available to EODT) likewise described Dawoud as the “main influence” at a “high profile

[Taliban] meeting” who had been “responsible for the recent kidnappings” in the area.246

Despite those indications of Haji Dawoud’s Taliban affiliations, which EODT knew or recklessly

disregarded, EODT chose to hire and pay him anyway.

         187.   EODT also sourced security guards from a third insurgent named Mirza Khan,

whom EODT called “Commander Blue.” As with General Wahab, EODT hired Commander

Blue based on its Deputy Country Manager’s experience with him at USPI. According to U.S.

military reporting, Commander Blue was a former police officer who worked with the Iranian

Revolutionary Guard Corps’ Qods Force.247 On information and belief, Commander Blue was a

Qods Force asset who assisted the Iranian government in promoting anti-American terrorism in

Afghanistan. The Qods Force is a designated Foreign Terrorist Organization (“FTO”) that has

long fomented anti-American terrorism on behalf of the Iranian regime.248 At all relevant times,

the Qods Force “provide[d] material support to terrorist or militant groups such as . . . the


   245
        Id. at 47.
   246
        Id. at 46.
    247
        See id. at 48.
    248
        See Press Release, U.S. Treasury Dep’t, Fact Sheet: Designation of Iranian Entities and
Individuals for Proliferation Activities and Support for Terrorism (Oct. 25, 2007).


                                                 84
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 98 of 288



Taliban” as part of its strategy to “undermin[e] U.S. and [NATO] objectives by fomenting

violence” in Afghanistan.249 Yet despite Commander Blue’s relationship with the Qods Force,

EODT purposefully “knew little about whom [he] was interacting with,” because EODT

believed that an investigation would have “blow[n] his cover.”250 EODT’s willingness to pay a

“Commander” whom it recklessly disregarded was a Qods Force asset was consistent with its

broader strategy of attempting to purchase security from insurgent-affiliated warlords.

         D.     The LBG/BV Defendants

                1.      The LBG/BV Defendants Made Protection Payments To The Taliban

         188.   The LBG/BV Defendants consist of several companies that made protection

payments to the Taliban in connection with various projects at least from 2006 until 2013. The

two LBG Defendants – Louis Berger Group, Inc. and Louis Berger International, Inc. (described

collectively as “LBG” in this section) – together held several government contracts on which

they paid protection money. The Black & Veatch Defendant – Black & Veatch Special Projects

Corporation – likewise held several government contracts on which it paid protection money.

The LBG/BV Joint Venture was a joint venture of Louis Berger Group, Inc. and Black & Veatch

Special Projects Corporation, and itself held several government contracts on which it paid

protection money. As joint venturers, the LBG Defendants and Black & Veatch are jointly and

severally liable for the tortious conduct of their Joint Venture.

         189.   Through June 2013, the LBG/BV Joint Venture was the single largest USAID

implementing partner in Afghanistan, with total contract obligations valued at $1.05 billion.

LBG by itself – leaving aside its interest in the joint venture – was the fourth largest USAID




   249
         U.S. Department of Defense, Annual Report on Military Power of Iran at 3 (Apr. 2012).
   250
         Senate Contractors Report at 48.


                                                 85
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 99 of 288



contractor in Afghanistan, with contract obligations valued at $699 million. Black & Veatch, for

its part, was the seventh largest contractor, with contract obligations valued at $230 million.

       190.     The LBG/BV Defendants executed multiple government contracts in Afghanistan

during the relevant timeframe. Those contracts include, but are not limited to:

       a.       USAID REFS Program: In September 2002, USAID awarded LBG Contract
                No. 306-C-00-02-00500-00 under its Rehabilitation of Economic Facilities and
                Services (“REFS”) program. The REFS program award was a multiple-task-order
                contract that covered work on a variety of projects, which were governed by
                individual task orders. The contract originally contemplated $155 million of work
                through December 31, 2005, but as of 2007, its completion date was extended to
                June 30, 2007 and its estimated cost had ballooned to $730 million.
       b.       USAID AIRP: In August 2006, USAID awarded the LBG/JV Joint Venture
                Contract No. 306-I-00-06-00517-00 under its Afghanistan Infrastructure and
                Reconstruction Program (“AIRP”). The AIRP award was a multiple-task-order
                contract that covered work on a variety of projects, which were governed by
                individual task orders. Many of the AIRP task orders called for continuing work
                on the same projects that had been funded by the REFS program. The USAID
                AIRP award to the Joint Venture was worth $1.4 billion.
       c.       Individual Task Orders: Individual task orders issued under these two contracts
                included, but were not limited to:
               Ring Road – REFS: LBG received a task order under the REFS contract to
                construct portions of the Ring Road between Kabul, Kandahar, and Herat.
               Kajaki Dam – REFS: LBG received a task order under the REFS contract to
                rebuild parts of the Kajaki Dam hydropower plant in Helmand Province.
               Schools and Clinics: LBG received a task order under the REFS contract to
                build schools and clinics throughout Afghanistan.
               Ring Road – AIRP: The LBG/BV Joint Venture received task orders under the
                AIRP contract to manage construction of new roads throughout Afghanistan,
                including the 101-km Gardez-Khost Highway, the 103-km Keshim-Faizabad
                Road, and the Southern Strategy Road in Kandahar Province.
               Kajaki Dam – AIRP: The LBG/BV Joint Venture received a task order under
                the AIRP contract to refurbish a hydroelectric turbine at the Kajaki Dam.
               Kabul Power Plant – AIRP: The LBG/BV Joint Venture received at least two
                task orders under the AIRP contract to perform construction and rehabilitation
                work at the Kabul Power Plant.
               Helmand Power Project – AIRP: In December 2010, after USAID terminated
                LBG’s work on the Kajaki Dam, it awarded a $266 million contract to Black &



                                                 86
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 100 of 288



               Veatch to perform a variety of energy-related projects in Helmand, including
               continuing work on the Kajaki Dam.

       191.    The LBG/BV Defendants managed these contracts out of their Washington, D.C.

offices and made regular communications between their Washington, D.C. offices and USAID’s

Washington, D.C. offices. Ultimate decision-making authority over the contracts, including over

whether and how to pay protection money, rested with personnel in Washington, D.C.

       192.    On information and belief, the LBG/BV Defendants paid protection money to the

Taliban in connection with each of these (and other) contracts. Each contract required work in

geographic areas under Taliban control or influence, and contractors’ standard practice in such

circumstances was to pay protection money to discourage the Taliban from attacking their

projects. See supra ¶¶ 65-82. The LBG/BV Defendants followed that standard practice, which

was especially prevalent among contractors working in comparable factual circumstances: on (i)

Western-backed and (ii) financially lucrative projects, with (iii) a track record of hiring

unscrupulous subcontractors to (iv) perform work in insecure, insurgent-influenced areas. On

information and belief, the LBG/BV Defendants’ payments were worth at least 20 to 40 percent

of their contracts’ value. See supra ¶ 80. As a result, each of the LBG/BV Defendants made

protection payments to the Taliban worth at least several million dollars.

       193.    The LBG/BV Defendants made those payments despite a clause in their USAID

contracts entitled “Implementation of E.O. 13224 – Executive Order On Terrorist Financing,”

which stated: “The contractor is reminded that U.S. Executive Orders and U.S. law prohibits

transactions with, the provision of resources and support to, individuals and organizations

associated with terrorism. It is the legal responsibility of the contractor to ensure compliance

with these Executive Orders and laws. This provision must be included in all




                                                 87
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 101 of 288



subcontracts/subawards issued under this contract.” On information and belief, DAI’s contracts

contained the same standard clause.

         194.   Several of the LBG/BV Defendants’ projects contained additional indicia of

protection payments. Much of their work focused on Afghanistan’s Ring Road, which was a

two-lane highway encircling the entire country. Road-construction projects in Afghanistan have

long been attractive targets for insurgent extortion, and the roads Defendants built provided the

Taliban with a particularly well-known source of protection money. As Mr. Wissing

summarized the evidence, “Afghan road construction became the great American boondoggle –

and also an important source of financing for the Taliban.”251

         195.   LBG’s construction of the Kabul-Kandahar highway, which formed one key part

of the Ring Road, provides a case in point. In building that highway, LBG openly worked with

local militiamen, including Watan, who were well-known insurgent fundraisers. See supra

¶¶ 62-64. Referring to the Watan-sourced anti-Coalition fighters whom LBG agreed to pay, a

LBG official described it as a “catch-22. ‘If you don’t pay them off, they kill your security staff

and your contractors,’ he sa[id]. ‘If you do pay them off, it exacerbates the problem for the

future.’ ”252 LBG repeatedly chose to pay and “exacerbate the problem,” strengthening

insurgents who were killing American service members and civilians, rather than pursue

alternatives that would have kept money out of the hands of the Taliban.

         196.   From 2003 until at least 2008, LBG relied on USPI as its lead security

subcontractor in Afghanistan. Early examples of LBG-USPI subcontracts include subcontract

Nos. REFS 03-02-GG451-RD-0010 (executed in June 2003) and REFS 02-04-GG451AF-017


   251
       Funding The Enemy at 92.
   252
       Daniel Schulman, The Cowboys Of Kabul, Mother Jones (July 27, 2009) (“The Cowboys
Of Kabul”), https://www.motherjones.com/politics/2009/07/cowboys-of-kabul/.


                                                88
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 102 of 288



(executed in September 2004). The subcontracts gave LBG express authority to veto USPI’s

hiring of personnel and to supervise the terms under which USPI entered into further

subcontracts. They also made LBG responsible for effecting payment to USPI, and gave LBG

the right to terminate USPI if LBG determined that USPI had executed its duties in an

“unprofessional” manner. LBG was USPI’s single most important client.

         197.   USPI had, in the words of one watchdog group monitoring them, a “spotty

reputation in Afghanistan from the beginning.”253 As early as 2005, it was reportedly paying

high “wages” to local warlords “without imposing any apparent accountability on them.”254 It

also “routinely collaborate[d] with local militia commanders” and did not deny doing so when

interviewed about it.255 For that reason, reports circulated in 2006 that USPI’s “deliberate use of

warlords and militias” had “fuel[ed] a Taliban-led insurgency that continues to gain power.”256

LBG was aware of such criticisms of USPI’s practices but resisted terminating the subcontractor,

noting concerns in an internal memorandum about “cutting off the warlords that USPI was

dealing with.” 257 In LBG’s view, “ ‘Considering the probable flow of the money, it would be a

security risk to the project . . . if they did anything that disrupted that flow of money[.]’ ”258 LBG

thus retained USPI not in spite of its payments to the Taliban, but because of them.

         198.   USPI also regularly made protection payments on LBG’s behalf to secure projects

implemented under the USAID’s REFS program. USPI negotiated those payments with local

   253
       Fariba Nawa, Afghanistan, Inc.: A CorpWatch Investigative Report at 15 (Oct. 6, 2006)
(“Afghanistan, Inc.”).
   254
       International Crisis Group, Afghanistan: Getting Disarmament Back On Track at 1, Asia
Briefing N˚35 (Feb. 23, 2005).
   255
       Afghanistan, Inc. at 16; see id. at 17 (“Bill Dupre, the operations manager at the firm in
Kabul, did not deny that USPI worked with commanders.”).
   256
       Afghanistan, Inc. at 29.
   257
       The Cowboys Of Kabul.
   258
       Id.


                                                 89
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 103 of 288



Taliban commanders or governors and paid the agreed-upon money (reimbursed by LBG) to

discourage the Taliban from attacking LBG’s projects. USPI made the payments on a monthly

basis, and the standard percentages ranged from 10-20% of the value of the contracts being

secured. USPI did not make these payments solely on LBG’s behalf; it often made lump-sum

protection payments to secure all of its clients’ projects. But LBG was USPI’s most important,

highest-dollar client, and a substantial portion of USPI’s payments consisted of LBG’s money

and were made on LBG’s behalf. USPI delivered these payments in cash – which it obtained

from LBG – and routed them to the Taliban through the Afghan hawala system.

         199.   In September 2008, the U.S. Department of Justice indicted USPI and its senior

management for fraud.259 The indictment alleged that USPI had, from 2005-2007, systematically

inflated its charged expenses under its LBG-USAID subcontracts in Afghanistan. Under that

scheme, USPI billed USAID (through LBG) for a significant number of fictitious costs,

including inflated fuel purchases and salaries for “ghost” security guards who did not exist. On

September 9, 2009, USPI’s co-founders pleaded guilty and admitted that the facts alleged in the

indictment were true.260 Shortly thereafter, USAID debarred USPI (and its two co-founders) and

prohibited it (and them) from participating in any additional USAID contracts.

         200.   As late as November 2008 – after USPI had been indicted for defrauding the

government – LBG was still using USPI to provide security services in connection with LBG’s

government contracts. Then, after USAID finally debarred USPI in 2009 because its executives

had pleaded guilty to fraud, USPI’s founders started a new security company re-branded as



   259
        See Indictment, United States v. United States Protection & Investigations, LLC, No. 08-
cr-00306-RMC-1 (D.D.C. filed Sept. 30, 2008), Dkt. 3.
    260
        See, e.g., Plea Agreement, United States v. Spier, No. 08-cr-00306-RMC-2 (D.D.C. filed
Sept. 9, 2009), Dkt. 76.


                                               90
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 104 of 288



“Servcor.” The re-brand was publicly reported at the time in 2009.261 Yet Servcor continued to

work on LBG’s projects for USAID – this time as a second-level subcontractor – even though

LBG knew that the people controlling it had been debarred and convicted of fraud. That

arrangement lasted until 2012, when USAID discovered it and debarred Servcor too.

         201.   USPI effectuated its protection payments using the same accounting techniques it

used to defraud USAID. USPI often claimed that the protection payments were for “security,”

and it invented fictitious guards to whom it was supposedly paying cash “salaries.” Those so-

called salary payments – which corresponded to no legitimate expense – created a slush fund that

USPI could use for extra-legal purposes. LBG knowingly supplied the money for the slush fund

and in turn obtained reimbursement from USAID for the costs involved. USPI’s founders have

admitted that they used some of the resulting slush fund to enrich themselves personally. But

they also used the same slush fund to make hawala protection payments to the Taliban.

         202.   LBG knew (or recklessly disregarded) that USPI – like many of its other

subcontractors – paid protection money on LBG’s behalf. LBG’s subcontractors regularly

informed LBG at in-person meetings, held either in the Kabul office or the local project offices

in Taliban strongholds like Kandahar, that the Taliban was demanding money as the price of

allowing projects to move forward. LBG’s response, in sum and substance, was “that’s your

problem.” LBG conveyed to its subcontractors that they should pay the money if necessary, but

   261
       See Daniel Schulman, Cowboys Of Kabul Plead Guilty, But The Ride Ain’t Over, Mother
Jones (Sept. 16, 2009) (“In July, control of the company was handed over to a USPI employee
and longtime associate of Del’s named Daniel Leitner, who promptly changed the company’s
name to SERVCOR. A person familiar with USPI’s operations tells me that this plan of action
had been in the works since USPI’s offices were raided in 2007. ‘The game is change the name
of the company, change the owner, and keep the contracts in A-Stan,’ he said. He suggested that
it may have been the Spiers’ intention to act as ‘silent partners.’ (Both Servcor and USPI list
nearly identical addresses). An ex-USPI employee also told me he thought the idea might be to
keep the company, at least partially, in the Spiers’ family, while stripping the company of its
scandal-tainted name in order to potentially win more federal contracts.”).


                                               91
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 105 of 288



that LBG “[didn’t] want to know” the details and that any payments should be classified as

legitimate security expenses. The message was clear: LBG did not want to receive separate bills

from its subcontractors for protection payments, to which USAID would object; it wanted the

payments lumped in with the legitimate expenditures that the subcontractor had incurred. This,

in turn, allowed LBG to facilitate payments to the Taliban, thereby maximizing profits.

         203.   LBG and USPI both effectively admitted this practice. One LBG project manager

acknowledged being “aware of the Taliban pressure on his local contractors” and of the financial

conditions the Taliban placed on LBG’s projects.262 After comparing the Taliban’s protection

rackets to those run by the Mafia, he opined: “ ‘They’re not all bad. . . . [I]f they’re not

disrupting my project, they are moderate Talibs.’ ”263 As for USPI, its former security

coordinator conceded that some of its guards “ ‘were ex-Taliban, or even current Taliban, but the

fact that they weren’t attacking us along the way – whatever worked for us worked.’ ”264

         204.   The LBG/BV Joint Venture and Black & Veatch also paid protection money to

the Taliban to secure their work on the Kajaki Dam. From 2006 onward, the Taliban repeatedly

threatened the Kajaki Dam with the intent of extracting protection money. For example, in

October 2008, according to a purported U.S. State Department cable (as published online), the

Taliban threatened one Chinese subcontractor with kidnapping, causing the subcontractor to

withdraw its personnel.265 Similar threats – which usually succeeded in eliciting payment –

recurred frequently. By 2011, “[t]o anyone who lives near the dam or officials who have




   262
       Insurgents Play A Perilous Mountain Game.
   263
       Id.
   264
       The Cowboys Of Kabul.
   265
       U.S. State Dep’t Cable, Afghanistan: Update On Energy Projects (Nov. 30, 2008).


                                                 92
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 106 of 288



traveled there, it is clear the Taliban is in control of Kajaki.”266 Thus, as an on-the-ground

journalist observed in 2011, any security deal that Black & Veatch or its subcontractors struck to

finish the dam “will almost certainly involve massive payments to the insurgents. . . . Any

contractor working in the area will be forced to pay some sort of premium for protection, which

will likely go to the Taliban. Otherwise, the work simply will not get done.”267

         205.   Other LBG/BV Joint Venture projects were similar. For example, the Joint

Venture operated extensively in the Haqqani-controlled “P2K” (Paktia, Paktika, and Khost, also

known collectively as Loya Paktia) region, where protection payments were the norm. As a

matter of local custom and practice, the Joint Venture and Black & Veatch paid “hefty fees” to

the Haqqanis to secure their projects throughout the region.268 Given the extraordinary sums of

money that the Joint Venture spent, and LBG’s role in orchestrating its projects, the Joint

Venture made especially large payments to the Haqqani Network.

         206.   Specifically, the LBG/BV Joint Venture made documented protection payments

to the Haqqani Network in connection with the Gardez-Khost Highway. That highway, running

101 kilometers from Gardez to Khost in southeastern Afghanistan, traversed the heart of

Haqqani-controlled territory. USAID funded construction of the Gardez-Khost Highway under

Task Order 8 to the AIRP contract; the contract called for four phases of work to begin in May

2007 and end by October 2014. USAID paid the Joint Venture $175 million to perform Phase 1,

from May 2007 until March 2012. By the end of that first phase, USAID lost confidence in the

Joint Venture and did not renew its contract to work on the subsequent phases.



   266
       Jean MacKenzie, Watershed Of Waste: Afghanistan’s Kajaki Dam & USAID, GlobalPost
(Oct. 11, 2011).
   267
       Id.
   268
       Haqqani Network Financing at 41-42.


                                                 93
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 107 of 288



         207.   The LBG/BV Joint Venture purchased security for the Gardez-Khost Highway by

routing protection payments to the Haqqani Network. Those payments included at least $1

million a year to a Haqqani cutout known as “Mr. Arafat.” According to a contractor who

worked on the project, Mr. Arafat’s monthly retainer “was grossly inflated above the legitimate

costs of security.”269 Meanwhile, Mr. Arafat’s “insurgent connections,” the New York Times

reported, “appear to have been known to virtually everyone.”270 And several contractors and

officials involved believed that a portion of the payments to Mr. Arafat were flowing to the

Haqqanis. Yet the LBG/BV Joint Venture was willing to pay Mr. Arafat because “payoffs to

insurgent groups” were “widely accepted in the field as a cost of doing business.”271 Indeed, a

LBG engineer openly worried about what would happen to the lucrative project without Mr.

Arafat. As he told the New York Times, “[Arafat is] keeping relative peace, and if he’s killed we

are worried that there will be infighting and there will be more problems.”272

         208.   The LBG/BV Joint Venture paid Mr. Arafat through another security

subcontractor, ISS-Safenet. The payments were part of a calibrated plan, orchestrated by the

Joint Venture and implemented by ISS-Safenet, to reduce security risks by buying good will with

the Haqqanis. ISS-Safenet’s security “plan . . . emphasized the criticality of good relations with

the local communities,” while at the same time acknowledging that “the Haqqani Network[] was

particularly well-embedded due to many family ties in villages occupying key terrain.”273 The




   269
       Afghanistan Road Project Marred By Unsavory Alliances.
   270
       Id.
   271
       Id.
   272
       Id.
   273
       Ltr. from R. Rademeyer, Country Security Manager for the LBG/BV JV, to M. Le Roux,
ISS-Safenet JV, Letter of Commendation for ISS-Safenet (June 25, 2012).


                                                94
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 108 of 288



Joint Venture’s reference to “good relations” with the Haqqani-controlled community was a

euphemism for ISS-Safenet’s payment of protection money to insurgents.

         209.   In early 2011, as the New York Times was reporting on the LBG/BV Joint

Venture’s payments to Mr. Arafat, USAID disqualified him as a subcontractor and rendered him

ineligible to receive any future USAID funds. Around the same time, Task Force 2010

disqualified another one of the LBG/BV Joint Venture’s construction subcontractors based on

“derogatory information,” which, according to the New York Times, “referred to evidence that

the local construction company had ties to the Haqqani group and was paying it off.”274

         210.   The LBG/BV Joint Venture and its subcontractors followed a common strategy:

they thought it better to pay money to the Haqqani Network than to pay for appropriate security,

enlist the U.S. military’s assistance, or face a threat of attack themselves. Even in public, they

effectively embraced this approach. A journalist reporting a story for the Indian magazine

Caravan noted that, in light of common practice in the region, “it should come as no surprise that

. . . Commander Arafat, who was hired to provide security for the project, ended up being a

conduit for payoffs to the Haqqanis.”275 When asked about the link, the country manager for a

subcontractor on the project said his company regularly hired security “from local actors they

knew little about. ‘We don’t get involved in any politics, we just finish the work and move on,’

he said. ‘As long as we are safe, we don’t care.’ ”276

         211.   Haqqani officials have corroborated the importance of protection payments like

the ones that the LBG/BV Joint Venture made to secure the Gardez-Khost Highway. In an

interview with the New York Times, a former Haqqani commander called “extortion ‘the most

   274
       Afghanistan Road Project Marred By Unsavory Alliances.
   275
       Matthieu Aikins, India’s $2 Billion Aid Package May Be Feeding The Insurgency As
Well, Caravan Magazine (Sept. 2011), https://marinekslee.tistory.com/m/47.
   276
       Id.


                                                 95
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 109 of 288



important source of funding for the Haqqanis’ ” and “point[ed] out that a multiyear road project

linking Khost to Gardez in southeastern Afghanistan was rarely attacked by insurgent forces

because a Haqqani commander was its paid protector.” 277 He concluded: “The Haqqanis know

that the contractors make thousands and millions of dollars, so these contractors are very good

sources of income for them.” 278 And because the LBG/BV Joint Venture was willing to pay,

American money meant for development instead financed the Haqqani terrorist enterprise.

         212.   In the end, the Joint Venture’s protection payments may have bought them

relative peace, but they did not deliver a functional road. The final estimated cost was $176

million – nearly triple the original estimate – which worked out to roughly $2.8 million per mile.

Despite the astronomical cost, the New York Times reported in 2011, the “stretch of the highway

completed just six months ago is already falling apart.”279 That result – massive expense,

healthy profits for LBG and Black & Veatch, illegal payments to insurgents, and ultimately a

non-functional road – was typical of Defendants’ work in Afghanistan. As Mr. Wissing

concluded after surveying the greed, corruption, and incompetence that plagued the project from

start to finish, the “Gardez-Khost Highway seemed to encompass the whole mess.”280

                2.     The LBG/BV Defendants’ Protection Payments Comport With Their
                       Other Conduct In Afghanistan And Similar Markets

         213.   The LBG/BV Defendants’ protection payments reflected a system of deficient

internal controls that also manifested itself in related misconduct. For example, on November 5,

2010, LBG entered a Deferred Prosecution Agreement in which it admitted to criminally

defrauding the government in connection with its work in Afghanistan. As LBG admitted, it


   277
       Brutal Haqqani Crime Clan.
   278
       Id.
   279
       Afghanistan Road Project Marred By Unsavory Alliances.
   280
       Funding The Enemy at 248.


                                                96
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 110 of 288



systematically manipulated its books to inflate the “indirect costs” it sought from USAID for

reimbursement. Because of that conduct, LBG was forced to resolve criminal charges brought

by the U.S. Attorney’s Office for the District of New Jersey; civil allegations brought by the

DOJ’s Fraud Section; and administrative claims asserted by USAID. In connection with that

resolution, LBG’s Chairman and CEO, CFO, and Controller all pleaded guilty to wire fraud.

         214.   In total, LBG paid $69.3 million in criminal and civil penalties to resolve those

claims, which represented an “apparent record war-zone settlement.”281 In announcing the

resolution, the U.S. Attorney stated: “This fraud is about more than playing with the numbers to

rip off the government. Funds that could have raised hope from the rubble instead padded the

bottom line. This criminal conduct sends the wrong message to the world about what we stand

for as a nation.”282 So did LBG’s payments to the insurgents who were killing American troops.

         215.   Similarly, from 1998 until 2010, LBG engaged in a scheme to pay bribes to

foreign officials in various countries in the Middle East and Southeast Asia. In 2015, LBG and

the U.S. Attorney’s Office for the District of New Jersey entered another Deferred Prosecution

Agreement in which LBG admitted to having orchestrated that criminal-bribery scheme. LBG

admitted it made the payments to secure lucrative government contracts and that it orchestrated

ways to “conceal the corrupt payments” through accounting euphemisms like “commitment fee,”

“counterpart per diem,” “marketing fee,” and “field operation expenses.”283 To effectuate the




   281
       Marisa Taylor & Warren P. Strobel, $69.3 Million Afghan-Contracting Fine May Be A
Record, McClatchy Newspapers (D.C.) (Nov. 6, 2010).
   282
       U.S. Attorney’s Office, District of New Jersey, Scheme To Defraud Government On
Reconstruction Contracts Leads To Criminal Charges & Civil Penalties For Louis Berger
Group, Inc. at 2-3 (Nov. 5, 2010).
   283
       LBG FCPA DPA at Attach. A ¶ 8


                                                 97
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 111 of 288



payments, LBG had agents “submit[] inflated and fictitious invoices to generate cash that was

then used later for the payment of bribes through intermediaries.”284

         216.   LBG often structured its corrupt payments to flow through intermediaries with

which it had a subcontracting relationship. For example, LBG contracted with the Indonesian

government “by interposing a one-man consulting company as the prime contractor in order to

avoid directly paying bribes to foreign officials even though [LBG] was well aware that the

prime contractor was paying bribes.”285 LBG also often routed corrupt payments through “the

accounts of sub-contractors who had provided no legitimate services.”286 LBG relied on similar

transaction structures to route its protection payments to the Taliban. See supra ¶¶ 198-203.

         217.   In resolving these criminal bribery charges under the Foreign Corrupt Practices

Act, LBG paid a $17.1 million criminal penalty. Two of its Senior Vice Presidents also pleaded

guilty to conspiracy and bribery charges.

         218.   Black & Veatch also engaged in similar conduct in Afghanistan. In 2009, a Black

& Veatch employee acted as the Country Security Manager for the LBG/BV Joint Venture’s

projects under the AIRP. From at least February to May 2009, the Country Security Manager

“solicit[ed] kickbacks from private security vendors in return for favorable treatment for those

potential bidders in connection with one or more subcontracts to provide private security services

to protect USAID personnel and contractors in Afghanistan operating under the AIRP prime

contract.”287 On November 16, 2009, based on that conduct, he pleaded guilty to conspiring to

solicit kickbacks. He was sentenced to nine months’ imprisonment.


   284
       Id. at Attach. A ¶ 9.
   285
       Id. at Attach. A ¶ 12.
   286
       Id. at Attach. A ¶ 11.
   287
       Statement of Facts ¶ 7, United States v. Walker, No. 09-cr-00478-GBL-1 (E.D. Va. filed
Nov. 16, 2009), Dkt. 27.


                                                98
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 112 of 288



         E.     The MTN Defendants

                1.     MTN Made Protection Payments To The Taliban

         219.   The MTN Defendants made protection payments to the Taliban at least from 2006

through the present. MTN Afghanistan is an Afghan company that has operated cellular towers

in Afghanistan continuously since 2006. MTN Group and MTN Dubai are MTN Afghanistan’s

parent companies that assumed contractual responsibility for MTN Afghanistan’s operations and

orchestrated its policy of providing material support to the Taliban. See infra ¶¶ 252-56, 267-68.

         220.   MTN has become one of the world’s most valuable telephone companies by

“wading into nations dealing with war, sanctions and strife.”288 Success in unstable markets like

Afghanistan has yielded profits. MTN is now, due to its business model of operating in places

like Afghanistan, “bigger by some measures than its U.S. counterparts.”289

         221.   MTN followed that model in Afghanistan. In 2006, MTN bought Areeba, a

Lebanese telephone company that had recently won a license to provide cellular-telephone

service in Afghanistan. MTN entered the Afghan market shortly thereafter and began as the

country’s third-largest provider (consistent with its status as the third entrant), well behind the

two incumbents. But MTN grew quickly, and by late 2010 it had obtained an estimated 32%

market share – the largest of Afghanistan’s then-four cellular-phone providers. As MTN grew, it

rebranded Areeba as MTN Afghanistan, and it expanded its geographical footprint throughout

the country. By 2012, MTN had a presence in virtually every province in Afghanistan, including

many that were under Taliban control or influence.




   288
         Alexandra Wexler, Telecom Giant Pushes Into Dangerous Areas, Wall St. J. (Aug. 10,
2019).
   289
         Id.


                                                  99
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 113 of 288



         222.   While MTN was achieving rapid growth in Afghanistan, the cellular-telephone

sector provided a critical source of financing for the Taliban. As reported by the Wall Street

Journal in 2010, telephone industry executives themselves “say operators or their contractors

routinely disburse protection money to Taliban commanders in dangerous districts. That’s

usually in addition to cash that’s openly passed to local tribal elders to protect a cell-tower site –

cash that often also ends up in Taliban pockets.”290 “Coalition officers,” the article continued,

“confirm that carriers make payments to the Taliban.”291 Those payments mirrored the

protection money delivered by other Defendants. As terrorist-financing expert Thomas Ruttig

documented, just as the Taliban raised “taxes” from international contractors doing business in

Afghanistan, so too did it levy similar “taxes” on “the big telecom companies” like MTN.292

         223.   The logic behind MTN’s protection payments matched the logic motivating the

other Defendants. Specifically, the Taliban asked MTN and its competitors to “pay monthly

protection fees in each province, or face having their transmission towers attacked.”293 The

going rate was “usually in the range of $2,000 per tower, per month, but it depends on who

controls the zone around each tower.”294 In some areas, MTN made payments to local Taliban

commanders in exchange for protection from its fighters. In others – such as Helmand and

Kandahar – MTN operated in a Taliban-controlled environment in which protection “payments

must go directly to Quetta.”295 One local company that built transmission towers admitted that it


   290
       Yaroslav Trofimov, Cell Carriers Bow To Taliban Threat, Wall St. J. (Mar. 22, 2010)
(“Cell Carriers Bow To Taliban Threat”).
   291
       Id.
   292
       Thomas Ruttig, The Other Side at 20, Afghanistan Analysts Network (July 2009) (“Ruttig,
The Other Side”).
   293
       Crime & Insurgency at 32.
   294
       Id.
   295
       Id.


                                                 100
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 114 of 288



“routinely sen[t] a representative to Pakistan to pay off the Taliban leadership.”296 Another

confirmed to Deutsche Presse Agentur that it made $2,000-per-mast monthly payments to the

Taliban. The company’s owner said: “You have to do it. Everybody does.”297

         224.   The Taliban conveyed its protection-money demands to MTN and other large

cellular-phone providers via Night Letters. Dr. Barnett Rubin, an Afghanistan policy expert,

obtained a copy of one such letter in 2008 from an industry source and explained why “[s]etting

up a cell phone tower anywhere in Afghanistan requires the consent of whoever ‘controls’ the

territory, or at least has the power to blow [it] up.”298 As a result, cellular-phone companies in

southern Afghanistan – where MTN had a heavy presence – typically “ha[d] to pay the

Taliban.”299 The Financial Times likewise reported in 2008 that Taliban commanders in Wardak

Province had “sent letters to mobile phone companies demanding ‘financial support’ in return for

operating” in Taliban-run areas.300 Those tactics were successful. One industry source estimated

in 2009 that “every single one of the shadow provincial governors set up by the Taliban

leadership council receives $50,000 to $60,000 in protection money each month alone from the

telecommunications sector, the largest legal growth market in Afghanistan.”301

         225.   The Taliban itself confirmed that practice. After the Financial Times obtained a

copy of a Taliban Night Letter demanding protection payments from cellular-phone companies

in Wardak Province, the reporter called the telephone number listed as the point of contact in the

   296
        Id.
   297
        How The Taliban Has Turned Extortion Into A Gold Mine.
    298
        Barnett Rubin, Taliban & Telecoms – Secret Negotiations Just Got Easier, And At A Price
You Can Afford! (Mar. 31, 2008), icga.blogspot.com/2008/03/rubin-taliban-and-telecoms-
secret.html.
    299
        Id.
    300
        Jon Boone, Telecom Chief Says Rivals Pay Taliban Protection, Fin. Times (June 9, 2008)
(“Rivals Pay Taliban Protection”).
    301
        How The Taliban Has Turned Extortion Into A Gold Mine.


                                                101
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 115 of 288



Taliban’s letter. A “local Taliban official” answered and confirmed that “two companies had

responded to their demands” by agreeing to pay. On information and belief, MTN was one of

them. The Taliban official explained: “When a company sets up they have to pay tax to the

government of Afghanistan. . . . We are the government here and they must pay tax to us.”302

         226.   MTN was a particularly aggressive practitioner of protection payments. Rather

than invest in expensive security for its transmission masts, MTN purchased security by buying

it from the Taliban. Indeed, MTN declined to use armed guards to protect its towers. Without

paying for physical security, MTN both had the free cash flow and the incentive to buy peace

with the Taliban. The CEO of one of MTN’s largest competitors, Roshan, alleged as much in

2008. According to an interview the CEO gave to the Financial Times, other “phone companies

in Afghanistan [were] bowing to criminal and Taliban demands to pay protection money to avoid

the destruction of their transmission masts.” 303 In the interview, Roshan’s CEO continued: “I

believe the competition is paying money, but we don’t do that.”304 Of Roshan’s four largest

competitors, three of them denied the accusation on the record. Only “MTN, the South African

based multinational phone company, was not available for comment.”305

         227.   MTN’s public statements reflect its practice of paying protection money. Because

MTN paid the Taliban, it was, in its own words, “ ‘not a target.’ ”306 According to an MTN

executive, “it’s enough for a driver to show at a Taliban checkpoint a company letter stating that

equipment aboard the truck belongs to MTN and not to the U.S. forces.”307


   302
       Rivals Pay Taliban Protection.
   303
       Id.
   304
       Id.
   305
       Id.
   306
       Cell Carriers Bow To Taliban Threat.
   307
       Id.


                                               102
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 116 of 288



         228.   A review of available cell-tower attack data supports the same conclusion.

Plaintiffs have analyzed all of the available purported U.S. military Significant Activities reports,

as published online, that describe attacks between 2004 and 2010 against or in the immediate

vicinity of a cellular tower in Afghanistan. The data shows a clear disparity between MTN and

its two main competitors, Roshan and Afghan Wireless Communication Company (“AWCC”).

From 2004 to 2009, AWCC and Roshan suffered at least 6 and 7 attacks on its towers,

respectively, whereas MTN – which did not even pay guards to protect its towers – faced only 1

(non-lethal) attack. The disparity is consistent with Roshan’s accusation that MTN paid

protection money to the Taliban to head off attacks on its business infrastructure.

         229.   That attack disparity existed despite MTN’s and Roshan’s deployment of

transmission masts at similar times in similar locations. For example, Roshan’s CEO cited to the

Financial Times an instance on May 14, 2008, in which the Taliban attacked one of Roshan’s

towers in Wardak Province, yet two similar nearby towers (including one belonging to MTN)

were not attacked.308 The most likely explanation for the difference is that MTN had paid

protection money, whereas Roshan had not. Indeed, in 2009, Roshan maintained company rules

that prohibited it from paying protection money to terrorists. Because Roshan refused to pay, the

Taliban destroyed 18 of Roshan’s towers in and around the 2009 Afghan elections.

         230.   MTN’s 2006 entry into Afghanistan set the stage for the Taliban’s cellular-tower

rackets by adding another participant to Afghan cellular marketplace. Once MTN joined the

market in 2006, it became the third cellular company operating in Afghanistan, which made the

Taliban’s protection racket more attractive. With MTN agreeing to pay, the Taliban was free to

carry out its threats against other companies without the risk that doing so would cut off all


   308
         Rivals Pay Taliban Protection.


                                                103
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 117 of 288



cellular service in Afghanistan – service on which the Taliban itself relied. Indeed, Taliban

fighters commonly preferred to use MTN’s network for their own communications.

         231.   The timing of the Taliban’s extortion activities supports that conclusion. Given

MTN’s emergence, Taliban extortion of (and violence against) cellular companies would be

expected to significantly increase at the same time. It did. As the Wall Street Journal reported,

the “Taliban first turned their attention to the mobile industry around 2006.”309

         232.   Recent government statements have confirmed those payments. Afghanistan’s

Ministry of Telecommunications and Information Technology acknowledged, as recently as

2016, that “telecommunication companies used to pay protection money to the insurgent group

so as to prevent them from destroying property and attacking staff.”310 The Ministry’s

spokesman identified an “unwritten agreement between telecommunication companies and

militants . . . to pay them money,” and that “some of the companies have paid a type of

protection fee to the Taliban.”311 In 2016, the Taliban upped its demands for a new, additional

protection tax from all cell-service providers. On information and belief, MTN agreed to pay.

         233.   MTN’s overall payments to the Taliban reached tens, if not hundreds, of millions

of dollars. Applying the standard rate of $2,000 per tower per month to MTN’s collection of

roughly 1,300 towers yields an estimated payment of $2.6 million per month. At that rate,

MTN’s payments from 2007 through 2016 well surpassed $100 million.




   309
       Cell Carriers Bow To Taliban Threat.
   310
       TOLO News, Taliban ‘Tax’ Phone Companies (Jan. 19, 2016),
prod.tolonews.com/node/12610.
   311
       Id.


                                                104
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 118 of 288



                2.     MTN Supported The Taliban By Deactivating Its Cellular Towers At
                       Night

         234.   MTN also provided material support to the Taliban by deactivating its cell towers

at the Taliban’s request. In or about 2008, the Taliban began demanding that Afghanistan’s

major cellular-phone providers switch off their towers at night. The Taliban justified that

demand by arguing that Coalition forces were “using the cellular networks to track its insurgents

throughout the war-torn country.”312 Coalition forces, a Taliban spokesman stated, were

“misusing the cell towers for their intelligence works.”313 Because the Taliban believed that

shutting down nighttime service would impede Coalition intelligence efforts, it demanded that

the cellular-phone companies deactivate their transmission masts from 5 p.m. until 3 a.m. Later,

the Taliban insisted that the companies keep their masts deactivated until 6:30 a.m.

         235.   MTN granted the Taliban’s requests. In early 2008, MTN issued a statement that

it was “aware of reports of the Taliban communicating a need for mobile operations to be

suspended at certain times during the night in sensitive areas. We are evaluating the situation

and liaising with our executives and the relevant authorities in Afghanistan.”314 The

“executives” apparently decided to accommodate the Taliban’s “need” and shut down MTN’s

transmission masts at night. MTN and others, the Wall Street Journal reported in 2010, “strictly

abide[d] by Taliban hours in several provinces, going off air precisely at 5 p.m. and going back

on at 6:30 a.m.”315 And when the Taliban ordered cellular-phone companies in Helmand to

“switch off the signal,” MTN’s head of legal and government affairs told the media: “We

   312
       Paul Vecchiatto, MTN Concerned By Afghanistan Threats, ITWeb Cape Town (Feb. 28,
2008) (“MTN Concerned By Afghanistan Threats”), https://www.itweb.co.za/
content/dgp45MaYRYZMX9l8.
   313
       Indira A.R. Lakshmanan, Fighting The Taliban With Cellphones, N.Y. Times (Mar. 23,
2010).
   314
       MTN Concerned By Afghanistan Threats.
   315
       Cell Carriers Bow To Taliban Threat.


                                               105
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 119 of 288



decided to obey the orders and we have been shut down since yesterday.”316 Since 2008, MTN’s

policy has remained consistent: it has followed the Taliban’s directives and switched off its

transmission masts for the Taliban’s benefit – typically at night.

         236.   MTN shut down its towers for the same reason it paid protection money: to

maintain good relations with the Taliban. MTN made no effort to hide its motivation in that

regard. When asked about shutting down its network, its head of legal and government affairs

explained that it could not “afford to be seen as siding with the Afghan government against the

Taliban . . . ‘You should not give a justification to the others that you are favoring the

government – and you have to prove in words and in deeds that you are neutral.”317

         237.   MTN went to great lengths to maintain its “neutrality” and do what the Taliban

asked of it. Even in 2011, after President Karzai issued a decree formally demanding that MTN

(and its competitors) reactivate their towers at night, MTN refused the recognized government’s

directive and continued to follow the Taliban’s orders. One executive summed up MTN’s

refusal to follow President Karzai’s directive: “We’re not going to turn on our masts and

become part of the army of the Afghan government.”318 By shutting down its towers on request,

MTN decided, it could reduce the risk that MTN’s equipment would face Taliban attack.

         238.   MTN’s conduct strengthened the Taliban and undermined U.S. counterinsurgency

efforts. By 2010, the Taliban was “using the cellphone system as an instrument of war against

the Afghan government and the U.S.-led coalition.”319 The insurgents, one Army officer told the



   316
         Agence France Presse, Taliban Shut Down Cell Phones In Afghan Province (Mar. 24,
2011).
   317
       Cell Carriers Bow To Taliban Threat.
   318
       Jon Boone, Taliban Target Mobile Phone Masts To Prevent Tipoffs From Afghan
Civilians, The Guardian (Nov. 11, 2011).
   319
       Cell Carriers Bow To Taliban Threat.


                                                 106
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 120 of 288



New York Times, used MTN’s cell towers “as a weapons system” against Coalition forces.320

Indeed, cell phones were crucial to the Taliban – they provided a convenient form of

communication and helped insurgents coordinate attacks – but they also came with two major

downsides. First, U.S. intelligence tracked the Taliban’s phone signals and used them to locate

high-level targets for capture-or-kill missions. Second, cell phones provided Afghan civilians

with the ability to call Coalition tip lines and provide valuable human intelligence.

         239.   Nighttime deactivation was the Taliban’s solution to both problems. U.S. Special

Forces typically execute high-value raids at night, and deactivated cell signals impeded those

missions by making the insurgent targets harder to track. That was the Taliban’s stated rationale

for demanding nighttime signal deactivation: its spokesman argued that Taliban fighters had

“been increasingly targeted by foreigners recently and we know they are using the services of

these phone companies against us.’ ” 321 Consistent with that statement, AFP reported that

“Taliban militants regularly demand that mobile phone companies switch off their networks at

night, fearing that NATO-led forces can track them through phone signals.”322

         240.   Similarly, nighttime deactivation obstructed Coalition efforts to gather human

intelligence. Cell phones provided a key conduit for Afghan civilians to pass intelligence to

Coalition personnel. But as the U.S. military director of the Telecommunication Advisory Team

explained, “[i]f the masts are off Afghans can’t report anything . . . If you see an insurgent you

can’t call the police to say check this out.”323 And Afghan informants were “usually reluctant to


   320
         Indira A.R. Lakshmanan, Fighting The Taliban With Cellphones, N.Y. Times (Mar. 23,
2010).
   321
         Agence France Presse, Taliban Shut Down Cell Phones In Afghan Province (Mar. 24,
2011).
   322
       Id.
   323
       Jon Boone, Taliban Target Mobile Phone Masts To Prevent Tipoffs From Afghan
Civilians, The Guardian (Nov. 11, 2011).


                                                107
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 121 of 288



call in tips during daytime, when they can be spotted by Taliban sympathizers.”324 Human

intelligence thus typically flowed to the Coalition at night. By agreeing to shut down its

transmission masts, MTN knowingly deprived Coalition forces of that vital intelligence.

         241.   In 2010, CBS News reported on this so-called “détente” between the Taliban and

large mobile-phone companies like MTN. “The phone companies shut down their cell towers at

night, preventing local residents from discreetly calling coalition military tip lines. In exchange,

Taliban militants don’t target the costly cell towers with explosives.”325 The trade was a major

strategic victory for the Taliban. As Roshan’s COO explained in trying to justify a similar

decision: “We play by their rules; we don’t like to play around when people’s lives are at stake. .

. . From a political perspective, it’s quite a coup for them.”326

         242.   The U.S. government tried to address those problems by encouraging

Afghanistan’s cellular-phone providers to move their transmission masts onto secure U.S. bases.

As the U.S. government explained in proposing the idea, securely located transmission masts

would be difficult for the Taliban to attack – and could thus eliminate the putative reason MTN

was deactivating its cell towers when the Taliban told it to. Roshan, according to a purported

2009 U.S. State Department cable (as published online), was “keen to develop this partnership

with the USG and sees it as a way to promote mutual security, communications, and commercial

strategies for Afghanistan.”327 MTN, by contrast, refused to participate and declined even to join

Roshan and AWCC at the U.S. government-brokered meeting to discuss the idea.




   324
        Cell Carriers Bow To Taliban Threat.
   325
        Alex Sundby, Afghan Cell Carriers Follow Taliban Rules, CBS News (Mar. 24, 2010).
    326
        Id.
    327
        U.S. State Dep’t Cable ¶ 11, Using Connection Technologies To Promote US Strategic
Interests In Afghanistan (July 23, 2009).


                                                 108
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 122 of 288



                3.     MTN’s Protection Payments Comport With Its Conduct In Other
                       Markets

         243.   MTN’s conduct above reflected a willingness to support America’s enemies as a

way to increase profits in Afghanistan. The same calculation pervaded MTN’s other conduct in

the region. While MTN was devising a plan to enter the Afghanistan market, the same MTN

Group management team was working to obtain business from Iran. In 2004, Iran had awarded a

cellular-phone license to MTN’s competitor, Turkcell. But MTN then engaged in a corrupt

scheme to take the license away from Turkcell and enter the Iranian market itself. MTN’s efforts

were successful and led it to acquire a 49% stake in Irancell – a joint venture with an Iranian

government-controlled consortium. MTN internally called its corrupt scheme to enter the

Iranian market “Project Snooker.”328

         244.   Project Snooker required close cooperation between MTN and the Iranian

government. In a July 5, 2005 letter to the former Iranian Deputy Minister of Defense, MTN

Group’s CEO invited Iranian officials to an in-person meeting – building on a prior meeting

MTN Group had attended in Tehran – to discuss the “nature and extent of financial assistance

that the MTN Group could provide to [its] Iranian partners.”329 The negotiations were

successful. On September 18, 2005, MTN Group signed a Letter Agreement giving it the right

to acquire 49% of Irancell. Even though MTN is a telecommunications company and is not in

the weapons or security business, Section 8 of the Letter Agreement also pledged broader

cooperation between the MTN Group and its Iranian partners: “The cooperation between MTN




   328
       See Memorandum from Phuthuma Nhleko to Sifiso Dabengwa et al., Overview & Way
Forward – Project Snooker (Sept. 21, 2005) (“Project Snooker Mem.”).
   329
       Ltr. from P. Nhleko to Mr. Foruzandeh & Dr. Mahmoudzadeh, Invitation To Visit The
MTN Group In South Africa (July 5, 2005).


                                                109
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 123 of 288



and Iranian shareholders should be in the line of defensive, security and political cooperation.

MTN shall fully support cooperation regarding the aforementioned issues in South Africa.”330

         245.   MTN thereafter became the Iranian government’s chief outside

telecommunications partner. In that capacity, MTN helped Iran grow its cellular-phone sector

and evade American sanctions, particularly by helping Iran acquire embargoed U.S.-made

communications technology. According to “documents and numerous interviews conducted by

Reuters,” MTN specifically focused on “acquiring embargoed products” for Iran’s benefit.331

         246.   All of the above took place while Iran was a designated State Sponsor of

Terrorism.332 In 2007, the U.S. State Department described Iran as “the most active state

sponsor of terrorism” in the world and “a threat to regional stability and U.S. interests in the

Middle East because of its continued support for violent groups.”333 Iran’s support for terrorism

extended to the Taliban. As the U.S. Treasury Department explained:

         Since at least 2006, Iran has arranged frequent shipments of small arms and associated
         ammunition, rocket propelled grenades, mortar rounds, 107mm rockets, plastic
         explosives, and probably man-portable defense systems to the Taliban. . . . Through
         Qods Force material support to the Taliban, we believe Iran is seeking to inflict casualties
         on U.S. and NATO forces.334

By supplying cellular technology to the Iranian government and assisting Iran in acquiring

embargoed products, MTN knowingly frustrated U.S. sanctions policy designed to combat Iran’s




   330
        MTN-Irancell Consortium Letter Agreement § 8 (Sept. 18, 2005).
    331
        Steve Stecklow, Exclusive: Iranian Cell-Phone Carrier Obtained Banned U.S. Tech,
Reuters (June 4, 2012).
    332
        See Statement of Sec’y of State George P. Shultz designating Iran, 49 Fed. Reg. 2836–02
(Jan. 23, 1984); U.S. State Dep’t, State Sponsors of Terrorism, https://www.state.
gov/j/ct/list/c14151.htm.
    333
        U.S. State Dep’t, Country Reports on Terrorism 2007 at 172 (Apr. 2008).
    334
        Press Release, U.S. Treasury Dep’t, Fact Sheet: Designation of Iranian Entities and
Individuals for Proliferation Activities and Support for Terrorism (Oct. 25, 2007).


                                                 110
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 124 of 288



sponsorship of terrorism abroad – including the very type of Afghan Taliban terrorist attacks that

MTN was already supporting through protection money and cell-tower deactivation.

         247.   Project Snooker was successful not only because MTN pledged strategic

cooperation with the Iranian government, but also because MTN made at least two corrupt

payments to government officials. Indeed, MTN’s internal strategy memo recognized that

“Snooker is ‘no normal country.’ ”335 Because the Iranian government “control[s] all

commercial activity” in the country, MTN believed, “a conventional mindset, orthodox financial

and operational approach to this project is unlikely” to succeed.336 One of the memo’s action

items thus called for “[a]ppropriate security arrangements for funding of local partners.”337

         248.   MTN’s funding of its so-called “local partners” included at least two corrupt

payments to government officials, one of which it structured as a consultancy payment. On

December 11, 2006, MTN Group’s CEO instructed MTN Group’s CFO to “finalise all

agreements with the consultants” that had “assisted the Company” in obtaining the Iran deal.338

The first agreement called for MTN Group to make a $400,000 payment for the benefit of an

Iranian government operative. The payment was effectuated through an MTN Group subsidiary,

MTN International (Mauritius) Limited, and sent to a consulting firm owned by the Iranian

operative’s associate. On April 4, 2007, MTN wired the $400,000 to the putative “consultant.”

MTN has never proffered a legitimate explanation for that payment.




   335
        Project Snooker Mem. at 1.
   336
        Id. at 1-2.
    337
        Id. at 3.
    338
        Memorandum from Phuthuma Nhleko to Irene Charnley, Consultancy Agreements (Dec.
11, 2006).


                                                111
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 125 of 288



         249.   MTN’s second corrupt payment was to South Africa’s ambassador to Iran.

MTN’s Iran Director has admitted to paying the Ambassador $200,000 in cash out of his own

funds, which he tied to cooperation in helping MTN to secure its equity interest in Irancell.

         250.   In June 2018, South Africa’s anti-corruption police – called the “Hawks” – raided

the offices of MTN and its outside counsel as part of an investigation into Irancell-connected

bribery.339 Roughly eight months later, the Hawks also arrested the former Ambassador whom

MTN had bribed. On information and belief, the investigation remains ongoing.

         251.   Similarly, on or about October 26, 2015, the Nigerian Communication

Commission fined MTN Group $5.2 billion for failing to meet a deadline to disconnect 5.1

million unregistered subscribers in Nigeria. Nigeria imposed the deadline on all cellular

operators in the country due to evidence that unregistered phones were facilitating the activities

of criminal gangs and terrorists, including Boko Haram. The requirements that MTN violated,

the Wall Street Journal reported, were “meant to combat terrorism.”340 MTN eventually

negotiated the criminal fine down to $1.67 billion and agreed to pay it in seven installments.

                4.     MTN’s Conduct Had A Substantial Nexus To The United States

         252.   MTN’s support for the Taliban relied on significant contacts with the United

States. MTN Group was a key player in orchestrating both those U.S. contacts and MTN’s

material support to the Taliban. At a high level, MTN employs a top-down management

structure in which MTN Group centralizes operational control over the functions performed by

its various subsidiaries. During the relevant timeframe, MTN Group divided responsibility for


   339
       See Kyle Cowan, Hawks Raid MTN, Top Law Firm In Decade-Long Turkcell Battle,
Fin24 (June 5, 2018), https://www.fin24.com/Companies/ICT/hawks-raid-mtn-top-law-firm-in-
decade-long-turkcell-battle-20180605.
   340
       Alexandra Wexler, Nigeria Reduces MTN Group Fine By $1.8 Billion, Wall St. J. (Dec. 3,
2015).


                                                112
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 126 of 288



its subsidiaries into six business groups; MTN Afghanistan (and Irancell) fell under the purview

of the Middle East and North Africa (“MENA”) group. The MENA group’s functional units

resided in Dubai and reported to senior management in South Africa.

         253.   MTN Group made the decision to enter the Afghanistan market in 2006, when it

completed the Areeba acquisition. As part of the merger – negotiated and executed by MTN

Group’s senior management – MTN took control of Areeba Afghanistan LLC. MTN Group later

rebranded Areeba Afghanistan LLC and changed its name to MTN Afghanistan.

         254.   Because MTN’s business model depends on doing business in unstable countries

like Afghanistan, one of MTN Group’s core management responsibilities is to manage

operational and political risk in the countries MTN enters. Those assessments occur both before

the decision to enter a market – here, as MTN entered Afghanistan in 2006 – and on an ongoing

basis. As MTN Group explained in its 2007 Annual Report, “active mitigation of [country] risk

is a priority. . . In Afghanistan, continued political instability has made operating conditions

challenging. MTN and other mobile operators have suffered minor losses as a result of political

violence.”341 In mitigating those risks – which here included designing a strategy for dealing

with the Taliban – MTN Group implemented a number of measures, including the “appointment

of a Group crisis manager”; the implementation of “physical and staff security measures”;

and”[c]ontinual monitoring of the political environment in operating countries.”342

         255.   Those policies required MTN Group’s close supervision of MTN Afghanistan’s

payments to the Taliban and deactivation of its towers. According to a statement released by

MTN Group in 2008, the “MTN Group” was “monitoring threats to its Afghanistan operation


   341
       MTN Group Limited, Integrated Business Report For The Year Ended 31 December
2007, Risk Management, www.mtn-investor.com/mtn_ar07/corp_risk.html.
   342
       Id.


                                                113
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 127 of 288



closely.”343 When the Taliban first demanded that MTN shut down its towers at night, the MTN

Group responded:

         The MTN Group is aware of reports of the Taliban communicating a need for mobile
         operations to be suspended at certain times during the night in sensitive areas. We are
         evaluating the situation and liaising with our executives and relevant authorities in
         Afghanistan. The MTN Group does not expect this to have a material impact on its
         operations in Afghanistan. No further details can be made available at this stage.344

As explained above, MTN Group made the decision – and instructed its subsidiary – to comply

with the Taliban’s demands. See supra Part IV.E.2. When MTN Afghanistan paid protection

money to the Taliban or shut down its transmission masts, it was acting pursuant to a policy that

had been knowingly approved and encouraged by MTN Group management.

         256.   MTN’s decision to shut down its transmission masts at the Taliban’s request

targeted the United States by directly interfering with U.S. intelligence activities. The same was

true of its decision to pay protection money to the Taliban. Both decisions reflected MTN’s

stated desire to maintain its so-called “neutrality” and protect its relationship with the Taliban.

See supra ¶ 236. When doing so, MTN knew it was helping the Taliban conduct terrorist attacks

designed specifically to influence U.S. policy by killing and injuring American personnel.

         257.   MTN Group also obtained the financing used to build MTN’s transmission masts

in Afghanistan and to pay off the Taliban, and it did so by relying on U.S. contacts. MTN Group

supplied such financing through several capital investments in MTN Afghanistan. In doing so,

MTN Group tied MTN’s unlawful conduct to the United States in two ways: by (1) obtaining

U.S.-supplied debt financing that it used to fund MTN Afghanistan’s cash payments to the

Taliban; and (2) obtaining political-risk insurance from a U.S.-based entity – which was material



   343
         MTN Concerned By Afghanistan Threats.
   344
         Id.


                                                 114
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 128 of 288



to MTN’s Afghan operations – expressly conditioned on a promise to refrain from engaging in

terrorist finance. Both U.S. contacts were closely related to MTN’s support for the Taliban.

       258.    IFC Financing. In June 2009, MTN Group obtained $75 million in financing

from the International Finance Corporation (“IFC”) – a Washington, D.C.-based arm of the

World Bank – to fund MTN Afghanistan’s operations. That financing deal followed an earlier,

smaller investment that IFC had made in 2006 to support MTN Afghanistan’s predecessor,

Areeba. IFC’s $75 million facility consisted of $65 million of debt and $10 million in equity –

the latter of which bought IFC a 9.1% stake in MTN Afghanistan. IFC held the equity until July

2013, when it exercised a put option and sold its shares to MTN Dubai.

       259.    On information and belief, IFC disbursed its financing to MTN Afghanistan out

of bank accounts held in New York, and its contracts with MTN likewise required MTN to repay

the loans to IFC by making regular payments into a designated New York-based account. The

IFC disbursed the money directly to MTN Afghanistan, and MTN Afghanistan used that same

financing both to fund its protection payments and to build the cellular towers that it then

deactivated at the Taliban’s request. As a result, MTN Afghanistan directly used American-

sourced money to finance MTN’s support for the Taliban.

       260.    On information and belief, MTN’s contracts with IFC contained prohibitions on

providing material support to terrorists and required MTN to make regular reports to IFC about

any terrorism-related security incidents. MTN’s conduct violated those covenants. Had MTN

disclosed to IFC that it was making payments to the Taliban, the IFC would have, on information

and belief, canceled its funding and jeopardized MTN’s ability to access capital from any other

source. MTN thus was able to support the Taliban only by breaching the IFC agreements and

failing to make the required contractual disclosures to its U.S.-based financer.




                                                115
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 129 of 288



         261.   MIGA Guarantees. MTN Group also obtained coverage guarantees from the

Multilateral Investment Guarantee Agency (“MIGA”) – another Washington, D.C.-based arm of

the World Bank – to facilitate MTN Afghanistan’s operations. MIGA guarantees operate as a

form of political-risk insurance and protect the guarantee holder against common risks that might

otherwise deter a multinational company from investing in unstable regions. Under MIGA

coverage guarantees, the “guarantee holder” obtains the insurance, executes a contract with

MIGA, and assumes responsibility for ensuring that the contractual terms are met. The “project

enterprise,” in turn, forms the underlying business – which must be supervised and controlled by

the guarantee holder – that MIGA’s coverage is intended to finance. In this case, MTN Group

and MTN Dubai were the guarantee holders; MTN Afghanistan was the project enterprise.

         262.   On July 3, 2007, MTN Group obtained its first MIGA facility, which provided a

$76.5 million guarantee covering its investment in MTN Afghanistan. MTN Group itself was

the guarantee holder, and MIGA announced that, through its coverage, “MTN Group of South

Africa[] will install, operate, and maintain a 100 percent digital GSM technology network via its

Afghan subsidiary, Areeba Afghanistan LLC [later rebranded to MTN Afghanistan].”345 In

2011, MTN Group replaced that facility with an $80.4 million MIGA guarantee to cover MTN

Afghanistan’s expansion of operations. MTN Group remained the guarantee holder, and MTN

Group “financed” MTN Afghanistan’s expansion “through a shareholder loan and an equity

investment” via its intermediate subsidiary, MTN Dubai.346




   345
        MIGA Press Release, MIGA Supports Critical Telecommunications Investment In
Afghanistan (July 3, 2007), https://www.miga.org/press-release/miga-supports-critical-
telecommunications-investment-afghanistan.
    346
        MIGA Project Brief, MTN Afghanistan (July 7, 2011), https://www.miga.org/project/mtn-
afghanistan.


                                               116
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 130 of 288



         263.   Also in or about June 2011, MTN Group obtained a second MIGA guarantee to

cover MTN Afghanistan’s operations. This guarantee was for $82.1 million and provided

coverage against the risks of transfer restriction, expropriation, and war and civil disturbance.

For purposes of this second guarantee, MTN Dubai Limited served as the guarantee holder.347

         264.   IFC and MIGA both oversaw their financing deals from their Washington, D.C.

offices. On information and belief, MTN’s financing required MTN to send regular

communications to, and negotiate with World Bank employees located in, Washington, D.C.

         265.   On information and belief, MTN’s contracts with MIGA stated that they were

“deemed made in Washington, DC, United States of America,”348 and set MIGA’s “Notice

Address” at 1818 H Street N.W., Washington, D.C. 20433.349 Those contracts further required

MTN regularly to deliver written notice about its work to MIGA’s Washington, D.C. office.

MTN also agreed that any disputes with MIGA would be resolved through arbitration

proceedings to be “held in Washington, DC, United States.”350

         266.   MTN’s contacts with the United States arising from its World Bank financing

bore a close relationship to its support of the Taliban. The financing was pivotal to MTN’s

decision to enter the Afghan market and to expand its footprint throughout the country. And

given MTN’s approach to security – including its decision to not pay armed guards to protect its

towers – MTN’s protection payments to the Taliban were a natural consequence of its expansion

into Afghanistan. Indeed, the threat of insurgent attack was one of the principal country risks


   347
        See MIGA Project Brief, MTN Afghanistan (June 2011),
https://www.miga.org/project/mtn-afghanistan-0.
    348
        MIGA, Template Contract of Guarantee for Non-Shareholder Loans at 5 (Nov. 2016),
https://www.miga.org/sites/default/files/archive/Documents/Contract%20of%20Guarantee%20fo
r%20Non-Shareholder%20Loans.pdf.
    349
        Id. at 4.
    350
        Id. pt. II, art. 14.2.


                                                117
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 131 of 288



that MTN faced and had to overcome in Afghanistan, and its strategy for alleviating that risk –

paying money to the Taliban and deactivating its transmission masts at night – was part and

parcel of its U.S.-connected decision to grow its operations in the country.

       267.    MTN Group and MTN Dubai also undertook several U.S.-based obligations in

connection with their Afghanistan operations. Both entities contracted directly with MIGA and

assumed affirmative contractual obligations with respect to MTN Afghanistan’s conduct. For

example, MTN Group and MTN Dubai assumed disclosure obligations requiring them to report

to MIGA in Washington, D.C. any security incident (like a Taliban threat) that could materially

affect MIGA’s investment. MTN Group and MTN Dubai also took on a duty to report MTN

Afghanistan’s plan for handling security and addressing the risk of insurgent attack. MTN was

able to provide material support to the Taliban only because it breached those obligations and

failed to inform its American financers of its illegal payments. On information and belief, had

MTN disclosed to MIGA that it was paying protection money to the Taliban, MIGA would not

have continued to back MTN’s operations. The same was true of MTN’s failure to report the

Taliban’s demands that it shut down its cellular towers.

       268.    MTN Group and MTN Dubai also assumed affirmative U.S.-connected

contractual obligations to supervise MTN Afghanistan and ensure that MTN: (a) refrained from

making corrupt payments; and (b) complied with Afghanistan law. MTN breached both

obligations. MTN’s protection payments qualified as a “corrupt practice” under MIGA’s

standard definition, and its support for the Taliban violated Afghanistan’s legal prohibitions on

both terrorist financing and money laundering. Under the terms of MTN’s contracts with MIGA,

the guarantee holder – not the project enterprise – took on responsibility for preventing such

conduct. Thus, as a condition of their American financing deals, MTN Group and MTN Dubai




                                               118
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 132 of 288



took responsibility for MTN Afghanistan’s conduct and agreed to prevent MTN Afghanistan

from providing material support to terrorists. The breach of those obligations by MTN Group

and MTN Dubai was a key factor in enabling MTN’s support for the Taliban.

         269.   Those U.S. contacts were important. The existence of U.S.-backed financing sent

a critical signal to investors and bolstered the public credibility of MTN’s investment in

Afghanistan. As MIGA has explained, its financing “play[s] an important role in conflict-

affected and fragile economies” by mitigating the “perceived risks” that commonly deprive

projects of access to capital.351 Especially in the telecommunications sector, “the presence of

MIGA guarantees [often] makes the difference between a go and a no-go decision for investors

concerned about country risk.”352 That was nowhere more evident than in Afghanistan, where

MIGA’s and IFC’s involvement supplied needed credibility that allowed MTN to build

transmission masts in the face of political uncertainty and terrorism. As a result of IFC’s and

MIGA’s support, MTN Afghanistan’s “[p]rofitability margins [were] higher than expected

despite very real and grave risks, including security threats from insurgent forces.”353 Without

IFC and MIGA financing tied to the United States, MTN would not have been able to build out

its network in Afghanistan and correspondingly provide material support to the Taliban.

         270.   MTN Group’s Regional Vice President for Middle East and North Africa

confirmed the importance of such U.S. financing. After MTN obtained the $75 million facility

from IFC, its Regional VP stated that “MTN Group places high importance on its operation in

Afghanistan . . . IFC is providing long-term funding, which is a great vote of confidence for this

frontier market. It will enable us to serve the people of Afghanistan by enhancing network

   351
       MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence (Jan. 2015).
   352
       MIGA Telecommunications Brief, MIGA: Connecting Telecommunications Investments
(Apr. 2013).
   353
       MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence (Jan. 2015).


                                                119
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 133 of 288



coverage and expanding high-quality services to a greater number of customers.”354 The World

Bank offered a similar analysis. In 2015, it explained that, “With MIGA guarantee coverage and

IFC’s investment and advisory support, MTN has been able to exceed expectations and reach

over five million subscribers, close to a one-third market share.”355

         271.   MTN’s reliance on U.S.-based financing was no coincidence. Given the extreme

risks facing businesses considering investing in 2007-era Afghanistan, U.S.-backed investment

provided vital institutional credibility to MTN Afghanistan and offered needed reassurance to

MTN Group’s shareholders. The signal sent by U.S.-backed investment – in light of the United

States’ position at the head of the global economic order – provided benefits to MTN Group that

financing sourced elsewhere could not have replicated. That is one reason IFC and MIGA are

based in Washington, D.C.: the U.S. location enhanced their ability to “make an investment

more attractive to potential investors and lenders by lowering its overall risk profile.”356

         272.   From 2007 to 2011, only IFC and MIGA were willing and able to provide the

type of financing that MTN needed. The 2008 financial crisis precipitated a global economic

downturn and significantly constrained the type of financing available to cover investments like

the one MTN made in Afghanistan. On information and belief, given the global liquidity crunch,

MTN’s 2009 IFC loan facility and equity investment offered the only substantial financing

available to MTN at the time. IFC’s use of New York banks to provide funding was likewise no

coincidence: New York’s role as the hub of the global credit system – particularly with respect

   354
        Press Release, IFC, IFC Invests $75 Million To Expand Mobile Communications Access
In Afghanistan (June 22, 2009), https://ifcextapps.ifc.org/ifcext/pressroom/ifcpressroom.nsf/
1f70cd9a07d692d685256ee1001cdd37/9b9783b665eff8ad852575dd0055abc1.
    355
        World Bank Grp., Afghanistan Country Snapshot at 53 (Oct. 2015), http://documents.
worldbank.org/curated/en/307891467998464206/pdf/100112-WP-PUBLIC-Box393225B-
Afghanistan-Country-Snapshot.pdf.
    356
        MIGA Brief, MIGA: Mobilizing Investments, Rebuilding Confidence at 1 (Jan. 2015),
https://www.miga.org/sites/default/files/archive/Documents/conflict.pdf.


                                                 120
           Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 134 of 288



to investments in risky countries like Afghanistan – made New York financing an important part

of supplying liquidity to MTN’s Afghanistan operations. Simply put, other financing at the scale

MTN needed was unavailable, which led MTN to assume contacts with the United States. And

as alleged above, MTN used those U.S. contacts to finance operations that it structured to funnel

material support to the very insurgents the United States was fighting.

V.         THE TALIBAN, WITH SUBSTANTIAL SUPPORT FROM AL-QAEDA, USED
           DEFENDANTS’ RESOURCES TO COMMIT TERRORIST ATTACKS THAT
           KILLED AND INJURED AMERICANS IN AFGHANISTAN

           A.     The Taliban Was Part Of A Terrorist Syndicate That Waged A Deadly
                  Insurgency Against Americans In Afghanistan

           273.   After the United States-led overthrow of the Taliban-controlled government in

2001, terrorists repeatedly attacked American service members and civilians there. As alleged

above, Defendants financed those attacks. See supra Parts II-IV. In this section, Plaintiffs

identify the terrorist groups, subgroups, and partnerships responsible for the specific attacks that

killed and injured them. Each worked in concert and shared resources, personnel, and

operational plans. Given such coordination, a former CIA official and senior White House

antiterrorism advisor called the resulting terrorist superstructure a “syndicate,” composed of al-

Qaeda, the Taliban, and several other allied FTOs.357 In fact, bin Laden himself conceived of al-

Qaeda as the leader of a broader coalition of terrorists across Pakistan and Afghanistan.358

           274.   Due to the mutually reinforcing ties between the Taliban and al-Qaeda in

Afghanistan, support for the one benefited the other. Defendants’ protection payments to the

Taliban thus had crosscutting effects: they enabled wide-ranging terrorist attacks against

     357
        Bruce Riedel, Deadly Embrace: Pakistan, America, And The Future Of The Global Jihad
at 1 (Brookings Inst. Press 2d ed. 2011) (“Riedel, Deadly Embrace”).
    358
        See Bill Roggio and Thomas Joscelyn, The al Qaeda – Taliban Connection, Weekly
Standard (Jul. 4, 2011) (“The al Qaeda – Taliban Connection”), archived at
https://www.washingtonexaminer.com/weekly-standard/the-al-qaeda-taliban-connection.


                                                 121
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 135 of 288



Americans in Afghanistan, executed mostly by the Taliban but supported by (and sometimes

jointly committed with) al-Qaeda and the other components of the overarching syndicate.

       275.    Each of the terrorist entities below used indiscriminate violence against American

service members and civilians to achieve political ends. Their primary goal was to intimidate

and coerce the U.S. government (and the governments in other Coalition countries) to withdraw

Coalition personnel from Afghanistan, and to affect the conduct of those governments by mass

destruction, assassination, and kidnapping. The insurgency also used violence to intimidate and

coerce the civilian population of Afghanistan to abide by a severe form of Islamic Sharia law.

       276.    At all relevant times, Defendants knew that the entities below were terrorist

organizations targeting both American service members and American and Afghan civilians.

They knew this not only because it was common knowledge in Afghanistan – a prevailing

understanding of which Defendants or their agents were aware – but also because it was reported

by both the U.S. government and the Western press. See supra Parts I, III.B, III.C.

       277.    None of the terrorist entities identified below adhered to the Geneva Conventions

or the laws of war. Among other violations, they refused to wear uniforms or otherwise

distinguish themselves from civilians; they intentionally slaughtered civilians; and they used

indiscriminate weapons. None was associated with a recognized government. And none was

waging a civil war, nor did any have a legitimate claim to sovereignty over Afghan territory.

               1.     The Taliban

       278.    The Taliban is a Sunni Islamic terrorist organization composed originally of

former mujahideen fighters who had expelled the Soviet Union from Afghanistan. In July 2002,




                                               122
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 136 of 288



President George W. Bush amended Executive Order 13224 to designate the Taliban and its

leader Mohammed Omar as Specially Designated Global Terrorists.359

         279.   The U.S. military quickly toppled the Taliban-led government after launching

Operation Enduring Freedom. See supra Part I. In May 2003, the United States declared an end

to major combat operations in Afghanistan. Afghanistan ratified a new Constitution in

December 2003, and the Taliban was not invited to participate in the new government.

         280.   The Taliban’s principal goal has long been to expel Coalition forces from the

country and undermine the democratically elected government of Afghanistan. To that end, the

Taliban began ramping up attacks on U.S. forces during the mid-2000s. The Taliban also began

to use new attack types during this timeframe, including suicide bombings. For example, the

Taliban committed six suicide bombings in Afghanistan in 2004, and 141 in 2006. Remotely

detonated bombings also more than doubled between 2005 and 2006.

         281.   In 2008 and 2009, the growing Taliban-led insurgency attacked U.S. forces

throughout Afghanistan, with a particular emphasis on the southern provinces, especially

Helmand and Kandahar. By 2010, the Taliban’s power and influence was growing, and it had

regained much of the territory it had lost after 9/11. In 2009, responding to the Taliban’s

growing threat, U.S. Marines launched counterinsurgency operations focused on “restoring

government services, bolstering local police forces, and protecting civilians from Taliban

incursion.”360 The Taliban, in turn, responded with escalating violence.

         282.   The Taliban often attacked American military forces, contractors, and Afghan

forces. But it also targeted civilian aid workers and non-governmental organizations. In recent


   359
        See Exec. Order No. 13268, 67 Fed. Reg. 44751 (July 2, 2002).
    360
        Timeline: The U.S War in Afghanistan: 1999 – 2019, Council on Foreign Rel.,
https://www.cfr.org/timeline/us-war-afghanistan.


                                               123
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 137 of 288



years, the Taliban has increased attacks on civilians by placing explosives in public locations and

using suicide bombers. It has also used civilians to attract Coalition forces before detonating a

bomb, frequently killing more civilians than Coalition forces. In doing so, the Taliban routinely

violated the laws of war and did not comply with the Geneva Conventions. It neither wore

uniforms nor distinguished its fighters from civilians. It conscripted children into committing

attacks. The Taliban also regularly targeted teachers, children, doctors, and clerics. And it

engaged in widespread kidnapping and torture in an effort to intimidate its enemies.

         283.   In addition, the Taliban summarily executed Afghan civilians without a trial if

they were suspected of aiding the Coalition. According to a Taliban fatwa (an authoritative

religious decree), “[d]uring the attack by America, if any Muslim – regardless of whether they

are Afghan or non-Afghan – cooperates with the infidels, or if he helps and spies for them, then

that person will be just like the foreign invaders and killing him becomes mandatory.”361

         284.   The Taliban carried out the terrorist attacks that killed or injured the Plaintiffs in

this case. To effectuate those attacks, it employed a number of different terrorist tactics. Most

prominently, the Taliban relied heavily on IEDs, including Explosively Formed Penetrators

(“EFPs”), designed to destroy American armored vehicles and inflict heavy casualties. Many

Plaintiffs, or their family members, were killed or injured by a Taliban-planted IED or EFP.

         285.   The Taliban also has attacked U.S. forces and U.S. government contractors using

suicide bombers with increased frequency. Many Plaintiffs, or their family members, were killed

or injured in Taliban suicide-bomber attacks. For example, Army SGT Andrew R. Looney,

whose family members are Plaintiffs, was killed on June 21, 2010, when a Taliban suicide

bomber detonated his bomb at a checkpoint SGT Looney was manning. See infra ¶¶ 874-879.


   361
         Resolution & Fatwa Of A Big Gathering Of Clerics, Anis (Sept. 23, 2001).


                                                  124
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 138 of 288



         286.   The Taliban (often through the Haqqani Network, see infra Part V.A.2), also

employed insider attacks carried out by members of the Afghan Army. According to an August

2012 statement by Mullah Omar, Taliban terrorists “cleverly infiltrated in the ranks of the enemy

according to the plan given to them last year.”362 And he expressly encouraged Afghan officers

to “defect and join the Taliban.”363 These attacks took place in all areas of Afghanistan, and the

Taliban regularly claimed responsibility for them.364 Many Plaintiffs in this case, or their family

members, were killed or injured in Taliban-insider attacks. For example, Army SGT Dillon C.

Baldridge and Army SGT William M. Bays, whose family members are Plaintiffs, were killed in

an insider attack for which the Taliban claimed responsibility. See infra ¶¶ 388-396, 408-415.

                2.     The Haqqani Network

         287.   The Haqqani Network is a Sunni Islamic terrorist organization that has been

operating in Afghanistan since the 1970s. It was founded by Jalaluddin Haqqani and is now led

by his son, Sirajuddin Haqqani. The Haqqani Network is part of the Taliban.

         288.   On September 19, 2012, the U.S. State Department designated the Haqqani

Network as an FTO.365

         289.   The United States also designated other Haqqani leaders as Specially Designated

Global Terrorists. On February 29, 2008, the U.S. State Department designated Sirajuddin

Haqqani for “acts of terrorism that threaten the security of U.S. nationals or the national security,




   362
         Bill Roggio, Mullah Omar Addresses Green-on-Blue Attacks, Long War J. (Aug. 16,
2012).
   363
       Id.
   364
       See Bill Roggio, 2 More ISAF Troops Wounded In Latest Green-On-Blue Attack, Long
War J. (Aug. 13, 2012).
  365
       U.S. State Dep’t, Country Reports on Terrorism 2017 at 294 (Sept. 2018).


                                                125
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 139 of 288



foreign policy, or economy of the United States.”366 In 2010 and 2011, the U.S. Treasury

Department designated three other members of the Haqqani family – Nasiruddin Haqqani, Khalil

Al-Rahman Haqqani, and Badruddin Haqqani – as fundraisers and commanders of the Haqqani

Network. By February 2014, the U.S. State Department and the U.S. Treasury Department had

designated fourteen leaders in the Haqqani Network under Executive Order 13224.

         290.   The Haqqani Network began supplying weapons to the Taliban in the mid-1990s,

when the Taliban was in its infancy. It has operated as part of the Taliban since approximately

1995, when its founder Jalaluddin Haqqani swore allegiance to the Taliban. Jalaluddin Haqqani

was the Minister of Tribal Affairs in the Taliban government until the U.S. invasion.

         291.   The Haqqani Network is especially active in the southeastern parts of

Afghanistan, particularly the Provinces of Paktia, Paktika, and Khost, collectively called “P2K”

or “Loya Paktia.” It also developed a significant presence in the surrounding Provinces of

Kabul, Logar, Wardak, Ghazni, and Zabul. Because of the Haqqani Network’s longstanding

tribal connections to the southeastern region of Afghanistan, the Taliban often acts through the

Haqqani Network in those areas. Sirajuddin Haqqani explained in 2010 that the Haqqani

Network is “assigned by the Islamic Emirate in the southeastern front of Afghanistan (Paktia,

Khost, Paktika) and we have mujahideen members who are carrying out jihad in the north

(provinces in northern Afghanistan) and in the south (provinces in southern Afghanistan), and

they are operating under the Amirs of the provinces they are under.”367


   366
        Notice, U.S. State Dep’t, In the Matter of the Designation of Sirajuddin Haqqani, aka
Siraj Haqqani, aka Siraj Haqani, aka Sarj Haqqani, aka Saraj Haqani, as a Specially
Designated Global Terrorist Pursuant to Section 1(b) of Executive Order 13224, as Amended at
12499 (March 7, 2008), https://www.federalregister.gov/documents/2008/03/07/E8-4527/in-the-
matter-of-the-designation-of-sirajuddin-haqqani-aka-sirajuddin-haqani-aka-siraj-haqqani-aka.
    367
        Bill Roggio, Taliban Cooperation With al Qaeda ‘Is At The Highest Limits’ – Siraj
Haqqani, Long War J. (Apr. 15, 2010) (“Taliban Cooperation”)


                                               126
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 140 of 288



         292.   The Taliban’s terrorist commanders and shadow governors in the Loya Paktia

area are often members of the Haqqani Network. As the U.S. State Department explained when

it announced the designation of Mullah Sangeen Zadran as a Specially Designated Global

Terrorist, Sangeen Zadran served as the “Shadow Governor for Paktika province, Afghanistan

and a commander of the Haqqani Network, a Taliban-affiliated group.”368 Similarly, Abdul Aziz

Abbasian is a “key commander in the Haqqani Network” who simultaneously functions as the

broader Taliban organization’s shadow governor for the Orgun District in Paktika Province.369

         293.   The Haqqani’s influence is not limited to the southeastern provinces. There is

also significant overlap between the broader leadership of the Taliban and the Haqqani Network.

Sirajuddin Haqqani (Jalaluddin’s son and successor) has been a member of the Taliban’s

governing council since at least 2010. Since 2015, he has been the Deputy Emir of the Taliban,

which is the second in command in the Taliban’s leadership.

         294.   In particular, the Haqqani Network has overseen the Taliban’s terrorist attacks on

U.S. and Coalition forces in Afghanistan. After 9/11, Jalaluddin Haqqani effectively served as

the Taliban’s secretary of terrorism and planned many of the Taliban’s attacks on U.S. forces in

the early days following the overthrow of the Taliban government. In October 2001, a purported

Jihadist publication (as published online) described Jalaluddin as the “chief of the Taliban

army.”370 Indeed, in an interview with Sirajuddin published by Gulf News UAE, the interviewer

identified Jalaluddin as “the commander-in-chief of the Taliban’s southern military command” –

akin to the Taliban combat chief – “[and] Mullah Omar’s top military strategist and

   368
       Press Release, U.S. State Dep’t, Office of the Spokesperson, Designation Of Haqqani
Network Commander Sangeen Zadran (Aug. 16, 2011), https://2009-2017.state.gov/r/pa/prs/ps/
2011/08/170582.htm.
   369
       Bill Roggio, US Adds 5 Al Qaeda, Taliban, Haqqani Network, And IMU Facilitators To
Terrorist List (Sept. 29, 2011).
   370
       Karachi Jasarat, Chief of Taliban Army Contacts Jamaat-i-Islami Chief (Oct. 11, 2001).


                                                127
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 141 of 288



commander.”371 As for his son, Sirajuddin is now Deputy Emir of the Taliban and oversees its

terrorist operations throughout the country.

         295.   Similarly, according to Brigadier General Charles H. Cleveland, the chief

spokesman for U.S. and NATO forces in Afghanistan, as of 2016 Sirajuddin Haqqani

“increasingly runs the day-to-day military operations for the Taliban, and, we believe, is likely

involved in appointing shadow governors.”372

         296.   In 2016, the New York Times reported that, according to a senior Taliban

commander in southern Afghanistan, Sirajuddin Haqqani was in “constant contact” with Taliban

field commanders throughout Afghanistan, including outside the Haqqani Network’s area of

particular influence in the southeast.373 According to the commander, all field commanders had

to contact Sirajuddin Haqqani for permission before launching a terrorist offensive.

         297.   The Haqqani Network also influenced Taliban strategic decisions about which

types of attacks to employ. The Haqqani Network was the first to use suicide bombings in

Afghanistan, an innovation that al-Qaeda taught it. The Haqqani Network also was involved in

the rising number of Taliban-insider attacks – which strategically undermined relations between

U.S. and Afghan forces. By 2007, Army Lieutenant Colonel Dave Anders, the director of

operations for Combined Joint Task Force-82, explained that “Siraj[uddin Haqqani] is the one

dictating the new parameters of brutality associated with Taliban senior leadership” employing




   371
         Aslam Khan, Taliban Leader Warns Of Long Guerilla War, Gulf News UAE (Oct. 20,
2001).
   372
       Mujib Mashal, Haqqanis Steering Deadlier Taliban In Afghanistan, Officials Say, N.Y.
Times (May 7, 2016).
   373
       Id.


                                                128
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 142 of 288



“[k]idnappings, assassinations, beheading women, indiscriminate killings and suicide

bombers.”374

         298.   The Haqqani Network’s influence within the broader Taliban organization is not

limited to planning and authorizing attacks. Even outside of the Haqqani’s traditional

stronghold, its members often commit attacks alongside other Taliban terrorists. For example, in

early 2009 the Haqqani Network was operating in the southern Provinces of Helmand and

Kandahar. A spokesman for the Taliban reportedly confirmed that the Haqqani Network was

operating in “Kandahar as well as nearby Helmand province to provide training, support –

particularly in bomb-making – and to carry out attacks.”375

         299.   In 2013, “[a] combined force in … Kandahar [] arrested a Haqqani network

facilitator who managed supply routes from [Kandahar City] to other provinces” and was “also []

believed to have been instrumental in the acquisition and distribution of lethal aid to Haqqani

fighters for attacks against Afghan and coalition forces.”376 And a successful 2017 Taliban

attack in Kandahar against the United Arab Emirates ambassador to Afghanistan was attributed

to the Haqqani Network.

         300.   Both Sirajuddin and Jalaluddin Haqqani have confirmed that the Haqqani

Network operates as part of the Taliban.377 The Taliban, for its part, has rejected claims that the

Haqqani Network is a separate entity from the Taliban.378


   374
        Bill Roggio, Targeting Taliban Commander Siraj Haqqani, Long War J. (Oct. 20, 2007).
   375
        Murray Brewster, Canadian Press, Fanatical Taliban Wing Moves Into Kandahar, The
Star (Feb. 8, 2009).
    376
        U.S. Dep’t of Defense News, Afghan, Coalition Forces Kill Insurgents in Logar Province
(Feb. 20, 2013), https://archive.defense.gov/news/newsarticle.aspx?id=119329.
    377
        See Bill Roggio, US Military Searches For Kabul Attack Network Members, Long War J.
(Apr. 27, 2016).
    378
        See Bill Roggio, Taliban Call Haqqani Network A ‘Conjured Entity’, Long War J. (Sept.
9, 2012).


                                                129
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 143 of 288



         301.   The Haqqani Network also has significant links to al-Qaeda, dating back to the

1980s when Osama bin Laden established a training camp for his nascent terrorist group in

Haqqani-controlled territory. After 9/11, the Haqqanis provided sanctuary to bin Laden after he

fled Afghanistan; Jalaluddin Haqqani himself announced that the Taliban would “retreat to the

mountains and begin a long guerrilla war to reclaim our pure land from infidels” and stated that

“Osama bin Laden . . . [is] safe and sound and carrying out [his] duties.”379

         302.   The Haqqani Network’s close relationship with other terrorist groups has helped

to develop the modern terrorist syndicate operating in Afghanistan. In furtherance of that goal,

the Haqqani Network provides protection to al-Qaeda so that it can launch attacks in Afghanistan

and plan acts of international terrorism abroad. Senior Haqqani Network officials also have

publicly indicated that the Haqqani Network and al-Qaeda are one.380 And in July 2008,

Jalaluddin Haqqani’s son – 18 year old Muhamman Omar Haqqani – was killed alongside a top

al-Qaeda commander in southeast Afghanistan. The Haqqani Network also maintains training

camps and safe houses that have been used by al-Qaeda and Taliban operatives.

         303.   More recently, Sirajuddin Haqqani has welcomed al-Qaeda members to join and

fight with the Haqqani Network and the rest of the Taliban.381 According to U.S. intelligence

officers, Sirajuddin Haqqani acts as a member of al-Qaeda’s military council.382 U.S. officials

have described him as al-Qaeda’s top facilitator in Afghanistan.383 And when the U.S. Treasury


   379
        Aslam Khan, Taliban Leader Warns Of Long Guerilla War, Gulf News UAE (Oct. 21,
2001), https://gulfnews.com/uae/taliban-leader-warns-of-long-guerrilla-war-1.427860.
    380
        See Bill Roggio, An Interview With Mullah Sangeen, Long War J. (Sept. 17, 2009),
https://www.longwarjournal.org/archives/2009/09/an_interview_with_mullah_sange.php.
    381
        Taliban Cooperation.
    382
        Id.
    383
        Hindustan Times, Al Qaeda Very Active In Afghanistan, Preparing For Attacks (Apr. 14,
2016) (“The Taliban’s current deputy commander, Siraj Haqqani, is head of the Haqqani
Network and al Qaeda’s top facilitator in Afghanistan, according to US officials.”)


                                                130
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 144 of 288



Department designated Sirajuddin Haqqani’s uncle Khalil Al-Rahman Haqqani as a Specially

Designated Global Terrorist, it noted that he “has also acted on behalf of al-Qa’ida and has been

linked to al-Qa’ida military operations.”384 The U.S. Treasury Department likewise has

repeatedly recognized links between Haqqani Network leaders and al-Qaeda.385

         304.   The Haqqani Network is often considered the most radical part of the Taliban.

Like the Taliban, it relies on terrorist attacks – including suicide bombings, IED and EFP attacks,

insider attacks, and complex attacks – rather than open combat.386 The Haqqani Network

routinely violates the laws of war and does not comply with the Geneva Conventions.

         305.   Many Plaintiffs, or their family members, were killed or injured in attacks by the

Haqqani Network. For example, the Haqqani Network conducted terrorist attacks in the Loya

Paktia area of Afghanistan, including the May 6, 2012 IED attack that severely injured Plaintiff

Army CPL Jonathan Cleary. See infra ¶¶ 544-45.

         306.   The Haqqani Network also participated in the attack on Forward Operating Base

Chapman that killed seven Americans on December 30, 2009, including Harold Brown, Jr., Dane

Clark Paresi, and Jeremy Jason Wise, whose family members are Plaintiffs in this case. See

infra ¶¶ 460-68, 1011-1020, 1239-1246.

                3.     The Kabul Attack Network

         307.   The Kabul Attack Network is the operational manifestation of the terrorist

syndicate led by al-Qaeda and the Taliban, including the Haqqani Network. Specifically, the

   384
        Press Release, U.S. Treasury Dep’t, Treasury Targets the Financial And Support
Networks of Al Qa’ida and the Taliban, Haqqani Network Leadership (Feb. 9, 2011),
https://www.treasury.gov/press-center/press-releases/Pages/tg1055.aspx.
    385
        See, e.g., Press Release, U.S. Treasury Dep’t, Treasury Department Targets Key Haqqani
Network Leaders (Feb. 5, 2014), https://www.treasury.gov/press-center/press-
releases/Pages/jl2284.aspx.
    386
        Bill Roggio, Haqqani Network Promotes Suicide, IED Attacks, And Ambushes In
‘Caravan of Heroes’, Long War J. (Apr. 10, 2015).


                                                131
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 145 of 288



Kabul Attack Network is a set of terrorist cells focused on attacks against targets in Kabul and

extending outward into the provinces of Logar, Wardak, Nangarhar, Kapisa, Ghazni, and

Zabul.387 It is active around key waypoints and transit routes on the way to Kabul, including

Wardak, Ghazni City, and areas of Logar Province. The Kabul Attack Network was responsible

for suicide bombings and other attacks on Americans in Kabul and the surrounding areas.388

         308.   The Kabul Attack Network’s members include the Taliban (including the Haqqani

Network), as well as al-Qaeda, Lashkar-e-Taiba, and other terrorist organizations active in the

Kabul area. Attacks committed by the Kabul Attack Network definitionally involved al-Qaeda

personnel – and often personnel from other designated FTOs as well.

         309.   The Kabul Attack Network is led by Mullah Dawood, the Taliban’s shadow

governor for Kabul who is also a Taliban and Haqqani Network commander, and Taj Mir Jawad,

a top commander in the Haqqani Network with a long history of high-profile attacks.

         310.   According to an ISAF public affairs officer, the “Haqqani Network is deeply

entrenched in the Kabul Attack Network, specifically with the facilitation of weapons and

fighters into the area south of Kabul in Logar and Wardak.”389 Senior Haqqani leaders often

planned and executed terrorist attacks by the Kabul Attack Network, sometimes even giving

tactical advice during attacks.

         311.   Many Plaintiffs, or their family members, were killed or injured in attacks by the

Kabul Attack Network. For example, on October 29, 2011, the Kabul Attack Network executed

a suicide-bombing attack that destroyed a large armored bus transporting U.S. forces around

   387
       Bill Roggio, Karzai Assassination Plotters Part of Kabul Attack Network, Long War J.
(Oct. 5, 2011).
   388
       Bill Roggio, Afghan Intel Captures Taliban Commander Involved In Targeting
‘Foreigners’ In Kabul, Long War J. (Mar. 31, 2015).
   389
       Bill Roggio, Senior Taliban Commander Killed in Eastern Afghanistan, Long War J.
(Aug. 20, 2010).


                                                132
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 146 of 288



Kabul and killed LTC David E. Cabrera and SSG Christopher R. Newman, whose family

members are Plaintiffs in this case, and 16 others. See infra ¶¶ 482-493, 981-86. Almost four

years later, on August 22, 2015, the Kabul Attack Network murdered U.S. government

contractors (and Army veterans) Richard P. McEvoy and Corey J. Dodge, whose family

members are also Plaintiffs in this case, in a suicide-bombing attack against a NATO convoy in

Kabul. See infra ¶¶ 630-36, 928-35.

         B.     Al-Qaeda Committed, Planned, And Authorized The Terrorist Attacks That
                Killed And Injured Plaintiffs

         312.   Osama bin Laden formed al-Qaeda in the 1980s in response to the Soviet

occupation of Afghanistan. For decades, al-Qaeda has been a Sunni Islamic terrorist

organization intent on destroying the United States. Al-Qaeda jointly committed, planned, or

authorized each of the Taliban attacks that killed or injured Plaintiffs or their family members.

         313.   Following the Soviet withdrawal from Afghanistan, Osama bin Laden began to

transform al-Qaeda into a global terrorist group capable of launching attacks around the world.

After moving to Sudan in the early 1990s, al-Qaeda’s leadership returned to Afghanistan in

approximately 1996, where it was sheltered by the Taliban for the next five years. Osama bin

Laden declared war on the United States in a published fatwa (an authoritative religious decree)

in 1996.390 One scholar who surveyed first-hand accounts of the initial meeting between bin

Laden and the Taliban during this period reported that it “emphasize[d] the Taliban’s humble

attitude toward the Saudi guest and their immediate readiness to serve him.”391


   390
        Anne Stenersen, Al-Qaida in Afghanistan at 62-63 (Cambridge Univ. Press, 2017)
(“Stenersen, Al-Qaida in Afghanistan”); Osama bin Laden, Counter Extremism Project,
https://www.counterextremism.com/extremists/osama-bin-laden; The 9/11 Commission Report at
47-48, National Commission on Terrorist Attacks Upon the United States,
https://govinfo.library.unt.edu/911/report/911Report.pdf (“The 9/11 Commission Report”).
    391
        Stenersen, Al-Qaida in Afghanistan at 58.


                                                133
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 147 of 288



          314.   In return for the Taliban’s safe harbor, al-Qaeda provided substantial resources to

the Taliban. By March 1997, bin Laden had met with Mullah Mohammed Omar personally and

offered to lend his fighters to the Taliban in its fight against the northern factions that were still

resisting Taliban rule. As bin Laden’s deputy, Abu Hafs al-Masri, wrote at the time, the Taliban

“movement is a capable Islamic entity and it is possible that it can be a turning point for the

betterment of the Islamic world. The movement needs a vision and it needs support. It needs

someone who will give it a military strategy. And it needs to build a military force which is

suitable for the situation in Afghanistan.”392 To that end, during this time period, al-Qaeda

shared technical knowledge with the Taliban and paid the Taliban between $10 million to $20

million a year for shelter. In doing so, Al-Qaeda supplied the strategy and support the Taliban

needed to morph into a deadly terrorist group capable of inflicting mass casualties on Americans.

          315.   At the same time that Osama bin Laden was cementing his ties with the Taliban,

he was escalating his attacks on the United States. In 1998, while under the Taliban’s protection,

bin Laden declared a global jihad against the United States, calling on all Muslims to kill

Americans at any opportunity. On August 7, 1998, al-Qaeda suicide bombers in explosive-laden

trucks attacked U.S. embassies in Kenya and Tanzania, killing more than 200 people. The

United States responded two weeks later with missile strikes on al-Qaeda bases in Afghanistan

and demanded that Mullah Omar turn over Osama bin Laden. He refused.

          316.   On October 8, 1999, the U.S. State Department designated al-Qaeda as an FTO,

and a week later the United Nations called for sanctions against the Taliban unless it expelled bin

Laden from Afghanistan. Again, the Taliban refused.




    392
          Stenersen, Al-Qaida in Afghanistan at 67-68.


                                                  134
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 148 of 288



         317.   In the spring of 2001, Osama bin Laden, on behalf of al-Qaeda, pledged an oath

of allegiance to Mullah Omar and the Taliban. A few months later, on September 11, 2001, al-

Qaeda attacked the World Trade Center in New York and the Pentagon, killing thousands. A

third attack, possibly aimed at the White House, was thwarted by passengers aboard United

Flight 93. The United States demanded once again that the Taliban turn over bin Laden, and

once again the Taliban refused. The Coalition invaded Afghanistan in October, and bin Laden

and Taliban leaders eventually fled to Pakistan.

         318.   Al-Qaeda’s and the Taliban’s close relationship continued long after 9/11. In

May 2007, Taliban official Mullah Dadullah said, “[W]e and al-Qaeda are as one.”393 In early

2009, a military-intelligence official was quoted as saying, “The line between the Taliban and al

Qaeda is increasingly blurred, especially from a command and control perspective.”394 By the

end of that year, Chairman of the Joint Chiefs of Staff Admiral Michael Mullen said the same

thing openly. “We are deeply concerned about the growing level of collusion between the

Taliban and al Qaeda,” he told The Wall Street Journal.395 And as Lieutenant General Ronald L.

Burgess, Jr. testified to the Senate Select Committee on Intelligence, “al Qaeda’s propaganda,

attack planning and support of the Taliban and Haqqani networks continues.”396

         319.   The Taliban and al-Qaeda have remained intimately intertwined in the years

since. For example, in 2015, Osama bin Laden’s successor, Ayman Zawahiri, pledged an oath of

allegiance to the recently-installed Taliban leader Mullah Akhtar Mohammad Mansour, who



   393
       Thomas Ruttig, The Other Side at 23, Afghanistan Analysts Network (July 2009).
   394
       Bill Roggio, Al Qaeda Builds A ‘Shadow Army’, Wash. Times (Feb. 13, 2009).
   395
       Anand Gopal, Afghan Police Killings Highlight Holes in Security, Wall St. J. (Dec. 15,
2009).
   396
       Transcript, Hr’g Of The Senate Select Committee On Intelligence, Current And Projected
Threats To The United States, Fed. News Serv. (Feb. 2, 2010), 2010 WLNR 27828348.


                                               135
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 149 of 288



publicly announced his acceptance of the pledge the following day.397 When Mansour was killed

in May 2016, Zawahiri pledged allegiance to his successor, Mawlawi Haibatullah Akhundzada.

         320.   In 2015, U.S. and Afghan forces raided two al-Qaeda training camps in Kandahar

Province – both reportedly “hosted by the Taliban.”398 One camp was the largest al-Qaeda

facility discovered since the 9/11 attacks: nearly 30 square miles.

         321.   In December 2018, a U.N. Security Council committee noted that that “the

Taliban leadership have repeatedly, in public statements, emphasized the importance of the

alliance between Al-Qaida and the Taliban. . . . Al-Qaida members act as instructors and

religious teachers for Taliban personnel and their family members.”399

         322.   The resulting overlap between the organizations meant that al-Qaeda routinely

played an important role in Taliban and Haqqani terrorist attacks. As terrorism scholars Bill

Roggio and Thomas Joscelyn observed, “[i]t is not clear where, say, al Qaeda ends and the

Taliban and other terrorist groups begin. This is by design. Bin Laden envisioned al Qaeda as

the vanguard of a broader jihadist coalition. Al Qaeda was always a joint venture.”400

         323.   Since at least the mid-2000s, al-Qaeda supported the Taliban’s attacks on U.S.

forces in Afghanistan in several ways.

         324.   Authorization. Al-Qaeda provided critical religious authorization for Taliban

attacks on U.S. forces. As noted above, in 1998 Osama bin Laden himself directed all Muslims


   397
        Thomas Joscelyn and Bill Roggio, New Taliban Emir Accepts al Qaeda’s Oath Of
Allegiance, Long War J. (Aug. 14, 2015).
    398
        Thomas Joscelyn and Bill Roggio, Trump’s Bad Deal With The Taliban, Politico (Mar.
18, 2019).
    399
        U.N. Security Council, Twenty-third report of the Analytical Support and Sanctions
Monitoring Team submitted pursuant to resolution 2368 (2017) concerning ISIL (Da’esh), Al-
Qaida and associated individuals and entities, S/2019/50, ¶ 65 (submitted to applicable Security
Council Committee Dec. 27, 2018).
    400
        The al Qaeda – Taliban Connection.


                                               136
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 150 of 288



to kill Americans at every opportunity. In February 2003, bin Laden issued a recording calling

specifically for suicide attacks in Afghanistan and Iraq. The Taliban had previously viewed

suicide attacks as taboo, but al-Qaeda convinced it that such attacks were religiously permissible.

Al-Qaeda trumpeted that success online, announcing, “While suicide attacks were not accepted

in the Afghan culture in the past, they have now become a regular phenomenon!”401 With al-

Qaeda’s encouragement, the number of suicide attacks in Afghanistan increased from one in

2002, two in 2003, and six in 2004 to 21 in 2005, and more than 100 in 2006. Al-Qaeda also

paid the families of suicide bombers in Afghanistan.

         325.   Al-Qaeda’s role in that suicide-bombing trend was pivotal. As Islamic history

scholar Bryan Glyn Williams explained, “Al Qaeda operatives carried out two to three [suicide]

bombings per year on the Afghan government and NATO troops from 2002 to 2004 that were

meant to demonstrate the effectiveness of this alien tactic to the local Taliban. These

demonstrative acts and videos of successful [al-Qaeda] suicide bombings in Iraq seem to have

convinced the Taliban to condone the previously taboo tactic of suicide bombing.”402

         326.   Al-Qaeda also authorized the Taliban’s terrorist attacks through its participation

in the Afghan-Pakistani terrorist “syndicate” described above. See supra ¶ 273. That multi-

group syndicate involved periodic mafia-style meetings in which al-Qaeda, the Taliban, and

other members of the al-Qaeda-Taliban syndicate (such as Lashkar-e-Taiba) would confer about

geographies and targets to attack.403 The syndicate jointly authorized particular types of terrorist

attacks in particular geographies to be carried out by the syndicate’s individual members.


   401
        Brian Glyn Williams, Suicide Bombings in Afghanistan, Jane’s Islamic Affairs Analyst at
5 (Sept. 2007), https://www.brianglynwilliams.com/IAA%20suicide.pdf.
    402
        Bryan Glyn Williams, Afghanistan Declassified: A Guide to America’s Longest War at
202 (Univ. Penn. Press 2012).
    403
        See The al Qaeda – Taliban Connection.


                                                137
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 151 of 288



         327.   The close operational coordination not only manifested itself in the Kabul Attack

Network, but also provided a broader terrorist superstructure that organized the insurgency

throughout Afghanistan. In observing that this superstructure formed an Afghan-Pakistani

“syndicate” of sorts, a former CIA analyst and White House observer documented several

notable syndicate-sponsored terrorist attacks in Afghanistan that “demonstrated the intricate

connections between al Qaeda and its allies in Pakistan and Afghanistan.”404 Those connections

– intimate as they were – enhanced the lethality of the overall anti-American insurgency.

         328.   Consistent with all these activities, al-Qaeda operatives often assumed a position

of moral, religious, and tactical authority over Taliban members. Al-Qaeda members, for

example, often “act[ed] as instructors and religious teachers for Taliban personnel and their

family members.”405

         329.   Information derived from al-Qaeda and Taliban detainees held at Guantanamo

Bay, Cuba (“Gitmo”) corroborates the authorization activities of the al-Qaeda-Taliban syndicate.

For example, according to purported Gitmo intelligence files quoted by terrorism experts Bill

Roggio and Thomas Joscelyn, one detainee, Abdul Razak, was “a high-level military commander

in a newly-conceived ‘unification’ of Al Qaeda, [Hezb-e-Islami Gulbuddin (“HIG”)] and Taliban

forces within Afghanistan,” which the leaders of the respective terrorist groups “envisioned [as

a] new coalition of HIG, Al Qaeda, and Taliban during a meeting in Pakistan in early spring

2003.”406 Another purported Gitmo detainee file as quoted by Messrs. Roggio and Joscelyn

concerning Haroon al Afghani, a dual-hatted al-Qaeda/HIG terrorist, stated as follows:



   404
       Riedel, Deadly Embrace at 100.
   405
       Thomas Joscelyn, Al Qaeda Growing Stronger Under Taliban’s Umbrella, UN Finds,
Long War J. (June 23, 2019).
   406
       The al Qaeda – Taliban Connection.


                                                138
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 152 of 288



         [Afghani] is assessed to have attended a joint operations meeting among extremist
         elements in mid-2006. A letter describing an 11 August 2006 meeting between
         commanders of the Taliban, al Qaeda, [Lashkar e Taiba], . . . and the Islamic Party
         (probably a reference to the HIG), disclosed that the groups decided to increase terrorist
         operations in the Kapisa, Kunar, Laghman, and Nangarhar provinces, including suicide
         bombings, mines, and assassinations.407

Taken together, these reports “demonstrate a high degree of collusion between al Qaeda and

other terrorist groups” as part of a “jihadist hydra” that shared the “common goal” of seeking to

“drive the U.S.-led coalition out of Afghanistan.”408

         330.   Planning. Al-Qaeda also planned the Taliban’s and the Haqqani Network’s

terrorist attacks against Americans in Afghanistan. Al-Qaeda training provided one key

mechanism through which that planning occurred. Before the 9/11 attacks, al-Qaeda operated

training camps in eastern Afghanistan at the Taliban’s request. By 2005 at the latest, al-Qaeda

began bringing instructors from Iraq to train the Taliban how to fight Americans. For example,

al-Qaeda members trained Taliban commanders in sophisticated bomb-making techniques.

         331.   By the mid-2000’s, al-Qaeda’s partnership with the Haqqani Network had

facilitated the emergence of a network al-Qaeda training camps in North Waziristan. According

to a declassified 2008 Defense Intelligence Agency intelligence report:

         [Sirajuddin] Haqqani is also affiliated with the several foreign fighter (ff) training
         facilities that are controlled by or associated with al Qaeda (AQ) in North Waziristan. …
         A list and brief description of each facility follows.
         A. Mohammad Taher ((Yuldashov)), leader of the Islamic Movement of Uzbekistan
         (IMU), and his 60 bodyguards are staying at an AQ training center in Miram Shah Dand.
         B. There is an al-Qaeda training center located at the Miskeen and Khaisur in Miram
         Shah. Approximately 45 U/I Arabs and Uzbeks receive training there.
         C. An AQ training facility called “Shaki Masood” is located in Miram Shah and over
         200 AQ members (NFI) reside there; Usama bin Laden has been seen in this center
         (NFI).



   407
         The al Qaeda – Taliban Connection.
   408
         The al Qaeda – Taliban Connection.


                                                 139
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 153 of 288



         D. Another AQ training facility is located at Spin-Qamar in Masood District of Northern
         Waziristan. Over 80 Arabs receive training there (NFI).409

         332.   Al-Qaeda also planned Taliban attacks by encouraging the Taliban to attack

Coalition personnel and providing the Taliban with the financing needed to carry out those

attacks. For example, in July 2010, the U.S. Treasury Department designated Nasiruddin

Haqqani, the brother of Sirajuddin, a Specially Designated Global Terrorist pursuant to

Executive Order 13224.410 The designation noted that Nasiruddin had received terrorist funding

via payments from al-Qaeda.411 More broadly, al-Qaeda has long provided substantial and

valuable financial assistance to the Taliban, with the aim of increasing the frequency of its

terrorist attacks against Americans in Afghanistan. Al-Qaeda not only provided direct aid, but

also helped the Taliban raise additional funds from Arabs around the world – all of which was

important to the Taliban’s anti-American campaign of terrorism in Afghanistan.

         333.   All of these activities were part of al-Qaeda’s planning of the Taliban’s terrorist

attacks in Afghanistan. By providing an array of advice, direction, and material support to the

Taliban, al-Qaeda was able to use the Taliban movement for its own jihadist ends. In so doing,

al-Qaeda followed its more general practice of planning terrorist attacks whose details it would

delegate to local Islamic proxies. As terrorism scholar Thomas Ruttig observed: “Both in




   409
        Defense Intelligence Agency, Location and Activities of the Training Centers Affiliated
with the Haqqani Network, Taliban, and al-Qaeda in Northern Waziristan and Future Plans and
Activities of Sarajuddin ((Haqqani)), Intelligence Information Report (Apr. 16, 2008) (emphasis
omitted), https://www.dia.mil/FOIA/FOIA-Electronic-Reading-Room/FOIA-Reading-Room-
Other-Available-Records/FileId/155424/.
    410
        Press Release, U.S. Treasury Dep’t, Treasury Targets Taliban and Haqqani Network
Leadership (July 22, 2010).
    411
        Id.


                                                 140
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 154 of 288



Afghanistan and Pakistan, al-Qaeda exploits local conditions by co-opting militant groups with

local battle experience.”412 Here, its “cooptation” of the Taliban was especially effective.

         334.   Al-Qaeda also invited Taliban commanders to Iraq, where it learned how to make

armor-penetrating “shaped” charges,413 a type of IED later known as an EFP. Taliban trainees

also learned from al-Qaeda how to use remote controls and timers, and urban warfare tactics.

         335.   Al-Qaeda’s planning efforts were significant and amplified the lethality of the

Taliban insurgency. Indeed, al-Qaeda’s ability to export its terrorism expertise to local groups

like the Taliban is what “renders al-Qaeda effective in the first place.”414 In the case of the

Taliban, al-Qaeda executed the “transfer of technical knowhow, devices, and training for IED

use, truck and suicide bombings as well as the channel[]ing of what some observer[s] call

‘strategic-level funding.’ ”415 Those activities were material to the Taliban’s ability to execute

the type of attacks that killed and injured Plaintiffs. As Mr. Ruttig concluded, al-Qaeda’s

activities “raise[d] the level of sophistication of Taleban and associated networks’ operations.”416

         336.   In particular, al-Qaeda not only authorized suicide bombings as a religious matter,

as discussed above; it also trained Taliban operatives in how to carry out the tactic. Some of this

training occurred in al-Qaeda-affiliated camps in Pakistan.

         337.   As one writer put it in November 2009, “Small numbers of Al Qaeda instructors

embedded with much larger Taliban units have functioned something like U.S. Special Forces do




   412
       Ruttig, The Other Side at 22.
   413
       Sami Yousafzai and Ron Moreau, Unholy Allies: The Taliban Haven't Quit, And Some
Are Getting Help And Inspiration From Iraq, Newsweek (Sept. 26, 2005) (“Unholy Allies”).
   414
       Ruttig, The Other Side at 22.
   415
       Id.
   416
       Id.


                                                141
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 155 of 288



– as trainers and force multipliers.”417 Al-Qaeda’s sophistication and support was important to

the Taliban’s terrorist enterprise. And al-Qaeda’s involvement went beyond technical support; it

also worked actively with Taliban leadership to set strategy and orchestrate attacks. For that

reason, “Al Qaeda leader Ayman al-Zawahiri, Hamza bin Laden and the Taliban leadership

‘have repeatedly emphasized the importance of the alliance between’ the two groups.”418

         338.   One al-Qaeda operative, whom U.S. officials characterized as “an important al-

Qaida planner and explosives expert,” Ghazwan al-Yemeni, trained Taliban members in Miran

Shah, in Pakistan.419 He eventually helped plan the December 30, 2009 attack on Camp

Chapman that killed Harold Brown, Jr., Dane Clark Paresi, and Jeremy Jason Wise, whose

family members are Plaintiffs in this case. See infra ¶¶ 460-68, 1011-1020, 1239-1246.

         339.   Direct Participation. Al-Qaeda members also committed attacks alongside the

Taliban, including some of the attacks that killed or injured Plaintiffs or their family members.

Indeed, in 2007 the Taliban announced, “[W]e and al-Qaeda are as one.”420

         340.   Several examples bear that out. In the early 2000s, al-Qaeda’s third-ranking

member, Abu Layth-al Libi, participated in attacks on Americans in Afghanistan alongside

Taliban members under the command of Sirajuddin Haqqani. On July 13, 2008, Taliban and al-

Qaeda members jointly attacked a U.S.-Afghan outpost in Wanat in Nuristan Province, killing

nine U.S. soldiers. In May 2010, Taliban and al-Qaeda members participated in an attack on the

United States airbase in Bagram, killing an American contractor.



   417
       Peter Bergen, The Front, The New Republic (Oct. 19, 2009).
   418
       Thomas Joscelyn, Al Qaeda Growing Stronger Under Taliban’s Umbrella, UN Finds,
Long War J. (June 23, 2019).
   419
       Evan F. Kohlmann, Al-Qa’ida’s Yemeni Expatriate Faction in Pakistan, CTC Sentinel at
11-12 (Jan. 2011), https://ctc.usma.edu/app/uploads/2011/05/CTCSentinel-Vol4Iss14.pdf.
   420
       Ruttig, The Other Side at 23.


                                                142
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 156 of 288



          341.   In fact, many terrorist operatives were “dual-hatted,” meaning that they were both

Taliban and al-Qaeda members. Attacks involving such individuals were committed by both the

Taliban and al-Qaeda. For example, in late 2011 or early 2012, the Taliban appointed Sheikh

Mohammed Aminullah, who has close ties to al-Qaeda, as the head of its Peshawar Regional

Military shura, which was responsible for attacks in northern and eastern Afghanistan.

          342.   Defendants knew about or recklessly disregarded al-Qaeda’s support for the

Taliban, given the topic’s wide coverage in mainstream media outlets. For example:

         On September 26, 2005, Newsweek reported that al-Qaeda was bringing instructors from
          Iraq to train the Taliban how to commit terrorist attacks against Americans.421
         On November 29, 2009, the Associated Press reported that a Pakistani official believed
          that al-Qaeda was likely providing the Taliban with “[t]he training to make, place and
          detonate” IEDs being used to kill U.S. troops.422
         On December 15, 2009, the Wall Street Journal quoted Adm. Mullen as saying that U.S.
          officials were “deeply concerned about the growing level of collusion between the
          Taliban and al Qaeda.”423
         On January 5, 2010, the Wall Street Journal reported in a front-page article that the
          December 30, 2009 attack on Camp Chapman was carried out by a bomber working with
          al-Qaeda, and that the Taliban had claimed responsibility for it.424
         On May 28, 2011, the Washington Post reported that Secretary Clinton said the goal of
          United States talks with the Taliban was “to split the Taliban from al-Qaeda.”425
         On April 30, 2012, the Guardian reported: “Anyone who follows the wars in
          Afghanistan and Pakistan closely knows that, despite the talk of diminished al-Qaida
          numbers on the ground, its activists and affiliates are heavily involved in the Taliban
          military campaign. In particular, it contributes military expertise to the spectacular




    421
        Unholy Allies.
    422
        Kathy Gannon, Taliban Gains Money, al-Qaeda Finances Recovering, Assoc. Press (June
20, 2009).
    423
        Anand Gopal, Afghan Police Killings Highlight Holes in Security, Wall St. J. (Dec. 15,
2009).
    424
        Siobhan Gorman et al., CIA Blast Blamed on Double Agent, Wall St. J. (Jan. 5, 2010).
    425
        Karen DeYoung, Clinton Sees ‘Turning Point’ After Brief Visit to Pakistan, Wash. Post
(May 28, 2011), 2011 WLNR 10685527.


                                                  143
            Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 157 of 288



            attacks organised out of Waziristan, it sends groups of fighters from there to the front
            lines and it inspires.”426
           On October 21, 2015, an opinion piece in the New York Times described Zawahiri’s “oath
            of fealty” to Mullah Mansour.427

Given Defendants’ sophistication and on-the-ground experience in Afghanistan, they were aware

of reports like these, and their substance, which documented that the Taliban insurgency

Defendants were funding was supported in substantial part by al-Qaeda.

VI.         THE TALIBAN KILLED AND INJURED PLAINTIFFS THROUGH ACTS OF
            INTERNATIONAL TERRORISM THAT WERE PLANNED AND AUTHORIZED
            BY AL-QAEDA AND/OR THE HAQQANI NETWORK

            343.   The Taliban’s terrorist campaign, for which Defendants provided material

support, killed and injured Plaintiffs and their family members. Each of the acts of international

terrorism described below was committed by the Taliban and/or the Haqqani Network and was

planned, authorized, and/or jointly committed by al-Qaeda. The attacks that injured or killed

Plaintiffs would have violated the laws of war if these terrorist groups were subject to it. The

terrorists did not wear uniforms or otherwise distinguish themselves from civilians, conscripted

children into committing attacks, targeted humanitarian workers, and engaged in widespread

kidnapping and torture in order to intimidate their enemies.

The David E. Cabrera Family

            344.   Lieutenant Colonel David E. Cabrera served in Afghanistan as a member of the

U.S. Army. On October 29, 2011, LTC Cabrera was injured in a suicide bombing attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. LTC Cabrera died on

October 29, 2011 as a result of injuries sustained during the attack.


      426
        Michael Semple, The Taliban Need Help to Break Their Al-Qaida Ties, Guardian (Apr.
30, 2012).
    427
        Thomas Joscelyn and Bill Roggio, Are We Losing Afghanistan Again?, N.Y. Times (Oct.
21, 2015).


                                                    144
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 158 of 288



          345.   LTC Cabrera was a national of the United States at the time of the attack and his

death.

          346.   As a result of the attack, LTC Cabrera was injured in his person and/or property.

The Plaintiff members of the Cabrera Family are the survivors and/or heirs of LTC Cabrera and

are entitled to recover for the damages LTC Cabrera sustained.

          347.   Plaintiff August Cabrera is the widow of LTC Cabrera. She is a national of the

United States.

          348.   Plaintiff M.G.C., by and through his next friend August Cabrera, is the minor son

of LTC Cabrera. He is a national of the United States.

          349.   Plaintiff R.X.C., by and through his next friend August Cabrera, is the minor son

of LTC Cabrera. He is a national of the United States.

          350.   Plaintiff Corbin Cabrera is the son of LTC Cabrera. He is a national of the United

States.

          351.   Plaintiff Gillian Leigh Cabrera is the daughter of LTC Cabrera. She is a national

of the United States.

          352.   Plaintiff Robert Cabrera is the father of LTC Cabrera. He is a national of the

United States.

          353.   Plaintiff Suzanne Renae Martinez is the sister of LTC Cabrera. She is a national

of the United States.

          354.   Plaintiff JD Prosser is the sister of LTC Cabrera. She is a national of the United

States.




                                                 145
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 159 of 288



         355.    As a result of the death of LTC Cabrera, each member of the Cabrera Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LTC Cabrera’s

society, companionship, and counsel.

The Raymond C. Alcaraz Family

         356.    Sergeant Raymond C. Alcaraz served in Afghanistan as a member of the U.S.

Army. On August 31, 2010, SGT Alcaraz was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Logar Province, Afghanistan. SGT Alcaraz died on

August 31, 2010 as a result of injuries sustained during the attack.

         357.    SGT Alcaraz was a national of the United States at the time of the attack and his

death.

         358.    As a result of the attack, SGT Alcaraz was injured in his person and/or property.

The Plaintiff members of the Alcaraz Family are the survivors and/or heirs of SGT Alcaraz and

are entitled to recover for the damages SGT Alcaraz sustained.

         359.    Plaintiff Alma Murphy is the mother of SGT Alcaraz. She is a national of the

United States.

         360.    Plaintiff Lucas Gonzales is the brother of SGT Alcaraz. He is a national of the

United States.

         361.    Plaintiff Paul Murphy is the step-father of SGT Alcaraz. He is a national of the

United States. Paul Murphy lived in the same household as SGT Alcaraz for a substantial period

of time and considered SGT Alcaraz the functional equivalent of a biological son.

         362.    As a result of the death of SGT Alcaraz, each member of the Alcaraz Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Alcaraz’s

society, companionship, and counsel.




                                                 146
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 160 of 288



The William Allen Family

          363.   William Allen served in Afghanistan as a civilian government contractor working

for DynCorp, Int’l. On September 6, 2010, Mr. Allen was injured in an insider attack committed

by the Taliban in Kandahar Province, Afghanistan. Mr. Allen died on September 6, 2010 as a

result of injuries sustained during the attack.

          364.   Mr. Allen was a national of the United States at the time of the attack and his

death.

          365.   As a result of the attack, Mr. Allen was injured in his person and/or property. The

Plaintiff members of the Allen Family are the survivors and/or heirs of Mr. Allen and are entitled

to recover for the damages Mr. Allen sustained.

          366.   Plaintiff Ginny Lamb is the sister of Mr. Allen. She is a national of the United

States.

          367.   Plaintiff Sherry Loan is the sister of Mr. Allen. She is a national of the United

States.

          368.   Plaintiff Linda Phaneuf is the sister of Mr. Allen. She is a national of the United

States.

          369.   As a result of the death of Mr. Allen, each member of the Allen Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Allen’s

society, companionship, and counsel.

The Billy G. Anderson Family

          370.   Private First Class Billy G. Anderson served in Afghanistan as a member of the

U.S. Army. On May 17, 2010, PFC Anderson was injured in an IED attack committed by the




                                                  147
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 161 of 288



Taliban in Badghis Province, Afghanistan. PFC Anderson died on May 17, 2010 as a result of

injuries sustained during the attack.

         371.   PFC Anderson was a national of the United States at the time of the attack and his

death.

         372.   As a result of the attack, PFC Anderson was injured in his person and/or property.

The Plaintiff members of the Anderson Family are the survivors and/or heirs of PFC Anderson

and are entitled to recover for the damages PFC Anderson sustained.

         373.   Plaintiff Caitlin Elizabeth Anderson is the widow of PFC Anderson. She is a

national of the United States.

         374.   Plaintiff L.G.A., by and through her next friend Caitlin Elizabeth Anderson, is the

minor daughter of PFC Anderson. She is a national of the United States.

         375.   Plaintiff Bobby Gene Anderson is the father of PFC Anderson. He is a national of

the United States.

         376.   Plaintiff Patricia Marlene Goodwin is the mother of PFC Anderson. She is a

national of the United States.

         377.   Plaintiff April Lynn Anderson is the sister of PFC Anderson. She is a national of

the United States.

         378.   Plaintiff Bobby Joe Anderson is the brother of PFC Anderson. He is a national of

the United States.

         379.   Plaintiff John David Anderson is the brother of PFC Anderson. He is a national

of the United States.




                                                148
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 162 of 288



         380.   As a result of the death of PFC Anderson, each member of the Anderson Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of PFC

Anderson’s society, companionship, and counsel.

The Brian M. Anderson Family

         381.   Specialist Brian M. Anderson served in Afghanistan as a member of the U.S.

Army. On June 12, 2010, SPC Anderson was injured in an IED attack committed by the Taliban

in Kunduz Province, Afghanistan. SPC Anderson died on June 12, 2010 as a result of injuries

sustained during the attack.

         382.   SPC Anderson was a national of the United States at the time of the attack and his

death.

         383.   As a result of the attack, SPC Anderson was injured in his person and/or property.

The Plaintiff members of the Anderson Family are the survivors and/or heirs of SPC Anderson

and are entitled to recover for the damages SPC Anderson sustained.

         384.   Plaintiff Margaret Anderson is the mother of SPC Anderson. She is a national of

the United States.

         385.   As a result of the death of SPC Anderson, each member of the Anderson Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SPC

Anderson’s society, companionship, and counsel.

The Carlos A. Aragon Family

         386.   Lance Corporal Carlos A. Aragon served in Afghanistan as a member of the U.S.

Marine Corps Reserves. On March 1, 2010, LCpl Aragon was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. LCpl Aragon died on March 1,

2010 as a result of injuries sustained during the attack.




                                                 149
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 163 of 288



         387.    LCpl Aragon was a national of the United States at the time of the attack and his

death.

         388.    As a result of the attack, LCpl Aragon was injured in his person and/or property.

The Plaintiff members of the Aragon Family are the survivors and/or heirs of LCpl Aragon and

are entitled to recover for the damages LCpl Aragon sustained.

         389.    Plaintiff Rosa Irma Halliday is the mother of LCpl Aragon. She is a national of

the United States.

         390.    Plaintiff Armando Ochoa is the brother of LCpl Aragon. He is a national of the

United States.

         391.    Plaintiff Eduardo Ochoa is the brother of LCpl Aragon. He is a national of the

United States.

         392.    Plaintiff Brad Joseph Halliday is the step-father of LCpl Aragon. He is a national

of the United States. Brad Joseph Halliday lived in the same household as LCpl Aragon for a

substantial period of time and considered LCpl Aragon the functional equivalent of a biological

son.

         393.    As a result of the death of LCpl Aragon, each member of the Aragon Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl Aragon’s

society, companionship, and counsel.

The Bradley W. Atwell Family

         394.    Sergeant Bradley W. Atwell served in Afghanistan as a member of the U.S.

Marine Corps. On September 15, 2012, Sgt Atwell was injured in an insider attack committed

by the Taliban in Helmand Province, Afghanistan. Sgt Atwell died on September 15, 2012 as a

result of injuries sustained during the attack.




                                                  150
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 164 of 288



          395.   Sgt Atwell was a national of the United States at the time of the attack and his

death.

          396.   As a result of the attack, Sgt Atwell was injured in his person and/or property.

The Plaintiff members of the Atwell Family are the survivors and/or heirs of Sgt Atwell and are

entitled to recover for the damages Sgt Atwell sustained.

          397.   Plaintiff Cheryl Atwell is the mother of Sgt Atwell. She is a national of the

United States.

          398.   Plaintiff Erin Riedel is the sister of Sgt Atwell. She is a national of the United

States.

          399.   As a result of the death of Sgt Atwell, each member of the Atwell Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Sgt Atwell’s

society, companionship, and counsel.

The Dillon C. Baldridge Family

          400.   Sergeant Dillon C. Baldridge served in Afghanistan as a member of the U.S.

Army. On June 10, 2017, SGT Baldridge was injured in an insider attack committed by the

Taliban in Nangarhar Province, Afghanistan. SGT Baldridge died on June 10, 2017 as a result of

injuries sustained during the attack.

          401.   SGT Baldridge was a national of the United States at the time of the attack and his

death.

          402.   As a result of the attack, SGT Baldridge was injured in his person and/or property.

The Plaintiff members of the Baldridge Family are the survivors and/or heirs of SGT Baldridge

and are entitled to recover for the damages SGT Baldridge sustained.




                                                  151
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 165 of 288



         403.     Plaintiff Christopher Baldridge is the father of SGT Baldridge. He is a national of

the United States.

         404.     Plaintiff E.B., by and through his next friend Christopher Baldridge, is the minor

brother of SGT Baldridge. He is a national of the United States.

         405.     Plaintiff L.B., by and through his next friend Christopher Baldridge, is the minor

brother of SGT Baldridge. He is a national of the United States.

         406.     Plaintiff S.B., by and through her next friend Christopher Baldridge, is the minor

sister of SGT Baldridge. She is a national of the United States.

         407.     Plaintiff Jessie Baldridge is the step-mother of SGT Baldridge. She is a national

of the United States. Jessie Baldridge lived in the same household as SGT Baldridge for a

substantial period of time and considered SGT Baldridge the functional equivalent of a

biological son.

         408.     As a result of the death of SGT Baldridge, each member of the Baldridge Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Baldridge’s society, companionship, and counsel.

The Kevin B. Balduf Family

         409.     Sergeant Kevin B. Balduf served in Afghanistan as a member of the U.S. Marine

Corps. On May 12, 2011, Sgt Balduf was injured in an insider attack committed by the Taliban

in Helmand Province, Afghanistan. Sgt Balduf died on May 12, 2011 as a result of injuries

sustained during the attack.

         410.     Sgt Balduf was a national of the United States at the time of the attack and his

death.




                                                  152
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 166 of 288



          411.   As a result of the attack, Sgt Balduf was injured in his person and/or property.

The Plaintiff members of the Balduf Family are the survivors and/or heirs of Sgt Balduf and are

entitled to recover for the damages Sgt Balduf sustained.

          412.   Plaintiff Virginia Newsom is the mother of Sgt Balduf. She is a national of the

United States.

          413.   Plaintiff Kyle Balduf is the brother of Sgt Balduf. He is a national of the United

States.

          414.   As a result of the death of Sgt Balduf, each member of the Balduf Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Sgt Balduf’s

society, companionship, and counsel.

The Brandon A. Barrett Family

          415.   Captain Brandon A. Barrett served in Afghanistan as a member of the U.S.

Marine Corps. On May 5, 2010, Capt Barrett was injured in a sniper attack committed by the

Taliban in Helmand Province, Afghanistan. Capt Barrett died on May 5, 2010 as a result of

injuries sustained during the attack.

          416.   Capt Barrett was a national of the United States at the time of the attack and his

death.

          417.   As a result of the attack, Capt Barrett was injured in his person and/or property.

The Plaintiff members of the Barrett Family are the survivors and/or heirs of Capt Barrett and are

entitled to recover for the damages Capt Barrett sustained.

          418.   Plaintiff Brett Barrett is the father of Capt Barrett. He is a national of the United

States.




                                                  153
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 167 of 288



          419.   As a result of the death of Capt Barrett, each member of the Barrett Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Capt Barrett’s

society, companionship, and counsel.

The William M. Bays Family

          420.   Sergeant William M. Bays served in Afghanistan as a member of the U.S. Army.

On June 10, 2017, SGT Bays was injured in an insider attack committed by the Taliban in

Nangarhar Province, Afghanistan. SGT Bays died on June 10, 2017 as a result of injuries

sustained during the attack.

          421.   SGT Bays was a national of the United States at the time of the attack and his

death.

          422.   As a result of the attack, SGT Bays was injured in his person and/or property.

The Plaintiff members of the Bays Family are the survivors and/or heirs of SGT Bays and are

entitled to recover for the damages SGT Bays sustained.

          423.   Plaintiff April Angel Bays is the mother of SGT Bays. She is a national of the

United States.

          424.   Plaintiff Timothy Lee Bays is the father of SGT Bays. He is a national of the

United States.

          425.   Plaintiff Brenda Griner is the sister of SGT Bays. She is a national of the United

States.

          426.   Plaintiff Lindsay Redoutey is the sister of SGT Bays. She is a national of the

United States.




                                                 154
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 168 of 288



         427.    As a result of the death of SGT Bays, each member of the Bays Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Bays’s

society, companionship, and counsel.

The Thomas A. Baysore Jr. Family

         428.    Staff Sergeant Thomas A. Baysore Jr. served in Afghanistan as a member of the

U.S. Army. On September 26, 2013, SSG Baysore was injured in an insider attack involving

small arms fire committed by the Haqqani Network, a designated FTO at the time of the attack

and part of the Taliban, in Paktia Province, Afghanistan. SSG Baysore died on September 26,

2013 as a result of injuries sustained during the attack.

         429.    SSG Baysore was a national of the United States at the time of the attack and his

death.

         430.    As a result of the attack, SSG Baysore was injured in his person and/or property.

The Plaintiff members of the Baysore Family are the survivors and/or heirs of SSG Baysore and

are entitled to recover for the damages SSG Baysore sustained.

         431.    Plaintiff Angela Fritzges is the sister of SSG Baysore. She is a national of the

United States.

         432.    As a result of the death of SSG Baysore, each member of the Baysore Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Baysore’s

society, companionship, and counsel.

The Vincent J. Bell Family

         433.    Staff Sergeant Vincent J. Bell served in Afghanistan as a member of the U.S.

Marine Corps. On November 30, 2011, SSgt Bell was injured in an IED attack committed by the




                                                 155
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 169 of 288



Taliban in Helmand Province, Afghanistan. SSgt Bell died on November 30, 2011 as a result of

injuries sustained during the attack.

          434.   SSgt Bell was a national of the United States at the time of the attack and his

death.

          435.   As a result of the attack, SSgt Bell was injured in his person and/or property. The

Plaintiff members of the Bell Family are the survivors and/or heirs of SSgt Bell and are entitled

to recover for the damages SSgt Bell sustained.

          436.   Plaintiff James Bell is the father of SSgt Bell. He is a national of the United

States.

          437.   Plaintiff Pamela E. Alexander Bell is the mother of SSgt Bell. She is a national of

the United States.

          438.   Plaintiff London Jacinda Bell is the sister of SSgt Bell. She is a national of the

United States.

          439.   Plaintiff Andrea Roe is the sister of SSgt Bell. She is a national of the United

States.

          440.   As a result of the death of SSgt Bell, each member of the Bell Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt Bell’s

society, companionship, and counsel.

The Darrik C. Benson Family

          441.   Special Warfare Operator Petty Officer 1st Class Darrik C. Benson served in

Afghanistan as a member of the U.S. Navy. On August 6, 2011, SO1 (SEAL) Benson was

injured in an attack on a Chinook helicopter committed by the Haqqani Network, a part of the




                                                  156
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 170 of 288



Taliban, in Wardak Province, Afghanistan. SO1 (SEAL) Benson died on August 6, 2011 as a

result of injuries sustained during the attack.

         442.    SO1 (SEAL) Benson was a national of the United States at the time of the attack

and his death.

         443.    As a result of the attack, SO1 (SEAL) Benson was injured in his person and/or

property. The Plaintiff members of the Benson Family are the survivors and/or heirs of SO1

(SEAL) Benson and are entitled to recover for the damages SO1 (SEAL) Benson sustained.

         444.    Plaintiff Frederick C. Benson is the father of SO1 (SEAL) Benson. He is a

national of the United States.

         445.    Plaintiff Beverly Mills is the mother of SO1 (SEAL) Benson. She is a national of

the United States.

         446.    As a result of the death of SO1 (SEAL) Benson, each member of the Benson

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of SO1

(SEAL) Benson’s society, companionship, and counsel.

The Brett Benton Family

         447.    Brett Benton served in Afghanistan as a civilian government contractor working

for DynCorp, Int’l. On June 4, 2011, Mr. Benton was injured in an IED attack committed by the

Taliban in Laghman Province, Afghanistan. Mr. Benton died on June 4, 2011 as a result of

injuries sustained during the attack.

         448.    Mr. Benton was a national of the United States at the time of the attack and his

death.




                                                  157
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 171 of 288



       449.      As a result of the attack, Mr. Benton was injured in his person and/or property.

The Plaintiff members of the Benton Family are the survivors and/or heirs of Mr. Benton and are

entitled to recover for the damages Mr. Benton sustained.

       450.      Plaintiff Bethany Ann Benton is the widow of Mr. Benton. She is a national of

the United States.

       451.      As a result of the death of Mr. Benton, each member of the Benton Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Benton’s

society, companionship, and counsel.

The James Michael Boucher Jr. Family

       452.      Plaintiff Corporal James Michael Boucher Jr. served in Afghanistan as a member

of the U.S. Marine Corps. On June 12, 2011, Cpl Boucher was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. The attack severely wounded Cpl

Boucher, who lost both of his legs above the knee and suffered from serious injuries to his left-

hand and left buttocks. As a result of the June 12, 2011 attack and his injuries, Cpl Boucher has

experienced severe physical and emotional pain and suffering.

       453.      Cpl Boucher was a national of the United States at the time of the attack, and

remains one to this day.

       454.      Plaintiff James Boucher Sr. is the father of Cpl Boucher. He is a national of the

United States.

       455.      Plaintiff Kimberley Boucher is the mother of Cpl Boucher. She is a national of

the United States.

       456.      Plaintiff Britany Boucher is the sister of Cpl Boucher. She is a national of the

United States.




                                                 158
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 172 of 288



       457.      As a result of the June 12, 2011 attack and Cpl Boucher’s injuries, each member

of the Boucher Family has experienced severe mental anguish, emotional pain and suffering.

The Francisco J. Briseño-Alvarez Jr. Family

       458.      Specialist Francisco J. Briseño-Alvarez Jr. served in Afghanistan as a member of

the U.S. Army National Guard. On September 25, 2011, SPC Briseño-Alvarez was injured in an

IED attack committed by the Taliban in Laghman Province, Afghanistan. SPC Briseño-Alvarez

died on September 25, 2011 as a result of injuries sustained during the attack.

       459.      SPC Briseño-Alvarez was a member of the armed forces at the time of the attack

and his death.

       460.      As a result of the attack, SPC Briseño-Alvarez was injured in his person and/or

property. The Plaintiff members of the Briseño-Alvarez Family are the survivors and/or heirs of

SPC Briseño-Alvarez and are entitled to recover for the damages SPC Briseño-Alvarez

sustained.

       461.      Plaintiff Luis Briseño is the brother of SPC Briseño-Alvarez. He is a national of

the United States.

       462.      As a result of the death of SPC Briseño-Alvarez, each member of the Briseño-

Alvarez Family has experienced severe mental anguish, emotional pain and suffering, and the

loss of SPC Briseño-Alvarez’s society, companionship, and counsel.

The David L. Brodeur Family

       463.      Major David L. Brodeur served in Afghanistan as a member of the U.S. Air

Force. On April 27, 2011, Maj Brodeur was injured in an insider attack committed by the Kabul

Attack Network in Kabul Province, Afghanistan. Maj Brodeur died on April 27, 2011 as a result

of injuries sustained during the attack.




                                                 159
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 173 of 288



         464.    Maj Brodeur was a national of the United States at the time of the attack and his

death.

         465.    As a result of the attack, Maj Brodeur was injured in his person and/or property.

The Plaintiff members of the Brodeur Family are the survivors and/or heirs of Maj Brodeur and

are entitled to recover for the damages Maj Brodeur sustained.

         466.    Plaintiff Susan Brodeur is the widow of Maj Brodeur. She is a national of the

United States.

         467.    Plaintiff D.L.B., by and through his next friend Susan Brodeur, is the minor son

of Maj Brodeur. He is a national of the United States.

         468.    Plaintiff E.L.B., by and through her next friend Susan Brodeur, is the minor

daughter of Maj Brodeur. She is a national of the United States.

         469.    Plaintiff Joyce A. Brodeur is the mother of Maj Brodeur. She is a national of the

United States.

         470.    Plaintiff Lawrence A. Brodeur is the father of Maj Brodeur. He is a national of

the United States.

         471.    As a result of the death of Maj Brodeur, each member of the Brodeur Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Maj Brodeur’s

society, companionship, and counsel.

The Harold Brown Jr. Family

         472.    Harold Brown Jr. served in Afghanistan as a U.S. government employee serving

in the Central Intelligence Agency. On December 30, 2009, Mr. Brown was injured in a suicide

bombing attack conducted on Camp Chapman, in Khost Province, Afghanistan (“Camp




                                                 160
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 174 of 288



Chapman Attack”). Mr. Brown died on December 30, 2009 as a result of injuries sustained

during the Camp Chapman Attack.

          473.   The Camp Chapman Attack was planned and authorized by al-Qaeda, and jointly

committed by al-Qaeda, the Pakistani Taliban, and the Haqqani Network, a part of the Taliban.

For its part, the Haqqani Network provided substantial assistance to its al-Qaeda and Pakistani

Taliban terrorist partners in the Camp Chapman Attack, including the al-Qaeda suicide bomber

who triggered the suicide vest. On information and belief, the Haqqani Network provided key

support for the Camp Chapman Attack, including but not limited to, intelligence and logistical

support. The Taliban has publicly taken responsibility for the attack.

          474.   Mr. Brown was a national of the United States at the time of the attack and his

death.

          475.   As a result of the attack, Mr. Brown was injured in his person and/or property.

The Plaintiff members of the Brown Family are the survivors and/or heirs of Mr. Brown and are

entitled to recover for the damages Mr. Brown sustained.

          476.   Plaintiff Barbara Brown is the mother of Mr. Brown. She is a national of the

United States.

          477.   Plaintiff Harold Brown Sr. is the father of Mr. Brown. He is a national of the

United States.

          478.   Plaintiff Regina Brown is the sister of Mr. Brown. She is a national of the United

States.

          479.   Plaintiff Paula Rich is the sister of Mr. Brown. She is a national of the United

States.




                                                 161
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 175 of 288



       480.    As a result of the death of Mr. Brown, each member of the Brown Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Brown’s

society, companionship, and counsel.

The Scott W. Brunkhorst Family

       481.    Staff Sergeant Scott W. Brunkhorst served in Afghanistan as a member of the

U.S. Army. On March 30, 2010, SSG Brunkhorst was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SSG Brunkhorst died on March 30, 2010 as a result

of injuries sustained during the attack.

       482.    SSG Brunkhorst was a national of the United States at the time of the attack and

his death.

       483.    As a result of the attack, SSG Brunkhorst was injured in his person and/or

property. The Plaintiff members of the Brunkhorst Family are the survivors and/or heirs of SSG

Brunkhorst and are entitled to recover for the damages SSG Brunkhorst sustained.

       484.    Plaintiff Richard G. Brunkhorst is the father of SSG Brunkhorst. He is a national

of the United States.

       485.    As a result of the death of SSG Brunkhorst, each member of the Brunkhorst

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of

SSG Brunkhorst’s society, companionship, and counsel.

The Nicholas B. Burley Family

       486.    Specialist Nicholas B. Burley served in Afghanistan as a member of the U.S.

Army. On July 30, 2013, SPC Burley was injured in an indirect fire attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Logar




                                              162
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 176 of 288



Province, Afghanistan. SPC Burley died on July 30, 2013 as a result of injuries sustained during

the attack.

         487.    SPC Burley was a national of the United States at the time of the attack and his

death.

         488.    As a result of the attack, SPC Burley was injured in his person and/or property.

The Plaintiff members of the Burley Family are the survivors and/or heirs of SPC Burley and are

entitled to recover for the damages SPC Burley sustained.

         489.    Plaintiff William Michael Burley is the father of SPC Burley. He is a national of

the United States.

         490.    Plaintiff Tammy Olmstead is the mother of SPC Burley. She is a national of the

United States.

         491.    Plaintiff Michael Collins is the brother of SPC Burley. He is a national of the

United States.

         492.    Plaintiff Dan Olmstead is the step-father of SPC Burley. He is a national of the

United States. Dan Olmstead lived in the same household as SPC Burley for a substantial period

of time and considered SPC Burley the functional equivalent of a biological son.

         493.    As a result of the death of SPC Burley, each member of the Burley Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Burley’s

society, companionship, and counsel.

The Joshua R. Campbell Family

         494.    Specialist Joshua R. Campbell served in Afghanistan as a member of the U.S.

Army. On January 29, 2011, SPC Campbell was injured in an IED attack committed by the




                                                 163
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 177 of 288



Taliban in Helmand Province, Afghanistan. SPC Campbell died on January 29, 2011 as a result

of injuries sustained during the attack.

         495.   SPC Campbell was a national of the United States at the time of the attack and his

death.

         496.   As a result of the attack, SPC Campbell was injured in his person and/or property.

The Plaintiff members of the Campbell Family are the survivors and/or heirs of SPC Campbell

and are entitled to recover for the damages SPC Campbell sustained.

         497.   Plaintiff James Reginald Campbell is the father of SPC Campbell. He is a

national of the United States.

         498.   As a result of the death of SPC Campbell, each member of the Campbell Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SPC

Campbell’s society, companionship, and counsel.

The Kevin Cardoza Family

         499.   Specialist Kevin Cardoza served in Afghanistan as a member of the U.S. Army.

On May 4, 2013, SPC Cardoza was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Cardoza died on May 4, 2013 as a result of injuries

sustained during the attack.

         500.   SPC Cardoza was a national of the United States at the time of the attack and his

death.

         501.   As a result of the attack, SPC Cardoza was injured in his person and/or property.

The Plaintiff members of the Cardoza Family are the survivors and/or heirs of SPC Cardoza and

are entitled to recover for the damages SPC Cardoza sustained.




                                                164
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 178 of 288



          502.   Plaintiff Maria Cardoza is the mother of SPC Cardoza. She is a national of the

United States.

          503.   Plaintiff Ramiro Cardoza Sr. is the father of SPC Cardoza. He is a national of the

United States.

          504.   Plaintiff Ramiro Cardoza Jr. is the brother of SPC Cardoza. He is a national of

the United States.

          505.   As a result of the death of SPC Cardoza, each member of the Cardoza Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Cardoza’s

society, companionship, and counsel.

The Joseph T. Caron Family

          506.   Specialist Joseph T. Caron served in Afghanistan as a member of the U.S. Army.

On April 11, 2010, SPC Caron was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SPC Caron died on April 11, 2010 as a result of injuries

sustained during the attack.

          507.   SPC Caron was a national of the United States at the time of the attack and his

death.

          508.   As a result of the attack, SPC Caron was injured in his person and/or property.

The Plaintiff members of the Caron Family are the survivors and/or heirs of SPC Caron and are

entitled to recover for the damages SPC Caron sustained.

          509.   Plaintiff Jeff Caron is the father of SPC Caron. He is a national of the United

States.

          510.   Plaintiff Cassandra Caron is the sister of SPC Caron. She is a national of the

United States.




                                                 165
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 179 of 288



         511.    Plaintiff Karen Caron is the step-mother of SPC Caron. She is a national of the

United States. Karen Caron lived in the same household as SPC Caron for a substantial period of

time and considered SPC Caron the functional equivalent of a biological son.

         512.    As a result of the death of SPC Caron, each member of the Caron Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Caron’s

society, companionship, and counsel.

The Patrick R. Carroll Family

         513.    Sergeant Patrick R. Carroll served in Afghanistan as a member of the U.S. Army.

On February 7, 2011, SGT Carroll was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Carroll died on February 7, 2011 as a result of injuries

sustained during the attack.

         514.    SGT Carroll was a national of the United States at the time of the attack and his

death.

         515.    As a result of the attack, SGT Carroll was injured in his person and/or property.

The Plaintiff members of the Carroll Family are the survivors and/or heirs of SGT Carroll and

are entitled to recover for the damages SGT Carroll sustained.

         516.    Plaintiff Sumer J. Roberts is the sister of SGT Carroll. She is a national of the

United States.

         517.    As a result of the death of SGT Carroll, each member of the Carroll Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Carroll’s

society, companionship, and counsel.




                                                 166
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 180 of 288



The Rick J. Centanni Family

         518.    Lance Corporal Rick J. Centanni served in Afghanistan as a member of the U.S.

Marine Corps. On March 24, 2010, LCpl Centanni was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Centanni died on March 24, 2010 as a

result of injuries sustained during the attack.

         519.    LCpl Centanni was a national of the United States at the time of the attack and his

death.

         520.    As a result of the attack, LCpl Centanni was injured in his person and/or property.

The Plaintiff members of the Centanni Family are the survivors and/or heirs of LCpl Centanni

and are entitled to recover for the damages LCpl Centanni sustained.

         521.    Plaintiff Jon Centanni is the father of LCpl Centanni. He is a national of the

United States.

         522.    As a result of the death of LCpl Centanni, each member of the Centanni Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl

Centanni’s society, companionship, and counsel.

The Benjamen G. Chisholm Family

         523.    Private First Class Benjamen G. Chisholm served in Afghanistan as a member of

the U.S. Army. On August 17, 2010, PFC Chisholm was injured in an IED attack committed by

the Taliban in Kunar Province, Afghanistan. PFC Chisholm died on August 17, 2010 as a result

of injuries sustained during the attack.

         524.    PFC Chisholm was a national of the United States at the time of the attack and his

death.




                                                  167
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 181 of 288



         525.    As a result of the attack, PFC Chisholm was injured in his person and/or property.

The Plaintiff members of the Chisholm Family are the survivors and/or heirs of PFC Chisholm

and are entitled to recover for the damages PFC Chisholm sustained.

         526.    Plaintiff Glenn Chisholm is the father of PFC Chisholm. He is a national of the

United States.

         527.    Plaintiff Karma Chisholm is the step-mother of PFC Chisholm. She is a national

of the United States. Karma Chisholm lived in the same household as PFC Chisholm for a

substantial period of time and considered PFC Chisholm the functional equivalent of a biological

son.

         528.    As a result of the death of PFC Chisholm, each member of the Chisholm Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of PFC

Chisholm’s society, companionship, and counsel.

The Rusty H. Christian Family

         529.    Staff Sergeant Rusty H. Christian served in Afghanistan as a member of the U.S.

Army. On January 28, 2010, SSG Christian was injured in an IED attack committed by the

Taliban in Uruzgan Province, Afghanistan. SSG Christian died on January 28, 2010 as a result

of injuries sustained during the attack.

         530.    SSG Christian was a national of the United States at the time of the attack and his

death.

         531.    As a result of the attack, SSG Christian was injured in his person and/or property.

The Plaintiff members of the Christian Family are the survivors and/or heirs of SSG Christian

and are entitled to recover for the damages SSG Christian sustained.




                                                 168
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 182 of 288



         532.    Plaintiff Donna Ball is the mother of SSG Christian. She is a national of the

United States.

         533.    Plaintiff Michael Christian is the father of SSG Christian. He is a national of the

United States.

         534.    Plaintiff Michael Aaron Christian is the brother of SSG Christian. He is a

national of the United States.

         535.    As a result of the death of SSG Christian, each member of the Christian Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SSG

Christian’s society, companionship, and counsel.

The Chazray C. Clark Family

         536.    Specialist Chazray C. Clark served in Afghanistan as a member of the U.S. Army.

On September 18, 2011, SPC Clark was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Clark died on September 18, 2011 as a result of injuries

sustained during the attack.

         537.    SPC Clark was a national of the United States at the time of the attack and his

death.

         538.    As a result of the attack, SPC Clark was injured in his person and/or property.

The Plaintiff members of the Clark Family are the survivors and/or heirs of SPC Clark and are

entitled to recover for the damages SPC Clark sustained.

         539.    Plaintiff Keyko D. Clark is the mother of SPC Clark. She is a national of the

United States.

         540.    Plaintiff Corteize Clark is the brother of SPC Clark. He is a national of the

United States.




                                                 169
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 183 of 288



          541.   Plaintiff Precious Clark is the sister of SPC Clark. She is a national of the United

States.

          542.   Plaintiff Cleveland Davis is the brother of SPC Clark. He is a national of the

United States.

          543.   As a result of the death of SPC Clark, each member of the Clark Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Clark’s

society, companionship, and counsel.

Jonathan Cleary

          544.   Plaintiff Corporal Jonathan Cleary served in Afghanistan as a member of the U.S.

Army. On May 6, 2012, CPL Cleary was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Paktia Province, Afghanistan. The attack severely wounded

CPL Cleary, who lost his right leg below the knee and suffered from head trauma, two collapsed

lungs, and numerous broken bones resulting in a number of weeks in a coma. As a result of the

May 6, 2012 attack and his injuries, CPL Cleary has experienced severe physical and emotional

pain and suffering.

          545.   CPL Cleary was a national of the United States at the time of the attack and

remains one to this day.

The Timothy J. Conrad Jr. Family

          546.   Sergeant Timothy J. Conrad Jr. served in Afghanistan as a member of the U.S.

Army. On February 23, 2012, SGT Conrad was injured in an insider attack committed by the

Taliban in Nangarhar Province, Afghanistan. SGT Conrad died on February 23, 2012 as a result

of injuries sustained during the attack.




                                                 170
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 184 of 288



         547.    SGT Conrad was a national of the United States at the time of the attack and his

death.

         548.    As a result of the attack, SGT Conrad was injured in his person and/or property.

The Plaintiff members of the Conrad Family are the survivors and/or heirs of SGT Conrad and

are entitled to recover for the damages SGT Conrad sustained.

         549.    Plaintiff Holly Conrad is the widow of SGT Conrad. She is a national of the

United States.

         550.    Plaintiff B.C., by and through his next friend Holly Conrad, is the minor son of

SGT Conrad. He is a national of the United States.

         551.    As a result of the death of SGT Conrad, each member of the Conrad Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Conrad’s

society, companionship, and counsel.

The Robert J. Cottle Family

         552.    Sergeant Major Robert J. Cottle served in Afghanistan as a member of the U.S.

Marine Corps Reserves. On March 24, 2010, SgtMa Cottle was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. SgtMa Cottle died on March 24,

2010 as a result of injuries sustained during the attack.

         553.    SgtMa Cottle was a national of the United States at the time of the attack and his

death.

         554.    As a result of the attack, SgtMa Cottle was injured in his person and/or property.

The Plaintiff members of the Cottle Family are the survivors and/or heirs of SgtMa Cottle and

are entitled to recover for the damages SgtMa Cottle sustained.




                                                 171
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 185 of 288



          555.   Plaintiff Kenneth Cottle is the father of SgtMa Cottle. He is a national of the

United States.

          556.   As a result of the death of SgtMa Cottle, each member of the Cottle Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SgtMa Cottle’s

society, companionship, and counsel.

The Ross Cox Family

          557.   Plaintiff Staff Sergeant Ross Cox served in Afghanistan as a member of the U.S.

the Army. On November 15, 2011, SSG Cox was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. The attack severely wounded SSG Cox, who lost

his left leg and suffered from a serious right leg injury, left arm nerve damage, and hearing loss.

As a result of the November 15, 2011 attack and his injuries, SSG Cox has experienced severe

physical and emotional pain and suffering.

          558.   SSG Cox was a national of the United States at the time of the attack, and remains

one to this day.

          559.   Plaintiff Nicole Cox is the wife of SSG Cox. She is a national of the United

States.

          560.   Plaintiff A.C., by and through his next friend Ross Cox, is the minor son of SSG

Cox. He is a national of the United States.

          561.   Plaintiff B.C., by and through his next friend Ross Cox, is the minor son of SSG

Cox. He is a national of the United States.

          562.   Plaintiff H.C., by and through her next friend Ross Cox, is the minor daughter of

SSG Cox. She is a national of the United States.




                                                 172
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 186 of 288



         563.    Plaintiff Peyton Cooney is the daughter of SSG Cox. She is a national of the

United States.

         564.    As a result of the November 15, 2011 attack and SSG Cox’s injuries, each

member of the Cox Family has experienced severe mental anguish, emotional pain and suffering.

The Robert W. Crow Family

         565.    Specialist Robert W. Crow served in Afghanistan as a member of the U.S. Army

National Guard. On July 10, 2010, SPC Crow was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Paktika Province, Afghanistan. SPC Crow died on

July 10, 2010 as a result of injuries sustained during the attack.

         566.    SPC Crow was a national of the United States at the time of the attack and his

death.

         567.    As a result of the attack, SPC Crow was injured in his person and/or property.

The Plaintiff members of the Crow Family are the survivors and/or heirs of SPC Crow and are

entitled to recover for the damages SPC Crow sustained.

         568.    Plaintiff David Aaron Crow is the son of SPC Crow. He is a national of the

United States.

         569.    As a result of the death of SPC Crow, each member of the Crow Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Crow’s

society, companionship, and counsel.

The Justin E. Culbreth Family

         570.    Specialist Justin E. Culbreth served in Afghanistan as a member of the U.S.

Army. On November 17, 2010, SPC Culbreth was injured in an IED attack committed by the




                                                 173
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 187 of 288



Taliban in Kandahar Province, Afghanistan. SPC Culbreth died on November 17, 2010 as a

result of injuries sustained during the attack.

         571.    SPC Culbreth was a national of the United States at the time of the attack and his

death.

         572.    As a result of the attack, SPC Culbreth was injured in his person and/or property.

The Plaintiff members of the Culbreth Family are the survivors and/or heirs of SPC Culbreth and

are entitled to recover for the damages SPC Culbreth sustained.

         573.    Plaintiff Cheryl A. Culbreth is the mother of SPC Culbreth. She is a national of

the United States.

         574.    Plaintiff Walter L. Culbreth is the father of SPC Culbreth. He is a national of the

United States.

         575.    As a result of the death of SPC Culbreth, each member of the Culbreth Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Culbreth’s

society, companionship, and counsel.

The Joshua J. Cullins Family

         576.    Staff Sergeant Joshua J. Cullins served in Afghanistan as a member of the U.S.

Marine Corps. On October 19, 2010, SSgt Cullins was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. SSgt Cullins died on October 19, 2010 as a

result of injuries sustained during the attack.

         577.    SSgt Cullins was a national of the United States at the time of the attack and his

death.




                                                  174
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 188 of 288



       578.    As a result of the attack, SSgt Cullins was injured in his person and/or property.

The Plaintiff members of the Cullins Family are the survivors and/or heirs of SSgt Cullins and

are entitled to recover for the damages SSgt Cullins sustained.

       579.    Plaintiff James Farris Cullins Jr. is the father of SSgt Cullins. He is a national of

the United States.

       580.    Plaintiff Cooper Henry Pike Cullins is the brother of SSgt Cullins. He is a

national of the United States.

       581.    Plaintiff Donavan Kurt Schilling Cullins is the brother of SSgt Cullins. He is a

national of the United States.

       582.    Plaintiff Barbara Schilling is the step-mother of SSgt Cullins. She is a national of

the United States. Barbara Schilling lived in the same household as SSgt Cullins for a

substantial period of time and considered SSgt Cullins the functional equivalent of a biological

son.

       583.    As a result of the death of SSgt Cullins, each member of the Cullins Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt Cullins’s

society, companionship, and counsel.

The Marcus Dandrea Family

       584.    Plaintiff Sergeant Marcus Dandrea served in Afghanistan as a member of the U.S.

Marine Corps. On February 24, 2011, Sgt Dandrea was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. The attack severely wounded Sgt Dandrea, who

lost both legs above the knee and suffered from injuries to his right hand and arm and a traumatic

brain injury. As a result of the February 24, 2011 attack and his injuries, Sgt Dandrea has

experienced severe physical and emotional pain and suffering.




                                                175
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 189 of 288



       585.      Sgt Dandrea was a national of the United States at the time of the attack, and

remains one to this day.

       586.      Plaintiff N.D., by and through her next friend Marcus Dandrea, is the minor

daughter of Sgt Dandrea. She is a national of the United States.

       587.      Plaintiff Leanora Dandrea is the mother of Sgt Dandrea. She is a national of the

United States.

       588.      Plaintiff Mark William Dandrea is the father of Sgt Dandrea. He is a national of

the United States.

       589.      Plaintiff H.D., by and through her next friend Leanora Dandrea, is the minor sister

of Sgt Dandrea. She is a national of the United States.

       590.      Plaintiff I.D., by and through his next friend Leanora Dandrea, is the minor

brother of Sgt Dandrea. He is a national of the United States.

       591.      Plaintiff Benjamin Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.

       592.      Plaintiff Gabriel Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.

       593.      Plaintiff Hannah Dandrea is the sister of Sgt Dandrea. She is a national of the

United States.

       594.      Plaintiff Joshua Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.

       595.      Plaintiff Samuel Dandrea is the brother of Sgt Dandrea. He is a national of the

United States.




                                                 176
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 190 of 288



         596.    As a result of the February 24, 2011 attack and Sgt Dandrea’s injuries, each

member of the Dandrea Family has experienced severe mental anguish, emotional pain and

suffering.

The Devin J. Daniels Family

         597.    Sergeant Devin J. Daniels served in Afghanistan as a member of the U.S. Army.

On August 25, 2011, SGT Daniels was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SGT Daniels died on August 25, 2011 as a result of injuries

sustained during the attack.

         598.    SGT Daniels was a national of the United States at the time of the attack and his

death.

         599.    As a result of the attack, SGT Daniels was injured in his person and/or property.

The Plaintiff members of the Daniels Family are the survivors and/or heirs of SGT Daniels and

are entitled to recover for the damages SGT Daniels sustained.

         600.    Plaintiff James L. Daniels is the father of SGT Daniels. He is a national of the

United States.

         601.    Plaintiff Lucas Daniels is the brother of SGT Daniels. He is a national of the

United States.

         602.    Plaintiff Sophie Daniels is the sister of SGT Daniels. She is a national of the

United States.

         603.    As a result of the death of SGT Daniels, each member of the Daniels Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Daniels’s

society, companionship, and counsel.




                                                 177
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 191 of 288



The Jonathan D. Davis Family

          604.   Staff Sergeant Jonathan D. Davis served in Afghanistan as a member of the U.S.

Marine Corps. On February 22, 2013, SSgt Davis was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSgt Davis died on February 22, 2013 as a result of

injuries sustained during the attack.

          605.   SSgt Davis was a national of the United States at the time of the attack and his

death.

          606.   As a result of the attack, SSgt Davis was injured in his person and/or property.

The Plaintiff members of the Davis Family are the survivors and/or heirs of SSgt Davis and are

entitled to recover for the damages SSgt Davis sustained.

          607.   Plaintiff Helena Davis is the widow of SSgt Davis. She is a national of the United

States.

          608.   Plaintiff C.D., by and through his next friend Helena Davis, is the minor son of

SSgt Davis. He is a national of the United States.

          609.   As a result of the death of SSgt Davis, each member of the Davis Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt Davis’s

society, companionship, and counsel.

The David P. Day Family

          610.   Staff Sergeant David P. Day served in Afghanistan as a member of the U.S.

Marine Corps. On April 24, 2011, SSgt Day was injured in an IED attack committed by the

Taliban in Badghis Province, Afghanistan. SSgt Day died on April 24, 2011 as a result of

injuries sustained during the attack.




                                                 178
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 192 of 288



          611.   SSgt Day was a national of the United States at the time of the attack and his

death.

          612.   As a result of the attack, SSgt Day was injured in his person and/or property. The

Plaintiff members of the Day Family are the survivors and/or heirs of SSgt Day and are entitled

to recover for the damages SSgt Day sustained.

          613.   Plaintiff Don Day is the father of SSgt Day. He is a national of the United States.

          614.   Plaintiff Kathy Day is the mother of SSgt Day. She is a national of the United

States.

          615.   As a result of the death of SSgt Day, each member of the Day Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt Day’s

society, companionship, and counsel.

The Matthew J. DeYoung Family

          616.   Sergeant Matthew J. DeYoung served in Afghanistan as a member of the U.S.

Marine Corps. On February 18, 2011, Sgt DeYoung was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. Sgt DeYoung died on February 18, 2011 as a

result of injuries sustained during the attack.

          617.   Sgt DeYoung was a national of the United States at the time of the attack and her

death.

          618.   As a result of the attack, Sgt DeYoung was injured in her person and/or property.

The Plaintiff members of the DeYoung Family are the survivors and/or heirs of Sgt DeYoung

and are entitled to recover for the damages Sgt DeYoung sustained.

          619.   Plaintiff Teddi DeYoung is the mother of Sgt DeYoung. She is a national of the

United States.




                                                  179
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 193 of 288



          620.   As a result of the death of Sgt DeYoung, each member of the DeYoung Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of Sgt

DeYoung’s society, companionship, and counsel.

The John P. Dion Family

          621.   Private First Class John P. Dion served in Afghanistan as a member of the U.S.

Army. On January 3, 2010, PFC Dion was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. PFC Dion died on January 3, 2010 as a result of injuries

sustained during the attack.

          622.   PFC Dion was a national of the United States at the time of the attack and his

death.

          623.   As a result of the attack, PFC Dion was injured in his person and/or property. The

Plaintiff members of the Dion Family are the survivors and/or heirs of PFC Dion and are entitled

to recover for the damages PFC Dion sustained.

          624.   Plaintiff Patricia Elsner is the mother of PFC Dion. She is a national of the

United States.

          625.   Plaintiff Kelsey Thomas is the sister of PFC Dion. She is a national of the United

States.

          626.   Plaintiff Mark Elsner is the step-father of PFC Dion. He is a national of the

United States. Mark Elsner lived in the same household as PFC Dion for a substantial period of

time and considered PFC Dion the functional equivalent of a biological son.

          627.   Plaintiff Jackie Allen is the step-sister of PFC Dion. She is a national of the

United States. Jackie Allen lived in the same household as PFC Dion for a substantial period of

time and considered PFC Dion the functional equivalent of a biological brother.




                                                  180
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 194 of 288



          628.   Plaintiff Mark Anthony Elsner is the step-brother of PFC Dion. He is a national

of the United States. Mark Anthony Elsner lived in the same household as PFC Dion for a

substantial period of time and considered PFC Dion the functional equivalent of a biological

brother.

          629.   As a result of the death of PFC Dion, each member of the Dion Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of PFC Dion’s

society, companionship, and counsel.

The Corey J. Dodge Family

          630.   Corey J. Dodge served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On August 22, 2015, Mr. Dodge was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Dodge

died on August 22, 2015 as a result of injuries sustained during the attack.

          631.   Mr. Dodge was a national of the United States at the time of the attack and his

death.

          632.   As a result of the attack, Mr. Dodge was injured in his person and/or property.

The Plaintiff members of the Dodge Family are the survivors and/or heirs of Mr. Dodge and are

entitled to recover for the damages Mr. Dodge sustained.

          633.   Plaintiff Kelli Dodge is the widow of Mr. Dodge. She is a national of the United

States.

          634.   Plaintiff B.C.D., by and through his next friend Kelli Dodge, is the minor son of

Mr. Dodge. He is a national of the United States.

          635.   Plaintiff P.A.D., by and through her next friend Kelli Dodge, is the minor

daughter of Mr. Dodge. She is a national of the United States.




                                                 181
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 195 of 288



         636.    As a result of the death of Mr. Dodge, each member of the Dodge Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Dodge’s

society, companionship, and counsel.

The Max W. Donahue Family

         637.    Corporal Max W. Donahue served in Afghanistan as a member of the U.S. Marine

Corps. On August 4, 2010, Cpl Donahue was injured in an IED attack committed by the Taliban

in Helmand Province, Afghanistan. Cpl Donahue died on August 7, 2010 as a result of injuries

sustained during the attack.

         638.    Cpl Donahue was a national of the United States at the time of the attack and his

death.

         639.    As a result of the attack, Cpl Donahue was injured in his person and/or property.

The Plaintiff members of the Donahue Family are the survivors and/or heirs of Cpl Donahue and

are entitled to recover for the damages Cpl Donahue sustained.

         640.    Plaintiff Julie Schrock is the mother of Cpl Donahue. She is a national of the

United States.

         641.    Plaintiff Ryan Donahue is the brother of Cpl Donahue. He is a national of the

United States.

         642.    Plaintiff Chandler Schrock is the step-father of Cpl Donahue. He is a national of

the United States. Chandler Schrock lived in the same household as Cpl Donahue for a

substantial period of time and considered Cpl Donahue the functional equivalent of a biological

son.




                                                 182
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 196 of 288



          643.   Plaintiff Taylor Schrock is the step-brother of Cpl Donahue. He is a national of

the United States. Taylor Schrock lived in the same household as Cpl Donahue for a substantial

period of time and considered Cpl Donahue the functional equivalent of a biological brother.

          644.   As a result of the death of Cpl Donahue, each member of the Donahue Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Cpl Donahue’s

society, companionship, and counsel.

The Stephen J. Dunning Family

          645.   Staff Sergeant Stephen J. Dunning served in Afghanistan as a member of the U.S.

Marine Corps. On October 27, 2011, SSgt Dunning was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. SSgt Dunning died on October 27, 2011 as a

result of injuries sustained during the attack.

          646.   SSgt Dunning was a national of the United States at the time of the attack and his

death.

          647.   As a result of the attack, SSgt Dunning was injured in his person and/or property.

The Plaintiff members of the Dunning Family are the survivors and/or heirs of SSgt Dunning and

are entitled to recover for the damages SSgt Dunning sustained.

          648.   Plaintiff Robert L. Dunning is the father of SSgt Dunning. He is a national of the

United States.

          649.   Plaintiff Tomoe Dunning is the mother of SSgt Dunning. She is a national of the

United States.

          650.   Plaintiff Joy Coy is the sister of SSgt Dunning. She is a national of the United

States.




                                                  183
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 197 of 288



         651.   As a result of the death of SSgt Dunning, each member of the Dunning Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt

Dunning’s society, companionship, and counsel.

Erich Ellis

         652.   Plaintiff Sergeant Erich Ellis served in Afghanistan as a member of the U.S.

Marine Corps. On June 12, 2019, Sgt Ellis was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded Sgt Ellis, who lost his

right leg and suffered from extensive, permanent damage to his left leg, right arm, and upper

right leg as well as a traumatic brain injury. As a result of the June 12, 2019 attack and his

injuries, Sgt Ellis has experienced severe physical and emotional pain and suffering.

         653.   Sgt Ellis was a national of the United States at the time of the attack and remains

one to this day.

The Kenneth B. Elwell Family

         654.   Sergeant First Class Kenneth B. Elwell served in Afghanistan as a member of the

U.S. Army. On July 17, 2011, SFC Elwell was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SFC Elwell died on July 17, 2011 as a result of

injuries sustained during the attack.

         655.   SFC Elwell was a national of the United States at the time of the attack and his

death.

         656.   As a result of the attack, SFC Elwell was injured in his person and/or property.

The Plaintiff members of the Elwell Family are the survivors and/or heirs of SFC Elwell and are

entitled to recover for the damages SFC Elwell sustained.




                                                184
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 198 of 288



          657.   Plaintiff Kristen A. Elwell is the widow of SFC Elwell. She is a national of the

United States.

          658.   Plaintiff E.M.E., by and through her next friend Kristen A. Elwell, is the minor

daughter of SFC Elwell. She is a national of the United States.

          659.   Plaintiff N.B.E., by and through his next friend Kristen A. Elwell, is the minor

son of SFC Elwell. He is a national of the United States.

          660.   Plaintiff Susan Burkhard is the sister of SFC Elwell. She is a national of the

United States.

          661.   As a result of the death of SFC Elwell, each member of the Elwell Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SFC Elwell’s

society, companionship, and counsel.

The Richard A. Essex Family

          662.   Sergeant Richard A. Essex served in Afghanistan as a member of the U.S. Army.

On August 16, 2012, SGT Essex was injured in an attack on a Chinook helicopter committed by

the Taliban in Kandahar Province, Afghanistan. SGT Essex died on August 16, 2012 as a result

of injuries sustained during the attack.

          663.   SGT Essex was a national of the United States at the time of the attack and his

death.

          664.   As a result of the attack, SGT Essex was injured in his person and/or property.

The Plaintiff members of the Essex Family are the survivors and/or heirs of SGT Essex and are

entitled to recover for the damages SGT Essex sustained.

          665.   Plaintiff Charles Essex is the father of SGT Essex. He is a national of the United

States.




                                                 185
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 199 of 288



          666.   As a result of the death of SGT Essex, each member of the Essex Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Essex’s

society, companionship, and counsel.

The Jered W. Ewy Family

          667.   Second Lieutenant Jered W. Ewy served in Afghanistan as a member of the U.S.

Army National Guard. On July 29, 2011, 2LT Ewy was injured in an IED attack committed by

the Haqqani Network, a part of the Taliban, in Paktia Province, Afghanistan. 2LT Ewy died on

July 29, 2011 as a result of injuries sustained during the attack.

          668.   2LT Ewy was a national of the United States at the time of the attack and his

death.

          669.   As a result of the attack, 2LT Ewy was injured in his person and/or property. The

Plaintiff members of the Ewy Family are the survivors and/or heirs of 2LT Ewy and are entitled

to recover for the damages 2LT Ewy sustained.

          670.   Plaintiff John Ewy is the father of 2LT Ewy. He is a national of the United

States.

          671.   As a result of the death of 2LT Ewy, each member of the Ewy Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of 2LT Ewy’s

society, companionship, and counsel.

The Garrett A. Fant Family

          672.   Specialist Garrett A. Fant served in Afghanistan as a member of the U.S. Army.

On September 26, 2011, SPC Fant was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SPC Fant died on September 26, 2011 as a result of injuries

sustained during the attack.




                                                 186
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 200 of 288



          673.   SPC Fant was a national of the United States at the time of the attack and his

death.

          674.   As a result of the attack, SPC Fant was injured in his person and/or property. The

Plaintiff members of the Fant Family are the survivors and/or heirs of SPC Fant and are entitled

to recover for the damages SPC Fant sustained.

          675.   Plaintiff John L. Fant is the father of SPC Fant. He is a national of the United

States.

          676.   As a result of the death of SPC Fant, each member of the Fant Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Fant’s

society, companionship, and counsel.

The Jason D. Fingar Family

          677.   Specialist Jason D. Fingar served in Afghanistan as a member of the U.S. Army.

On May 22, 2010, SPC Fingar was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SPC Fingar died on May 22, 2010 as a result of injuries

sustained during the attack.

          678.   SPC Fingar was a national of the United States at the time of the attack and his

death.

          679.   As a result of the attack, SPC Fingar was injured in his person and/or property.

The Plaintiff members of the Fingar Family are the survivors and/or heirs of SPC Fingar and are

entitled to recover for the damages SPC Fingar sustained.

          680.   Plaintiff David Fingar is the father of SPC Fingar. He is a national of the United

States.




                                                 187
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 201 of 288



          681.   Plaintiff Rhonda G. Fingar is the mother of SPC Fingar. She is a national of the

United States.

          682.   Plaintiff Andrea Dietz is the sister of SPC Fingar. She is a national of the United

States.

          683.   Plaintiff Buford Jeremiah Fingar is the brother of SPC Fingar. He is a national of

the United States.

          684.   Plaintiff Donald Joshua Fingar is the brother of SPC Fingar. He is a national of

the United States.

          685.   As a result of the death of SPC Fingar, each member of the Fingar Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Fingar’s

society, companionship, and counsel.

The Michael L. Freeman Jr. Family

          686.   Lance Corporal Michael L. Freeman Jr. served in Afghanistan as a member of the

U.S. Marine Corps. On February 1, 2010, LCpl Freeman was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. LCpl Freeman died on February

1, 2010 as a result of injuries sustained during the attack.

          687.   LCpl Freeman was a national of the United States at the time of the attack and his

death.

          688.   As a result of the attack, LCpl Freeman was injured in his person and/or property.

The Plaintiff members of the Freeman Family are the survivors and/or heirs of LCpl Freeman

and are entitled to recover for the damages LCpl Freeman sustained.

          689.   Plaintiff Stephanie Freeman is the widow of LCpl Freeman. She is a national of

the United States.




                                                 188
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 202 of 288



         690.    As a result of the death of LCpl Freeman, each member of the Freeman Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl

Freeman’s society, companionship, and counsel.

The Ronald D. Freeman Family

         691.    Lance Corporal Ronald D. Freeman served in Afghanistan as a member of the

U.S. Marine Corps. On April 28, 2011, LCpl Freeman was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. LCpl Freeman died on April 28, 2011 as a

result of injuries sustained during the attack.

         692.    LCpl Freeman was a national of the United States at the time of the attack and his

death.

         693.    As a result of the attack, LCpl Freeman was injured in his person and/or property.

The Plaintiff members of the Freeman Family are the survivors and/or heirs of LCpl Freeman

and are entitled to recover for the damages LCpl Freeman sustained.

         694.    Plaintiff Katie C. Freeman is the widow of LCpl Freeman. She is a national of the

United States.

         695.    Plaintiff K.M.F., by and through her next friend Katie C. Freeman, is the minor

daughter of LCpl Freeman. She is a national of the United States.

         696.    Plaintiff W.D.F., by and through his next friend Katie C. Freeman, is the minor

son of LCpl Freeman. He is a national of the United States.

         697.    As a result of the death of LCpl Freeman, each member of the Freeman Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl

Freeman’s society, companionship, and counsel.




                                                  189
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 203 of 288



The Joseph M. Garrison Family

         698.    Sergeant Joseph M. Garrison served in Afghanistan as a member of the U.S.

Marine Corps. On June 6, 2011, Sgt Garrison was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Sgt Garrison died on June 6, 2011 as a result of

injuries sustained during the attack.

         699.    Sgt Garrison was a national of the United States at the time of the attack and his

death.

         700.    As a result of the attack, Sgt Garrison was injured in his person and/or property.

The Plaintiff members of the Garrison Family are the survivors and/or heirs of Sgt Garrison and

are entitled to recover for the damages Sgt Garrison sustained.

         701.    Plaintiff Joseph D. Garrison is the father of Sgt Garrison. He is a national of the

United States.

         702.    As a result of the death of Sgt Garrison, each member of the Garrison Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Sgt Garrison’s

society, companionship, and counsel.

The Kendra Garza Family

         703.    Plaintiff Sergeant Kendra Garza served in Afghanistan as a member of the U.S.

Army. On May 11, 2010, SGT Garza was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Logar Province, Afghanistan. The attack severely wounded

SGT Garza, who lost her left leg and suffered from multiple pelvic fractures and post-traumatic

stress disorder. As a result of the May 11, 2010 attack and her injuries, SGT Garza has

experienced severe physical and emotional pain and suffering.




                                                 190
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 204 of 288



          704.   SGT Garza was a national of the United States at the time of the attack, and

remains one to this day.

          705.   Plaintiff David Pieper is the father of SGT Garza. He is a national of the United

States.

          706.   Plaintiff Gayle Marie Pieper is the mother of SGT Garza. She is a national of the

United States.

          707.   Plaintiff Kaila Carrier is the sister of SGT Garza. She is a national of the United

States.

          708.   Plaintiff Troy M.W. Pieper is the brother of SGT Garza. He is a national of the

United States.

          709.   As a result of the May 11, 2010 attack and SGT Garza’s injuries, each member of

the Garza Family has experienced severe mental anguish, emotional pain and suffering.

The William Joseph Gilbert Family

          710.   Specialist William Joseph Gilbert served in Afghanistan as a member of the U.S.

Army. On May 14, 2013, SPC Gilbert was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Gilbert died on May 14, 2013 as a result of injuries

sustained during the attack.

          711.   SPC Gilbert was a national of the United States at the time of the attack and his

death.

          712.   As a result of the attack, SPC Gilbert was injured in his person and/or property.

The Plaintiff members of the Gilbert Family are the survivors and/or heirs of SPC Gilbert and are

entitled to recover for the damages SPC Gilbert sustained.




                                                 191
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 205 of 288



          713.   Plaintiff Joanna Gilbert is the mother of SPC Gilbert. She is a national of the

United States.

          714.   As a result of the death of SPC Gilbert, each member of the Gilbert Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Gilbert’s

society, companionship, and counsel.

The Paul Goins Jr. Family

          715.   Paul Goins Jr. served in Afghanistan as a civilian government contractor working

for DynCorp, Int’l. On February 10, 2014, Mr. Goins was injured in an IED attack committed by

the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Goins died on February 10,

2014 as a result of injuries sustained during the attack.

          716.   Mr. Goins was a national of the United States at the time of the attack and his

death.

          717.   As a result of the attack, Mr. Goins was injured in his person and/or property.

The Plaintiff members of the Goins Family are the survivors and/or heirs of Mr. Goins and are

entitled to recover for the damages Mr. Goins sustained.

          718.   Plaintiff Patricia Goins is the widow of Mr. Goins. She is a national of the United

States.

          719.   Plaintiff Paul Edward Goins III is the son of Mr. Goins. He is a national of the

United States.

          720.   Plaintiff Emmitt Dwayne Burns is the step-son of Mr. Goins. He is a national of

the United States. Emmitt Dwayne Burns lived in the same household as Mr. Goins for a

substantial period of time and considered Mr. Goins the functional equivalent of a biological

father.




                                                 192
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 206 of 288



       721.    Plaintiff Janice Caruso is the step-daughter of Mr. Goins. She is a national of the

United States. Janice Caruso lived in the same household as Mr. Goins for a substantial period

of time and considered Mr. Goins the functional equivalent of a biological father.

       722.    Plaintiff Dana Rainey is the step-daughter of Mr. Goins. She is a national of the

United States. Dana Rainey lived in the same household as Mr. Goins for a substantial period of

time and considered Mr. Goins the functional equivalent of a biological father.

       723.    As a result of the death of Mr. Goins, each member of the Goins Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Goins’s

society, companionship, and counsel.

The Wyatt A. Goldsmith Family

       724.    Sergeant First Class Wyatt A. Goldsmith served in Afghanistan as a member of

the U.S. Army. On July 15, 2011, SFC Goldsmith was injured in a rocket propelled grenade

attack committed by the Taliban in Helmand Province, Afghanistan. SFC Goldsmith died on

July 15, 2011 as a result of injuries sustained during the attack.

       725.    SFC Goldsmith was a national of the United States at the time of the attack and

his death.

       726.    As a result of the attack, SFC Goldsmith was injured in his person and/or

property. The Plaintiff members of the Goldsmith Family are the survivors and/or heirs of SFC

Goldsmith and are entitled to recover for the damages SFC Goldsmith sustained.

       727.    Plaintiff John Wayne Goldsmith is the father of SFC Goldsmith. He is a national

of the United States.

       728.    Plaintiff Lorie Goldsmith is the mother of SFC Goldsmith. She is a national of

the United States.




                                                 193
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 207 of 288



         729.    As a result of the death of SFC Goldsmith, each member of the Goldsmith Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SFC

Goldsmith’s society, companionship, and counsel.

The Kristopher J. Gould Family

         730.    Sergeant Kristopher J. Gould served in Afghanistan as a member of the U.S.

Army. On February 27, 2011, SGT Gould was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Ghazni Province, Afghanistan. SGT Gould died on

February 27, 2011 as a result of injuries sustained during the attack.

         731.    SGT Gould was a national of the United States at the time of the attack and his

death.

         732.    As a result of the attack, SGT Gould was injured in his person and/or property.

The Plaintiff members of the Gould Family are the survivors and/or heirs of SGT Gould and are

entitled to recover for the damages SGT Gould sustained.

         733.    Plaintiff Ann L. Gould is the mother of SGT Gould. She is a national of the

United States.

         734.    Plaintiff James A. Gould is the father of SGT Gould. He is a national of the

United States.

         735.    Plaintiff Julianna Symkowiak is the sister of SGT Gould. She is a national of the

United States.

         736.    As a result of the death of SGT Gould, each member of the Gould Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Gould’s

society, companionship, and counsel.




                                                194
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 208 of 288



The Douglas J. Green Family

          737.   Specialist Douglas J. Green served in Afghanistan as a member of the U.S. Army.

On August 28, 2011, SPC Green was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Green died on August 28, 2011 as a result of injuries

sustained during the attack.

          738.   SPC Green was a national of the United States at the time of the attack and his

death.

          739.   As a result of the attack, SPC Green was injured in his person and/or property.

The Plaintiff members of the Green Family are the survivors and/or heirs of SPC Green and are

entitled to recover for the damages SPC Green sustained.

          740.   Plaintiff Suni Chabrow is the mother of SPC Green. She is a national of the

United States.

          741.   Plaintiff Kristin Caracciolo is the sister of SPC Green. She is a national of the

United States.

          742.   Plaintiff Paige Erlanger is the sister of SPC Green. She is a national of the United

States.

          743.   As a result of the death of SPC Green, each member of the Green Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Green’s

society, companionship, and counsel.

The Matthias N. Hanson Family

          744.   Lance Corporal Matthias N. Hanson served in Afghanistan as a member of the

U.S. Marine Corps. On February 21, 2010, LCpl Hanson was injured in an IED attack




                                                 195
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 209 of 288



committed by the Taliban in Helmand Province, Afghanistan. LCpl Hanson died on February

21, 2010 as a result of injuries sustained during the attack.

         745.    LCpl Hanson was a national of the United States at the time of the attack and his

death.

         746.    As a result of the attack, LCpl Hanson was injured in his person and/or property.

The Plaintiff members of the Hanson Family are the survivors and/or heirs of LCpl Hanson and

are entitled to recover for the damages LCpl Hanson sustained.

         747.    Plaintiff Lowell Hanson is the father of LCpl Hanson. He is a national of the

United States.

         748.    Plaintiff Megan Kathleen Dohn is the sister of LCpl Hanson. She is a national of

the United States.

         749.    Plaintiff Cynthia Hanson is the step-mother of LCpl Hanson. She is a national of

the United States. Cynthia Hanson lived in the same household as LCpl Hanson for a substantial

period of time and considered LCpl Hanson the functional equivalent of a biological son.

         750.    As a result of the death of LCpl Hanson, each member of the Hanson Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl Hanson’s

society, companionship, and counsel.

The Scott D. Harper Family

         751.    Lance Corporal Scott D. Harper served in Afghanistan as a member of the U.S.

Marine Corps. On October 13, 2011, LCpl Harper was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Harper died on October 13, 2011 as a

result of injuries sustained during the attack.




                                                  196
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 210 of 288



          752.   LCpl Harper was a national of the United States at the time of the attack and his

death.

          753.   As a result of the attack, LCpl Harper was injured in his person and/or property.

The Plaintiff members of the Harper Family are the survivors and/or heirs of LCpl Harper and

are entitled to recover for the damages LCpl Harper sustained.

          754.   Plaintiff Brian Harper is the father of LCpl Harper. He is a national of the United

States.

          755.   As a result of the death of LCpl Harper, each member of the Harper Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl Harper’s

society, companionship, and counsel.

The Devon J. Harris Family

          756.   Private First Class Devon J. Harris served in Afghanistan as a member of the U.S.

Army. On November 27, 2010, PFC Harris was injured in a rocket propelled grenade attack

committed by the Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan.

PFC Harris died on November 27, 2010 as a result of injuries sustained during the attack.

          757.   PFC Harris was a national of the United States at the time of the attack and his

death.

          758.   As a result of the attack, PFC Harris was injured in his person and/or property.

The Plaintiff members of the Harris Family are the survivors and/or heirs of PFC Harris and are

entitled to recover for the damages PFC Harris sustained.

          759.   Plaintiff Sorainya Harris is the mother of PFC Harris. She is a national of the

United States.




                                                 197
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 211 of 288



       760.      Plaintiff Tennyson Charles Harris is the father of PFC Harris. He is a national of

the United States.

       761.      Plaintiff Tiffany Dotson is the sister of PFC Harris. She is a national of the

United States.

       762.      Plaintiff Ashley Michelle Harris is the sister of PFC Harris. She is a national of

the United States.

       763.      Plaintiff Christopher Wayne Johnson is the brother of PFC Harris. He is a

national of the United States.

       764.      Plaintiff David L. Parker is the brother of PFC Harris. He is a national of the

United States.

       765.      Plaintiff Felicia Ann Harris is the step-mother of PFC Harris. She is a national of

the United States. Felicia Ann Harris lived in the same household as PFC Harris for a substantial

period of time and considered PFC Harris the functional equivalent of a biological son.

       766.      Plaintiff Michael Rufus II is the step-brother of PFC Harris. He is a national of

the United States. Michael Rufus II lived in the same household as PFC Harris for a substantial

period of time and considered PFC Harris the functional equivalent of a biological brother.

       767.      Plaintiff Stephanie Rufus is the step-sister of PFC Harris. She is a national of the

United States. Stephanie Rufus lived in the same household as PFC Harris for a substantial

period of time and considered PFC Harris the functional equivalent of a biological brother.

       768.      As a result of the death of PFC Harris, each member of the Harris Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of PFC Harris’s

society, companionship, and counsel.




                                                 198
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 212 of 288



The Joshua A. Harton Family

         769.    Corporal Joshua A. Harton served in Afghanistan as a member of the U.S. Army.

On September 18, 2010, CPL Harton was injured in a rocket propelled grenade attack committed

by the Taliban in Faryab Province, Afghanistan. CPL Harton died on September 18, 2010 as a

result of injuries sustained during the attack.

         770.    CPL Harton was a national of the United States at the time of the attack and his

death.

         771.    As a result of the attack, CPL Harton was injured in his person and/or property.

The Plaintiff members of the Harton Family are the survivors and/or heirs of CPL Harton and are

entitled to recover for the damages CPL Harton sustained.

         772.    Plaintiff Ruth M. Harton is the mother of CPL Harton. She is a national of the

United States.

         773.    As a result of the death of CPL Harton, each member of the Harton Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of CPL Harton’s

society, companionship, and counsel.

The Jose A. Hernandez Family

         774.    Lance Corporal Jose A. Hernandez served in Afghanistan as a member of the U.S.

Marine Corps. On December 14, 2010, LCpl Hernandez was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. LCpl Hernandez died on December 14, 2010

as a result of injuries sustained during the attack.

         775.    LCpl Hernandez was a national of the United States at the time of the attack and

his death.




                                                  199
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 213 of 288



         776.    As a result of the attack, LCpl Hernandez was injured in his person and/or

property. The Plaintiff members of the Hernandez Family are the survivors and/or heirs of LCpl

Hernandez and are entitled to recover for the damages LCpl Hernandez sustained.

         777.    Plaintiff Evangeline Ferrera is the mother of LCpl Hernandez. She is a national

of the United States.

         778.    Plaintiff Eduardo Ferrera is the step-father of LCpl Hernandez and is his survivor

and/or heir. Eduardo Ferrera lived in the same household as LCpl Hernandez for a substantial

period of time and considered LCpl Hernandez the functional equivalent of a biological son.

         779.    As a result of the death of LCpl Hernandez, each member of the Hernandez

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of

LCpl Hernandez’s society, companionship, and counsel.

The Daren M. Hidalgo Family

         780.    First Lieutenant Daren M. Hidalgo served in Afghanistan as a member of the U.S.

Army. On February 20, 2011, 1LT Hidalgo was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 1LT Hidalgo died on February 20, 2011 as a result

of injuries sustained during the attack.

         781.    1LT Hidalgo was a national of the United States at the time of the attack and his

death.

         782.    As a result of the attack, 1LT Hidalgo was injured in his person and/or property.

The Plaintiff members of the Hidalgo Family are the survivors and/or heirs of 1LT Hidalgo and

are entitled to recover for the damages 1LT Hidalgo sustained.

         783.    Plaintiff Andrea Hidalgo is the mother of 1LT Hidalgo. She is a national of the

United States.




                                                 200
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 214 of 288



         784.    Plaintiff Jorge Hidalgo is the father of 1LT Hidalgo. He is a national of the

United States.

         785.    As a result of the death of 1LT Hidalgo, each member of the Hidalgo Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of 1LT Hidalgo’s

society, companionship, and counsel.

The Floyd E.C. Holley Family

         786.    Gunnery Sergeant Floyd E.C. Holley served in Afghanistan as a member of the

U.S. Marine Corps. On August 29, 2010, GySgt Holley was injured in an IED attack committed

by the Taliban in Helmand Province, Afghanistan. GySgt Holley died on August 29, 2010 as a

result of injuries sustained during the attack.

         787.    GySgt Holley was a national of the United States at the time of the attack and his

death.

         788.    As a result of the attack, GySgt Holley was injured in his person and/or property.

The Plaintiff members of the Holley Family are the survivors and/or heirs of GySgt Holley and

are entitled to recover for the damages GySgt Holley sustained.

         789.    Plaintiff Dominic Giacchi is the brother of GySgt Holley. He is a national of the

United States.

         790.    As a result of the death of GySgt Holley, each member of the Holley Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of GySgt Holley’s

society, companionship, and counsel.

Kevin Honaker

         791.    Plaintiff Lance Corporal Kevin Honaker served in Afghanistan as a member of

the U.S. military Marine Corps. On September 13, 2011, LCpl. Honaker was injured in an IED




                                                  201
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 215 of 288



attack committed by the Taliban in Helmand Province, Afghanistan. The attack severely

wounded LCpl. Honaker, who lost his left leg above the knee, his right leg below the knee, and a

finger on his left hand. As a result of the September 13, 2011 attack and his injuries, LCpl.

Honaker has experienced severe physical and emotional pain and suffering.

         792.   LCpl. Honaker was a national of the United States at the time of the attack and

remains one to this day.

The Abram L. Howard Family

         793.   Lance Corporal Abram L. Howard served in Afghanistan as a member of the U.S.

Marine Corps Reserves. On July 27, 2010, LCpl Howard was injured in an IED attack

committed by the Taliban in Helmand Province, Afghanistan. LCpl Howard died on July 27,

2010 as a result of injuries sustained during the attack.

         794.   LCpl Howard was a national of the United States at the time of the attack and his

death.

         795.   As a result of the attack, LCpl Howard was injured in his person and/or property.

The Plaintiff members of the Howard Family are the survivors and/or heirs of LCpl Howard and

are entitled to recover for the damages LCpl Howard sustained.

         796.   Plaintiff Bart LaRue Howard is the father of LCpl Howard. He is a national of

the United States.

         797.   Plaintiff Constance Louise Howard is the mother of LCpl Howard. She is a

national of the United States.

         798.   Plaintiff Alexander James Howard is the brother of LCpl Howard. He is a

national of the United States.




                                                 202
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 216 of 288



         799.    Plaintiff Olivia Marie Howard is the sister of LCpl Howard. She is a national of

the United States.

         800.    As a result of the death of LCpl Howard, each member of the Howard Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl Howard’s

society, companionship, and counsel.

The Michael A. Hughes Family

         801.    Michael A. Hughes served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On February 10, 2014, Mr. Hughes was injured in an IED attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Hughes died on

February 10, 2014 as a result of injuries sustained during the attack.

         802.    Mr. Hughes was a national of the United States at the time of the attack and his

death.

         803.    As a result of the attack, Mr. Hughes was injured in his person and/or property.

The Plaintiff members of the Hughes Family are the survivors and/or heirs of Mr. Hughes and

are entitled to recover for the damages Mr. Hughes sustained.

         804.    Plaintiff Kristine Anne Zitny is the sister of Mr. Hughes. She is a national of the

United States.

         805.    As a result of the death of Mr. Hughes, each member of the Hughes Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Hughes’s

society, companionship, and counsel.

The Eric M. Hunter Family

         806.    Plaintiff Sergeant Eric M. Hunter served in Afghanistan as a member of the U.S.

military Army. On May 31, 2012, SGT Hunter was injured in an IED attack committed by the




                                                 203
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 217 of 288



Taliban in Helmand Province, Afghanistan. The attack severely wounded SGT Hunter, who lost

his right leg and suffered from a severely injured left leg, post-traumatic stress disorder, and a

traumatic brain injury. As a result of the May 31, 2012 attack and his injuries, SGT Hunter has

experienced severe physical and emotional pain and suffering.

          807.   SGT Hunter was a national of the United States at the time of the attack, and

remains one to this day.

          808.   Plaintiff Kenna Hunter is the wife of SGT Hunter. She is a national of the United

States.

          809.   Plaintiff J.H., by and through his next friend Kenna Hunter, is the minor son of

SGT Hunter. He is a national of the United States.

          810.   Plaintiff K.H., by and through her next friend Kenna Hunter, is the minor

daughter of SGT Hunter. She is a national of the United States.

          811.   As a result of the May 31, 2012 attack and SGT Hunter’s injuries, each member

of the Hunter Family has experienced severe mental anguish, emotional pain and suffering.

The Jesse Infante Family

          812.   Staff Sergeant Jesse Infante served in Afghanistan as a member of the U.S. Army.

On August 30, 2010, SSG Infante was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. SSG Infante died on August 30, 2010 as a result of injuries

sustained during the attack.

          813.   SSG Infante was a national of the United States at the time of the attack and his

death.




                                                 204
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 218 of 288



          814.   As a result of the attack, SSG Infante was injured in his person and/or property.

The Plaintiff members of the Infante Family are the survivors and/or heirs of SSG Infante and

are entitled to recover for the damages SSG Infante sustained.

          815.   Plaintiff Jesus Infante is the father of SSG Infante. He is a national of the United

States.

          816.   Plaintiff Jessica Infante is the sister of SSG Infante. She is a national of the

United States.

          817.   Plaintiff Juan Infante is the brother of SSG Infante. He is a national of the United

States.

          818.   As a result of the death of SSG Infante, each member of the Infante Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Infante’s

society, companionship, and counsel.

The Michael K. Ingram Jr. Family

          819.   Sergeant Michael K. Ingram Jr. served in Afghanistan as a member of the U.S.

Army. On April 17, 2010, SGT Ingram was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SGT Ingram died on April 17, 2010 as a result of injuries

sustained during the attack.

          820.   SGT Ingram was a national of the United States at the time of the attack and his

death.

          821.   As a result of the attack, SGT Ingram was injured in his person and/or property.

The Plaintiff members of the Ingram Family are the survivors and/or heirs of SGT Ingram and

are entitled to recover for the damages SGT Ingram sustained.




                                                  205
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 219 of 288



         822.    Plaintiff Michael K. Ingram Sr. is the father of SGT Ingram. He is a national of

the United States.

         823.    Plaintiff Julie Ingram is the step-mother of SGT Ingram. She is a national of the

United States. Julie Ingram lived in the same household as SGT Ingram for a substantial period

of time and considered SGT Ingram the functional equivalent of a biological son.

         824.    As a result of the death of SGT Ingram, each member of the Ingram Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Ingram’s

society, companionship, and counsel.

The Ryan P. Jayne Family

         825.    Specialist Ryan P. Jayne served in Afghanistan as a member of the U.S. Army

Reserve. On November 3, 2012, SPC Jayne was injured in an IED attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Paktia

Province, Afghanistan. SPC Jayne died on November 3, 2012 as a result of injuries sustained

during the attack.

         826.    SPC Jayne was a national of the United States at the time of the attack and his

death.

         827.    As a result of the attack, SPC Jayne was injured in his person and/or property.

The Plaintiff members of the Jayne Family are the survivors and/or heirs of SPC Jayne and are

entitled to recover for the damages SPC Jayne sustained.

         828.    Plaintiff Paul Elmer Jayne is the father of SPC Jayne. He is a national of the

United States.




                                                 206
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 220 of 288



         829.    As a result of the death of SPC Jayne, each member of the Jayne Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Jayne’s

society, companionship, and counsel.

The Timothy L. Johnson Family

         830.    Specialist Timothy L. Johnson served in Afghanistan as a member of the U.S.

Army. On September 16, 2010, SPC Johnson was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SPC Johnson died on September 16, 2010 as a result

of injuries sustained during the attack.

         831.    SPC Johnson was a national of the United States at the time of the attack and his

death.

         832.    As a result of the attack, SPC Johnson was injured in his person and/or property.

The Plaintiff members of the Johnson Family are the survivors and/or heirs of SPC Johnson and

are entitled to recover for the damages SPC Johnson sustained.

         833.    Plaintiff Cheryl Johnson is the mother of SPC Johnson. She is a national of the

United States.

         834.    As a result of the death of SPC Johnson, each member of the Johnson Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Johnson’s

society, companionship, and counsel.

The Denis D. Kisseloff Family

         835.    Sergeant Denis D. Kisseloff served in Afghanistan as a member of the U.S. Army

National Guard. On May 14, 2010, SGT Kisseloff was injured in a rocket propelled grenade

attack committed by the Haqqani Network, a part of the Taliban, in Logar Province, Afghanistan.

SGT Kisseloff died on May 14, 2010 as a result of injuries sustained during the attack.




                                                 207
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 221 of 288



         836.    SGT Kisseloff was a national of the United States at the time of the attack and his

death.

         837.    As a result of the attack, SGT Kisseloff was injured in his person and/or property.

The Plaintiff members of the Kisseloff Family are the survivors and/or heirs of SGT Kisseloff

and are entitled to recover for the damages SGT Kisseloff sustained.

         838.    Plaintiff Michael Kisseloff is the father of SGT Kisseloff. He is a national of the

United States.

         839.    Plaintiff Milagros Kisseloff is the mother of SGT Kisseloff. She is a national of

the United States.

         840.    As a result of the death of SGT Kisseloff, each member of the Kisseloff Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Kisseloff’s society, companionship, and counsel.

Edward Klein

         841.    Plaintiff Major Edward Klein served in Afghanistan as a member of the U.S.

Army. On October 22, 2012, MAJ Klein was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. The attack severely wounded MAJ Klein, who lost both

legs above the knee, his right arm, and three fingers on his left hand. As a result of the October

22, 2012 attack and his injuries, MAJ Klein has experienced severe physical and emotional pain

and suffering.

         842.    MAJ Klein was a national of the United States at the time of the attack and

remains one to this day.




                                                 208
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 222 of 288



Brandon Korona

         843.   Plaintiff Sergeant Brandon Korona served in Afghanistan as a member of the U.S.

Army. On June 23, 2013, SGT Korona was injured in an IED attack committed by the Haqqani

Network, a designated FTO at the time of the attack and part of the Taliban, in Paktika Province,

Afghanistan. The attack severely wounded SGT Korona, who suffered from significant injuries

to his left leg requiring a below knee amputation in 2017, a fractured right ankle, and a traumatic

brain injury. As a result of the June 23, 2013 attack and his injuries, SGT Korona has

experienced severe physical and emotional pain and suffering.

         844.   SGT Korona was a national of the United States at the time of the attack and

remains one to this day.

The Brandon J. Landrum Family

         845.   First Lieutenant Brandon J. Landrum served in Afghanistan as a member of the

U.S. Army. On May 4, 2013, 1LT Landrum was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 1LT Landrum died on May 4, 2013 as a result of

injuries sustained during the attack.

         846.   1LT Landrum was a national of the United States at the time of the attack and his

death.

         847.   As a result of the attack, 1LT Landrum was injured in his person and/or property.

The Plaintiff members of the Landrum Family are the survivors and/or heirs of 1LT Landrum

and are entitled to recover for the damages 1LT Landrum sustained.

         848.   Plaintiff Miranda Landrum is the widow of 1LT Landrum. She is a national of

the United States.




                                               209
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 223 of 288



          849.   Plaintiff B.R.L., by and through her next friend Miranda Landrum, is the minor

daughter of 1LT Landrum. She is a national of the United States.

          850.   Plaintiff G.B.L., by and through his next friend Miranda Landrum, is the minor

son of 1LT Landrum. He is a national of the United States.

          851.   Plaintiff James R. Landrum is the father of 1LT Landrum. He is a national of the

United States.

          852.   Plaintiff Janet Landrum is the mother of 1LT Landrum. She is a national of the

United States.

          853.   As a result of the death of 1LT Landrum, each member of the Landrum Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of 1LT

Landrum’s society, companionship, and counsel.

The Jacob C. Leicht Family

          854.   Corporal Jacob C. Leicht served in Afghanistan as a member of the U.S. Marine

Corps. On May 27, 2010, Cpl Leicht was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. Cpl Leicht died on May 27, 2010 as a result of injuries

sustained during the attack.

          855.   Cpl Leicht was a national of the United States at the time of the attack and his

death.

          856.   As a result of the attack, Cpl Leicht was injured in his person and/or property.

The Plaintiff members of the Leicht Family are the survivors and/or heirs of Cpl Leicht and are

entitled to recover for the damages Cpl Leicht sustained.

          857.   Plaintiff Craig Leicht is the father of Cpl Leicht. He is a national of the United

States.




                                                  210
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 224 of 288



       858.      Plaintiff Shirly A. Leicht is the mother of Cpl Leicht. She is a national of the

United States.

       859.      Plaintiff Elizabeth C. Leicht is the sister of Cpl Leicht. She is a national of the

United States.

       860.      Plaintiff Jesse H. Leicht is the brother of Cpl Leicht. He is a national of the

United States.

       861.      Plaintiff Jonathan Leicht is the brother of Cpl Leicht. He is a national of the

United States.

       862.      Plaintiff Mary Rose Leicht is the sister of Cpl Leicht. She is a national of the

United States.

       863.      Plaintiff Sarah Grace Leicht is the sister of Cpl Leicht. She is a national of the

United States.

       864.      As a result of the death of Cpl Leicht, each member of the Leicht Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Cpl Leicht’s

society, companionship, and counsel.

The Jared Satoshi Lemon Family

       865.      Plaintiff Sergeant Jared Satoshi Lemon served in Afghanistan as a member of the

U.S. Army. On April 11, 2010, SGT Lemon was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded SGT Lemon, who

suffered from a compound fracture of his right arm, requiring amputation, shrapnel injuries to his

head and back, post traumatic stress disorder, and a traumatic brain injury. As a result of the

April 11, 2010 attack and his injuries, SGT Lemon has experienced severe physical and

emotional pain and suffering.




                                                  211
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 225 of 288



         866.    SGT Lemon was a national of the United States at the time of the attack, and

remains one to this day.

         867.    Plaintiff K.E.L., by and through her next friend Jared Satoshi Lemon, is the minor

daughter of SGT Lemon. She is a national of the United States.

         868.    Plaintiff Frank L. Lemon is the father of SGT Lemon. He is a national of the

United States.

         869.    Plaintiff Jackie L. Lemon is the mother of SGT Lemon. She is a national of the

United States.

         870.    Plaintiff Benjamin Lemon is the brother of SGT Lemon. He is a national of the

United States.

         871.    Plaintiff Matthew C. S. Lemon is the brother of SGT Lemon. He is a national of

the United States.

         872.    Plaintiff Nathan Kenji Lemon is the brother of SGT Lemon. He is a national of

the United States.

         873.    As a result of the April 11, 2010 attack and SGT Lemon’s injuries, each member

of the Lemon Family has experienced severe mental anguish, emotional pain and suffering.

The Andrew R. Looney Family

         874.    Sergeant Andrew R. Looney served in Afghanistan as a member of the U.S.

Army. On June 21, 2010, SGT Looney was injured in a suicide bombing attack committed by

the Taliban in Kunar Province, Afghanistan. SGT Looney died on June 21, 2010 as a result of

injuries sustained during the attack.

         875.    SGT Looney was a national of the United States at the time of the attack and his

death.




                                                212
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 226 of 288



         876.    As a result of the attack, SGT Looney was injured in his person and/or property.

The Plaintiff members of the Looney Family are the survivors and/or heirs of SGT Looney and

are entitled to recover for the damages SGT Looney sustained.

         877.    Plaintiff C. Richard Looney is the father of SGT Looney. He is a national of the

United States.

         878.    Plaintiff Martha Looney is the mother of SGT Looney. She is a national of the

United States.

         879.    As a result of the death of SGT Looney, each member of the Looney Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Looney’s

society, companionship, and counsel.

The Russell E. Madden Family

         880.    Specialist Russell E. Madden served in Afghanistan as a member of the U.S.

Army. On June 23, 2010, SPC Madden was injured in a rocket attack committed by the Taliban

in Kunar Province, Afghanistan. SPC Madden died on June 23, 2010 as a result of injuries

sustained during the attack.

         881.    SPC Madden was a national of the United States at the time of the attack and his

death.

         882.    As a result of the attack, SPC Madden was injured in his person and/or property.

The Plaintiff members of the Madden Family are the survivors and/or heirs of SPC Madden and

are entitled to recover for the damages SPC Madden sustained.

         883.    Plaintiff Michael Davitt is the step-father of SPC Madden. He is a national of the

United States. Michael Davitt lived in the same household as SPC Madden for a substantial

period of time and considered SPC Madden the functional equivalent of a biological son.




                                                 213
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 227 of 288



          884.   As a result of the death of SPC Madden, each member of the Madden Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Madden’s

society, companionship, and counsel.

The Kyle Malin Family

          885.   Plaintiff Staff Sergeant Kyle Malin served in Afghanistan as a member of the U.S.

Army. On July 12, 2010, SSG Malin was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. The attack severely wounded SSG Malin, who lost both his

legs above the knee and suffered from hearing loss, traumatic brain injury, post-traumatic stress

disorder, injuries to the buttocks, and a reversed colostomy. As a result of the July 12, 2010

attack and his injuries, SSG Malin has experienced severe physical and emotional pain and

suffering.

          886.   SSG Malin was a national of the United States at the time of the attack, and

remains one to this day.

          887.   Plaintiff Alicia Malin is the wife of SSG Malin. She is a national of the United

States.

          888.   Plaintiff C.M., by and through his next friend Alicia Malin, is the minor son of

SSG Malin. He is a national of the United States.

          889.   Plaintiff K.M., by and through his next friend Alicia Malin, is the minor son of

SSG Malin. He is a national of the United States.

          890.   As a result of the July 12, 2010 attack and SSG Malin’s injuries, each member of

the Malin Family has experienced severe mental anguish, emotional pain and suffering.




                                                 214
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 228 of 288



The Chase S. Marta Family

          891.   Specialist Chase S. Marta served in Afghanistan as a member of the U.S. Army.

On May 7, 2012, SPC Marta was injured in an IED attack committed by the Haqqani Network, a

part of the Taliban, in Ghazni Province, Afghanistan. SPC Marta died on May 7, 2012 as a result

of injuries sustained during the attack.

          892.   SPC Marta was a national of the United States at the time of the attack and his

death.

          893.   As a result of the attack, SPC Marta was injured in his person and/or property.

The Plaintiff members of the Marta Family are the survivors and/or heirs of SPC Marta and are

entitled to recover for the damages SPC Marta sustained.

          894.   Plaintiff Taylor Marta is the sister of SPC Marta. She is a national of the United

States.

          895.   As a result of the death of SPC Marta, each member of the Marta Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Marta’s

society, companionship, and counsel.

The Ethan J. Martin Family

          896.   Corporal Ethan J. Martin served in Afghanistan as a member of the U.S. Army.

On August 7, 2012, CPL Martin was injured in an insider attack committed by the Haqqani

Network, a part of the Taliban, in Paktia Province, Afghanistan. CPL Martin died on August 7,

2012 as a result of injuries sustained during the attack.

          897.   CPL Martin was a national of the United States at the time of the attack and his

death.




                                                 215
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 229 of 288



         898.    As a result of the attack, CPL Martin was injured in his person and/or property.

The Plaintiff members of the Martin Family are the survivors and/or heirs of CPL Martin and are

entitled to recover for the damages CPL Martin sustained.

         899.    Plaintiff Kristie Surprenant is the mother of CPL Martin. She is a national of the

United States.

         900.    Plaintiff Bob Surprenant is the step-father of CPL Martin. He is a national of the

United States. Bob Surprenant lived in the same household as CPL Martin for a substantial

period of time and considered CPL Martin the functional equivalent of a biological son.

         901.    As a result of the death of CPL Martin, each member of the Martin Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of CPL Martin’s

society, companionship, and counsel.

The Wyatt J. Martin Family

         902.    Specialist Wyatt J. Martin served in Afghanistan as a member of the U.S. Army.

On December 12, 2014, SPC Martin was injured in a command wire-detonated IED attack

committed by the Taliban in Parwan Province, Afghanistan. SPC Martin died on December 12,

2014 as a result of injuries sustained during the attack.

         903.    SPC Martin was a national of the United States at the time of the attack and his

death.

         904.    As a result of the attack, SPC Martin was injured in his person and/or property.

The Plaintiff members of the Martin Family are the survivors and/or heirs of SPC Martin and are

entitled to recover for the damages SPC Martin sustained.

         905.    Plaintiff Brian M. Martin is the father of SPC Martin. He is a national of the

United States.




                                                 216
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 230 of 288



         906.    Plaintiff Julie K. Martin is the mother of SPC Martin. She is a national of the

United States.

         907.    Plaintiff Catherine G. Martin is the sister of SPC Martin. She is a national of the

United States.

         908.    Plaintiff Elizabeth A. Martin is the sister of SPC Martin. She is a national of the

United States.

         909.    As a result of the death of SPC Martin, each member of the Martin Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Martin’s

society, companionship, and counsel.

The Chauncy R. Mays Family

         910.    Staff Sergeant Chauncy R. Mays served in Afghanistan as a member of the U.S.

Army. On February 28, 2011, SSG Mays was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan. SSG Mays died on

February 28, 2011 as a result of injuries sustained during the attack.

         911.    SSG Mays was a national of the United States at the time of the attack and his

death.

         912.    As a result of the attack, SSG Mays was injured in his person and/or property.

The Plaintiff members of the Mays Family are the survivors and/or heirs of SSG Mays and are

entitled to recover for the damages SSG Mays sustained.

         913.    Plaintiff Thomas Pierce Mays is the father of SSG Mays. He is a national of the

United States.

         914.    Plaintiff Alyson Overman Rodgers is the mother of SSG Mays. She is a national

of the United States.




                                                 217
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 231 of 288



         915.    Plaintiff Cody Cheyenne Mays is the brother of SSG Mays. He is a national of

the United States.

         916.    Plaintiff Tammy Renee Mays is the step-mother of SSG Mays. She is a national

of the United States. Tammy Renee Mays lived in the same household as SSG Mays for a

substantial period of time and considered SSG Mays the functional equivalent of a biological

son.

         917.    As a result of the death of SSG Mays, each member of the Mays Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Mays’s

society, companionship, and counsel.

The Mecolus C. McDaniel Family

         918.    Staff Sergeant Mecolus C. McDaniel served in Afghanistan as a member of the

U.S. Army. On March 19, 2011, SSG McDaniel was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. SSG McDaniel died on

March 19, 2011 as a result of injuries sustained during the attack.

         919.    SSG McDaniel was a national of the United States at the time of the attack and his

death.

         920.    As a result of the attack, SSG McDaniel was injured in his person and/or property.

The Plaintiff members of the McDaniel Family are the survivors and/or heirs of SSG McDaniel

and are entitled to recover for the damages SSG McDaniel sustained.

         921.    Plaintiff Sonja McDaniel is the widow of SSG McDaniel. She is a national of the

United States.

         922.    Plaintiff M.M., by and through his next friend Sonja McDaniel, is the minor son

of SSG McDaniel. He is a national of the United States.




                                                218
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 232 of 288



       923.    Plaintiff J.G., by and through his next friend Sonja McDaniel, is the minor step-

son of SSG McDaniel. He is a national of the United States. J.G. lived in the same household as

SSG McDaniel for a substantial period of time and considered SSG McDaniel the functional

equivalent of a biological father.

       924.    Plaintiff Charlette Gilbert is the step-daughter of SSG McDaniel. She is a

national of the United States. Charlette Gilbert lived in the same household as SSG McDaniel

for a substantial period of time and considered SSG McDaniel the functional equivalent of a

biological father.

       925.    Plaintiff Charmaine Renee Gilbert is the step-daughter of SSG McDaniel. She is

a national of the United States. Charmaine Renee Gilbert lived in the same household as SSG

McDaniel for a substantial period of time and considered SSG McDaniel the functional

equivalent of a biological father.

       926.    Plaintiff Jasmine Thomas is the step-daughter of SSG McDaniel. She is a

national of the United States. Jasmine Thomas lived in the same household as SSG McDaniel

for a substantial period of time and considered SSG McDaniel the functional equivalent of a

biological father.

       927.    As a result of the death of SSG McDaniel, each member of the McDaniel Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SSG

McDaniel’s society, companionship, and counsel.

The Richard P. McEvoy Family

       928.    Richard P. McEvoy served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On August 22, 2015, Mr. McEvoy was injured in a suicide bombing




                                               219
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 233 of 288



attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. McEvoy

died on August 22, 2015 as a result of injuries sustained during the attack.

         929.    Mr. McEvoy was a national of the United States at the time of the attack and his

death.

         930.    As a result of the attack, Mr. McEvoy was injured in his person and/or property.

The Plaintiff members of the McEvoy Family are the survivors and/or heirs of Mr. McEvoy and

are entitled to recover for the damages Mr. McEvoy sustained.

         931.    Plaintiff Kathleen McEvoy is the widow of Mr. McEvoy. She is a national of the

United States.

         932.    Plaintiff Michelle Rose McEvoy is the daughter of Mr. McEvoy. She is a national

of the United States.

         933.    Plaintiff Patrick Charles McEvoy is the son of Mr. McEvoy. He is a national of

the United States.

         934.    Plaintiff Janice H. Proctor is the mother of Mr. McEvoy. She is a national of the

United States.

         935.    As a result of the death of Mr. McEvoy, each member of the McEvoy Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. McEvoy’s

society, companionship, and counsel.

The Richard L. McNulty III Family

         936.    Private First Class Richard L. McNulty III served in Afghanistan as a member of

the U.S. Army. On May 13, 2012, PFC McNulty was injured in an IED attack committed by the

Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. PFC McNulty died on

May 13, 2012 as a result of injuries sustained during the attack.




                                                220
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 234 of 288



          937.   PFC McNulty was a national of the United States at the time of the attack and his

death.

          938.   As a result of the attack, PFC McNulty was injured in his person and/or property.

The Plaintiff members of the McNulty Family are the survivors and/or heirs of PFC McNulty

and are entitled to recover for the damages PFC McNulty sustained.

          939.   Plaintiff Shannon K. McNulty is the sister of PFC McNulty. She is a national of

the United States.

          940.   As a result of the death of PFC McNulty, each member of the McNulty Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of PFC

McNulty’s society, companionship, and counsel.

The Dale W. Means Family

          941.   Lance Corporal Dale W. Means served in Afghanistan as a member of the U.S.

Marine Corps. On November 18, 2012, LCpl Means was injured in an IED attack committed by

the Taliban in Helmand Province, Afghanistan. LCpl Means died on November 18, 2012 as a

result of injuries sustained during the attack.

          942.   LCpl Means was a national of the United States at the time of the attack and his

death.

          943.   As a result of the attack, LCpl Means was injured in his person and/or property.

The Plaintiff members of the Means Family are the survivors and/or heirs of LCpl Means and are

entitled to recover for the damages LCpl Means sustained.

          944.   Plaintiff John Means is the father of LCpl Means. He is a national of the United

States.




                                                  221
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 235 of 288



         945.   As a result of the death of LCpl Means, each member of the Means Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of LCpl Means’s

society, companionship, and counsel.

Nicholas D. Mendes

         946.   Plaintiff Sergeant Nicholas D. Mendes served in Afghanistan as a member of the

U.S. Army. On April 30, 2011, SGT Mendes was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. The attack severely wounded SGT Mendes, who

was paralyzed from neck down. As a result of the April 30, 2011 attack and his injuries, SGT

Mendes has experienced severe physical and emotional pain and suffering.

         947.   SGT Mendes was a national of the United States at the time of the attack and

remains one to this day.

The Paul J. Miller Family

         948.   Corporal Paul J. Miller served in Afghanistan as a member of the U.S. Marine

Corps. On July 19, 2010, Cpl Miller was injured in an IED attack committed by the Taliban in

Helmand Province, Afghanistan. Cpl Miller died on July 19, 2010 as a result of injuries

sustained during the attack.

         949.   Cpl Miller was a national of the United States at the time of the attack and his

death.

         950.   As a result of the attack, Cpl Miller was injured in his person and/or property.

The Plaintiff members of the Miller Family are the survivors and/or heirs of Cpl Miller and are

entitled to recover for the damages Cpl Miller sustained.

         951.   Plaintiff Sarah Beth Miller Morgan is the widow of Cpl Miller. She is a national

of the United States.




                                                222
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 236 of 288



          952.   As a result of the death of Cpl Miller, each member of the Miller Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Cpl Miller’s

society, companionship, and counsel.

The Shaun M. Mittler Family

          953.   Staff Sergeant Shaun M. Mittler served in Afghanistan as a member of the U.S.

Army. On July 10, 2010, SSG Mittler was injured in a complex attack involving small arms fire

and rocket propelled grenades committed by the Taliban in Kunar Province, Afghanistan. SSG

Mittler died on July 10, 2010 as a result of injuries sustained during the attack.

          954.   SSG Mittler was a national of the United States at the time of the attack and his

death.

          955.   As a result of the attack, SSG Mittler was injured in his person and/or property.

The Plaintiff members of the Mittler Family are the survivors and/or heirs of SSG Mittler and are

entitled to recover for the damages SSG Mittler sustained.

          956.   Plaintiff Terry Mittler is the father of SSG Mittler. He is a national of the United

States.

          957.   As a result of the death of SSG Mittler, each member of the Mittler Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Mittler’s

society, companionship, and counsel.

The Travis A. Morgado Family

          958.   Second Lieutenant Travis A. Morgado served in Afghanistan as a member of the

U.S. Army. On May 23, 2012, 2LT Morgado was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. 2LT Morgado died on May 23, 2012 as a result of

injuries sustained during the attack.




                                                 223
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 237 of 288



         959.    2LT Morgado was a national of the United States at the time of the attack and his

death.

         960.    As a result of the attack, 2LT Morgado was injured in his person and/or property.

The Plaintiff members of the Morgado Family are the survivors and/or heirs of 2LT Morgado

and are entitled to recover for the damages 2LT Morgado sustained.

         961.    Plaintiff Andrea Kessler is the mother of 2LT Morgado. She is a national of the

United States.

         962.    Plaintiff Jose Alberto Morgado is the father of 2LT Morgado. He is a national of

the United States.

         963.    As a result of the death of 2LT Morgado, each member of the Morgado Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of 2LT

Morgado’s society, companionship, and counsel.

The Donald S. Morrison Family

         964.    Specialist Donald S. Morrison served in Afghanistan as a member of the U.S.

Army. On September 26, 2010, SPC Morrison was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SPC Morrison died on September 26, 2010 as a

result of injuries sustained during the attack.

         965.    SPC Morrison was a national of the United States at the time of the attack and his

death.

         966.    As a result of the attack, SPC Morrison was injured in his person and/or property.

The Plaintiff members of the Morrison Family are the survivors and/or heirs of SPC Morrison

and are entitled to recover for the damages SPC Morrison sustained.




                                                  224
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 238 of 288



         967.    Plaintiff Susan Morrison is the mother of SPC Morrison. She is a national of the

United States.

         968.    As a result of the death of SPC Morrison, each member of the Morrison Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SPC

Morrison’s society, companionship, and counsel.

The Brandon S. Mullins Family

         969.    Specialist Brandon S. Mullins served in Afghanistan as a member of the U.S.

Army. On August 25, 2011, SPC Mullins was injured in an IED attack committed by the

Taliban in Kandahar Province, Afghanistan. SPC Mullins died on August 25, 2011 as a result of

injuries sustained during the attack.

         970.    SPC Mullins was a national of the United States at the time of the attack and his

death.

         971.    As a result of the attack, SPC Mullins was injured in his person and/or property.

The Plaintiff members of the Mullins Family are the survivors and/or heirs of SPC Mullins and

are entitled to recover for the damages SPC Mullins sustained.

         972.    Plaintiff Catherine Mullins is the mother of SPC Mullins. She is a national of the

United States.

         973.    Plaintiff Thomas Mullins is the father of SPC Mullins. He is a national of the

United States.

         974.    Plaintiff Bethany Rose Mullins Randall is the sister of SPC Mullins. She is a

national of the United States.




                                                 225
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 239 of 288



          975.   As a result of the death of SPC Mullins, each member of the Mullins Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Mullins’s

society, companionship, and counsel.

The Thomas Paige Murach Family

          976.   Specialist Thomas Paige Murach served in Afghanistan as a member of the U.S.

Army. On May 4, 2013, SPC Murach was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Murach died on May 4, 2013 as a result of injuries

sustained during the attack.

          977.   SPC Murach was a national of the United States at the time of the attack and his

death.

          978.   As a result of the attack, SPC Murach was injured in his person and/or property.

The Plaintiff members of the Murach Family are the survivors and/or heirs of SPC Murach and

are entitled to recover for the damages SPC Murach sustained.

          979.   Plaintiff Chet Murach is the father of SPC Murach. He is a national of the United

States.

          980.   As a result of the death of SPC Murach, each member of the Murach Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Murach’s

society, companionship, and counsel.

The Christopher R. Newman Family

          981.   Staff Sergeant Christopher R. Newman served in Afghanistan as a member of the

U.S. Army. On October 29, 2011, SSG Newman was injured in a suicide bombing attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. SSG Newman died on

October 29, 2011 as a result of injuries sustained during the attack.




                                                226
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 240 of 288



         982.   SSG Newman was a national of the United States at the time of the attack and his

death.

         983.   As a result of the attack, SSG Newman was injured in his person and/or property.

The Plaintiff members of the Newman Family are the survivors and/or heirs of SSG Newman

and are entitled to recover for the damages SSG Newman sustained.

         984.   Plaintiff Amanda Newman is the widow of SSG Newman. She is a national of

the United States.

         985.   Plaintiff Derrick Anthony Davis is the brother of SSG Newman. He is a national

of the United States.

         986.   As a result of the death of SSG Newman, each member of the Newman Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SSG

Newman’s society, companionship, and counsel.

The Bryan J. Nichols Family

         987.   Chief Warrant Officer 2 Bryan J. Nichols served in Afghanistan as a member of

the U.S. Army National Guard. On August 6, 2011, CW2 Nichols was injured in an attack on a

Chinook helicopter committed by the Haqqani Network, a part of the Taliban, in Wardak

Province, Afghanistan. CW2 Nichols died on August 6, 2011 as a result of injuries sustained

during the attack.

         988.   CW2 Nichols was a national of the United States at the time of the attack and his

death.

         989.   As a result of the attack, CW2 Nichols was injured in his person and/or property.

The Plaintiff members of the Nichols Family are the survivors and/or heirs of CW2 Nichols and

are entitled to recover for the damages CW2 Nichols sustained.




                                               227
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 241 of 288



          990.   Plaintiff Cynthia Nichols is the mother of CW2 Nichols. She is a national of the

United States.

          991.   Plaintiff Douglas Nichols is the father of CW2 Nichols. He is a national of the

United States.

          992.   As a result of the death of CW2 Nichols, each member of the Nichols Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of CW2 Nichols’s

society, companionship, and counsel.

The Andrew C. Nicol Family

          993.   Sergeant Andrew C. Nicol served in Afghanistan as a member of the U.S. Army.

On August 8, 2010, SGT Nicol was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Nicol died on August 8, 2010 as a result of injuries

sustained during the attack.

          994.   SGT Nicol was a national of the United States at the time of the attack and his

death.

          995.   As a result of the attack, SGT Nicol was injured in his person and/or property.

The Plaintiff members of the Nicol Family are the survivors and/or heirs of SGT Nicol and are

entitled to recover for the damages SGT Nicol sustained.

          996.   Plaintiff Patricia A. Nicol is the mother of SGT Nicol. She is a national of the

United States.

          997.   Plaintiff Roland N. Nicol is the father of SGT Nicol. He is a national of the

United States.

          998.   Plaintiff Alaina Nicol is the sister of SGT Nicol. She is a national of the United

States.




                                                 228
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 242 of 288



         999.    Plaintiff Roland J. Nicol is the brother of SGT Nicol. He is a national of the

United States.

         1000. As a result of the death of SGT Nicol, each member of the Nicol Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Nicol’s

society, companionship, and counsel.

The Adam J. Novak Family

         1001. Private Adam J. Novak served in Afghanistan as a member of the U.S. Army. On

August 27, 2010, PVT Novak was injured in an IED attack committed by the Haqqani Network,

a part of the Taliban, in Paktia Province, Afghanistan. PVT Novak died on August 27, 2010 as a

result of injuries sustained during the attack.

         1002. PVT Novak was a national of the United States at the time of the attack and his

death.

         1003. As a result of the attack, PVT Novak was injured in his person and/or property.

The Plaintiff members of the Novak Family are the survivors and/or heirs of PVT Novak and are

entitled to recover for the damages PVT Novak sustained.

         1004. Plaintiff Susan Novak is the mother of PVT Novak. She is a national of the

United States.

         1005. As a result of the death of PVT Novak, each member of the Novak Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of PVT Novak’s

society, companionship, and counsel.

The Nicholas S. Ott Family

         1006. Corporal Nicholas S. Ott served in Afghanistan as a member of the U.S. Marine

Corps. On August 10, 2011, Cpl Ott was injured in an IED attack committed by the Taliban in




                                                  229
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 243 of 288



Helmand Province, Afghanistan. Cpl Ott died on August 10, 2011 as a result of injuries

sustained during the attack.

         1007. Cpl Ott was a national of the United States at the time of the attack and his death.

         1008. As a result of the attack, Cpl Ott was injured in his person and/or property. The

Plaintiff members of the Ott Family are the survivors and/or heirs of Cpl Ott and are entitled to

recover for the damages Cpl Ott sustained.

         1009. Plaintiff Julia Ott is the sister of Cpl Ott. She is a national of the United States.

         1010. As a result of the death of Cpl Ott, each member of the Ott Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Cpl Ott’s

society, companionship, and counsel.

The Dane Clark Paresi Family

         1011. Dane Clark Paresi served in Afghanistan as a civilian government contractor

working for Xe Services. On December 30, 2009, Mr. Paresi was injured in the Camp Chapman

Attack. Mr. Paresi died on December 30, 2009 as a result of injuries sustained during the attack.

         1012. Mr. Paresi was a national of the United States at the time of the attack and his

death.

         1013. As a result of the attack, Mr. Paresi was injured in his person and/or property.

The Plaintiff members of the Paresi Family are the survivors and/or heirs of Mr. Paresi and are

entitled to recover for the damages Mr. Paresi sustained.

         1014. Plaintiff Mindylou Paresi is the widow of Mr. Paresi. She is a national of the

United States.

         1015. Plaintiff Elizabeth Santina Paresi is the daughter of Mr. Paresi. She is a national

of the United States.




                                                  230
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 244 of 288



          1016. Plaintiff Janet G. Paresi is the mother of Mr. Paresi. She is a national of the

United States.

          1017. Plaintiff Santina Cartisser is the sister of Mr. Paresi. She is a national of the

United States.

          1018. Plaintiff Terry Paresi is the brother of Mr. Paresi. He is a national of the United

States.

          1019. Plaintiff Alexandra VandenBroek is the step-daughter of Mr. Paresi. She is a

national of the United States. Alexandra VandenBroek lived in the same household as Mr.

Paresi for a substantial period of time and considered Mr. Paresi the functional equivalent of a

biological father.

          1020. As a result of the death of Mr. Paresi, each member of the Paresi Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Paresi’s

society, companionship, and counsel.

The Joseph Michael Peters Family

          1021. Sergeant Joseph Michael Peters served in Afghanistan as a member of the U.S.

Army. On October 6, 2013, SGT Peters was injured in an IED attack committed by the Taliban

in Kandahar Province, Afghanistan. SGT Peters died on October 6, 2013 as a result of injuries

sustained during the attack.

          1022. SGT Peters was a national of the United States at the time of the attack and his

death.

          1023. As a result of the attack, SGT Peters was injured in his person and/or property.

The Plaintiff members of the Peters Family are the survivors and/or heirs of SGT Peters and are

entitled to recover for the damages SGT Peters sustained.




                                                  231
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 245 of 288



         1024. Plaintiff Ashley Peters is the widow of SGT Peters. She is a national of the

United States.

         1025. Plaintiff G.R.P., by and through his next friend Ashley Peters, is the minor son of

SGT Peters. He is a national of the United States.

         1026. Plaintiff Deborah Jean Peters is the mother of SGT Peters. She is a national of the

United States.

         1027. Plaintiff Dennis W. Peters is the father of SGT Peters. He is a national of the

United States.

         1028. As a result of the death of SGT Peters, each member of the Peters Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Peters’s

society, companionship, and counsel.

The Jared C. Plunk Family

         1029. Specialist Jared C. Plunk served in Afghanistan as a member of the U.S. Army.

On June 25, 2010, SPC Plunk was injured in a complex attack involving rocket propelled

grenades and small-arms fire committed by the Taliban in Kunar Province, Afghanistan. SPC

Plunk died on June 25, 2010 as a result of injuries sustained during the attack.

         1030. SPC Plunk was a national of the United States at the time of the attack and his

death.

         1031. As a result of the attack, SPC Plunk was injured in his person and/or property.

The Plaintiff members of the Plunk Family are the survivors and/or heirs of SPC Plunk and are

entitled to recover for the damages SPC Plunk sustained.

         1032. Plaintiff Glenda Willard is the mother of SPC Plunk. She is a national of the

United States.




                                                232
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 246 of 288



          1033. Plaintiff Ranee Massoni is the sister of SPC Plunk. She is a national of the United

States.

          1034. Plaintiff Jordan Plunk is the brother of SPC Plunk. He is a national of the United

States.

          1035. Plaintiff Justin T. Plunk is the brother of SPC Plunk. He is a national of the

United States.

          1036. As a result of the death of SPC Plunk, each member of the Plunk Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Plunk’s

society, companionship, and counsel.

The Brandon Joseph Prescott Family

          1037. Specialist Brandon Joseph Prescott served in Afghanistan as a member of the U.S.

Army. On May 4, 2013, SPC Prescott was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SPC Prescott died on May 4, 2013 as a result of injuries

sustained during the attack.

          1038. SPC Prescott was a national of the United States at the time of the attack and his

death.

          1039. As a result of the attack, SPC Prescott was injured in his person and/or property.

The Plaintiff members of the Prescott Family are the survivors and/or heirs of SPC Prescott and

are entitled to recover for the damages SPC Prescott sustained.

          1040. Plaintiff Aaron William Prescott is the brother of SPC Prescott. He is a national

of the United States.

          1041. Plaintiff Jacob Richard Prescott is the brother of SPC Prescott. He is a national of

the United States.




                                                 233
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 247 of 288



          1042. Plaintiff Joshua Michael Prescott is the brother of SPC Prescott. He is a national

of the United States.

          1043. As a result of the death of SPC Prescott, each member of the Prescott Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Prescott’s

society, companionship, and counsel.

The Lucas Todd Pyeatt Family

          1044. Corporal Lucas Todd Pyeatt served in Afghanistan as a member of the U.S.

Marine Corps. On February 5, 2011, Cpl Pyeatt was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Cpl Pyeatt died on February 5, 2011 as a result of

injuries sustained during the attack.

          1045. Cpl Pyeatt was a national of the United States at the time of the attack and his

death.

          1046. As a result of the attack, Cpl Pyeatt was injured in his person and/or property.

The Plaintiff members of the Pyeatt Family are the survivors and/or heirs of Cpl Pyeatt and are

entitled to recover for the damages Cpl Pyeatt sustained.

          1047. Plaintiff Cynthia L. Pyeatt is the mother of Cpl Pyeatt. She is a national of the

United States.

          1048. Plaintiff Lon Scott Pyeatt is the father of Cpl Pyeatt. He is a national of the

United States.

          1049. Plaintiff Emily Smalley is the sister of Cpl Pyeatt. She is a national of the United

States.




                                                  234
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 248 of 288



       1050. As a result of the death of Cpl Pyeatt, each member of the Pyeatt Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Cpl Pyeatt’s

society, companionship, and counsel.

The Thomas A. Ratzlaff Family

       1051. Special Warfare Operator Senior Chief Petty Officer (SEAL) Thomas A. Ratzlaff

served in Afghanistan as a member of the U.S. Navy. On August 6, 2011, CPO (SEAL) Ratzlaff

was injured in an attack on a Chinook helicopter committed by the Haqqani Network, a part of

the Taliban, in Wardak Province, Afghanistan. CPO (SEAL) Ratzlaff died on August 6, 2011 as

a result of injuries sustained during the attack.

       1052. CPO (SEAL) Ratzlaff was a national of the United States at the time of the attack

and his death.

       1053. As a result of the attack, CPO (SEAL) Ratzlaff was injured in his person and/or

property. The Plaintiff members of the Ratzlaff Family are the survivors and/or heirs of CPO

(SEAL) Ratzlaff and are entitled to recover for the damages CPO (SEAL) Ratzlaff sustained.

       1054. Plaintiff Andrea N. Ratzlaff is the widow of CPO (SEAL) Ratzlaff. She is a

national of the United States.

       1055. As a result of the death of CPO (SEAL) Ratzlaff, each member of the Ratzlaff

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of

CPO (SEAL) Ratzlaff’s society, companionship, and counsel.

The Jesse D. Reed Family

       1056. Specialist Jesse D. Reed served in Afghanistan as a member of the U.S. Army.

On July 14, 2010, SPC Reed was injured in an IED attack committed by the Haqqani Network, a




                                                    235
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 249 of 288



part of the Taliban, in Zabul Province, Afghanistan. SPC Reed died on July 14, 2010 as a result

of injuries sustained during the attack.

         1057. SPC Reed was a national of the United States at the time of the attack and his

death.

         1058. As a result of the attack, SPC Reed was injured in his person and/or property.

The Plaintiff members of the Reed Family are the survivors and/or heirs of SPC Reed and are

entitled to recover for the damages SPC Reed sustained.

         1059. Plaintiff Heather L. Reed is the widow of SPC Reed. She is a national of the

United States.

         1060. Plaintiff Dolores A. Reed is the mother of SPC Reed. She is a national of the

United States.

         1061. As a result of the death of SPC Reed, each member of the Reed Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Reed’s

society, companionship, and counsel.

The Michael E. Ristau Family

         1062. Sergeant Michael E. Ristau served in Afghanistan as a member of the U.S. Army.

On July 13, 2012, SGT Ristau was injured in an IED attack committed by the Haqqani Network,

a part of the Taliban, in Zabul Province, Afghanistan. SGT Ristau died on July 13, 2012 as a

result of injuries sustained during the attack.

         1063. SGT Ristau was a national of the United States at the time of the attack and his

death.




                                                  236
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 250 of 288



          1064. As a result of the attack, SGT Ristau was injured in his person and/or property.

The Plaintiff members of the Ristau Family are the survivors and/or heirs of SGT Ristau and are

entitled to recover for the damages SGT Ristau sustained.

          1065. Plaintiff Randy Ristau is the father of SGT Ristau. He is a national of the United

States.

          1066. Plaintiff H.R., by and through her next friend Randy Ristau, is the minor sister of

SGT Ristau. She is a national of the United States.

          1067. Plaintiff Suzanne Ristau is the step-mother of SGT Ristau. She is a national of

the United States. Suzanne Ristau lived in the same household as SGT Ristau for a substantial

period of time and considered SGT Ristau the functional equivalent of a biological son.

          1068. Plaintiff Christopher Powers is the step-brother of SGT Ristau. He is a national

of the United States. Christopher Powers lived in the same household as SGT Ristau for a

substantial period of time and considered SGT Ristau the functional equivalent of a biological

brother.

          1069. As a result of the death of SGT Ristau, each member of the Ristau Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Ristau’s

society, companionship, and counsel.

The Edgar N. Roberts III Family

          1070. Sergeant First Class Edgar N. Roberts III served in Afghanistan as a member of

the U.S. Army National Guard. On June 26, 2010, SFC Roberts was injured in an IED attack

committed by the Haqqani Network, a part of the Taliban, in Wardak Province, Afghanistan.

SFC Roberts died on August 17, 2010 as a result of injuries sustained during the attack.




                                                 237
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 251 of 288



         1071. SFC Roberts was a national of the United States at the time of the attack and his

death.

         1072. As a result of the attack, SFC Roberts was injured in his person and/or property.

The Plaintiff members of the Roberts Family are the survivors and/or heirs of SFC Roberts and

are entitled to recover for the damages SFC Roberts sustained.

         1073. Plaintiff Jannett Cecilia Roberts is the widow of SFC Roberts and is his survivor

and/or heir.

         1074. Plaintiff E.N.R., by and through his next friend Jannett Cecilia Roberts, is the

minor son of SFC Roberts. He is a national of the United States.

         1075. Plaintiff Miguel Angel Nathaniel Roberts is the son of SFC Roberts. He is a

national of the United States.

         1076. Plaintiff Miriatliz Roberts is the daughter of SFC Roberts. She is a national of the

United States.

         1077. As a result of the death of SFC Roberts, each member of the Roberts Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SFC Roberts’s

society, companionship, and counsel.

The Mario Rodriguez Jr. Family

         1078. Sergeant Mario Rodriguez Jr. served in Afghanistan as a member of the U.S.

Army. On June 11, 2010, SGT Rodriguez was injured in a complex attack involving small arms

fire and rocket propelled grenades committed by the Haqqani Network, a part of the Taliban, in

Logar Province, Afghanistan. SGT Rodriguez died on June 11, 2010 as a result of injuries

sustained during the attack.




                                                238
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 252 of 288



         1079. SGT Rodriguez was a national of the United States at the time of the attack and

his death.

         1080. As a result of the attack, SGT Rodriguez was injured in his person and/or

property. The Plaintiff members of the Rodriguez Family are the survivors and/or heirs of SGT

Rodriguez and are entitled to recover for the damages SGT Rodriguez sustained.

         1081. Plaintiff Leslie Rodriguez is the widow of SGT Rodriguez. She is a national of

the United States.

         1082. Plaintiff R.G., by and through her next friend Leslie Rodriguez, is the minor step-

daughter of SGT Rodriguez. She is a national of the United States. R.G. lived in the same

household as SGT Rodriguez for a substantial period of time and considered SGT Rodriguez the

functional equivalent of a biological father.

         1083. As a result of the death of SGT Rodriguez, each member of the Rodriguez Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Rodriguez’s society, companionship, and counsel.

The Jason A. Rogers Family

         1084. Staff Sergeant Jason A. Rogers served in Afghanistan as a member of the U.S.

Marine Corps. On April 7, 2011, SSgt Rogers was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. SSgt Rogers died on April 7, 2011 as a result of

injuries sustained during the attack.

         1085. SSgt Rogers was a national of the United States at the time of the attack and his

death.




                                                239
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 253 of 288



         1086. As a result of the attack, SSgt Rogers was injured in his person and/or property.

The Plaintiff members of the Rogers Family are the survivors and/or heirs of SSgt Rogers and

are entitled to recover for the damages SSgt Rogers sustained.

         1087. Plaintiff Angela Rita Marie Rogers is the widow of SSgt Rogers. She is a

national of the United States.

         1088. As a result of the death of SSgt Rogers, each member of the Rogers Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSgt Rogers’s

society, companionship, and counsel.

The Matthew D. Roland Family

         1089. Captain Matthew D. Roland served in Afghanistan as a member of the U.S. Air

Force. On August 26, 2015, Capt Roland was injured in an insider attack committed by the

Taliban in Helmand Province, Afghanistan. Capt Roland died on August 26, 2015 as a result of

injuries sustained during the attack.

         1090. Capt Roland was a national of the United States at the time of the attack and his

death.

         1091. As a result of the attack, Capt Roland was injured in his person and/or property.

The Plaintiff members of the Roland Family are the survivors and/or heirs of Capt Roland and

are entitled to recover for the damages Capt Roland sustained.

         1092. Plaintiff Barbara A. Roland is the mother of Capt Roland. She is a national of the

United States.

         1093. Plaintiff Mark K. Roland is the father of Capt Roland. He is a national of the

United States.




                                                240
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 254 of 288



          1094. Plaintiff Erica M. Roland is the sister of Capt Roland. She is a national of the

United States.

          1095. As a result of the death of Capt Roland, each member of the Roland Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Capt Roland’s

society, companionship, and counsel.

The Angel Roldan Jr. Family

          1096. Angel Roldan Jr. served in Afghanistan as a civilian government contractor

working for DynCorp, Int’l. On May 16, 2013, Mr. Roldan was injured in a suicide bombing

attack committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Roldan

died on May 16, 2013 as a result of injuries sustained during the attack.

          1097. Mr. Roldan was a national of the United States at the time of the attack and his

death.

          1098. As a result of the attack, Mr. Roldan was injured in his person and/or property.

The Plaintiff members of the Roldan Family are the survivors and/or heirs of Mr. Roldan and are

entitled to recover for the damages Mr. Roldan sustained.

          1099. Plaintiff Lieselotte R. Roldan is the widow of Mr. Roldan. She is a national of the

United States.

          1100. Plaintiff Angel R. Roldan is the son of Mr. Roldan. He is a national of the United

States.

          1101. Plaintiff Matthias P. Roldan is the son of Mr. Roldan. He is a national of the

United States.

          1102. Plaintiff Samantha G. Roldan is the daughter of Mr. Roldan. She is a national of

the United States.




                                                 241
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 255 of 288



         1103. As a result of the death of Mr. Roldan, each member of the Roldan Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Roldan’s

society, companionship, and counsel.

The Nicholas J. Rozanski Family

         1104. Captain Nicholas J. Rozanski served in Afghanistan as a member of the U.S.

Army National Guard. On April 4, 2012, CPT Rozanski was injured in a suicide bombing attack

committed by the Taliban in Faryab Province, Afghanistan. CPT Rozanski died on April 4, 2012

as a result of injuries sustained during the attack.

         1105. CPT Rozanski was a national of the United States at the time of the attack and his

death.

         1106. As a result of the attack, CPT Rozanski was injured in his person and/or property.

The Plaintiff members of the Rozanski Family are the survivors and/or heirs of CPT Rozanski

and are entitled to recover for the damages CPT Rozanski sustained.

         1107. Plaintiff Alex Jason Rozanski is the brother of CPT Rozanski. He is a national of

the United States.

         1108. As a result of the death of CPT Rozanski, each member of the Rozanski Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of CPT

Rozanski’s society, companionship, and counsel.

The Rex L. Schad Family

         1109. Staff Sergeant Rex L. Schad served in Afghanistan as a member of the U.S.

Army. On March 11, 2013, SSG Schad was injured in an insider attack committed by the

Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in Wardak




                                                 242
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 256 of 288



Province, Afghanistan. SSG Schad died on March 11, 2013 as a result of injuries sustained

during the attack.

         1110. SSG Schad was a national of the United States at the time of the attack and his

death.

         1111. As a result of the attack, SSG Schad was injured in his person and/or property.

The Plaintiff members of the Schad Family are the survivors and/or heirs of SSG Schad and are

entitled to recover for the damages SSG Schad sustained.

         1112. Plaintiff Colleen Whipple is the mother of SSG Schad. She is a national of the

United States.

         1113. As a result of the death of SSG Schad, each member of the Schad Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Schad’s

society, companionship, and counsel.

The Jacob M. Schwallie Family

         1114. Sergeant Jacob M. Schwallie served in Afghanistan as a member of the U.S.

Army. On May 7, 2012, SGT Schwallie was injured in an IED attack committed by the Haqqani

Network, a part of the Taliban, in Ghazni Province, Afghanistan. SGT Schwallie died on May 7,

2012 as a result of injuries sustained during the attack.

         1115. SGT Schwallie was a national of the United States at the time of the attack and his

death.

         1116. As a result of the attack, SGT Schwallie was injured in his person and/or property.

The Plaintiff members of the Schwallie Family are the survivors and/or heirs of SGT Schwallie

and are entitled to recover for the damages SGT Schwallie sustained.




                                                 243
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 257 of 288



         1117. Plaintiff Thomas Schwallie is the father of SGT Schwallie. He is a national of the

United States.

         1118. As a result of the death of SGT Schwallie, each member of the Schwallie Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Schwallie’s society, companionship, and counsel.

The Derek L. Shanfield Family

         1119. Sergeant Derek L. Shanfield served in Afghanistan as a member of the U.S.

Marine Corps. On June 8, 2010, Sgt Shanfield was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. Sgt Shanfield died on June 8, 2010 as a result of

injuries sustained during the attack.

         1120. Sgt Shanfield was a national of the United States at the time of the attack and his

death.

         1121. As a result of the attack, Sgt Shanfield was injured in his person and/or property.

The Plaintiff members of the Shanfield Family are the survivors and/or heirs of Sgt Shanfield

and are entitled to recover for the damages Sgt Shanfield sustained.

         1122. Plaintiff David Shanfield is the father of Sgt Shanfield. He is a national of the

United States.

         1123. Plaintiff Pamela Shanfield is the mother of Sgt Shanfield. She is a national of the

United States.

         1124. Plaintiff Sydney Shanfield is the brother of Sgt Shanfield. He is a national of the

United States.




                                                244
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 258 of 288



         1125. As a result of the death of Sgt Shanfield, each member of the Shanfield Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of Sgt

Shanfield’s society, companionship, and counsel.

The Amy R. Sinkler Family

         1126. Private First Class Amy R. Sinkler served in Afghanistan as a member of the U.S.

Army. On January 20, 2011, PFC Sinkler was injured in a rocket propelled grenade attack

committed by the Taliban in Baghlan Province, Afghanistan. PFC Sinkler died on January 20,

2011 as a result of injuries sustained during the attack.

         1127. PFC Sinkler was a national of the United States at the time of the attack and her

death.

         1128. As a result of the attack, PFC Sinkler was injured in her person and/or property.

The Plaintiff members of the Sinkler Family are the survivors and/or heirs of PFC Sinkler and

are entitled to recover for the damages PFC Sinkler sustained.

         1129. Plaintiff Jacqueline B. Thompson is the mother of PFC Sinkler. She is a national

of the United States.

         1130. Plaintiff Randolph D. Thompson is the father of PFC Sinkler. He is a national of

the United States.

         1131. Plaintiff Brittney Bullock is the sister of PFC Sinkler. She is a national of the

United States.

         1132. As a result of the death of PFC Sinkler, each member of the Sinkler Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of PFC Sinkler’s

society, companionship, and counsel.




                                                 245
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 259 of 288



The Wade A. Slack Family

          1133. Specialist Wade A. Slack served in Afghanistan as a member of the U.S. Army.

On May 6, 2010, SPC Slack was injured in an indirect fire attack committed by the Haqqani

Network, a part of the Taliban, in Wardak Province, Afghanistan. SPC Slack died on May 6,

2010 as a result of injuries sustained during the attack.

          1134. SPC Slack was a national of the United States at the time of the attack and his

death.

          1135. As a result of the attack, SPC Slack was injured in his person and/or property.

The Plaintiff members of the Slack Family are the survivors and/or heirs of SPC Slack and are

entitled to recover for the damages SPC Slack sustained.

          1136. Plaintiff Andrew Slack is the brother of SPC Slack. He is a national of the United

States.

          1137. Plaintiff Jesse Slack is the brother of SPC Slack. He is a national of the United

States.

          1138. Plaintiff Jonathan H. Slack is the brother of SPC Slack. He is a national of the

United States.

          1139. Plaintiff Lauren Slack is the sister of SPC Slack. She is a national of the United

States.

          1140. Plaintiff Rose Ann Crossman is the step-mother of SPC Slack. She is a national

of the United States. Rose Ann Crossman lived in the same household as SPC Slack for a

substantial period of time and considered SPC Slack the functional equivalent of a biological

son.




                                                 246
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 260 of 288



          1141. Plaintiff Jessica Cook is the step-sister of SPC Slack. She is a national of the

United States. Jessica Cook lived in the same household as SPC Slack for a substantial period of

time and considered SPC Slack the functional equivalent of a biological brother.

          1142. As a result of the death of SPC Slack, each member of the Slack Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Slack’s

society, companionship, and counsel.

The Deangelo B. Snow Family

          1143. Specialist Deangelo B. Snow served in Afghanistan as a member of the U.S.

Army. On September 17, 2010, SPC Snow was injured in a rocket propelled grenade attack

committed by the Taliban in Kandahar Province, Afghanistan. SPC Snow died on September 17,

2010 as a result of injuries sustained during the attack.

          1144. SPC Snow was a national of the United States at the time of the attack and his

death.

          1145. As a result of the attack, SPC Snow was injured in his person and/or property.

The Plaintiff members of the Snow Family are the survivors and/or heirs of SPC Snow and are

entitled to recover for the damages SPC Snow sustained.

          1146. Plaintiff Deloris Snow is the mother of SPC Snow. She is a national of the United

States.

          1147. Plaintiff M.B., by and through her next friend Deloris Snow, is the minor sister of

SPC Snow. She is a national of the United States.

          1148. Plaintiff Damen Snow is the brother of SPC Snow. He is a national of the United

States.




                                                 247
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 261 of 288



         1149. As a result of the death of SPC Snow, each member of the Snow Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Snow’s

society, companionship, and counsel.

The Kristoffer M. Solesbee Family

         1150. Technical Sergeant Kristoffer M. Solesbee served in Afghanistan as a member of

the U.S. Air Force. On May 26, 2011, TSgt Solesbee was injured in an IED attack committed by

the Taliban in Kandahar Province, Afghanistan. TSgt Solesbee died on May 26, 2011 as a result

of injuries sustained during the attack.

         1151. TSgt Solesbee was a national of the United States at the time of the attack and his

death.

         1152. As a result of the attack, TSgt Solesbee was injured in his person and/or property.

The Plaintiff members of the Solesbee Family are the survivors and/or heirs of TSgt Solesbee

and are entitled to recover for the damages TSgt Solesbee sustained.

         1153. Plaintiff Larry Michael Solesbee is the father of TSgt Solesbee. He is a national

of the United States.

         1154. As a result of the death of TSgt Solesbee, each member of the Solesbee Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of TSgt

Solesbee’s society, companionship, and counsel.

The Orion N. Sparks Family

         1155. Staff Sergeant Orion N. Sparks served in Afghanistan as a member of the U.S.

Army. On September 26, 2012, SSG Sparks was injured in a suicide bombing attack committed

by the Kabul Attack Network in Logar Province, Afghanistan. SSG Sparks died on September

26, 2012 as a result of injuries sustained during the attack.




                                                 248
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 262 of 288



          1156. SSG Sparks was a national of the United States at the time of the attack and his

death.

          1157. As a result of the attack, SSG Sparks was injured in his person and/or property.

The Plaintiff members of the Sparks Family are the survivors and/or heirs of SSG Sparks and are

entitled to recover for the damages SSG Sparks sustained.

          1158. Plaintiff Garry Lee Sparks is the father of SSG Sparks. He is a national of the

United States.

          1159. Plaintiff Jan Marie Hurnblad Sparks is the mother of SSG Sparks. She is a

national of the United States.

          1160. Plaintiff Erik Sparks is the brother of SSG Sparks. He is a national of the United

States.

          1161. Plaintiff Zachary Douglas Sparks is the brother of SSG Sparks. He is a national

of the United States.

          1162. Plaintiff Jane Sparks is the step-mother of SSG Sparks. She is a national of the

United States. Jane Sparks lived in the same household as SSG Sparks for a substantial period of

time and considered SSG Sparks the functional equivalent of a biological son.

          1163. As a result of the death of SSG Sparks, each member of the Sparks Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Sparks’s

society, companionship, and counsel.

The Tyler M. Springmann Family

          1164. Private First Class Tyler M. Springmann served in Afghanistan as a member of

the U.S. Army. On July 17, 2011, PFC Springmann was injured in an IED attack committed by




                                                 249
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 263 of 288



the Taliban in Kandahar Province, Afghanistan. PFC Springmann died on July 17, 2011 as a

result of injuries sustained during the attack.

         1165. PFC Springmann was a national of the United States at the time of the attack and

his death.

         1166. As a result of the attack, PFC Springmann was injured in his person and/or

property. The Plaintiff members of the Springmann Family are the survivors and/or heirs of PFC

Springmann and are entitled to recover for the damages PFC Springmann sustained.

         1167. Plaintiff Tina Lynn Seekins is the mother of PFC Springmann. She is a national

of the United States.

         1168. As a result of the death of PFC Springmann, each member of the Springmann

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of PFC

Springmann’s society, companionship, and counsel.

The Kyle Brandon Stout Family

         1169. Sergeant Kyle Brandon Stout served in Afghanistan as a member of the U.S.

Army. On July 30, 2010, SGT Stout was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SGT Stout died on July 30, 2010 as a result of injuries

sustained during the attack.

         1170. SGT Stout was a national of the United States at the time of the attack and his

death.

         1171. As a result of the attack, SGT Stout was injured in his person and/or property.

The Plaintiff members of the Stout Family are the survivors and/or heirs of SGT Stout and are

entitled to recover for the damages SGT Stout sustained.




                                                  250
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 264 of 288



          1172. Plaintiff Billy Michael Stout is the father of SGT Stout. He is a national of the

United States.

          1173. Plaintiff Robin Stout is the mother of SGT Stout. She is a national of the United

States.

          1174. Plaintiff Melissa Stout is the sister of SGT Stout. She is a national of the United

States.

          1175. As a result of the death of SGT Stout, each member of the Stout Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Stout’s

society, companionship, and counsel.

The Joshua J. Strickland Family

          1176. Sergeant Joshua J. Strickland served in Afghanistan as a member of the U.S.

Army. On September 21, 2013, SGT Strickland was injured in an insider attack committed by

the Haqqani Network, a designated FTO at the time of the attack and part of the Taliban, in

Paktia Province, Afghanistan. SGT Strickland died on September 21, 2013 as a result of injuries

sustained during the attack.

          1177. SGT Strickland was a national of the United States at the time of the attack and

his death.

          1178. As a result of the attack, SGT Strickland was injured in his person and/or

property. The Plaintiff members of the Strickland Family are the survivors and/or heirs of SGT

Strickland and are entitled to recover for the damages SGT Strickland sustained.

          1179. Plaintiff Garrett Layne Funk is the brother of SGT Strickland. He is a national of

the United States.




                                                 251
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 265 of 288



         1180. As a result of the death of SGT Strickland, each member of the Strickland Family

has experienced severe mental anguish, emotional pain and suffering, and the loss of SGT

Strickland’s society, companionship, and counsel.

The Barry Sutton Family

         1181. Barry Sutton served in Afghanistan as a civilian government contractor working

for DynCorp, Int’l. On August 22, 2015, Mr. Sutton was injured in a suicide bombing attack

committed by the Kabul Attack Network in Kabul Province, Afghanistan. Mr. Sutton died on

August 22, 2015 as a result of injuries sustained during the attack.

         1182. Mr. Sutton was a national of the United States at the time of the attack and his

death.

         1183. As a result of the attack, Mr. Sutton was injured in his person and/or property.

The Plaintiff members of the Sutton Family are the survivors and/or heirs of Mr. Sutton and are

entitled to recover for the damages Mr. Sutton sustained.

         1184. Plaintiff Harriet Sutton is the mother of Mr. Sutton. She is a national of the

United States.

         1185. As a result of the death of Mr. Sutton, each member of the Sutton Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Sutton’s

society, companionship, and counsel.

The James E. Thode Family

         1186. Sergeant First Class James E. Thode served in Afghanistan as a member of the

U.S. Army National Guard. On December 2, 2010, SFC Thode was injured in an IED attack

committed by the Haqqani Network, a part of the Taliban, in Khost Province, Afghanistan. SFC

Thode died on December 2, 2010 as a result of injuries sustained during the attack.




                                                252
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 266 of 288



         1187. SFC Thode was a national of the United States at the time of the attack and his

death.

         1188. As a result of the attack, SFC Thode was injured in his person and/or property.

The Plaintiff members of the Thode Family are the survivors and/or heirs of SFC Thode and are

entitled to recover for the damages SFC Thode sustained.

         1189. Plaintiff Evelyn Taylor is the mother of SFC Thode. She is a national of the

United States.

         1190. As a result of the death of SFC Thode, each member of the Thode Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SFC Thode’s

society, companionship, and counsel.

The Allen R. Thomas Family

         1191. Staff Sergeant Allen R. Thomas served in Afghanistan as a member of the U.S.

Army. On March 16, 2010, SSG Thomas was injured in a suicide bombing attack committed by

the Taliban in Helmand Province, Afghanistan. The attack severely wounded SSG Thomas, who

suffered from a traumatic brain injury with post-concussive syndrome, a restrictive ventilatory

defect, thoracic neuritis with chronic pain syndrome, post-traumatic stress disorder, left lateral

thorax scars, and right back scars. As a result of the March 16, 2010 attack and his injuries, SSG

Thomas experienced severe physical and emotional pain and suffering. SSG Thomas died on

September 29, 2013 as a result of injuries sustained during the attack.

         1192. SSG Thomas was a national of the United States at the time of the attack and his

death.




                                                253
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 267 of 288



         1193. As a result of the attack, SSG Thomas was injured in his person and/or property.

The Plaintiff members of the Thomas Family are the survivors and/or heirs of SSG Thomas and

are entitled to recover for the damages SSG Thomas sustained.

         1194. Plaintiff Danica Thomas is the widow of SSG Thomas. She is a national of the

United States.

         1195. Plaintiff L.T., by and through her next friend Danica Thomas, is the minor

daughter of SSG Thomas. She is a national of the United States.

         1196. As a result of the March 16, 2010 attack and SSG Thomas’s injuries and death,

each member of the Thomas Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of SSG Thomas’s society, companionship, and counsel.

The Jesse R. Tilton Family

         1197. Sergeant Jesse R. Tilton served in Afghanistan as a member of the U.S. Army.

On July 13, 2010, SGT Tilton was injured in a complex attack involving rocket propelled

grenades and small-arms fire committed by the Taliban in Kandahar Province, Afghanistan.

SGT Tilton died on July 16, 2010 as a result of injuries sustained during the attack.

         1198. SGT Tilton was a national of the United States at the time of the attack and his

death.

         1199. As a result of the attack, SGT Tilton was injured in his person and/or property.

The Plaintiff members of the Tilton Family are the survivors and/or heirs of SGT Tilton and are

entitled to recover for the damages SGT Tilton sustained.

         1200. Plaintiff Julie Magana is the mother of SGT Tilton. She is a national of the

United States.




                                                254
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 268 of 288



       1201. As a result of the death of SGT Tilton, each member of the Tilton Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SGT Tilton’s

society, companionship, and counsel.

The Ryan Gregory Timoney Family

       1202. Plaintiff Captain Ryan Gregory Timoney served in Afghanistan as a member of

the U.S. Army. On May 20, 2012, CPT Timoney was injured in a suicide bomber attack

committed by the Taliban in Uruzgan Province, Afghanistan. The attack severely wounded CPT

Timoney, who lost his left leg, suffered shrapnel injuries to his left arm, left chest, left abdomen,

and left side of his skull, and also suffers from spinal pain, seizures, physical limitations, and

speech, reading and vision difficulty. As a result of the May 20, 2012 attack and his injuries,

CPT Timoney has experienced severe physical and emotional pain and suffering.

       1203. CPT Timoney was a national of the United States at the time of the attack, and

remains one to this day.

       1204. Plaintiff Diane Timoney is the mother of CPT Timoney. She is a national of the

United States.

       1205. Plaintiff Gregory Timoney is the father of CPT Timoney. He is a national of the

United States.

       1206. As a result of the May 20, 2012 attack and CPT Timoney’s injuries, each member

of the Timoney Family has experienced severe mental anguish, emotional pain and suffering.

The Aaron C. Torian Family

       1207. Master Sergeant Aaron C. Torian served in Afghanistan as a member of the U.S.

Marine Corps. On February 15, 2014, MSgt Torian was injured in an IED attack committed by




                                                 255
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 269 of 288



the Taliban in Helmand Province, Afghanistan. MSgt Torian died on February 15, 2014 as a

result of injuries sustained during the attack.

          1208. MSgt Torian was a national of the United States at the time of the attack and his

death.

          1209. As a result of the attack, MSgt Torian was injured in his person and/or property.

The Plaintiff members of the Torian Family are the survivors and/or heirs of MSgt Torian and

are entitled to recover for the damages MSgt Torian sustained.

          1210. Plaintiff Esta Smith is the mother of MSgt Torian. She is a national of the United

States.

          1211. Plaintiff Joe Torian is the father of MSgt Torian. He is a national of the United

States.

          1212. Plaintiff Emily Torian is the sister of MSgt Torian. She is a national of the United

States.

          1213. Plaintiff Nathan Ewell Torian is the brother of MSgt Torian. He is a national of

the United States.

          1214. Plaintiff Jimmy Smith is the step-father of MSgt Torian. He is a national of the

United States. Jimmy Smith lived in the same household as MSgt Torian for a substantial period

of time and considered MSgt Torian the functional equivalent of a biological son.

          1215. As a result of the death of MSgt Torian, each member of the Torian Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of MSgt Torian’s

society, companionship, and counsel.




                                                  256
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 270 of 288



Kevin Trimble

       1216. Plaintiff Private First Class Kevin Trimble served in Afghanistan as a member of

the U.S. Army. On September 17, 2012, PFC Trimble was injured in an IED attack committed

by the Taliban in Kandahar Province, Afghanistan. The attack severely wounded PFC Trimble,

who lost both legs above the knee, lost his left arm above the elbow, and also suffered from post-

traumatic stress disorder and partial hearing loss. As a result of the September 17, 2012 attack

and his injuries, PFC Trimble has experienced severe physical and emotional pain and suffering.

       1217. PFC Trimble was a national of the United States at the time of the attack and

remains one to this day.

Michael Verardo

       1218. Plaintiff Sergeant Michael Verardo served in Afghanistan as a member of the U.S.

Army. On April 24, 2010, SGT Verardo was injured in an IED attack committed by the Taliban

in Helmand Province, Afghanistan. The attack severely wounded SGT Verardo, who lost one

leg and part of his left arm and suffered from significant burns, a traumatic brain injury, eardrum

injury, and injuries to his face and airways. As a result of the April 24, 2010 attack and his

injuries, SGT Verardo has experienced severe physical and emotional pain and suffering.

       1219. SGT Verardo was a national of the United States at the time of the attack and

remains one to this day.

The Nickolas S. Welch Family

       1220. Specialist Nickolas S. Welch served in Afghanistan as a member of the U.S.

Army. On July 23, 2013, SPC Welch was injured in an IED attack committed by the Haqqani

Network, a designated FTO at the time of the attack and part of the Taliban, in Wardak Province,




                                                257
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 271 of 288



Afghanistan. SPC Welch died on August 6, 2013 as a result of injuries sustained during the

attack.

          1221. SPC Welch was a national of the United States at the time of the attack and his

death.

          1222. As a result of the attack, SPC Welch was injured in his person and/or property.

The Plaintiff members of the Welch Family are the survivors and/or heirs of SPC Welch and are

entitled to recover for the damages SPC Welch sustained.

          1223. Plaintiff Barry Welch is the father of SPC Welch. He is a national of the United

States.

          1224. Plaintiff Lorria Welch is the mother of SPC Welch. She is a national of the

United States.

          1225. As a result of the death of SPC Welch, each member of the Welch Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SPC Welch’s

society, companionship, and counsel.

The Matthew J. West Family

          1226. Staff Sergeant Matthew J. West served in Afghanistan as a member of the U.S.

Army. On August 30, 2010, SSG West was injured in an IED attack committed by the Taliban

in Helmand Province, Afghanistan. SSG West died on August 30, 2010 as a result of injuries

sustained during the attack.

          1227. SSG West was a national of the United States at the time of the attack and his

death.




                                                258
          Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 272 of 288



          1228. As a result of the attack, SSG West was injured in his person and/or property.

The Plaintiff members of the West Family are the survivors and/or heirs of SSG West and are

entitled to recover for the damages SSG West sustained.

          1229. Plaintiff John M. West is the father of SSG West. He is a national of the United

States.

          1230. Plaintiff Marcia M. West is the mother of SSG West. She is a national of the

United States.

          1231. Plaintiff Kristine Willis is the sister of SSG West. She is a national of the United

States.

          1232. As a result of the death of SSG West, each member of the West Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG West’s

society, companionship, and counsel.

The Leston M. Winters Family

          1233. Staff Sergeant Leston M. Winters served in Afghanistan as a member of the U.S.

Army. On July 15, 2010, SSG Winters was injured in an IED attack committed by the Taliban in

Kandahar Province, Afghanistan. SSG Winters died on July 15, 2010 as a result of injuries

sustained during the attack.

          1234. SSG Winters was a national of the United States at the time of the attack and his

death.

          1235. As a result of the attack, SSG Winters was injured in his person and/or property.

The Plaintiff members of the Winters Family are the survivors and/or heirs of SSG Winters and

are entitled to recover for the damages SSG Winters sustained.




                                                 259
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 273 of 288



         1236. Plaintiff Cheryl Spivey is the mother of SSG Winters. She is a national of the

United States.

         1237. Plaintiff Corbin Wayne Hunt is the brother of SSG Winters. He is a national of

the United States.

         1238. As a result of the death of SSG Winters, each member of the Winters Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of SSG Winters’s

society, companionship, and counsel.

The Jeremy Jason Wise Family

         1239. Jeremy Jason Wise served in Afghanistan as a civilian government contractor

working for Xe Services. On December 30, 2009, Mr. Wise was injured in the Camp Chapman

Attack. Mr. Wise died on December 30, 2009 as a result of injuries sustained during the attack.

         1240. Mr. Wise was a national of the United States at the time of the attack and his

death.

         1241. As a result of the attack, Mr. Wise was injured in his person and/or property. The

Plaintiff members of the Wise Family are the survivors and/or heirs of Mr. Wise and are entitled

to recover for the damages Mr. Wise sustained.

         1242. Plaintiff Dana Marie Bernhardt is the widow of Mr. Wise. She is a national of the

United States.

         1243. Plaintiff Mary Lee Wise is the mother of Mr. Wise. She is a national of the

United States.

         1244. Plaintiff Mary Heather Wise is the sister of Mr. Wise. She is a national of the

United States.




                                                260
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 274 of 288



         1245. Plaintiff E.P., by and through his next friend Dana Marie Bernhardt, is the minor

step-son of Mr. Wise. He is a national of the United States. E.P. lived in the same household as

Mr. Wise for a substantial period of time and considered Mr. Wise the functional equivalent of a

biological father.

         1246. As a result of the death of Mr. Wise, each member of the Wise Family has

experienced severe mental anguish, emotional pain and suffering, and the loss of Mr. Wise’s

society, companionship, and counsel.

The Randal P. Wright Family

         1247. Lance Corporal Randal P. Wright served in Afghanistan as a member of the U.S.

Marine Corps. On May 7, 2010, LCpl. Wright was injured in an IED attack committed by the

Taliban in Helmand Province, Afghanistan. The attack severely wounded LCpl. Wright, who

lost both legs above the knee, lost his left hand, and also suffered from blown out ear drums, a

traumatic brain injury, and numerous tissue and bone injuries. As a result of the May 7, 2010

attack and his injuries, LCpl. Wright experienced severe physical and emotional pain and

suffering. LCpl. Wright died on March 9, 2017 as a result of injuries sustained during the attack.

         1248. LCpl. Wright was a national of the United States at the time of the attack and his

death.

         1249. As a result of the attack, LCpl. Wright was injured in his person and/or property.

The Plaintiff members of the Wright Family are the survivors and/or heirs of LCpl. Wright and

are entitled to recover for the damages LCpl. Wright sustained.

         1250. Plaintiff F.S., by and through her next friend Ashley Rose Serocki, is the minor

daughter of LCpl. Wright. She is a national of the United States.




                                                261
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 275 of 288



       1251. Plaintiff Dawn Marie Pattee is the mother of LCpl. Wright. She is a national of

the United States.

       1252. Plaintiff Jalisa Marie Hammond is the sister of LCpl. Wright. She is a national of

the United States.

       1253. Plaintiff Kristen Colleen Wright is the sister of LCpl. Wright. She is a national of

the United States.

       1254. As a result of the May 7, 2010 attack and LCpl. Wright’s injuries and death, each

member of the Wright Family has experienced severe mental anguish, emotional pain and

suffering, and the loss of LCpl. Wright’s society, companionship, and counsel.

The Sonny C. Zimmerman Family

       1255. Staff Sergeant Sonny C. Zimmerman served in Afghanistan as a member of the

U.S. Army. On July 16, 2013, SSG Zimmerman was injured in an attack involving a recoiless

rifle committed by the Haqqani Network, a designated FTO at the time of the attack and part of

the Taliban, in Paktia Province, Afghanistan. SSG Zimmerman died on July 16, 2013 as a result

of injuries sustained during the attack.

       1256. SSG Zimmerman was a national of the United States at the time of the attack and

his death.

       1257. As a result of the attack, SSG Zimmerman was injured in his person and/or

property. The Plaintiff members of the Zimmerman Family are the survivors and/or heirs of

SSG Zimmerman and are entitled to recover for the damages SSG Zimmerman sustained.

       1258. Plaintiff Michelle Marie Fischbach is the mother of SSG Zimmerman. She is a

national of the United States.




                                              262
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 276 of 288



         1259. Plaintiff Chris Lee Zimmerman is the father of SSG Zimmerman. He is a national

of the United States.

         1260. Plaintiff Baily Zimmerman is the sister of SSG Zimmerman. She is a national of

the United States.

         1261. As a result of the death of SSG Zimmerman, each member of the Zimmerman

Family has experienced severe mental anguish, emotional pain and suffering, and the loss of

SSG Zimmerman’s society, companionship, and counsel.

                                     CLAIMS FOR RELIEF

  COUNT ONE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
               [Primary Liability, 18 U.S.C. § 2339A Predicate]

         1262. Plaintiffs incorporate their allegations above.

         1263. Defendants provided material support to the Taliban and/or the Haqqani

Network428 in violation of 18 U.S.C. § 2339A. They did so by making payments to the Taliban

that financed the Taliban’s terrorist attacks, and, in the case of MTN, by deactivating its

transmission masts to assist the Taliban’s counterintelligence activities and undermine U.S.

counterinsurgency efforts in Afghanistan. Defendants’ payments took the form of currency or

monetary instruments or financial securities, which qualified as material support under 18 U.S.C.

§ 2339A(b)(1). MTN’s manipulation of its cellular signals for the Taliban’s benefit also

provided a service; assistance derived from scientific, technical, or other specialized knowledge;

communications equipment; facilities; and personnel (that is, the persons who carried out the

deactivation requests), which likewise qualified as material support.




   428
       All references to the Taliban in the Counts below are inclusive of the Haqqani Network,
unless otherwise specified. See supra Part V.A.2 (explaining that the Haqqani Network is part of
the Taliban).


                                                263
         Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 277 of 288



         1264. Defendants knew or recklessly disregarded that their material support would be

used by the Taliban in the preparation for, or in carrying out, the destruction of U.S. property by

fire or explosive, conspiracy to murder in a foreign country, killing and attempted killing of U.S.

employees performing official duties, hostage taking, damaging U.S. government property,

killing U.S. nationals abroad, use of weapons of mass destruction, commission of acts of

terrorism transcending national boundaries, bombing government facilities, financing terrorism,

and receiving training from FTOs. Those acts by the Taliban, in turn, violated the criminal laws

of the United States, or would have violated those laws had they been committed within the

jurisdiction of the United States, including 18 U.S.C. §§ 844(f )(2) or (3), 956(a)(1), 1114, 1203,

1361, 2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B), and 2339D, respectively. Defendants also

disguised the nature of their support, in further violation of 18 U.S.C. § 2339A.

         1265. Defendants’ conduct, by providing material support to a group that was

committing terrorist acts against Americans, involved violent acts and acts dangerous to human

life. Defendants’ conduct therefore gives rise to primary liability under 18 U.S.C. § 2333(a).429

Defendants’ support for the Taliban appears, as an objective matter, to have been intended (a) to

intimidate or coerce the civilian populations of Afghanistan, the United States, and other

Coalition nations, (b) to influence the policy of the U.S., Afghan, and other Coalition

governments by intimidation and coercion, and (c) to affect the conduct of the U.S., Afghan, and

other Coalition governments by mass destruction, assassination, and kidnapping.




   429
        See, e.g., Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1, 48-49 (D.D.C. 2010)
(violation of material-support statutes, even without any “subjective intent” to further terrorist
objectives, meets statutory definition of “international terrorism” based on such support’s
“objective ‘external appearance’ ”); Burnett v. Al Baraka Inv. & Dev. Corp., 274 F. Supp. 2d 86,
106-07 (D.D.C. 2003) (similar).


                                                264
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 278 of 288



        1266. Defendants’ provision of material support to the Taliban occurred primarily

outside the territorial jurisdiction of the United States.

        1267. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and

emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.

        1268. As a result of Defendants’ violation of 18 U.S.C. §§ 2333(a) and 2339A,

Plaintiffs are entitled to recover economic and non-economic damages, including solatium

damages.

  COUNT TWO: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
               [Primary Liability, 18 U.S.C. § 2339B Predicate]

        1269. Plaintiffs incorporate their allegations above.

        1270. Defendants provided material support to the Haqqani Network in violation of 18

U.S.C. § 2339B. They did so by making payments to the Haqqani Network that financed the

Haqqani Network’s terrorist attacks, and, in the case of MTN, by deactivating its transmission

masts to assist the Haqqani Network’s counterintelligence activities and undermine U.S.

counterinsurgency efforts in Afghanistan. Defendants’ protection payments took the form of

currency or monetary instruments or financial securities, which qualified as material support

under 18 U.S.C. § 2339A(b)(1). MTN’s manipulation of its cellular signals for the Haqqani

Network’s benefit also provided the Haqqani Network with a service; assistance derived from

scientific, technical or other specialized knowledge; communications equipment; facilities; and

personnel (that is, the persons who carried out the deactivation requests), all of which likewise

qualified as material support. Defendants disguised the nature of their support, in further

violation of 18 U.S.C. § 2339B.



                                                  265
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 279 of 288



       1271. The United States has designated the Haqqani Network as an FTO under 8 U.S.C.

§ 1189 since September 7, 2012. At all times since that designation, Defendants knew or

recklessly disregarded that the Haqqani Network was a designated FTO and/or that the Haqqani

Network had engaged in acts of terrorism against the United States.

       1272. Defendants’ conduct, by providing material support to a group that was

committing terrorist acts against Americans, involved violent acts and acts dangerous to human

life. Defendants’ conduct therefore gives rise to primary liability under 18 U.S.C. § 2333(a).

Defendants’ support for the Haqqani Network appears, as an objective matter, to have been

intended (a) to intimidate or coerce the civilian populations of Afghanistan, the United States,

and other Coalition nations, (b) to influence the policy of the U.S., Afghan, and other Coalition

governments by intimidation and coercion, and (c) to affect the conduct of the U.S., Afghan, and

other Coalition governments by mass destruction, assassination, and kidnapping.

       1273. Defendants’ provision of material support to the Haqqani Network occurred

primarily outside the territorial jurisdiction of the United States.

       1274. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and

emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.

       1275. As a result of Defendants’ violation of 18 U.S.C. §§ 2333(a) and 2339B, Plaintiffs

are entitled to recover economic and non-economic damages, including solatium damages.

COUNT THREE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
              [Primary Liability, 18 U.S.C. § 2339C Predicate]

       1276. Plaintiffs incorporate their allegations above.




                                                 266
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 280 of 288



        1277. Defendants, by making payments to the Taliban that financed the Taliban’s

terrorist attacks, unlawfully and willfully provided funds to a terrorist group, in violation of 18

U.S.C. § 2339C(a)(1)(A). Defendants knew or recklessly disregarded that the Taliban would use

those funds in full or in part to carry out acts constituting an offense within the scope of the

International Convention for the Suppression of Terrorist Bombings, as implemented by the

United States at 18 U.S.C. § 2332f, including by delivering, placing, discharging, or detonating

explosives or other lethal devices in, into, or against places of public use and government

facilities, with the intent to cause death or serious bodily injury.

        1278. Defendants, by making payments to the Taliban that financed the Taliban’s

terrorist attacks, unlawfully and willfully provided funds to a terrorist group, in violation of 18

U.S.C. § 2339C(a)(1)(B). Defendants knew or recklessly disregarded that the Taliban would use

those funds in full or in part to carry out acts intended to cause death or serious bodily injury to

civilians and/or others not taking an active part in the hostilities in a situation of armed conflict,

and that the Taliban’s purpose was to intimidate the U.S. and Afghan populations and to compel

the U.S. and Afghan governments to effect a withdrawal of U.S. forces from Afghanistan.

        1279. Defendants’ provision of funds to the Taliban involved violent acts and acts

dangerous to human life. Defendants’ conduct therefore gives rise to primary liability under 18

U.S.C. § 2333(a). Defendants’ support for the Taliban appears, as an objective matter, to have

been intended (a) to intimidate or coerce the civilian populations of Afghanistan, the United

States, and other Coalition nations, (b) to influence the policy of the U.S., Afghan, and other

Coalition governments by intimidation and coercion, and (c) to affect the conduct of the U.S.,

Afghan, and other Coalition governments by mass destruction, assassination, and kidnapping.




                                                  267
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 281 of 288



        1280. Defendants’ provision of funds to the Taliban occurred primarily outside the

territorial jurisdiction of the United States.

        1281. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and

emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.

        1282. As a result of Defendants’ violation of 18 U.S.C. §§ 2333(a) and 2339C, Plaintiffs

are entitled to recover economic and non-economic damages, including solatium damages.

 COUNT FOUR: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(a)
              [Primary Liability, 50 U.S.C. § 1705(a) Predicate]

        1283. Plaintiffs incorporate the allegations above.

        1284. On July 2, 2002, the United States designated the Taliban as a Specially

Designated Global Terrorist under Executive Order 13224. Because of that designation, 31

C.F.R. § 594.201(a) prohibited transfer, payment, export, withdrawal, or otherwise dealing in the

property of the Taliban that was in the United States or that came within the possession or

control of U.S. persons without authorization, and 31 C.F.R. § 594.204(a) prohibited U.S.

persons from contributing funds, goods, or services to the Taliban without authorization. After

the Taliban’s designation, the Defendants willfully violated 31 C.F.R. § 594.201(a) by engaging

in the transfer, payment, export, withdrawal, or otherwise dealing in the property of the Taliban

that was in the United States or that came within the possession or control of U.S. persons;

willfully violated § 594.204(a) by engaging in transactions with the Taliban, including by

making contributions and provisions of funds, goods, or services to and for the benefit of the

Taliban; or both. On information and belief, Defendants were not authorized to engage in any of

this conduct. Defendants’ conduct therefore violated 50 U.S.C. § 1705(a) and (c).



                                                 268
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 282 of 288



        1285. Defendants’ unlawful transactions with the Taliban involved violent acts and acts

dangerous to human life. Defendants’ conduct therefore gives rise to primary liability under 18

U.S.C. § 2333(a). Defendants’ transactions with the Taliban appear, as an objective matter, to

have been intended (a) to intimidate or coerce the civilian populations of Afghanistan, the United

States, and other Coalition nations, (b) to influence the policy of the U.S., Afghan, and other

Coalition governments by intimidation and coercion, and (c) to affect the conduct of the U.S.,

Afghan, and other Coalition governments by mass destruction, assassination, and kidnapping.

        1286. Defendants’ transactions with the Taliban occurred primarily outside the

territorial jurisdiction of the United States.

        1287. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of Defendants’ conduct. Plaintiffs suffered economic, physical, and

emotional injuries proximately caused by Defendants’ conduct; are the survivors and/or heirs of

U.S. nationals who suffered such injuries; or both.

        1288. As a result of Defendants’ violation of 18 U.S.C. § 2333(a) and 50 U.S.C.

§ 1705(a) & (c), Plaintiffs are entitled to recover economic and non-economic damages,

including solatium damages.

  COUNT FIVE: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d)
               [Aiding-And-Abetting Liability, Attack Predicate]

        1289. Plaintiffs incorporate their allegations above.

        1290. The terrorist attacks that killed or injured Plaintiffs or their family members were

acts of international terrorism committed by the Taliban.

        1291. The terrorist attacks committed by the Taliban, which killed or injured Plaintiffs

and their family members, were violent acts and acts dangerous to human life that violated the

criminal laws of the United States and many States, or would have violated those laws had they



                                                 269
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 283 of 288



been committed within the jurisdiction of the United States or of the States. In particular, each

attack constituted one or more of murder, attempted murder, conspiracy to murder, kidnapping,

and arson, in violation of state law; and the destruction of U.S. property by fire or explosive,

conspiracy to murder in a foreign country, killing and attempted killing of U.S. employees

performing official duties, hostage taking, damaging U.S. government property, killing U.S.

nationals abroad, use of weapons of mass destruction, commission of acts of terrorism

transcending national boundaries, and bombing places of public use, in violation of 18 U.S.C.

§§ 844(f )(2) or (3), 956(a)(1), 1114, 1203, 1361, 2332, 2332a, 2332b, and 2332f, respectively.

       1292. The Taliban’s terrorist attacks appear to have been intended (a) to intimidate or

coerce the civilian populations of Afghanistan, the United States, and other Coalition nations, (b)

to influence the policy of the U.S., Afghan, and other Coalition governments by intimidation and

coercion, and (c) to affect the conduct of the U.S., Afghan, and other Coalition governments by

mass destruction, assassination, and kidnapping.

       1293. The Taliban’s terrorist attacks occurred primarily outside the territorial

jurisdiction of the United States.

       1294. Defendants aided and abetted and knowingly provided substantial assistance to

the Taliban – and aided and abetted and knowingly provided substantial assistance to the

Taliban’s attacks on Plaintiffs – by making payments to the Taliban that financed those attacks,

and, in the case of MTN, by deactivating its transmission masts to assist the Taliban’s

counterintelligence activities and undermine U.S. counterinsurgency efforts in Afghanistan.

       1295. The Taliban attacks that killed or injured Plaintiffs and their family members were

committed, planned, and/or authorized by al-Qaeda, which the United States has designated as an




                                                270
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 284 of 288



FTO under 8 U.S.C. § 1189 since 1999, and by the Haqqani Network, which the United States

has likewise designated since 2012.

       1296. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of the terrorist attacks committed by the Taliban. Plaintiffs suffered

economic, physical, and emotional injuries proximately caused by the attacks; are survivors

and/or heirs of U.S. nationals who suffered such injuries; or both.

       1297. As a result of Defendants’ liability under 18 U.S.C. § 2333(d), Plaintiffs are

entitled to recover economic and non-economic damages, including solatium damages.

   COUNT SIX: VIOLATION OF THE ANTI-TERRORISM ACT, 18 U.S.C. § 2333(d)
                [Aiding-and-Abetting Liability, RICO predicate]

       1298. Plaintiffs incorporate their allegations above.

       1299. From at least 2007 through 2016, terrorists from al-Qaeda conspired with Mullah

Omar and others to conduct and maintain the Taliban as a terrorist enterprise capable of carrying

out sophisticated attacks on American targets in Afghanistan. Throughout that time, the Taliban

was a group of associated individuals that functioned as a continuing unit, and the Taliban’s

express purpose at all times included violence against, and the expulsion of, Americans in

Afghanistan. The Taliban engaged in, and its activities affected, foreign commerce.

       1300. From at least 2007 through 2016, Mullah Omar and other terrorists employed by

or associated with the Taliban and al-Qaeda (including without limitation Sirajuddin Haqqani,

Jalaluddin Haqqani, Mullah Brader, Mawlawi Ahmad Bilal, and other terrorists described in this

Complaint) have maintained interests in and conducted the affairs of the Taliban as an enterprise

by engaging in a campaign to expel Americans from Afghanistan through crime and anti-

American violence (the “Taliban-al-Qaeda Campaign”).




                                               271
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 285 of 288



       1301. Specifically, Mullah Omar and other terrorists employed by or associated with the

Taliban and al-Qaeda conducted and participated in the conduct of the Taliban’s affairs (and

conspired to do so) through a pattern of racketeering activity involving crimes that include

murder, attempted murder, conspiracy to murder, kidnapping, and arson, in violation of state

law, and the destruction of U.S. property by fire or explosive, conspiracy to murder in a foreign

country, killing and attempted killing U.S. employees performing official duties, hostage taking,

damaging U.S. government property, killing U.S. nationals abroad, use of weapons of mass

destruction, commission of acts of terrorism transcending national boundaries, bombing places

of public use, financing terrorism, and receiving training from an FTO, in violation of 18 U.S.C.

§§ 844(f )(2) or (3), 956(a)(1), 1114, 1203, 1361, 2332, 2332a, 2332b, 2332f, 2339C(a)(1)(B),

and 2339D, respectively. The same terrorists also maintained interests in and control of the

Taliban (and conspired to do so) through this pattern of racketeering activity.

       1302. The Taliban-al-Qaeda Campaign was an act of international terrorism. It was a

violent act that was dangerous to human life and that violated the criminal laws of the United

States prohibiting the conduct or participation in the conduct of an enterprise’s affairs through a

pattern of racketeering activity, 18 U.S.C. § 1962(c); the maintenance of an interest in or control

of an enterprise through a pattern of racketeering activity, 18 U.S.C. § 1962(b); and conspiring to

do either of these acts, 18 U.S.C. § 1962(d); or would have violated these prohibitions had it

been conducted within the jurisdiction of the United States. The Taliban-al-Qaeda Campaign

appears to have been intended (a) to intimidate or coerce the civilian populations of Afghanistan,

the United States, and other Coalition nations, (b) to influence the policy of the U.S., Afghan,

and other Coalition governments by intimidation and coercion, and (c) to affect the conduct of




                                                272
        Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 286 of 288



the U.S., Afghan, and other Coalition governments by mass destruction, assassination, and

kidnapping.

        1303. The Taliban-al-Qaeda Campaign occurred primarily outside the territorial

jurisdiction of the United States.

        1304. Plaintiffs are U.S. nationals who were injured in their persons, properties, and/or

businesses by reason of the Taliban-al-Qaeda Campaign. Specifically, the attacks that injured

Plaintiffs were part of the pattern of racketeering activity through which Mullah Omar and other

terrorists associated with the Taliban conducted the affairs of, participated in conducting the

affairs of, and maintained an interest in or control of the Taliban. Plaintiffs suffered economic,

physical, and emotional injuries proximately caused by the Taliban-al-Qaeda Campaign; are the

survivors and/or heirs of U.S. nationals who suffered such injuries; or both.

        1305. Defendants aided and abetted and knowingly provided substantial assistance to

the Taliban, its members, and the Taliban-al-Qaeda Campaign. Defendants did so by making

payments to the Taliban that financed the Taliban’s terrorist attacks, and, in the case of MTN, by

deactivating its transmission masts to assist the Taliban’s counterintelligence activities and

undermine U.S. counterinsurgency efforts in Afghanistan.

        1306. The Taliban-al-Qaeda Campaign was committed, planned, and/or authorized by

al-Qaeda, which the United States has designated as an FTO under 8 U.S.C. § 1189 since 1999,

and by the Haqqani Network, which the United States has likewise designated since 2012.

        1307. As a result of Defendants’ liability under 18 U.S.C. § 2333(d), Plaintiffs are

entitled to recover economic and non-economic damages, including solatium damages.

                                          JURY DEMAND

        1308. In accordance with Federal Rule of Civil Procedure 38(b), Plaintiffs demand a

trial by jury on all issues so triable.


                                                273
Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 287 of 288



                             PRAYER FOR RELIEF

1309. Plaintiffs request that the Court:

(a) Enter judgment against Defendants finding them jointly and severally liable under the

   Anti-Terrorism Act, 18 U.S.C. § 2333;

(b) Award Plaintiffs compensatory and punitive damages to the maximum extent

   permitted by law, and treble any compensatory damages awarded under the Anti-

   Terrorism Act pursuant to 18 U.S.C. § 2333(a);

(c) Award Plaintiffs their attorney’s fees and costs incurred in this action, pursuant to 18

   U.S.C. § 2333(a);

(d) Award Plaintiffs prejudgment interest; and

(e) Award Plaintiffs any such further relief the Court deems just and proper.




                                        274
       Case 1:19-cv-03833-EGS Document 1 Filed 12/27/19 Page 288 of 288



Dated: December 27, 2019

                                               Respectfully submitted,

                                               /s/ Joshua D. Branson
Michael J. Gottlieb (D.C. Bar No. 974960)      Joshua D. Branson (D.C. Bar No. 981623)
Randall Jackson (D.C. Bar No. 490798)          Andrew E. Goldsmith (D.C. Bar No. 1007074)
Nicholas Reddick*                              Grace W. Knofczynski (D.C. Bar No. 15000407)
Willkie Farr & Gallagher LLP                   Kellogg, Hansen, Todd,
1875 K Street, N.W.                              Figel & Frederick, P.L.L.C.
Washington, DC 20006-1238                      1615 M Street, N.W., Suite 400
Tel: (202) 303-1000                            Washington, D.C. 20036
Fax: (202) 303-2000                            Tel: (202) 326-7900
MGottlieb@willkie.com                          Fax: (202) 326-7999
RJackson@willkie.com                           jbranson@kellogghansen.com
NReddick@willkie.com                           agoldsmith@kellogghansen.com
                                               gknofczynski@kellogghansen.com

Randy D. Singer (D.C.D. Bar No. VA057)†        Ryan R. Sparacino (D.C. Bar No. 493700)
Rosalyn K. Singer (D.C.D. Bar No. VA063)       Sparacino PLLC
Kevin A. Hoffman (D.C. Bar No. 1044559)        1920 L Street, NW, Suite 535
Singer Davis, LLC                              Washington, D.C. 20036
1209 Laskin Road                               Tel: (202) 629-3530
Virginia Beach, VA 23451                       ryan.sparacino@sparacinopllc.com
Tel: (757) 301-9995
Fax: (757) 233-1084
randy.singer@singerdavis.law
rosalyn.singer@singerdavis.law
kevin.hoffman@singerdavis.law
                                              Counsel for Plaintiffs




   *
      D.C. Bar admission pending; California Bar No. 288779. Practicing under the supervision
of members of the D.C. Bar.
    †
      Singer Davis, LLC is co-counsel for the Paresi and Wise Families. See supra ¶¶ 1011-
1020, 1239-46. Other counsel represent all Plaintiffs, including the Paresi and Wise Families.
